Case 2:21-cv-00563-JCC Document 36-4 Filed 06/23/21 Page 1 of 160




             EXHIBIT D
                 Case 2:21-cv-00563-JCC Document
                                            Steam®36-4     Filed
                                                   Subscriber     06/23/21 Page 2 of 160
                                                              Agreement



  STEAM® SUBSCRIBER AGREEMENT


  This Steam Subscriber Agreement ("Agreement") is a legal document that explains your rights and obligations
  as a subscriber of Steam from Valve Corporation ("Valve"). Please read it carefully.

  SECTION 11 CONTAINS A BINDING ARBITRATION AGREEMENT AND CLASS ACTION WAIVER. IT
  MAY AFFECT YOUR LEGAL RIGHTS. PLEASE READ IT. IF YOU ARE A CUSTOMER WITH
  RESIDENCE IN THE EUROPEAN UNION, SECTION 11 DOES NOT APPLY TO YOU.

  1. REGISTRATION AS A SUBSCRIBER; APPLICATION OF TERMS TO YOU; YOUR ACCOUNT

  Steam is an online service offered by Valve.

  You become a subscriber of Steam ("Subscriber") by completing the registration of a Steam user account. This
  Agreement takes effect as soon as you indicate your acceptance of these terms. You may not become a
  subscriber if you are under the age of 13. Steam is not intended for children under 13 and Valve will not
  knowingly collect personal information from children under the age of 13.

  A. Contracting Party

  For any interaction with Steam your contractual relationship is with Valve. Except as otherwise indicated at the
  time of the transaction (such as in the case of purchases from another Subscriber in a Subscription Marketplace),
  any transactions for Subscriptions (as defined below) you make on Steam are being made from Valve.

  B. Subscriptions; Content and Services

  As a Subscriber you may obtain access to certain services, software and content available to Subscribers. The
  Steam client software and any other software, content, and updates you download or access via Steam, including
  but not limited to Valve or third-party video games and in-game content, and any virtual items you trade, sell or
  purchase in a Steam Subscription Marketplace are referred to in this Agreement as "Content and Services"; the
  rights to access and/or use any Contents and Services accessible through Steam are referred to in this Agreement
  as "Subscriptions."

  Each Subscription allows you to access particular Content and Services. Some Subscriptions may impose
  additional terms specific to that Subscription ("Subscription Terms") (for example, an end user license
  agreement specific to a particular game, or terms of use specific to a particular product or feature of Steam).
  Also, additional terms (for example, payment and billing procedures) may be posted on
  htlp://www.steamP-owered.com or within the Steam service ("Rules of Use"). Rules of Use include the Steam
  Online Conduct Rules htlp://steamP-owered.com/index.P-hP-?area=online conduct and the Steam Refund Policy
  htlp://store.steamP-owered.com/steam refunds. The Subscription Terms, the Rules of Use, and the Valve Privacy
  Policy (which can be found at htlp://www.valvesoftware.com/P-rivacY..htm) are binding on you once you indicate
  your acceptance of them or of this Agreement, or otherwise become bound by them as described in Section 8
  (Amendments to this Agreement).

  C. Your Account

  When you complete Steam's registration process, you create a Steam account ("Account"). Your Account may
  also include billing information you provide to Valve for the purchase of Subscriptions, Content and Services
  and any physical merchandise offered for purchase through Steam ("Hardware"). You may not reveal, share or
  otherwise allow others to use your password or Account except as otherwise specifically authorized by Valve.
  You are responsible for the confidentiality of your login and password and for the security of your computer
  system. Valve is not responsible for the use of your password and Account or for all of the communication and
1/13
               Case 2:21-cv-00563-JCC Document       Steam®36-4     Filed
                                                            Subscriber     06/23/21 Page 3 of 160
                                                                       Agreement

activity on Steam that results from use of your login name and password by you, by any person to whom you
may have intentionally or by negligence disclosed your login and/or password in violation of this confidentiality
provision, or by any other person who fraudulently used your login and password without your permission. If
you believe that the confidentiality of your login and/or password may have been compromised, you must notify
Valve via the support form (htms://sunnort.steamnowered.com/newticket.nhP-) without any delay.

Your Account, including any information pertaining to it (e.g.: contact information, billing information, Account
history and Subscriptions, etc.), is strictly personal. You may therefore not sell or charge others for the right to
use your Account, or otherwise transfer your Account, nor may you sell, charge others for the right to use, or
transfer any Subscriptions other than if and as expressly permitted by this Agreement (including any
Subscription Terms or Rules of Use) or as otherwise specifically permitted by Valve.

2. LICENSES

A. General Content and Services License

Steam and your Subscription(s) require the automatic download and installation of Content and Services onto
your computer. Valve hereby grants, and you accept, a non-exclusive license and right, to use the Content and
Services for your personal, non-commercial use (except where commercial use is expressly allowed herein or in
the applicable Subscription Terms). This license ends upon termination of (a) this Agreement or (b) a
Subscription that includes the license. The Content and Services are licensed, not sold. Your license confers no
title or ownership in the Content and Services. To make use of the Content and Services, you must have a Steam
Account and you may be required to be running the Steam client and maintaining a connection to the Internet.

For reasons that include, without limitation, system security, stability, and multiplayer interoperability, Steam
may need to automatically update, pre-load, create new versions of or otherwise enhance the Content and
Services and accordingly, the system requirements to use the Content and Services may change over time. You
consent to such automatic updating. You understand that this Agreement (including applicable Subscription
Terms) does not entitle you to future updates, new versions or other enhancements of the Content and Services
associated with a particular Subscription, although Valve may choose to provide such updates, etc. in its sole
discretion.

B. Beta Software License

Valve may from time to time make software accessible to you via Steam prior to the general commercial release
of such software ("Beta Software"). You are not required to use Beta Software, but if Valve offers it, you may
elect to use it under the following terms. Beta Software will be deemed to consist of Content and Services, and
each item of Beta Software provided will be deemed a Subscription for such Beta Software, with the following
provisions specific to Beta Software:

       • Your right to use the Beta Software may be limited in time, and may be subject to additional Subscription
         Terms;
       • Valve or any Valve affiliate may request or require that you provide suggestions, feedback, or data
         regarding your use of the Beta Software, which will be deemed User Generated Content under Section 6
         (User Generated Content) below; and
       • In addition to the waivers and limitations of liability for all Software under Section 7 (Disclaimers;
         Limitations on Liability; No Guarantees; Limited Warranty) below as applicable, you specifically
         acknowledge that Beta Software is only released for testing and improvement purposes, in particular to
         provide Valve with feedback on the quality and usability of said Beta Software, and therefore contains
         errors, is not final and may create incompatibilities or damage to your computer, data, and/or software. If
         you decide to install and/or use Beta Software, you shall only use it in compliance with its purposes, i.e.
         for testing and improvement purposes and in any case not on a system or for purposes where the
         malfunction of the Beta Software can cause any kind of damage. In particular, maintain full backups of
         any system that you choose to install Beta Software on.

2/13
               Case 2:21-cv-00563-JCC Document
                                          Steam®36-4     Filed
                                                 Subscriber     06/23/21 Page 4 of 160
                                                            Agreement

C. License to Use Valve Developer Tools

Your Subscription(s) may include access to various Valve tools that can be used to create content ("Developer
Tools"). Some examples include: the Valve software development kit (the "SDK") for a version of the computer
game engine known as "Source" (the "Source Engine") and the associated Valve Hammer editor, The Source®
Filmmaker Software, or in-game tools through which you can edit or create derivative works of a Valve game.
Particular Developer Tools (for example, The Source® Filmmaker Software) may be distributed with separate
Subscription Terms that are different from the rules set forth in this Section. Otherwise, you may use the
Developer Tools, and you may use, reproduce, publish, perform, display and distribute any content you create
using the Developer Tools, however you wish, but solely on a non-commercial basis.

If you would like to use the Source Engine SDK or other Valve Developer Tools for commercial use, please
contact Valve at sourceengine@valvesoftware.com.

D. License to Use Valve Game Content in Fan Art.

Valve appreciates the community of Subscribers that creates fan art, fan fiction, and audio-visual works that
reference Valve games ("Fan Art"). You may incorporate content from Valve games into your Fan Art. Except as
otherwise set forth in this Section or in any Subscription Terms, you may use, reproduce, publish, perform,
display and distribute Fan Art that incorporates content from Valve games however you wish, but solely on a
non-commercial basis.

If you incorporate any third-party content in any Fan Art, you must be sure to obtain all necessary rights from
the owner of that content.

Commercial use of some Valve game content is permitted via features such as Steam Workshop or a Steam
Subscription Marketplace. Terms applicable to that use are set forth in Section 3.D. and 6.B. below and in any
Subscription Terms provided for those features.

To view the Valve video policy containing additional terms covering the use of audio-visual works incorporating
Valve intellectual property or created with The Source® Filmmaker Software, please click here:
http://www.valvesoftware.com/video12olicY..html

E. License to Use Valve Dedicated Server Software

Your Subscription(s) may contain access to the Valve Dedicated Server Software. If so, you may use the Valve
Dedicated Server Software on an unlimited number of computers for the purpose of hosting online multiplayer
games of Valve products. If you wish to operate the Valve Dedicated Server Software, you will be solely
responsible for procuring any Internet access, bandwidth, or hardware for such activities and will bear all costs
associated therewith.

F. Ownership of Content and Services

All title, ownership rights and intellectual property rights in and to the Content and Services and any and all
copies thereof, are owned by Valve and/or its or its affiliates' licensors. All rights are reserved, except as
expressly stated herein. The Content and Services is protected by copyright laws, international copyright treaties
and conventions and other laws. The Content and Services contains certain licensed materials and Valve's and its
affiliates' licensors may protect their rights in the event of any violation of this Agreement.

G. Restrictions on Use of Content and Services

You may not use the Content and Services for any purpose other than the permitted access to Steam and your
Subscriptions, and to make personal, non-commercial use of your Subscriptions, except as otherwise permitted
by this Agreement or applicable Subscription Terms. Except as otherwise permitted under this Agreement
(including any Subscription Terms or Rules of Use), or under applicable law notwithstanding these restrictions,

3/13
               Case 2:21-cv-00563-JCC Document      Steam®36-4     Filed
                                                           Subscriber     06/23/21 Page 5 of 160
                                                                      Agreement

you may not, in whole or in part, copy, photocopy, reproduce, publish, distribute, translate, reverse engineer,
derive source code from, modify, disassemble, decompile, create derivative works based on, or remove any
proprietary notices or labels from the Content and Services or any software accessed via Steam without the prior
consent, in writing, of Valve.

You are entitled to use the Content and Services for your own personal use, but you are not entitled to: (i) sell,
grant a security interest in or transfer reproductions of the Content and Services to other parties in any way, nor
to rent, lease or license the Content and Services to others without the prior written consent of Valve, except to
the extent expressly permitted elsewhere in this Agreement (including any Subscription Terms or Rules of Use);
(ii) host or provide matchmaking services for the Content and Services or emulate or redirect the communication
protocols used by Valve in any network feature of the Content and Services, through protocol emulation,
tunneling, modifying or adding components to the Content and Services, use of a utility program or any other
techniques now known or hereafter developed, for any purpose including, but not limited to network play over
the Internet, network play utilizing commercial or non-commercial gaming networks or as part of content
aggregation networks, websites or services, without the prior written consent of Valve; or (iii) exploit the
Content and Services or any of its parts for any commercial purpose, except as expressly permitted elsewhere in
this Agreement (including any Subscription Terms or Rules of Use).

3. BILLING, PAYMENT AND OTHER SUBSCRIPTIONS

All charges incurred on Steam, and all purchases made with the Steam Wallet, are payable in advance and final,
except as described in Section 7 below and in the Steam Refund Policy
ht.m://store.steam12owered.com/steam refunds.

A. Payment Authorization

When you provide payment information to Valve or to one of its payment processors, you represent to Valve that
you are the authorized user of the card, PIN, key or account associated with that payment, and you authorize
Valve to charge your credit card or to process your payment with the chosen third-party payment processor for
any Subscription, Steam Wallet funds, Hardware or other fees incurred by you. Valve may require you to provide
your address or other information in order to meet their obligations under applicable tax law.

For Subscriptions purchased based on an agreed usage period, where recurring payments are made in exchange
for continued use ("Recurring Payment Subscriptions"), by continuing to use the Recurring Payment
Subscription you agree and reaffirm that Valve is authorized to charge your credit card (or your Steam Wallet, if
funded), or to process your payment with any other applicable third-party payment processor, for any applicable
recurring payment amounts. If you have purchased any Recurring Payment Subscriptions, you agree to notify
Valve promptly of any changes to your credit card account number, its expiration date and/or your billing
address, or your PayPal or other payment account number, and you agree to notify Valve promptly if your credit
card or PayPal or other payment account expires or is canceled for any reason.

If your use of Steam is subject to any type of use or sales tax, then Valve may also charge you for those taxes, in
addition to the Subscription or other fees published in the Rules of Use. The European Union VAT ("VAT") tax
amounts collected by Valve reflect VAT due on the value of any Content and Services, Hardware or
Subscription.

You agree that you will not use IP proxying or other methods to disguise the place of your residence, whether to
circumvent geographical restrictions on game content, to purchase at pricing not applicable to your geography,
or for any other purpose. If you do this, Valve may terminate your access to your Account.

B. Responsibility for Charges Associated With Your Account

As the Account holder, you are responsible for all charges incurred, including applicable taxes, and all purchases
made by you or anyone that uses your Account, including your family or friends. If you cancel your Account,

4/13
               Case 2:21-cv-00563-JCC Document        Steam®36-4     Filed
                                                             Subscriber     06/23/21 Page 6 of 160
                                                                        Agreement

Valve reserves the right to collect fees, surcharges or costs incurred before cancellation. Any delinquent or
unpaid Accounts must be settled before Valve will allow you to register again.

C. Steam Wallet

Steam may make available an account balance associated with your Account (the "Steam Wallet"). The Steam
Wallet is neither a bank account nor any kind of payment instrument. It functions as a prepaid balance to
purchase Content and Services. You may place funds in your Steam Wallet up to a maximum amount determined
by Valve, by credit card, prepaid card, promotional code, or any other payment method accepted by Steam.
Within any twenty-four (24) hour period, the total amount stored in your Steam Wallet plus the total amount
spent out of your Steam Wallet, in the aggregate, may not exceed US$2,000 or its equivalent in your applicable
local currency -- attempted deposits into your Steam Wallet that exceed this threshold may not be credited to
your Steam Wallet until your activity falls below this threshold. Valve may change or impose different Steam
Wallet balance and usage limits from time to time.

You will be notified by e-mail of any change to the Steam Wallet balance and usage limits within sixty (60) days
before the entry into force of the said change. Your continued use of your Steam Account more than thirty (30)
days after the entry into force of the changes, will constitute your acceptance of the changes. If you don't agree
to the changes, your only remedy is to terminate your Steam Account or to cease use of your Steam Wallet.
Valve shall not have any obligation to refund any credits remaining on your Steam Wallet in this case.

You may use Steam Wallet funds to purchase Subscriptions, including by making in-game purchases where
Steam Wallet transactions are enabled, and Hardware. Funds added to the Steam Wallet are non-refundable and
non-transferable. Steam Wallet funds do not constitute a personal property right, have no value outside Steam
and can only be used to purchase Subscriptions and related content via Steam (including but not limited to
games and other applications offered through the Steam Store, or in a Steam Subscription Marketplace) and
Hardware. Steam Wallet funds have no cash value and are not exchangeable for cash. Steam Wallet funds that
are deemed unclaimed property may be turned over to the applicable authority.

D. Trading and Sales of Subscriptions Between Subscribers

Steam may include one or more features or sites that allow Subscribers to trade, sell or purchase certain types of
Subscriptions (for example, license rights to virtual items) with, to or from other Subscribers ("Subscription
Marketplaces"). An example of a Subscription Marketplace is the Steam Community Market. By using or
participating in Subscription Marketplaces, you authorize Valve, on its own behalf or as an agent or licensee of
any third-party creator or publisher of the applicable Subscriptions in your Account, to transfer those
Subscriptions from your Account in order to give effect to any trade or sale you make.

Valve may charge a fee for trades or sales in a Subscription Marketplace. Any fees will be disclosed to you prior
to the completion of the trade or sale.

If you complete a trade, sale or purchase in a Subscription Marketplace, you acknowledge and agree that you are
responsible for taxes, if any, which may be due with respect to your transactions, including sales or use taxes,
and for compliance with applicable tax laws. Proceeds from sales you make in a Subscription Marketplace may
be considered income to you for income tax purposes. You should consult with a tax specialist to determine your
tax liability in connection with your activities in any Subscription Marketplace.

You understand and acknowledge that Valve may decide to cease operation of any Subscription Marketplace,
change the fees that it charges or change the terms or features of the Steam Subscription Marketplace. Valve
shall have no liability to you because of any inability to trade Subscriptions in the Steam Trading Marketplace,
including because of discontinuation or changes in the terms, features or eligibility requirements of any
Subscription Marketplace.

You also understand and acknowledge that Subscriptions traded, sold or purchased in any Subscription
Marketplace are license rights, that you have no ownership interest in such Subscriptions, and that Valve does
5/13
               Case 2:21-cv-00563-JCC Document      Steam®36-4     Filed
                                                           Subscriber     06/23/21 Page 7 of 160
                                                                      Agreement

not recognize any transfers of Subscriptions (including transfers by operation of law) that are made outside of
Steam.

E. Retail Purchase

Valve may offer or require a Subscription for purchasers of retail packaged product versions or OEM versions of
Valve products. The "CD-Key" or "Product Key" accompanying such versions is used to activate your
Subscription.

F. Steam Authorized Resellers

You may purchase a Subscription through an authorized reseller of Valve. The "Product Key" accompanying
such purchase will be used to activate your Subscription. If you purchase a Subscription from an authorized
reseller of Valve, you agree to direct all questions regarding the Product Key to that reseller.

G. Free Subscriptions

In some cases, Valve may offer a free Subscription to certain services, software and content. As with all
Subscriptions, you are always responsible for any Internet service provider, telephone, and other connection fees
that you may incur when using Steam, even when Valve offers a free Subscription.

H. Third Party Sites

Steam may provide links to other third party sites. Some of these sites may charge separate fees, which are not
included in and are in addition to any Subscription or other fees that you may pay to Valve. Steam may also
provide access to third-party vendors, who provide content, goods and/or services on Steam or the Internet. Any
separate charges or obligations you incur in your dealings with these third parties are your responsibility. Valve
makes no representations or warranties, either express or implied, regarding any third party site. In particular,
Valve makes no representation or warranty that any service or subscription offered via third-party vendors will
not change or be suspended or terminated.

4. ONLINE CONDUC T, CHEATING AND ILLEGAL BEHAVIOR

Your online conduct and interaction with other Subscribers should be guided by common sense and basic
etiquette. Specific requirements may also be found in the Steam Online Conduct rules at
ht:m://steamnowered.com/index.nhn?area=online conduct", other Rules of Use, the Subscription Terms, or in
terms of use imposed by third parties who host particular games or other services.

Steam and the Content and Services may include functionality designed to identify software or hardware
processes or functionality that may give a player an unfair competitive advantage when playing multiplayer
versions of any Content and Services or modifications of Content and Services ("Cheats"). You agree that you
will not create Cheats or assist third parties in any way to create or use Cheats. You agree that you will not
directly or indirectly disable, circumvent, or otherwise interfere with the operation of software designed to
prevent or report the use of Cheats. You acknowledge and agree that either Valve or any online multiplayer host
may refuse to allow you to participate in certain online multiplayer games if you use Cheats in connection with
Steam or the Content and Services. Further, you acknowledge and agree that an online multiplayer host may
report your use of Cheats to Valve, and Valve may communicate your history of use of Cheats to other online
multiplayer hosts. Valve may terminate your Account or a particular Subscription for any conduct or activity that
Valve believes is illegal, constitutes a Cheat, or otherwise negatively affects the enjoyment of Steam by other
Subscribers. You acknowledge that Valve is not required to provide you notice before terminating your
Subscriptions(s) and/or Account, but it may choose to do so.

You may not use Cheats, automation software (bots), mods, hacks, or any other unauthorized third-party
software, to modify or automate any Subscription Marketplace process.


6/13
            Case 2:21-cv-00563-JCC Document
                                       Steam®36-4     Filed
                                              Subscriber     06/23/21 Page 8 of 160
                                                         Agreement

5. THIRD PARTY CONTENT

In regard to all Subscriptions, Contents and Services that are not authored by Valve, Valve does not screen such
third party content available on Steam or through other sources. Valve assumes no responsibility or liability for
such third party content. Some third party application software is capable of being used by businesses for
business purposes - however, you may only acquire such software via Steam for private personal use.

6. USER GENERATED CONTENT

A. General Provisions

Steam provides interfaces and tools for you to be able to generate content and make it available to other users
and/or to Valve at your sole discretion. "User Generated Content" means any content you make available to other
users through your use of multi-user features of Steam, or to Valve or its affiliates through your use of the
Content and Services or otherwise.

When you upload your content to Steam to make it available to other users and/or to Valve, you grant Valve and
its affiliates the worldwide, non-exclusive, right to use, reproduce, modify, create derivative works from,
distribute, transmit, transcode, translate, broadcast, and otherwise communicate, and publicly display and
publicly perform, your User Generated Content, and derivative works of your User Generated Content, in
connection with the operation, distribution and promotion of the Steam service, Steam games or other Steam
offerings. This license is granted to Valve for the entire duration of the intellectual property rights and may be
terminated if Valve is in breach of the license and has not cured such breach within fourteen (14) days from
receiving notice from you sent to the attention of the Valve Legal Department at the applicable Valve address
noted on this PrivacY. PolicY. page. The termination of said license does not affect the rights of any sub-licensees
pursuant to any sub-license granted by Valve prior to termination of the license. Valve is the sole owner of the
derivative works created by Valve from your Content, and is therefore entitled to grant licenses on these
derivative works. If you use Valve cloud storage, you grant us a license to store your information as part of that
service. Valve may place limits on the amount of storage you may use.

If you provide Valve with any feedback or suggestions about Steam, the Content and Services, or any Valve
products or services, Valve is free to use the feedback or suggestions however it chooses, without any obligation
to account to you.

B. Content Uploaded to the Steam Workshop

Some games or applications available on Steam ("Workshop-Enabled Apps") allow you to create User
Generated Content based on or using the Workshop-Enabled App, and to submit that User Generated Content (a
"Workshop Contribution") to one or more Steam Workshop web pages. Workshop Contributions can be viewed
by the Steam community, and for some categories of Workshop Contributions users may be able to interact with,
download or purchase the Workshop Contribution. In some cases, Workshop Contributions may be considered
for incorporation by Valve or a third-party developer into a game or into a Subscription Marketplace.

You understand and agree that Valve is not obligated to use, distribute, or continue to distribute copies of any
Workshop Contribution and reserves the right, but not the obligation, to restrict or remove Workshop
Contributions for any reason.

Specific Workshop-Enabled Apps or Workshop web pages may contain special terms ("App-Specific Terms")
that supplement or change the terms set out in this Section. In particular, where Workshop Contributions are
distributed for a fee, App-Specific Terms will address how revenue may be shared. Unless otherwise specified in
App-Specific Terms (if any), the following general rules apply to Workshop Contributions.

       • Workshop Contributions are Subscriptions, and therefore you agree that any Subscriber receiving
         distribution of your Workshop Contribution will have the same rights to use your Workshop Contribution
         (and will be subject to the same restrictions) as are set out in this Agreement for any other Subscriptions.
7/13
                   Case 2:21-cv-00563-JCC Document       Steam®36-4     Filed
                                                                Subscriber     06/23/21 Page 9 of 160
                                                                           Agreement

       • Notwithstanding the license described in Section 6.A., Valve will only have the right to modify or create
         derivative works from your Workshop Contribution in the following cases: (a) Valve may make
         modifications necessary to make your Contribution compatible with Steam and the Workshop
         functionality or user interface, and (b) Valve or the applicable developer may make modifications to
         Workshop Contributions that are accepted for in-Application distribution as it deems necessary or
         desirable to enhance gameplay.
       • You may, in your sole discretion, choose to remove a Workshop Contribution from the applicable
         Workshop pages. If you do so, Valve will no longer have the right to use, distribute, transmit,
         communicate, publicly display or publicly perform the Workshop Contribution, except that (a) Valve may
         continue to exercise these rights for any Workshop Contribution that is accepted for distribution in-game
         or distributed in a manner that allows it to be used in-game, and (b) your removal will not affect the rights
         of any Subscriber who has already obtained access to a copy of the Workshop Contribution.

Except where otherwise provided in App-Specific Terms, you agree that Valve's consideration of your
Workshop Contribution is your full compensation, and you are not entitled to any other rights or compensation
in connection with the rights granted to Valve and to other Subscribers.

C. Promotions and Endorsements

If you use Steam services (e.g. the Steam Curators' Lists or the Steam Broadcasting service) to promote or
endorse a product, service or event in return for any kind of consideration from a third party (including non­
monetary rewards such as free games), you must clearly indicate the source of such consideration to your
audience.

D. Representations and Warranties

You represent and warrant to us that you have sufficient rights in all User Generated Content to grant Valve and
other affected parties the licenses described under A. and B. above or in any license terms specific to the
applicable Workshop-Enabled App or Workshop page. This includes, without limitation, any kind of intellectual
property rights or other proprietary or personal rights affected by or included in the User Generated Content. In
particular, with respect to Workshop Contributions, you represent and warrant that the Workshop Contribution
was originally created by you (or, with respect to a Workshop Contribution to which others contributed besides
you, by you and the other contributors, and in such case that you have the right to submit such Workshop
Contribution on behalf of those other contributors).

You furthermore represent and warrant that the User Generated Content, your submission of that Content, and
your granting of rights in that Content does not violate any applicable contract, law or regulation.

7. DISCLAIMERS; LIMITATION OF LIABILITY; NO GUARANTEES; LIMITED WARRANTY

FOR EU CUSTOMERS, THIS SECTION 7 DOES NOT REDUCE Y OUR MANDATORY CONSUMER
RIGHTS UNDER THE LAWS OF Y OUR LOCAL JURISDICTION. IN PARTICULAR, SECTIONS 7.A, B,
AND C DO NOT APPLY TO EU SUBSCRIBERS.

       • FOR NEW ZEALAND SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR
         MODIFY THE APPLICATION OF ANY RIGHT OR REMEDY THAT CANNOT BE SO EXCLUDED,
         RESTRICTED OR MODIFIED INCLUDING THOSE CONFERRED BY THE NEW ZEALAND
         CONSUMER GUARANTEES ACT 1993. UNDER THIS ACT ARE GUARANTEES WHICH
         INCLUDE THAT GOODS AND SERVICES ARE OF ACCEPTABLE QUALITY. IF THIS
         GUARANTEE IS NOT MET THERE ARE ENTITLEMENTS TO HAV E THE SOFTWARE
         REMEDIED (WHICH MAY INCLUDE REPAIR, REPLACEMENT OR REFUND). IF A REMEDY
         CANNOT BE PROV IDED OR THE FAILURE IS OF A SUBSTANTIAL CHARACTER, THE ACT
         PROVIDES FOR A REFUND.


8/13
               Case 2:21-cv-00563-JCC Document           36-4
                                                    Steam®        Filed
                                                           Subscriber     06/23/21 Page 10 of 160
                                                                      Agreement

Prior to acquiring a Subscription, you should consult the product information made available on Steam,
including Subscription description, minimum technical requirements, and user reviews.

A. DISCLAIMERS

VALVE AND ITS AFFILIATES AND SERVICE PROVIDERS EXPRESSLY DISCLAIM (I) ANY
WARRANTY FOR STEAM, THE CONTENT AND SERVICES, AND THE SUBSCRIPTIONS, AND (11)
ANY COMMON LAW DUTIES WITH REGARD TO STEAM, THE CONTENT AND SERVICES, AND THE
SUBSCRIPTIONS, INCLUDING DUTIES OF LACK OF NEGLIGENCE AND LACK OF WORKMANLIKE
EFFORT. STEAM, THE CONTENT AND SERVICES, THE SUBSCRIPTIONS, AND ANY INFORMATION
AVAILABLE IN CONNECTION THEREWITH ARE PROVIDED ON AN "AS IS" AND "AS AVAILABLE"
BASIS, "WITH ALL FAULTS" AND WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NONINFRINGEMENT. ANY
WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE
UNITED STATES UNIFORM COMMERCIAL CODE AND/OR IN ANY OTHER COMPARABLE STATE
STATUTE IS EXPRESSLY DISCLAIMED. ALSO, THERE IS NO WARRANTY OF TITLE, NON­
INTERFERENCE WITH YOUR ENJOYMENT, OR AUTHORITY IN CONNECTION WITH STEAM, THE
CONTENT AND SERVICES, THE SUBSCRIPTIONS, OR INFORMATION AVAILABLE IN CONNECTION
THEREWITH.

ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE
UNITED STATES UNIFORM COMMERCIAL CODE IS EXPRESSLY DISCLAIMED.

B. LIMITATION OF LIABILITY

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE, ITS
LICENSORS, NOR THEIR AFFILIATES, NOR ANY OF VALVE'S SERVICE PROVIDERS, SHALL BE
LIABLE IN ANY WAY FOR LOSS OR DAMAGE OF ANY KIND RESULTING FROM THE USE OR
INABILITY TO USE STEAM, YOUR ACCOUNT, YOUR SUBSCRIPTIONS AND THE CONTENT AND
SERVICES INCLUDING, BUT NOT LIMITED TO, LOSS OF GOODWILL, WORK STOPPAGE,
COMPUTER FAILURE OR MALFUNCTION, OR ANY AND ALL OTHER COMMERCIAL DAMAGES
OR LOSSES. IN NO EVENT WILL VALVE BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES, OR ANY OTHER DAMAGES
ARISING OUT OF OR IN ANY WAY CONNECTED WITH STEAM, THE CONTENT AND SERVICES,
THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH, OR
THE DELAY OR INABILITY TO USE THE CONTENT AND SERVICES, SUBSCRIPTIONS OR ANY
INFORMATION, EVEN IN THE EVENT OF VALVE'S OR ITS AFFILIATES' FAULT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, OR BREACH OF VALVE'S WARRANTY AND EVEN IF IT HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS AND LIABILITY
EXCLUSIONS APPLY EVEN IF ANY REMEDY FAILS TO PROVIDE ADEQUATE RECOMPENSE.

BECAUSE SOME STATES OR JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR THE
LIMITATION OF LIABILITY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES, IN SUCH STATES
OR JURISDICTIONS, EACH OF VALVE, ITS LICENSORS, AND ITS AFFILIATES' LIABILITY SHALL
BE LIMITED TO THE FULL EXTENT PERMITTED BY LAW.

C. NO GUARANTEES

NEITHER VALVE NOR ITS AFFILIATES GUARANTEE CONTINUOUS, ERROR-FREE, VIRUS-FREE OR
SECURE OPERATION AND ACCESS TO STEAM, THE CONTENT AND SERVICES, YOUR ACCOUNT
AND/OR YOUR SUBSCRIPTIONS(S) OR ANY INFORMATION AVAILABLE IN CONNECTION
THEREWITH.

D. LIMITED WARRANTY
9/13
            Case 2:21-cv-00563-JCC Document  36-4
                                        Steam®        Filed
                                               Subscriber     06/23/21 Page 11 of 160
                                                          Agreement

  CERTAIN HARDWARE PURCHASED FROM VALVE IS SUBJECT TO A LIMITED WARRANTY, [OR
  DEPENDING ON Y OUR LOCATION, A STATUTORY WARRANTY] WHICH IS DESCRIBED IN DETAIL
  HERE.

  8. AMENDMENTS TO THIS AGREEMENT

  PLEASE NOTE: If you are a consumer with place of residence in Germany, a different version of Section 8
  applies to you, which is available here.

  This Agreement may at any time be mutually amended by your explicit consent to changes proposed by Valve.
  Furthermore, Valve may amend this Agreement (including any Subscription Terms or Rules of Use) unilaterally
  at any time in its sole discretion. In this case, you will be notified by e-mail of any amendment to this Agreement
  made by Valve within 60 (sixty) days before the entry into force of the said amendment. You can view the
  Agreement at any time at httP-://www.steamP-owered.com/. Your failure to cancel your Account within thirty (30)
  days after the entry into force of the amendments, will constitute your acceptance of the amended terms. If you
  don't agree to the amendments or to any of the terms in this Agreement, your only remedy is to cancel your
  Account or to cease use of the affected Subscription(s). Valve shall not have any obligation to refund any fees
  that may have accrued to your Account before cancellation of your Account or cessation of use of any
  Subscription, nor shall Valve have any obligation to prorate any fees in such circumstances.

  9. TERM AND TERMINATION

  A. Term

  The term of this Agreement (the "Term") commences on the date you first indicate your acceptance of these
  terms, and will continue in effect until otherwise terminated in accordance with this Agreement.

  B. Termination by You

  You may cancel your Account at any time. You may cease use of a Subscription at any time or, if you choose,
  you may request that Valve terminate your access to a Subscription. However, Subscriptions are not transferable,
  and even if your access to a Subscription for a particular game or application is terminated, the original
  activation key will not be able to be registered to any other account, even if the Subscription was obtained in a
  retail store. Access to Subscriptions purchased as a part of a pack or bundle cannot be terminated individually,
  termination of access to one game within the bundle will result in termination of access to all games purchased
  in the pack. Your cancellation of an Account, or your cessation of use of any Subscription or request that access
  to a Subscription be terminated, will not entitle you to any refund, including of any Subscription fees. Valve
  reserves the right to collect fees, surcharges or costs incurred prior to the cancellation of your Account or
  termination of your access to a particular Subscription. In addition, you are responsible for any charges incurred
  to third-party vendors or content providers before your cancellation.

  C. Termination by Valve

  Valve may cancel your Account or any particular Subscription(s) at any time in the event that (a) Valve ceases
  providing such Subscriptions to similarly situated Subscribers generally, or (b) you breach any terms of this
  Agreement (including any Subscription Terms or Rules of Use). In the event that your Account or a particular
  Subscription is terminated or cancelled by Valve for a violation of this Agreement or improper or illegal activity,
  no refund, including of any Subscription fees or of any unused funds in your Steam Wallet, will be granted.

  D. Survival of Terms

  Sections 2(C), 2(D), 2(F), 2(G), 3(A), 3(B), 3(D), 3(H), and 5 - 12 will survive any expiration or termination of
  this Agreement.

  10. APPLICABLE LAW/JURISDICTION

10/13
             Case 2:21-cv-00563-JCC Document       36-4
                                              Steam®        Filed
                                                     Subscriber     06/23/21 Page 12 of 160
                                                                Agreement

For All Customers Outside the European Union:

You agree that this Agreement shall be deemed to have been made and executed in the State ofWashington,
U.S.A., and any dispute arising hereunder shall be resolved in accordance with the law ofWashington excluding
the law ofconflicts and the Convention on Contracts for the International Sale ofGoods. Subject to Section 11
(Dispute Resolution/Binding Arbitration/Class Action Waiver) below, you agree that any claim asserted in any
legal proceeding by you against Valve shall be commenced and maintained exclusively in any state or federal
court located in King County, Washington, having subject matter jurisdiction with respect to the dispute between
the parties and you hereby consent to the exclusive jurisdiction ofsuch courts. In any dispute arising under this
Agreement, the prevailing party will be entitled to attorneys' fees and expenses.

For EU Customers:

In the event ofa dispute relating to the interpretation, the performance or the validity ofthe Subscriber
Agreement, an amicable solution will be sought before any legal action. You can file your complaint at
htm://hel12.steam12owered.com. In case offailure, you may, within one year ofthe failed request, file an online
complaint on the European Commission's Online Dispute Resolution website:
htms://webgate.ec.euro12a.eu/odr/main/index.cfm?event=main.home.chooseLanguag�, or on the European
Consumer Center's website: htm://www.euro12e-consommateurs.eu/index.12h12?id=2514.

In the event that out-of-court dispute resolutions fail, the dispute may be brought before the competent courts.

11. DISPUTE RESOLUTION/BINDING ARBITRATION/CLASS ACTION WAIVER

This Section 11 shall apply to the maximum extent permitted by applicable law. Ifthe laws ofyour jurisdiction
prohibit the application ofsome or all ofthe provisions ofthis Section notwithstanding Section 10 (Applicable
Law/Jurisdiction), such provisions will not apply to you. IN PARTICULAR, IF YOU LIVE IN THE
EUROPEAN UNION, THIS SECTION 11 DOES NOT APPLY TO YOU.

Most user concerns can be resolved by use ofour Steam support site at htms://su1212ort.steam12owered.com/. If
Valve is unable to resolve your concerns and a dispute remains between you and Valve, this Section explains
how the parties have agreed to resolve it.

YOU AND VALVE AGREE TO RESOLVE ALL DISPUTES AND CLAIMS BETWEEN US IN
INDIVIDUAL BINDING ARBITRATION. THAT INCLUDES, BUT IS NOT LIMITED TO, ANY CLAIMS
ARISING OUT OF OR RELATING TO: (i) ANY ASPECT OF THE RELATIONSHIP BETWEEN US; (ii)
THIS AGREEMENT; OR (iii) YOUR USE OF STEAM, YOUR ACCOUNT OR THE CONTENT AND
SERVICES. IT APPLIES REGARDLESS OF WHETHER SUCH CLAIMS ARE BASED IN CONTRACT,
TORT, STATUTE, FRAUD, UNFAIR COMPETITION, MISREPRESENTATION OR ANY OTHER LEGAL
THEORY.

However, this Section does not apply to the following types ofclaims or disputes, which you or Valve may bring
in any court with jurisdiction: (i) claims ofinfringement or other misuse ofintellectual property rights, including
such claims seeking injunctive relief; and (ii) claims related to or arising from any alleged unauthorized use,
piracy or theft.

This Section does not prevent you from bringing your dispute to the attention ofany federal, state, or local
government agencies that can, ifthe law allows, seek relieffrom us for you.

An arbitration is a proceeding before a neutral arbitrator, instead ofbefore a judge or jury. Arbitration is less
formal than a lawsuit in court, and provides more limited discovery. It follows different rules than court
proceedings, and is subject to very limited review by courts. The arbitrator will issue a written decision and
provide a statement ofreasons ifrequested by either party. YOU UNDERSTAND THAT YOU AND VALVE
ARE GIV ING UP THE RIGHT TO SUE IN COURT AND TO HAVE A TRIAL BEFORE A JUDGE OR
JURY.
11/13
               Case 2:21-cv-00563-JCC Document             36-4
                                                      Steam®        Filed
                                                             Subscriber     06/23/21 Page 13 of 160
                                                                        Agreement

You and Valve agree to make reasonable, good faith efforts to informally resolve any dispute before initiating
arbitration. A party who intends to seek arbitration must first send the other a written notice that describes the
nature and basis of the claim or dispute and sets forth the relief sought. If you and Valve do not reach an
agreement to resolve that claim or dispute within 30 days after the notice is received, you or Valve may
commence an arbitration. Written notice to Valve must be sent via postal mail to: ATTN: Arbitration Notice,
Valve Corporation, P.O. Box 1688, Bellevue, WA 98004.

The Federal Arbitration Act applies to this Section. The arbitration will be governed by the Commercial
Arbitration Rules of the American Arbitration Association ("AAA") and, where applicable, the AAA's
Supplementary Procedures for Consumer Related Disputes, as modified by this Agreement, both of which are
available at htm://www.adr.org. The arbitrator is bound by the terms of this Agreement.

The AAA will administer the arbitration. It may be conducted through the submission of documents, by phone,
or in person in the county where you live or at another mutually agreed location.

If you seek $10,000 or less, Valve agrees to reimburse your filing fee and your share of the arbitration costs,
including your share of arbitrator compensation, at the conclusion of the proceeding, unless the arbitrator
determines your claims are frivolous or costs are umeasonable as determined by the arbitrator. Valve agrees not
to seek its attorneys' fees or costs in arbitration unless the arbitrator determines your claims are frivolous or
costs are umeasonable as determined by the arbitrator. If you seek more than $10,000, the arbitration costs,
including arbitrator compensation, will be split between you and Valve according to the AAA Commercial
Arbitration Rules and the AAA's Supplementary Procedures for Consumer Related Disputes, if applicable.

YOU AND VALVE AGREE NOT TO BRING OR PARTICIPATE IN A CLASS OR REPRESENTATIV E
ACTION, PRIVATE ATTORNEY GENERAL ACTION OR COLLECTIVE ARBITRATION, EVEN IF AAA's
PROCEDURES OR RULES WOULD OTHERWISE ALLOW ONE. THE ARBITRATOR MAY AWARD
RELIEF ONLY IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE
EXTENT OF THAT PARTY 'S INDIV IDUAL CLAIM. You and Valve also agree not to seek to combine any
action or arbitration with any other action or arbitration without the consent of all parties to this Agreement and
all other actions or arbitrations.

If the agreement in this Section not to bring or participate in a class or representative action, private attorney
general action or collective arbitration should be found illegal or unenforceable, you and Valve agree that it shall
not be severable, that this entire Section shall be unenforceable and any claim or dispute would be resolved in
court and not in collective arbitration.

Notwithstanding this Section, you have the right to litigate any dispute in small claims court, if all the
requirements of the small claims court, including any limitations on jurisdiction and the amount at issue in the
dispute, are satisfied.

12. MISCELLANEOUS

Except as otherwise expressly set forth in this Agreement, in the event that any provision of this Agreement shall
be held by a court or other tribunal of competent jurisdiction to be unenforceable, such provision will be
enforced to the maximum extent permissible and the remaining portions of this Agreement shall remain in full
force and effect. This Agreement, including any Subscription Terms, Rules of Use, the Valve Privacy Policy, and
the Valve Hardware Warranty Policy, constitutes and contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes any prior oral or written agreements. You agree that this
Agreement is not intended to confer and does not confer any rights or remedies upon any person other than the
parties to this Agreement.

Valve 's obligations are subject to existing laws and legal process and Valve may comply with law enforcement
or regulatory requests or requirements notwithstanding any contrary term.


12/13
              Case 2:21-cv-00563-JCC Document            36-4
                                                    Steam®        Filed
                                                           Subscriber     06/23/21 Page 14 of 160
                                                                      Agreement

You agree to comply with all applicable import/export laws and regulations. You agree not to export the Content
and Services or Hardware or allow use of your Account by individuals of any terrorist supporting countries to
which encryption exports are at the time of exportation restricted by the U.S. Bureau of Export Administration.
You represent and warrant that you are not located in, under the control of, or a national or resident of any such
prohibited country.

This Agreement was last updated on January 1st, 2017 ("Revision Date"). If you were a Subscriber before the
Revision Date, it replaces your existing agreement with Valve or Valve SARL on the day that you explicitly
accept it. If you prefer to continue using Steam and your existing Subscriptions under the version of the
Agreement in effect prior to the Revision Date, you are free to do so.




  13/13
                     Case 2:21-cv-00563-JCC Document  36-4
                                                 Steam®        Filed
                                                        Subscriber     06/23/21 Page 15 of 160
                                                                   Agreement


STEAM® SUBSCRIBER AGREEMENT

T his Steam Subscriber Agreement ("Agreement") is a legal document that explains your rights and obligations as a subscriber of Steam from Valve
Corporation ("Valve"). Please read it carefully.

SECTION 11 CONTAINS A BINDING ARBITRATION AGREEMENT AND CLASS ACTION WAIVER. IT MAY AFFECT YOUR LEGAL RIGHT S.
PLEASE READ IT. IF YOU ARE A CUSTOMER WITH RESIDENCE IN THE EUROPEAN UNION, SECTION 11 DOES NOT APPLY TO YOU.

1. REGISTRATION AS A SUBSCRIBER; APPLICATION OF T ERMS TO Y OU; YOUR ACCOUNT

Steam is an online service offered by Valve.

You become a subscriber of Steam ("Subscriber") by completing the registration of a Steam user account. This Agreement takes effect as soon as
you indicate your acceptance of these terms. You may not become a subscriber if you are under the age of 13. Steam is not intended for children
under 13 and Valve will not knowingly collect personal information from children under the age of 13.

A. Contracting Party

For any interaction with Steam your contractual relationship is with Valve. Except as otherwise indicated at the time of the transaction (such as in the
case of purchases from another Subscriber in a Subscription Marketplace), any transactions for Subscriptions (as defined below) you make on Steam
are being made from Valve.

B. Subscriptions; Content and Services

As a Subscriber you may obtain access to certain services, software and content available to Subscribers. T he Steam client software and any other
software, content, and updates you download or access via Steam, including but not limited to Valve or third-party video games and in-game content,
and any virtual items you trade, sell or purchase in a Steam Subscription Marketplace are referred to in this Agreement as " Content and Services";
the rights to access and/or use any Contents and Services accessible through Steam are referred to in this Agreement as "Subscriptions."

Each Subscription allows you to access particular Content and Services. Some Subscriptions may impose additional terms specific to that
Subscription ("Subscription Terms") (for example, an end user license agreement specific to a particular game, or terms of use specific to a particular
product or feature of Steam). Also, additional terms (for example, payment and billing procedures) may be posted on htt12://www.steam12owered.com
or within the Steam service ("Rules of Use"). Rules of Use include the Steam Online Conduct Rules htt12://steam12owered.com/index.12hl21
area = online conduct and the Steam Refund Policy htt12://store.steam12owered.com/steam refunds. T he Subscription Terms, the Rules of Use, and
the Valve Privacy Policy (which can be found at htt12://www.valvesoftware.com/12rivacY..htm) are binding on you once you indicate your acceptance of
them or of this Agreement, or otherwise become bound by them as described in Section 8 (Amendments to this Agreement).

C. Your Account

When you complete Steam's registration process, you create a Steam account ("Account"). Your Account may also include billing information you
provide to Valve for the purchase of Subscriptions, Content and Services and any physical merchandise offered for purchase through Steam
("Hardware"). You may not reveal, share or otherwise allow others to use your password or Account except as otherwise specifically authorized by
Valve. You are responsible for the confidentiality of your login and password and for the security of your computer system. Valve is not responsible for
the use of your password and Account or for all of the communication and activity on Steam that results from use of your login name and password by
you, by any person to whom you may have intentionally or by negligence disclosed your login and/or password in violation of this confidentiality
provision, or by any other person who fraudulently used your login and password without your permission. If you believe that the confidentiality of your
login and/or password may have been compromised, you must notify Valve via the support form (htt12s://su1212ort.steam12owered.com/newticket.12h12)
without any delay.

Your Account, including any information pertaining to it (e.g.: contact information, billing information, Account history and Subscriptions, etc.), is strictly
personal. You may therefore not sell or charge others for the right to use your Account, or otherwise transfer your Account, nor may you sell, charge
others for the right to use, or transfer any Subscriptions other than if and as expressly permitted by this Agreement (including any Subscription Terms
or Rules of Use) or as otherwise specifically permitted by Valve.

2. LICENSES

A. General Content and Services License

Steam and your Subscription(s) require the automatic download and installation of Content and Services onto your computer. Valve hereby grants,
and you accept, a non-exclusive license and right, to use the Content and Services for your personal, non-commercial use (except where commercial
use is expressly allowed herein or in the applicable Subscription Terms). T his license ends upon termination of (a) this Agreement or (b) a
Subscription that includes the license. T he Content and Services are licensed, not sold. Your license confers no title or ownership in the Content and
Services. To make use of the Content and Services, you must have a Steam Account and you may be required to be running the Steam client and
maintaining a connection to the Internet.

1/9
                    Case 2:21-cv-00563-JCC Document  36-4
                                                Steam®        Filed
                                                       Subscriber     06/23/21 Page 16 of 160
                                                                  Agreement

For reasons that include, without limitation, system security, stability, and multiplayer interoperability, Steam may need to automatically update, pre­
load, create new versions of or otherwise enhance the Content and Services and accordingly, the system requirements to use the Content and
Services may change over time. You consent to such automatic updating. You understand that this Agreement (including applicable Subscription
Terms) does not entitle you to future updates, new versions or other enhancements of the Content and Services associated with a particular
Subscription, although Valve may choose to provide such updates, etc. in its sole discretion.

B. Beta Software License

Valve may from time to time make software accessible to you via Steam prior to the general commercial release of such software ("Beta Software").
You are not required to use Beta Software, but if Valve offers it, you may elect to use it under the following terms. Beta Software will be deemed to
consist of Content and Services, and each item of Beta Software provided will be deemed a Subscription for such Beta Software, with the following
provisions specific to Beta Software:

      • Your right to use the Beta Software may be limited in time, and may be subject to additional Subscription Terms;
      • Valve or any Valve affiliate may request or require that you provide suggestions, feedback, or data regarding your use of the Beta Software,
        which will be deemed User Generated Content under Section 6 (User Generated Content) below; and
      • In addition to the waivers and limitations of liability for all Software under Section 7 (Disclaimers; Limitations on Liability; No Guarantees;
        Limited Warranty) below as applicable, you specifically acknowledge that Beta Software is only released for testing and improvement purposes,
        in particular to provide Valve with feedback on the quality and usability of said Beta Software, and therefore contains errors, is not final and may
        create incompatibilities or damage to your computer, data, and/or software. If you decide to install and/or use Beta Software, you shall only use
        it in compliance with its purposes, i.e. for testing and improvement purposes and in any case not on a system or for purposes where the
        malfunction of the Beta Software can cause any kind of damage. In particular, maintain full backups of any system that you choose to install
        Beta Software on.

C. License to Use Valve Developer Tools

Your Subscription(s) may include access to various Valve tools that can be used to create content ("Developer Tools"). Some examples include: the
Valve software development kit (the "SOK") for a version of the computer game engine known as "Source" (the "Source Engine") and the associated
Valve Hammer editor, T he Source® Filmmaker Software, or in-game tools through which you can edit or create derivative works of a Valve game.
Particular Developer Tools (for example, T he Source® Filmmaker Software) may be distributed with separate Subscription Terms that are different
from the rules set forth in this Section. Otherwise, you may use the Developer Tools, and you may use, reproduce, publish, perform, display and
distribute any content you create using the Developer Tools, however you wish, but solely on a non-commercial basis.

If you would like to use the Source Engine SOK or other Valve Developer Tools for commercial use, please contact Valve at
sourceengine@valvesoftware.com.

D. License to Use Valve Game Content in Fan Art.

Valve appreciates the community of Subscribers that creates fan art, fan fiction, and audio-visual works that reference Valve games ("Fan Art"). You
may incorporate content from Valve games into your Fan Art. Except as otherwise set forth in this Section or in any Subscription Terms, you may use,
reproduce, publish, perform, display and distribute Fan Art that incorporates content from Valve games however you wish, but solely on a non­
commercial basis.

If you incorporate any third-party content in any Fan Art, you must be sure to obtain all necessary rights from the owner of that content.

Commercial use of some Valve game content is permitted via features such as Steam Workshop or a Steam Subscription Marketplace. Terms
applicable to that use are set forth in Section 3.D. and 6.B. below and in any Subscription Terms provided for those features.

To view the Valve video policy containing additional terms covering the use of audio-visual works incorporating Valve intellectual property or created
with T he Source® Filmmaker Software, please click here: htt1;1://www.valvesoftware.com/video12olicY..html

E. License to Use Valve Dedicated Server Software

Your Subscription(s) may contain access to the Valve Dedicated Server Software. If so, you may use the Valve Dedicated Server Software on an
unlimited number of computers for the purpose of hosting online multiplayer games of Valve products. If you wish to operate the Valve Dedicated
Server Software, you will be solely responsible for procuring any Internet access, bandwidth, or hardware for such activities and will bear all costs
associated therewith.

F. Ownership of Content and Services

All title, ownership rights and intellectual property rights in and to the Content and Services and any and all copies thereof, are owned by Valve and/or
its or its affiliates' licensors. All rights are reserved, except as expressly stated herein. T he Content and Services is protected by copyright laws,
international copyright treaties and conventions and other laws. T he Content and Services contains certain licensed materials and Valve's and its
affiliates' licensors may protect their rights in the event of any violation of this Agreement.

G. Restrictions on Use of Content and Services

2/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 17 of 160
                                                                 Agreement

You may not use the Content and Services for any purpose other than the permitted access to Steam and your Subscriptions, and to make personal,
non-commercial use of your Subscriptions, except as otherwise permitted by this Agreement or applicable Subscription Terms. Except as otherwise
permitted under this Agreement (including any Subscription Terms or Rules of Use), or under applicable law notwithstanding these restrictions, you
may not, in whole or in part, copy, photocopy, reproduce, publish, distribute, translate, reverse engineer, derive source code from, modify,
disassemble, decompile, create derivative works based on, or remove any proprietary notices or labels from the Content and Services or any
software accessed via Steam without the prior consent, in writing, of Valve.

You are entitled to use the Content and Services for your own personal use, but you are not entitled to: (i) sell, grant a security interest in or transfer
reproductions of the Content and Services to other parties in any way, nor to rent, lease or license the Content and Services to others without the
prior written consent of Valve, except to the extent expressly permitted elsewhere in this Agreement (including any Subscription Terms or Rules of
Use); (ii) host or provide matchmaking services for the Content and Services or emulate or redirect the communication protocols used by Valve in any
network feature of the Content and Services, through protocol emulation, tunneling, modifying or adding components to the Content and Services,
use of a utility program or any other techniques now known or hereafter developed, for any purpose including, but not limited to network play over the
Internet, network play utilizing commercial or non-commercial gaming networks or as part of content aggregation networks, websites or services,
without the prior written consent of Valve; or (iii) exploit the Content and Services or any of its parts for any commercial purpose, except as expressly
permitted elsewhere in this Agreement (including any Subscription Terms or Rules of Use).

3. BILLING, PAYMENT AND OTHER SUBSCRIPT IONS

All charges incurred on Steam, and all purchases made with the Steam Wallet, are payable in advance and final, except as described in Section 7
below and in the Steam Refund Policy htti;i://store.steami;iowered.com/steam refunds.

A. Payment Authorization

When you provide payment information to Valve or to one of its payment processors, you represent to Valve that you are the authorized user of the
card, PIN, key or account associated with that payment, and you authorize Valve to charge your credit card or to process your payment with the
chosen third-party payment processor for any Subscription, Steam Wallet funds, Hardware or other fees incurred by you. Valve may require you to
provide your address or other information in order to meet their obligations under applicable tax law.

For Subscriptions purchased based on an agreed usage period, where recurring payments are made in exchange for continued use ("Recurring
Payment Subscriptions"), by continuing to use the Recurring Payment Subscription you agree and reaffirm that Valve is authorized to charge your
credit card (or your Steam Wallet, if funded), or to process your payment with any other applicable third-party payment processor, for any applicable
recurring payment amounts. If you have purchased any Recurring Payment Subscriptions, you agree to notify Valve promptly of any changes to your
credit card account number, its expiration date and/or your billing address, or your PayPal or other payment account number, and you agree to notify
Valve promptly if your credit card or PayPal or other payment account expires or is canceled for any reason.

If your use of Steam is subject to any type of use or sales tax, then Valve may also charge you for those taxes, in addition to the Subscription or other
fees published in the Rules of Use. T he European Union VAT ("VAT") tax amounts collected by Valve reflect VAT due on the value of any Content and
Services, Hardware or Subscription.

You agree that you will not use IP proxying or other methods to disguise the place of your residence, whether to circumvent geographical restrictions
on game content, to purchase at pricing not applicable to your geography, or for any other purpose. If you do this, Valve may terminate your access to
your Account.

B. Responsibility for Charges Associated With Your Account

As the Account holder, you are responsible for all charges incurred, including applicable taxes, and all purchases made by you or anyone that uses
your Account, including your family or friends. If you cancel your Account, Valve reserves the right to collect fees, surcharges or costs incurred before
cancellation. Any delinquent or unpaid Accounts must be settled before Valve will allow you to register again.

C. Steam Wallet

Steam may make available an account balance associated with your Account (the "Steam Wallet"). T he Steam Wallet is neither a bank account nor
any kind of payment instrument. It functions as a prepaid balance to purchase Content and Services. You may place funds in your Steam Wallet up to
a maximum amount determined by Valve, by credit card, prepaid card, promotional code, or any other payment method accepted by Steam. Within
any twenty-four (24) hour period, the total amount stored in your Steam Wallet plus the total amount spent out of your Steam Wallet, in the aggregate,
may not exceed US$2,000 or its equivalent in your applicable local currency -- attempted deposits into your Steam Wallet that exceed this threshold
may not be credited to your Steam Wallet until your activity falls below this threshold. Valve may change or impose different Steam Wallet balance
and usage limits from time to time.

You will be notified by e-mail of any change to the Steam Wallet balance and usage limits within sixty (60) days before the entry into force of the said
change. Your continued use of your Steam Account more than thirty (30) days after the entry into force of the changes, will constitute your acceptance
of the changes. If you don't agree to the changes, your only remedy is to terminate your Steam Account or to cease use of your Steam Wallet. Valve
shall not have any obligation to refund any credits remaining on your Steam Wallet in this case.


3/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 18 of 160
                                                                 Agreement

You may use Steam Wallet funds to purchase Subscriptions, including by making in-game purchases where Steam Wallet transactions are enabled,
and Hardware. Funds added to the Steam Wallet are non-refundable and non-transferable. Steam Wallet funds do not constitute a personal property
right, have no value outside Steam and can only be used to purchase Subscriptions and related content via Steam (including but not limited to games
and other applications offered through the Steam Store, or in a Steam Subscription Marketplace) and Hardware. Steam Wallet funds have no cash
value and are not exchangeable for cash. Steam Wallet funds that are deemed unclaimed property may be turned over to the applicable authority.

D. Trading and Sales of Subscriptions Between Subscribers

Steam may include one or more features or sites that allow Subscribers to trade, sell or purchase certain types of Subscriptions (for example, license
rights to virtual items) with, to or from other Subscribers ("Subscription Marketplaces"). An example of a Subscription Marketplace is the Steam
Community Market. By using or participating in Subscription Marketplaces, you authorize Valve, on its own behalf or as an agent or licensee of any
third-party creator or publisher of the applicable Subscriptions in your Account, to transfer those Subscriptions from your Account in order to give
effect to any trade or sale you make.

Valve may charge a fee for trades or sales in a Subscription Marketplace. Any fees will be disclosed to you prior to the completion of the trade or sale.

If you complete a trade, sale or purchase in a Subscription Marketplace, you acknowledge and agree that you are responsible for taxes, if any, which
may be due with respect to your transactions, including sales or use taxes, and for compliance with applicable tax laws. Proceeds from sales you
make in a Subscription Marketplace may be considered income to you for income tax purposes. You should consult with a tax specialist to determine
your tax liability in connection with your activities in any Subscription Marketplace.

You understand and acknowledge that Valve may decide to cease operation of any Subscription Marketplace, change the fees that it charges or
change the terms or features of the Steam Subscription Marketplace. Valve shall have no liability to you because of any inability to trade
Subscriptions in the Steam Trading Marketplace, including because of discontinuation or changes in the terms, features or eligibility requirements of
any Subscription Marketplace.

You also understand and acknowledge that Subscriptions traded, sold or purchased in any Subscription Marketplace are license rights, that you have
no ownership interest in such Subscriptions, and that Valve does not recognize any transfers of Subscriptions (including transfers by operation of law)
that are made outside of Steam.

E. Retail Purchase

Valve may offer or require a Subscription for purchasers of retail packaged product versions or OEM versions of Valve products. The "CD-Key" or
"Product Key" accompanying such versions is used to activate your Subscription.

F. Steam Authorized Resellers

You may purchase a Subscription through an authorized reseller of Valve. The "Product Key" accompanying such purchase will be used to activate
your Subscription. If you purchase a Subscription from an authorized reseller of Valve, you agree to direct all questions regarding the Product Key to
that reseller.

G. Free Subscriptions

In some cases, Valve may offer a free Subscription to certain services, software and content. As with all Subscriptions, you are always responsible for
any Internet service provider, telephone, and other connection fees that you may incur when using Steam, even when Valve offers a free
Subscription.

H. Third Party Sites

Steam may provide links to other third party sites. Some of these sites may charge separate fees, which are not included in and are in addition to any
Subscription or other fees that you may pay to Valve. Steam may also provide access to third-party vendors, who provide content, goods and/or
services on Steam or the Internet. Any separate charges or obligations you incur in your dealings with these third parties are your responsibility. Valve
makes no representations or warranties, either express or implied, regarding any third party site. In particular, Valve makes no representation or
warranty that any service or subscription offered via third-party vendors will not change or be suspended or terminated.

4. ONLINE CONDUCT, CHEATING AND ILLEGAL BEHAVIOR

Your online conduct and interaction with other Subscribers should be guided by common sense and basic etiquette. Specific requirements may also
be found in the Steam Online Conduct rules at httJ;1://steam12owered.com/index.12t!12?area= online conduct", other Rules of Use, the Subscription
Terms, or in terms of use imposed by third parties who host particular games or other services.

Steam and the Content and Services may include functionality designed to identify software or hardware processes or functionality that may give a
player an unfair competitive advantage when playing multiplayer versions of any Content and Services or modifications of Content and Services
("Cheats"). You agree that you will not create Cheats or assist third parties in any way to create or use Cheats. You agree that you will not directly or
indirectly disable, circumvent, or otherwise interfere with the operation of software designed to prevent or report the use of Cheats. You acknowledge
and agree that either Valve or any online multiplayer host may refuse to allow you to participate in certain online multiplayer games if you use Cheats

4/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 19 of 160
                                                                 Agreement

in connection with Steam or the Content and Services. Further, you acknowledge and agree that an online multiplayer host may report your use of
Cheats to Valve, and Valve may communicate your history of use of Cheats to other online multiplayer hosts. Valve may terminate your Account or a
particular Subscription for any conduct or activity that Valve believes is illegal, constitutes a Cheat, or otherwise negatively affects the enjoyment of
Steam by other Subscribers. You acknowledge that Valve is not required to provide you notice before terminating your Subscriptions(s) and/or
Account, but it may choose to do so.

You may not use Cheats, automation software (bots), mods, hacks, or any other unauthorized third-party software, to modify or automate any
Subscription Marketplace process.

5. THIRD PARTY CONTENT

In regard to all Subscriptions, Contents and Services that are not authored by Valve, Valve does not screen such third party content available on
Steam or through other sources. Valve assumes no responsibility or liability for such third party content. Some third party application software is
capable of being used by businesses for business purposes - however, you may only acquire such software via Steam for private personal use.

6. USER GENERATED CONTENT

A. General Provisions

Steam provides interfaces and tools for you to be able to generate content and make it available to other users and/or to Valve at your sole discretion.
"User Generated Content" means any content you make available to other users through your use of multi-user features of Steam, or to Valve or its
affiliates through your use of the Content and Services or otherwise.

When you upload your content to Steam to make it available to other users and/or to Valve, you grant Valve and its affiliates the worldwide, non­
exclusive, right to use, reproduce, modify, create derivative works from, distribute, transmit, transcode, translate, broadcast, and otherwise
communicate, and publicly display and publicly perform, your User Generated Content, and derivative works of your User Generated Content, in
connection with the operation, distribution and promotion of the Steam service, Steam games or other Steam offerings. This license is granted to
Valve for the entire duration of the intellectual property rights and may be terminated if Valve is in breach of the license and has not cured such breach
within fourteen (14) days from receiving notice from you sent to the attention of the Valve Legal Department at the applicable Valve address noted on
this PrivacY. PoliCY. page. The termination of said license does not affect the rights of any sub-licensees pursuant to any sub-license granted by Valve
prior to termination of the license. Valve is the sole owner of the derivative works created by Valve from your Content, and is therefore entitled to grant
licenses on these derivative works. If you use Valve cloud storage, you grant us a license to store your information as part of that service. Valve may
place limits on the amount of storage you may use.

If you provide Valve with any feedback or suggestions about Steam, the Content and Services, or any Valve products or services, Valve is free to use
the feedback or suggestions however it chooses, without any obligation to account to you.

B. Content Uploaded to the Steam Workshop

Some games or applications available on Steam ("Workshop-Enabled Apps") allow you to create User Generated Content based on or using the
Workshop-Enabled App, and to submit that User Generated Content (a "Workshop Contribution") to one or more Steam Workshop web pages.
Workshop Contributions can be viewed by the Steam community, and for some categories of Workshop Contributions users may be able to interact
with, download or purchase the Workshop Contribution. In some cases, Workshop Contributions may be considered for incorporation by Valve or a
third-party developer into a game or into a Subscription Marketplace.

You understand and agree that Valve is not obligated to use, distribute, or continue to distribute copies of any Workshop Contribution and reserves
the right, but not the obligation, to restrict or remove Workshop Contributions for any reason.

Specific Workshop-Enabled Apps or Workshop web pages may contain special terms ("App-Specific Terms") that supplement or change the terms set
out in this Section. In particular, where Workshop Contributions are distributed for a fee, App-Specific Terms will address how revenue may be
shared. Unless otherwise specified in App-Specific Terms (if any), the following general rules apply to Workshop Contributions.

      • Workshop Contributions are Subscriptions, and therefore you agree that any Subscriber receiving distribution of your Workshop Contribution
        will have the same rights to use your Workshop Contribution (and will be subject to the same restrictions) as are set out in this Agreement for
        any other Subscriptions.
      • Notwithstanding the license described in Section 6.A., Valve will only have the right to modify or create derivative works from your Workshop
        Contribution in the following cases: (a) Valve may make modifications necessary to make your Contribution compatible with Steam and the
        Workshop functionality or user interface, and (b) Valve or the applicable developer may make modifications to Workshop Contributions that are
        accepted for in-Application distribution as it deems necessary or desirable to enhance gameplay.
      • You may, in your sole discretion, choose to remove a Workshop Contribution from the applicable Workshop pages. If you do so, Valve will no
        longer have the right to use, distribute, transmit, communicate, publicly display or publicly perform the Workshop Contribution, except that (a)
        Valve may continue to exercise these rights for any Workshop Contribution that is accepted for distribution in-game or distributed in a manner
        that allows it to be used in-game, and (b} your removal will not affect the rights of any Subscriber who has already obtained access to a copy of
        the Workshop Contribution.


5/9
                  Case 2:21-cv-00563-JCC Document  36-4
                                              Steam®        Filed
                                                     Subscriber     06/23/21 Page 20 of 160
                                                                Agreement

Except where otherwise provided in App-Specific Terms, you agree that Valve's consideration of your Workshop Contribution is your full
compensation, and you are not entitled to any other rights or compensation in connection with the rights granted to Valve and to other Subscribers.

C. Promotions and Endorsements

If you use Steam services (e.g. the Steam Curators' Lists or the Steam Broadcasting service) to promote or endorse a product, service or event in
return for any kind of consideration from a third party (including non-monetary rewards such as free games), you must clearly indicate the source of
such consideration to your audience.

D. Representations and Warranties

You represent and warrant to us that you have sufficient rights in all User Generated Content to grant Valve and other affected parties the licenses
described under A. and B. above or in any license terms specific to the applicable Workshop-Enabled App or Workshop page. This includes, without
limitation, any kind of intellectual property rights or other proprietary or personal rights affected by or included in the User Generated Content. In
particular, with respect to Workshop Contributions, you represent and warrant that the Workshop Contribution was originally created by you (or, with
respect to a Workshop Contribution to which others contributed besides you, by you and the other contributors, and in such case that you have the
right to submit such Workshop Contribution on behalf of those other contributors).

You furthermore represent and warrant that the User Generated Content, your submission of that Content, and your granting of rights in that Content
does not violate any applicable contract, law or regulation.

7. DISCLAIMERS; LIMITATION OF LIABILITY; NO GUARANTEES; LIMITED WARRANTY

FOR EU CUSTOMERS, THIS SECTION 7 DOES NOT REDUCE YOUR MANDATORY CONSUMER RIGHTS UNDER THE LAWS OF YOUR
LOCAL JURISDICTION. IN PARTICULAR, SECTIONS 7.A, B, AND C DO NOT APPLY TO EU SUBSCRIBERS.

      • FOR NEW ZEALAND SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR MODIFY THE APPLICATION OF ANY
        RIGHT OR REMEDY THAT CANNOT BE SO EXCLUDED, RESTRICTED OR MODIFIED INCLUDING THOSE CONFERRED BY THE NEW
        ZEALAND CONSUMER GUARANTEES ACT 1993. UNDER THIS ACT ARE GUARANTEES WHICH INCLUDE THAT GOODS AND
        SERVICES ARE OF ACCEPTABLE QUALITY. IF THIS GUARANTEE IS NOT MET THERE ARE ENTITLEMENTS TO HAVE THE
        SOFTWARE REMEDIED (WHICH MAY INCLUDE REPAIR, REPLACEMENT OR REFUND). IF A REMEDY CANNOT BE PROVIDED OR THE
        FAILURE IS OF A SUBSTANTIAL CHARACTER, THE ACT PROVIDES FOR A REFUND.

Prior to acquiring a Subscription, you should consult the product information made available on Steam, including Subscription description, minimum
technical requirements, and user reviews.

A. DISCLAIMERS

VALVE AND ITS AFFILIATES AND SERVICE PROVIDERS EXPRESSLY DISCLAIM (I) ANY WARRANTY FOR STEAM, THE CONTENT AND
SERVICES, AND THE SUBSCRIPTIONS, AND (II) ANY COMMON LAW DUTIES WITH REGARD TO STEAM, THE CONTENT AND SERVICES,
AND THE SUBSCRIPTIONS, INCLUDING DUTIES OF LACK OF NEGLIGENCE AND LACK OF WORKMANLIKE EFFORT. STEAM, THE
CONTENT AND SERVICES, THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH ARE PROVIDED ON
AN "AS IS" AND "AS AVAILABLE" BASIS, "WITH ALL FAULTS" AND WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NONINFRINGEMENT. ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE UNITED STATES
UNIFORM COMMERCIAL CODE AND/OR IN ANY OTHER COMPARABLE STATE STATUTE IS EXPRESSLY DISCLAIMED. ALSO, THERE IS NO
WARRANTY OF TITLE, NON-INTERFERENCE WITH YOUR ENJOYMENT, OR AUTHORITY IN CONNECTION WITH STEAM, THE CONTENT
AND SERVICES, THE SUBSCRIPTIONS, OR INFORMATION AVAILABLE IN CONNECTION THEREWITH.

ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE UNITED STATES UNIFORM COMMERCIAL
CODE IS EXPRESSLY DISCLAIMED.

B. LIMITATION OF LIABILITY

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE, ITS LICENSORS, NOR THEIR AFFILIATES, NOR ANY OF
VALVE'S SERVICE PROVIDERS, SHALL BE LIABLE IN ANY WAY FOR LOSS OR DAMAGE OF ANY KIND RESULTING FROM THE USE OR
INABILITY TO USE STEAM, YOUR ACCOUNT, YOUR SUBSCRIPTIONS AND THE CONTENT AND SERVICES INCLUDING, BUT NOT LIMITED
TO, LOSS OF GOODWILL, WORK STOPPAGE, COMPUTER FAILURE OR MALFUNCTION, OR ANY AND ALL OTHER COMMERCIAL
DAMAGES OR LOSSES. IN NO EVENT WILL VALVE BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES, OR ANY OTHER DAMAGES ARISING OUT OF OR IN ANY WAY CONNECTED WITH STEAM, THE CONTENT AND
SERVICES, THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH, OR THE DELAY OR INABILITY TO
USE THE CONTENT AND SERVICES, SUBSCRIPTIONS OR ANY INFORMATION, EVEN IN THE EVENT OF VALVE'S OR ITS AFFILIATES'
FAULT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, OR BREACH OF VALVE'S WARRANTY AND EVEN IF IT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS AND LIABILITY EXCLUSIONS APPLY EVEN IF ANY REMEDY FAILS TO
PROVIDE ADEQUATE RECOMPENSE.


6/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 21 of 160
                                                                 Agreement

BECAUSE SOME STATES OR JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR THE LIMITATION OF LIABILITY FOR CONSEQUENTIAL
OR INCIDENTAL DAMAGES, IN SUCH STATES OR JURISDICTIONS, EACH OF VALVE, ITS LICENSORS, AND ITS AFFILIATES' LIABILITY
SHALL BE LIMITED TO THE FULL EXTENT PERMITTED BY LAW.

C. NO GUARANTEES

NEITHER VALVE NOR ITS AFFILIATES GUARANTEE CONTINUOUS, ERROR-FREE, VIRUS-FREE OR SECURE OPERATION AND ACCESS TO
STEAM, THE CONTENT AND SERVICES, Y OUR ACCOUNT AND/OR Y OUR SUBSCRIPTIONS(S) OR ANY INFORMATION AVAILABLE IN
CONNECTION THEREWITH.

D. LIMITED WARRANTY

CERTAIN HARDWARE PURCHASED FROM VALVE IS SUBJECT TO A LIMITED WARRANTY, [OR DEPENDING ON Y OUR LOCATION, A
STATUTORY WARRANTY] WHICH IS DESCRIBED IN DETAIL HERE.

8. AMENDMENTS TO THIS AGREEMENT

PLEASE NOTE: If you are a consumer with place of residence in Germany, a different version of Section 8 applies to you, which is available here.

This Agreement may at any time be mutually amended by your explicit consent to changes proposed by Valve. Furthermore, Valve may amend this
Agreement (including any Subscription Terms or Rules of Use) unilaterally at any time in its sole discretion. In this case, you will be notified by e-mail
of any amendment to this Agreement made by Valve within 60 (sixty) days before the entry into force of the said amendment. You can view the
Agreement at any time at htt1;1://www.steam12owered.com/. Your failure to cancel your Account within thirty (30) days after the entry into force of the
amendments, will constitute your acceptance of the amended terms. If you don't agree to the amendments or to any of the terms in this Agreement,
your only remedy is to cancel your Account or to cease use of the affected Subscription(s). Valve shall not have any obligation to refund any fees that
may have accrued to your Account before cancellation of your Account or cessation of use of any Subscription, nor shall Valve have any obligation to
prorate any fees in such circumstances.

9. TERM AND TERMINATION

A. Term

The term of this Agreement (the "Term") commences on the date you first indicate your acceptance of these terms, and will continue in effect until
otherwise terminated in accordance with this Agreement.

B. Termination by You

You may cancel your Account at any time. You may cease use of a Subscription at any time or, if you choose, you may request that Valve terminate
your access to a Subscription. However, Subscriptions are not transferable, and even if your access to a Subscription for a particular game or
application is terminated, the original activation key will not be able to be registered to any other account, even if the Subscription was obtained in a
retail store. Access to Subscriptions purchased as a part of a pack or bundle cannot be terminated individually, termination of access to one game
within the bundle will result in termination of access to all games purchased in the pack. Your cancellation of an Account, or your cessation of use of
any Subscription or request that access to a Subscription be terminated, will not entitle you to any refund, including of any Subscription fees. Valve
reserves the right to collect fees, surcharges or costs incurred prior to the cancellation of your Account or termination of your access to a particular
Subscription. In addition, you are responsible for any charges incurred to third-party vendors or content providers before your cancellation.

C. Termination by Valve

Valve may cancel your Account or any particular Subscription(s) at any time in the event that (a) Valve ceases providing such Subscriptions to
similarly situated Subscribers generally, or (b) you breach any terms of this Agreement (including any Subscription Terms or Rules of Use). In the
event that your Account or a particular Subscription is terminated or cancelled by Valve for a violation of this Agreement or improper or illegal activity,
no refund, including of any Subscription fees or of any unused funds in your Steam Wallet, will be granted.

D. Survival of Terms

Sections 2(C), 2(0), 2(F), 2(G), 3(A), 3(8), 3(0), 3(H), and 5 - 12 will survive any expiration or termination of this Agreement.

10. APPLICABLE LAW/JURISDICTION

For All Customers Outside the European Union:

You agree that this Agreement shall be deemed to have been made and executed in the State of Washington, U.S.A., and any dispute arising
hereunder shall be resolved in accordance with the law of Washington excluding the law of conflicts and the Convention on Contracts for the
International Sale of Goods. Subject to Section 11 (Dispute Resolution/Binding Arbitration/Class Action Waiver) below, you agree that any claim
asserted in any legal proceeding by you against Valve shall be commenced and maintained exclusively in any state or federal court located in King
County, Washington, having subject matter jurisdiction with respect to the dispute between the parties and you hereby consent to the exclusive
jurisdiction of such courts. In any dispute arising under this Agreement, the prevailing party will be entitled to attorneys' fees and expenses.

7/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 22 of 160
                                                                 Agreement

For EU Customers:

In the event of a dispute relating to the interpretation, the performance or the validity of the Subscriber Agreement, an amicable solution will be sought
before any legal action. You can file your complaint at htti;i://heli;i.steami;iowered.com. In case of failure, you may, within one year of the failed request,
file an online complaint on the European Commission's Online Dispute Resolution website: htti;is://webgate.ec.euroi;ia.eu/odr/main/index.cfm?
event=main.home.chooseLanguagg, or on the European Consumer Center's website: htti;i://www.euroi;ie-consommateurs.eu/index.m:m?id=2514.

In the event that out-of-court dispute resolutions fail, the dispute may be brought before the competent courts.

11. DISPUTE RESOLUTION/BINDING ARBITRATION/CLASS ACTION WAIVER

This Section 11 shall apply to the maximum extent permitted by applicable law. If the laws of your jurisdiction prohibit the application of some or all of
the provisions of this Section notwithstanding Section 10 (Applicable Law/Jurisdiction), such provisions will not apply to you. IN PARTICULAR, IF
YOU LIVE IN THE EUROPEAN UNION, THIS SECTION 11 DOES NOT APPLY TO YOU.

Most user concerns can be resolved by use of our Steam support site at htti;is://sui;ii;iort.steami;iowered.com/. If Valve is unable to resolve your
concerns and a dispute remains between you and Valve, this Section explains how the parties have agreed to resolve it.

YOU AND VALVE AGREE TO RESOLVE ALL DISPUTES AND CLAIMS BETWEEN US IN INDIVIDUAL BINDING ARBITRATION. THAT INCLUDES,
BUT IS NOT LIMITED TO, ANY CLAIMS ARISING OUT OF OR RELATING TO: (i) ANY ASPECT OF THE RELATIONSHIP BETWEEN US; (ii) THIS
AGREEMENT; OR (iii) YOUR USE OF STEAM, YOUR ACCOUNT OR THE CONTENT AND SERVICES. IT APPLIES REGARDLESS OF
WHETHER SUCH CLAIMS ARE BASED IN CONTRACT, TORT, STATUTE, FRAUD, UNFAIR COMPETITION, MISREPRESENTATION OR ANY
OTHER LEGAL THEORY.

However, this Section does not apply to the following types of claims or disputes, which you or Valve may bring in any court with jurisdiction: (i) claims
of infringement or other misuse of intellectual property rights, including such claims seeking injunctive relief; and (ii) claims related to or arising from
any alleged unauthorized use, piracy or theft.

This Section does not prevent you from bringing your dispute to the attention of any federal, state, or local government agencies that can, if the law
allows, seek relief from us for you.

An arbitration is a proceeding before a neutral arbitrator, instead of before a judge or jury. Arbitration is less formal than a lawsuit in court, and
provides more limited discovery. It follows different rules than court proceedings, and is subject to very limited review by courts. The arbitrator will
issue a written decision and provide a statement of reasons if requested by either party. YOU UNDERSTAND THAT YOU AND VALVE ARE GIVING
UP THE RIGHT TO SUE IN COURT AND TO HAVE A TRIAL BEFORE A JUDGE OR JURY.

You and Valve agree to make reasonable, good faith efforts to informally resolve any dispute before initiating arbitration. A party who intends to seek
arbitration must first send the other a written notice that describes the nature and basis of the claim or dispute and sets forth the relief sought. If you
and Valve do not reach an agreement to resolve that claim or dispute within 30 days after the notice is received, you or Valve may commence an
arbitration. Written notice to Valve must be sent via postal mail to: ATTN: Arbitration Notice, Valve Corporation, P.O. Box 1688, Bellevue, WA 98004.

The Federal Arbitration Act applies to this Section. The arbitration will be governed by the Commercial Arbitration Rules of the American Arbitration
Association ("AAA") and, where applicable, the AAA's Supplementary Procedures for Consumer Related Disputes, as modified by this Agreement,
both of which are available at htti;i://www.adr.org. The arbitrator is bound by the terms of this Agreement.

The AAA will administer the arbitration. It may be conducted through the submission of documents, by phone, or in person in the county where you
live or at another mutually agreed location.

If you seek $10,000 or less, Valve agrees to reimburse your filing fee and your share of the arbitration costs, including your share of arbitrator
compensation, at the conclusion of the proceeding, unless the arbitrator determines your claims are frivolous or costs are unreasonable as
determined by the arbitrator. Valve agrees not to seek its attorneys' fees or costs in arbitration unless the arbitrator determines your claims are
frivolous or costs are unreasonable as determined by the arbitrator. If you seek more than $10,000, the arbitration costs, including arbitrator
compensation, will be split between you and Valve according to the AAA Commercial Arbitration Rules and the AMs Supplementary Procedures for
Consumer Related Disputes, if applicable.

YOU AND VALVE AGREE NOT TO BRING OR PARTICIPATE IN A CLASS OR REPRESENTATIVE ACTION, PRIVATE ATTORNEY GENERAL
ACTION OR COLLECTIVE ARBITRATION, EVEN IF AMs PROCEDURES OR RULES WOULD OTHERWISE ALLOW ONE. THE ARBITRATOR
MAY AWARD RELIEF ONLY IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE EXTENT OF THAT PARTY'S
INDIVIDUAL CLAIM. You and Valve also agree not to seek to combine any action or arbitration with any other action or arbitration without the consent
of all parties to this Agreement and all other actions or arbitrations.

If the agreement in this Section not to bring or participate in a class or representative action, private attorney general action or collective arbitration
should be found illegal or unenforceable, you and Valve agree that it shall not be severable, that this entire Section shall be unenforceable and any
claim or dispute would be resolved in court and not in collective arbitration.


8/9
                      Case 2:21-cv-00563-JCC Document  36-4
                                                  Steam®        Filed
                                                         Subscriber     06/23/21 Page 23 of 160
                                                                    Agreement

Notwithstanding this Section, you have the right to litigate any dispute in small claims court, if all the requirements of the small claims court, including
any limitations on jurisdiction and the amount at issue in the dispute, are satisfied.

12. MISCELLANEOUS

Except as otherwise expressly set forth in this Agreement, in the event that any provision of this Agreement shall be held by a court or other tribunal
of competent jurisdiction to be unenforceable, such provision will be enforced to the maximum extent permissible and the remaining portions of this
Agreement shall remain in full force and effect. This Agreement, including any Subscription Terms, Rules of Use, the Valve Privacy Policy, and the
Valve Hardware Warranty Policy, constitutes and contains the entire agreement between the parties with respect to the subject matter hereof and
supersedes any prior oral or written agreements. You agree that this Agreement is not intended to confer and does not confer any rights or remedies
upon any person other than the parties to this Agreement.

Valve's obligations are subject to existing laws and legal process and Valve may comply with law enforcement or regulatory requests or requirements
notwithstanding any contrary term.

You agree to comply with all applicable import/export laws and regulations. You agree not to export the Content and Services or Hardware or allow
use of your Account by individuals of any terrorist supporting countries to which encryption exports are at the time of exportation restricted by the U.S.
Bureau of Export Administration. You represent and warrant that you are not located in, under the control of, or a national or resident of any such
prohibited country.

This Agreement was last updated on January 1st, 2017 ("Revision Date"). If you were a Subscriber before the Revision Date, it replaces your existing
agreement with Valve or Valve SARL on the day that you explicitly accept it. If you prefer to continue using Steam and your existing Subscriptions
under the version of the Agreement in effect prior to the Revision Date, you are free to do so.




  9/9
                 Case 2:21-cv-00563-JCC Document  36-4
                                             Steam®        Filed
                                                    Subscriber     06/23/21 Page 24 of 160
                                                               Agreement



STEAM® SUBSCRIBER AGREEMENT


Table of contents:

        1. Registration as a subscriber;.J!12P-lication of terms to y:ou;_y:our account
        2. Licences
        3. Billing,_12ay:ment and other subscrintions
        4. Online conduct, cheating and illegal behavior
        5. Third 12any: content
        6. User generated content
        7. Disclaimers; limitation of liability:; no gyarantees; limited warranty:
        8. Amendments to this agreement
        9. Term and termination
       10. A1212licable law/jurisdiction
       11. Disnute resolution/binding arbitration/class action waiver
       12. Miscellaneous

This Steam Subscriber Agreement ("Agreement") is a legal document that explains your rights and obligations
as a subscriber of Steam from Valve Corporation ("Valve"). Please read it carefully.

SECTION 11 CONTAINS A BINDING ARBITRATION AGREEMENT AND CLASS ACTION WAIVER. IT
MAY AFFECT YOUR LEGAL RIGHTS. PLEASE READ IT. IF YOU ARE A CUSTOMER WITH
RESIDENCE IN THE EUROPEAN UNION, SECTION 11 DOES NOT APPLY TO YOU.

1. REGISTRATION AS A SUBSCRIBER; APPLICATION OF TERMS TO YOU; YOUR ACCOUNT .....

Steam is an online service offered by Valve.

You become a subscriber of Steam ("Subscriber") by completing the registration of a Steam user account. This
Agreement takes effect as soon as you indicate your acceptance of these terms. You may not become a
subscriber if you are under the age of 13. Steam is not intended for children under 13 and Valve will not
knowingly collect personal information from children under the age of 13.

A. Contracting Party

For any interaction with Steam your contractual relationship is with Valve. Except as otherwise indicated at the
time of the transaction (such as in the case of purchases from another Subscriber in a Subscription Marketplace),
any transactions for Subscriptions (as defined below) you make on Steam are being made from Valve.

B. Subscriptions; Content and Services

As a Subscriber you may obtain access to certain services, software and content available to Subscribers. The
Steam client software and any other software, content, and updates you download or access via Steam, including
but not limited to Valve or third-party video games and in-game content, and any virtual items you trade, sell or
purchase in a Steam Subscription Marketplace are referred to in this Agreement as "Content and Services"; the
rights to access and/or use any Contents and Services accessible through Steam are referred to in this Agreement
as "Subscriptions."

Each Subscription allows you to access particular Content and Services. Some Subscriptions may impose
additional terms specific to that Subscription ("Subscription Terms") (for example, an end user license
agreement specific to a particular game, or terms of use specific to a particular product or feature of Steam).
Also, additional terms (for example, payment and billing procedures) may be posted on
1/13
                Case 2:21-cv-00563-JCC Document         36-4
                                                   Steam®        Filed
                                                          Subscriber     06/23/21 Page 25 of 160
                                                                     Agreement

http://www.steampowered.com or within the Steam service ("Rules of Use"). Rules of Use include the Steam
Online Conduct Rules htm://steampowered.com/index.php?area=online conduct and the Steam Refund Policy
http://store.steampowered.com/steam refunds. The Subscription Terms, the Rules of Use, and the Valve Privacy
Policy (which can be found at http://www.valvesoftware.com/privacy:.htm) are binding on you once you indicate
your acceptance of them or of this Agreement, or otherwise become bound by them as described in Section 8
(Amendments to this Agreement).

C. Your Account

When you complete Steam's registration process, you create a Steam account ("Account"). Your Account may
also include billing information you provide to Valve for the purchase of Subscriptions, Content and Services
and any physical merchandise offered for purchase through Steam ("Hardware"). You may not reveal, share or
otherwise allow others to use your password or Account except as otherwise specifically authorized by Valve.
You are responsible for the confidentiality of your login and password and for the security of your computer
system. Valve is not responsible for the use of your password and Account or for all of the communication and
activity on Steam that results from use of your login name and password by you, by any person to whom you
may have intentionally or by negligence disclosed your login and/or password in violation of this confidentiality
provision. Unless it results from Valve's negligence or fault, Valve is not responsible for the use of your Account
by a person who fraudulently used your login and password without your permission. If you believe that the
confidentiality of your login and/or password may have been compromised, you must notify Valve via the
support form (https://support.steampowered.com/newticket.phn) without any delay.

Your Account, including any information pertaining to it (e.g.: contact information, billing information, Account
history and Subscriptions, etc.), is strictly personal. You may therefore not sell or charge others for the right to
use your Account, or otherwise transfer your Account, nor may you sell, charge others for the right to use, or
transfer any Subscriptions other than if and as expressly permitted by this Agreement (including any
Subscription Terms or Rules of Use) or as otherwise specifically permitted by Valve.

2. LICENSES .....

A. General Content and Services License

Steam and your Subscription(s) require the automatic download and installation of Content and Services onto
your computer. Valve hereby grants, and you accept, a non-exclusive license and right, to use the Content and
Services for your personal, non-commercial use (except where commercial use is expressly allowed herein or in
the applicable Subscription Terms). This license ends upon termination of (a) this Agreement or (b) a
Subscription that includes the license. The Content and Services are licensed, not sold. Your license confers no
title or ownership in the Content and Services. To make use of the Content and Services, you must have a Steam
Account and you may be required to be running the Steam client and maintaining a connection to the Internet.

For reasons that include, without limitation, system security, stability, and multiplayer interoperability, Steam
may need to automatically update, pre-load, create new versions of or otherwise enhance the Content and
Services and accordingly, the system requirements to use the Content and Services may change over time. You
consent to such automatic updating. You understand that this Agreement (including applicable Subscription
Terms) does not entitle you to future updates, new versions or other enhancements of the Content and Services
associated with a particular Subscription, although Valve may choose to provide such updates, etc. in its sole
discretion.

B. Beta Software License

Valve may from time to time make software accessible to you via Steam prior to the general commercial release
of such software ("Beta Software"). You are not required to use Beta Software, but if Valve offers it, you may
elect to use it under the following terms. Beta Software will be deemed to consist of Content and Services, and
each item of Beta Software provided will be deemed a Subscription for such Beta Software, with the following
provisions specific to Beta Software:
2/13
                  Case 2:21-cv-00563-JCC Document             36-4
                                                         Steam®        Filed
                                                                Subscriber     06/23/21 Page 26 of 160
                                                                           Agreement

       • Your right to use the Beta Software may be limited in time, and may be subject to additional Subscription
         Terms;
       • Valve or any Valve affiliate may request or require that you provide suggestions, feedback, or data
         regarding your use of the Beta Software, which will be deemed User Generated Content under Section 6
         (User Generated Content) below; and
       • In addition to the waivers and limitations of liability for all Software under Section 7 (Disclaimers;
         Limitations on Liability; No Guarantees; Limited Warranty) below as applicable, you specifically
         acknowledge that Beta Software is only released for testing and improvement purposes, in particular to
         provide Valve with feedback on the quality and usability of said Beta Software, and therefore contains
         errors, is not final and may create incompatibilities or damage to your computer, data, and/or software. If
         you decide to install and/or use Beta Software, you shall only use it in compliance with its purposes, i.e.
         for testing and improvement purposes and in any case not on a system or for purposes where the
         malfunction of the Beta Software can cause any kind of damage. In particular, maintain full backups of
         any system that you choose to install Beta Software on.

C. License to Use Valve Developer Tools

Your Subscription(s) may include access to various Valve tools that can be used to create content ("Developer
Tools"). Some examples include: the Valve software development kit (the "SDK") for a version of the computer
game engine known as "Source" (the "Source Engine") and the associated Valve Hammer editor, The Source®
Filmmaker Software, or in-game tools through which you can edit or create derivative works of a Valve game.
Particular Developer Tools (for example, The Source® Filmmaker Software) may be distributed with separate
Subscription Terms that are different from the rules set forth in this Section. Otherwise, you may use the
Developer Tools, and you may use, reproduce, publish, perform, display and distribute any content you create
using the Developer Tools, however you wish, but solely on a non-commercial basis.

If you would like to use the Source Engine SDK or other Valve Developer Tools for commercial use, please
contact Valve at sourceengine@valvesoftware.com.

D. License to Use Valve Game Content in Fan Art.

Valve appreciates the community of Subscribers that creates fan art, fan fiction, and audio-visual works that
reference Valve games ("Fan Art"). You may incorporate content from Valve games into your Fan Art. Except as
otherwise set forth in this Section or in any Subscription Terms, you may use, reproduce, publish, perform,
display and distribute Fan Art that incorporates content from Valve games however you wish, but solely on a
non-commercial basis.

If you incorporate any third-party content in any Fan Art, you must be sure to obtain all necessary rights from
the owner of that content.

Commercial use of some Valve game content is permitted via features such as Steam Workshop or a Steam
Subscription Marketplace. Terms applicable to that use are set forth in Section 3.D. and 6.B. below and in any
Subscription Terms provided for those features.

To view the Valve video policy containing additional terms covering the use of audio-visual works incorporating
Valve intellectual property or created with The Source® Filmmaker Software, please click here:
htm://www.valvesoftware.com/videonolicY..html

E. License to Use Valve Dedicated Server Software

Your Subscription(s) may contain access to the Valve Dedicated Server Software. If so, you may use the Valve
Dedicated Server Software on an unlimited number of computers for the purpose of hosting online multiplayer
games of Valve products. If you wish to operate the Valve Dedicated Server Software, you will be solely
responsible for procuring any Internet access, bandwidth, or hardware for such activities and will bear all costs
associated therewith.
3/13
             Case 2:21-cv-00563-JCC Document  36-4
                                         Steam®        Filed
                                                Subscriber     06/23/21 Page 27 of 160
                                                           Agreement

F. Ownership of Content and Services

All title, ownership rights and intellectual property rights in and to the Content and Services and any and all
copies thereof, are owned by Valve and/or its or its affiliates' licensors. All rights are reserved, except as
expressly stated herein. The Content and Services is protected by copyright laws, international copyright treaties
and conventions and other laws. The Content and Services contains certain licensed materials and Valve's and its
affiliates' licensors may protect their rights in the event of any violation of this Agreement.

G. Restrictions on Use of Content and Services

You may not use the Content and Services for any purpose other than the permitted access to Steam and your
Subscriptions, and to make personal, non-commercial use of your Subscriptions, except as otherwise permitted
by this Agreement or applicable Subscription Terms. Except as otherwise permitted under this Agreement
(including any Subscription Terms or Rules of Use), or under applicable law notwithstanding these restrictions,
you may not, in whole or in part, copy, photocopy, reproduce, publish, distribute, translate, reverse engineer,
derive source code from, modify, disassemble, decompile, create derivative works based on, or remove any
proprietary notices or labels from the Content and Services or any software accessed via Steam without the prior
consent, in writing, of Valve.

You are entitled to use the Content and Services for your own personal use, but you are not entitled to: (i) sell,
grant a security interest in or transfer reproductions of the Content and Services to other parties in any way, nor
to rent, lease or license the Content and Services to others without the prior written consent of Valve, except to
the extent expressly permitted elsewhere in this Agreement (including any Subscription Terms or Rules of Use);
(ii) host or provide matchmaking services for the Content and Services or emulate or redirect the communication
protocols used by Valve in any network feature of the Content and Services, through protocol emulation,
tunneling, modifying or adding components to the Content and Services, use of a utility program or any other
techniques now known or hereafter developed, for any purpose including, but not limited to network play over
the Internet, network play utilizing commercial or non-commercial gaming networks or as part of content
aggregation networks, websites or services, without the prior written consent of Valve; or (iii) exploit the
Content and Services or any of its parts for any commercial purpose, except as expressly permitted elsewhere in
this Agreement (including any Subscription Terms or Rules of Use).

3. BILLING, PAYMENT AND OTHER SUBSCRIPTIONS ....

All charges incurred on Steam, and all purchases made with the Steam Wallet, are payable in advance and final,
except as described in Section 7 below and in the Steam Refund Policy
h:tm://store.steamP-owered.com/steam refunds.

A. Payment Authorization

When you provide payment information to Valve or to one of its payment processors, you represent to Valve that
you are the authorized user of the card, PIN, key or account associated with that payment, and you authorize
Valve to charge your credit card or to process your payment with the chosen third-party payment processor for
any Subscription, Steam Wallet funds, Hardware or other fees incurred by you. Valve may require you to provide
your address or other information in order to meet their obligations under applicable tax law.

For Subscriptions purchased based on an agreed usage period, where recurring payments are made in exchange
for continued use ("Recurring Payment Subscriptions"), by continuing to use the Recurring Payment
Subscription you agree and reaffirm that Valve is authorized to charge your credit card (or your Steam Wallet, if
funded), or to process your payment with any other applicable third-party payment processor, for any applicable
recurring payment amounts. If you have purchased any Recurring Payment Subscriptions, you agree to notify
Valve promptly of any changes to your credit card account number, its expiration date and/or your billing
address, or your PayPal or other payment account number, and you agree to notify Valve promptly if your credit
card or PayPal or other payment account expires or is cancelled for any reason.

4/13
               Case 2:21-cv-00563-JCC Document       Steam®36-4     Filed
                                                             Subscriber     06/23/21 Page 28 of 160
                                                                        Agreement

If your use of Steam is subject to any type of use or sales tax, then Valve may also charge you for those taxes, in
addition to the Subscription or other fees published in the Rules of Use. The European Union VAT ("VAT") tax
amounts collected by Valve reflect VAT due on the value of any Content and Services, Hardware or
Subscription.

You agree that you will not use IP proxying or other methods to disguise the place of your residence, whether to
circumvent geographical restrictions on game content, to purchase at pricing not applicable to your geography,
or for any other purpose. If you do this, Valve may terminate your access to your Account.

B. Responsibility for Charges Associated With Your Account

As the Account holder, you are responsible for all charges incurred, including applicable taxes, and all purchases
made by you or anyone that uses your Account, including your family or friends. If you cancel your Account,
Valve reserves the right to collect fees, surcharges or costs incurred before cancellation. Any delinquent or
unpaid Accounts must be settled before Valve will allow you to register again.

C. Steam Wallet

Steam may make available an account balance associated with your Account (the "Steam Wallet"). The Steam
Wallet is neither a bank account nor any kind of payment instrument. It functions as a prepaid balance to
purchase Content and Services. You may place funds in your Steam Wallet up to a maximum amount determined
by Valve, by credit card, prepaid card, promotional code, or any other payment method accepted by Steam.
Within any twenty-four (24) hour period, the total amount stored in your Steam Wallet plus the total amount
spent out of your Steam Wallet, in the aggregate, may not exceed US$2,000 or its equivalent in your applicable
local currency -- attempted deposits into your Steam Wallet that exceed this threshold may not be credited to
your Steam Wallet until your activity falls below this threshold. Valve may change or impose different Steam
Wallet balance and usage limits from time to time.

You will be notified by e-mail of any change to the Steam Wallet balance and usage limits within sixty (60) days
before the entry into force of the said change. Your continued use of your Steam Account more than thirty (30)
days after the entry into force of the changes, will constitute your acceptance of the changes. If you don't agree
to the changes, your only remedy is to terminate your Steam Account or to cease use of your Steam Wallet.
Valve shall not have any obligation to refund any credits remaining on your Steam Wallet in this case.

You may use Steam Wallet funds to purchase Subscriptions, including by making in-game purchases where
Steam Wallet transactions are enabled, and Hardware. Funds added to the Steam Wallet are non-refundable and
non-transferable. Steam Wallet funds do not constitute a personal property right, have no value outside Steam
and can only be used to purchase Subscriptions and related content via Steam (including but not limited to
games and other applications offered through the Steam Store, or in a Steam Subscription Marketplace) and
Hardware. Steam Wallet funds have no cash value and are not exchangeable for cash. Steam Wallet funds that
are deemed unclaimed property may be turned over to the applicable authority.

D. Trading and Sales of Subscriptions Between Subscribers

Steam may include one or more features or sites that allow Subscribers to trade, sell or purchase certain types of
Subscriptions (for example, license rights to virtual items) with, to or from other Subscribers ("Subscription
Marketplaces"). An example of a Subscription Marketplace is the Steam Community Market. By using or
participating in Subscription Marketplaces, you authorize Valve, on its own behalf or as an agent or licensee of
any third-party creator or publisher of the applicable Subscriptions in your Account, to transfer those
Subscriptions from your Account in order to give effect to any trade or sale you make.

Valve may charge a fee for trades or sales in a Subscription Marketplace. Any fees will be disclosed to you prior
to the completion of the trade or sale.



5/13
                Case 2:21-cv-00563-JCC Document             36-4
                                                       Steam®        Filed
                                                              Subscriber     06/23/21 Page 29 of 160
                                                                         Agreement

If you complete a trade, sale or purchase in a Subscription Marketplace, you acknowledge and agree that you are
responsible for taxes, if any, which may be due with respect to your transactions, including sales or use taxes,
and for compliance with applicable tax laws. Proceeds from sales you make in a Subscription Marketplace may
be considered income to you for income tax purposes. You should consult with a tax specialist to determine your
tax liability in connection with your activities in any Subscription Marketplace.

You understand and acknowledge that Valve may decide to cease operation of any Subscription Marketplace,
change the fees that it charges or change the terms or features of the Steam Subscription Marketplace. Valve
shall have no liability to you because of any inability to trade Subscriptions in the Steam Trading Marketplace,
including because of discontinuation or changes in the terms, features or eligibility requirements of any
Subscription Marketplace.

You also understand and acknowledge that Subscriptions traded, sold or purchased in any Subscription
Marketplace are license rights, that you have no ownership interest in such Subscriptions, and that Valve does
not recognize any transfers of Subscriptions (including transfers by operation of law) that are made outside of
Steam.

E. Retail Purchase

Valve may offer or require a Subscription for purchasers of retail packaged product versions or OEM versions of
Valve products. The "CD-Key" or "Product Key" accompanying such versions is used to activate your
Subscription.

F. Steam Authorized Resellers

You may purchase a Subscription through an authorized reseller of Valve. The "Product Key" accompanying
such purchase will be used to activate your Subscription. If you purchase a Subscription from an authorized
reseller of Valve, you agree to direct all questions regarding the Product Key to that reseller.

G. Free Subscriptions

In some cases, Valve may offer a free Subscription to certain services, software and content. As with all
Subscriptions, you are always responsible for any Internet service provider, telephone, and other connection fees
that you may incur when using Steam, even when Valve offers a free Subscription.

H. Third Party Sites

Steam may provide links to other third party sites. Some of these sites may charge separate fees, which are not
included in and are in addition to any Subscription or other fees that you may pay to Valve. Steam may also
provide access to third-party vendors, who provide content, goods and/or services on Steam or the Internet. Any
separate charges or obligations you incur in your dealings with these third parties are your responsibility. Valve
makes no representations or warranties, either express or implied, regarding any third party site. In particular,
Valve makes no representation or warranty that any service or subscription offered via third-party vendors will
not change or be suspended or terminated.

4. ONLINE CONDUC T, CHEATING AND ILLEGAL BEHAVIOR ....

Your online conduct and interaction with other Subscribers should be guided by common sense and basic
etiquette. They must notably comply with the Steam Online Conduct rules, to be found at
htm://steamP-owered.com/index.P-hP-?area=online conduct". Depending on terms of use imposed by third parties
who host particular games or other services, additional requirements may also be provided in the Subscription
Terms applicable to a particular Subscription.

Steam and the Content and Services may include functionality designed to identify software or hardware
processes or functionality that may give a player an unfair competitive advantage when playing multiplayer

6/13
                Case 2:21-cv-00563-JCC Document             36-4
                                                       Steam®        Filed
                                                              Subscriber     06/23/21 Page 30 of 160
                                                                         Agreement

versions of any Content and Services or modifications of Content and Services ("Cheats"). You agree that you
will not create Cheats or assist third parties in any way to create or use Cheats. You agree that you will not
directly or indirectly disable, circumvent, or otherwise interfere with the operation of software designed to
prevent or report the use of Cheats. You acknowledge and agree that either Valve or any online multiplayer host
may refuse to allow you to participate in certain online multiplayer games if you use Cheats in connection with
Steam or the Content and Services. Further, you acknowledge and agree that an online multiplayer host may
report your use of Cheats to Valve, and Valve may communicate your history of use of Cheats to other online
multiplayer hosts. Valve may terminate your Account or a particular Subscription for any conduct or activity that
is illegal, constitutes a Cheat, or otherwise negatively affects the enjoyment of Steam by other Subscribers. You
acknowledge that Valve is not required to provide you notice before terminating your Subscription(s) and/or
Account.

You may not use Cheats, automation software (bots), mods, hacks, or any other unauthorized third-party
software, to modify or automate any Subscription Marketplace process.

5. THIRD PARTY CONTENT ....

In regard to all Subscriptions, Contents and Services that are not authored by Valve, Valve does not screen such
third party content available on Steam or through other sources. Valve assumes no responsibility or liability for
such third party content. Some third party application software is capable of being used by businesses for
business purposes - however, you may only acquire such software via Steam for private personal use.

6. USER GENERATED CONTENT ....

A. General Provisions

Steam provides interfaces and tools for you to be able to generate content and make it available to other users
and/or to Valve at your sole discretion. "User Generated Content" means any content you make available to other
users through your use of multi-user features of Steam, or to Valve or its affiliates through your use of the
Content and Services or otherwise.

When you upload your content to Steam to make it available to other users and/or to Valve, you grant Valve and
its affiliates the worldwide, non-exclusive, right to use, reproduce, modify, create derivative works from,
distribute, transmit, transcode, translate, broadcast, and otherwise communicate, and publicly display and
publicly perform, your User Generated Content, and derivative works of your User Generated Content, for the
purpose of the operation, distribution and promotion of the Steam service, Steam games or other Steam
offerings. This license is granted to Valve as the content is uploaded on Steam for the entire duration of the
intellectual property rights. It may be terminated if Valve is in breach of the license and has not cured such
breach within fourteen (14) days from receiving notice from you sent to the attention of the Valve Legal
Department at the applicable Valve address noted on this PrivacY- PolicY- page. The termination of said license
does not affect the rights of any sub-licensees pursuant to any sub-license granted by Valve prior to termination
of the license. Valve is the sole owner of the derivative works created by Valve from your Content, and is
therefore entitled to grant licenses on these derivative works. If you use Valve cloud storage, you grant us a
license to store your information as part of that service. Valve may place limits on the amount of storage you
may use.

If you provide Valve with any feedback or suggestions about Steam, the Content and Services, or any Valve
products or services, Valve is free to use the feedback or suggestions however it chooses, without any obligation
to account to you.

B. Content Uploaded to the Steam Workshop

Some games or applications available on Steam ("Workshop-Enabled Apps") allow you to create User
Generated Content based on or using the Workshop-Enabled App, and to submit that User Generated Content (a
"Workshop Contribution") to one or more Steam Workshop web pages. Workshop Contributions can be viewed
7/13
               Case 2:21-cv-00563-JCC Document      Steam®36-4    Filed
                                                           Subscriber     06/23/21 Page 31 of 160
                                                                      Agreement

by the Steam community, and for some categories of Workshop Contributions users may be able to interact with,
download or purchase the Workshop Contribution. In some cases, Workshop Contributions may be considered
for incorporation by Valve or a third-party developer into a game or into a Subscription Marketplace.

You understand and agree that Valve is not obligated to use, distribute, or continue to distribute copies of any
Workshop Contribution and reserves the right, but not the obligation, to restrict or remove Workshop
Contributions for any reason.

Specific Workshop-Enabled Apps or Workshop web pages may contain special terms ("App-Specific Terms")
that supplement or change the terms set out in this Section. In particular, where Workshop Contributions are
distributed for a fee, App-Specific Terms will address how revenue may be shared. Unless otherwise specified in
App-Specific Terms (if any), the following general rules apply to Workshop Contributions.

       • Workshop Contributions are Subscriptions, and therefore you agree that any Subscriber receiving
         distribution of your Workshop Contribution will have the same rights to use your Workshop Contribution
         (and will be subject to the same restrictions) as are set out in this Agreement for any other Subscriptions.
       • Notwithstanding the license described in Section 6.A., Valve will only have the right to modify or create
         derivative works from your Workshop Contribution in the following cases: (a) Valve may make
         modifications necessary to make your Contribution compatible with Steam and the Workshop
         functionality or user interface, and (b) Valve or the applicable developer may make modifications to
         Workshop Contributions that are accepted for in-Application distribution as it deems necessary or
         desirable to enhance gameplay.
       • You may, in your sole discretion, choose to remove a Workshop Contribution from the applicable
         Workshop pages. If you do so, Valve will no longer have the right to use, distribute, transmit,
         communicate, publicly display or publicly perform the Workshop Contribution, except that (a) Valve may
         continue to exercise these rights for any Workshop Contribution that is accepted for distribution in-game
         or distributed in a manner that allows it to be used in-game, and (b) your removal will not affect the rights
         of any Subscriber who has already obtained access to a copy of the Workshop Contribution.

Except where otherwise provided in App-Specific Terms, you agree that Valve's consideration of your
Workshop Contribution is your full compensation, and you are not entitled to any other rights or compensation
in connection with the rights granted to Valve and to other Subscribers.

C. Promotions and Endorsements

If you use Steam services (e.g. the Steam Curators' Lists or the Steam Broadcasting service) to promote or
endorse a product, service or event in return for any kind of consideration from a third party (including non­
monetary rewards such as free games), you must clearly indicate the source of such consideration to your
audience.

D. Representations and Warranties

You represent and warrant to us that you have sufficient rights in all User Generated Content to grant Valve and
other affected parties the licenses described under A. and B. above or in any license terms specific to the
applicable Workshop-Enabled App or Workshop page. This includes, without limitation, any kind of intellectual
property rights or other proprietary or personal rights affected by or included in the User Generated Content. In
particular, with respect to Workshop Contributions, you represent and warrant that the Workshop Contribution
was originally created by you (or, with respect to a Workshop Contribution to which others contributed besides
you, by you and the other contributors, and in such case that you have the right to submit such Workshop
Contribution on behalf of those other contributors).

You furthermore represent and warrant that the User Generated Content, your submission of that Content, and
your granting of rights in that Content does not violate any applicable contract, law or regulation.

7. DISCLAIMERS; LIMITATION OF LIABILITY; NO GUARANTEES; LIMITED WARRANTY ....
8/13
           Case 2:21-cv-00563-JCC Document  36-4
                                       Steam®        Filed
                                              Subscriber     06/23/21 Page 32 of 160
                                                         Agreement

THIS SECTION 7 DOES NOT APPLY TO EU SUBSCRIBERS.

       • FOR NEW ZEALAND SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR
         MODIFY THE APPLICATION OF ANY RIGHT OR REMEDY THAT CANNOT BE SO EXCLUDED,
         RESTRICTED OR MODIFIED INCLUDING THOSE CONFERRED BY THE NEW ZEALAND
         CONSUMER GUARANTEES ACT 1993. UNDER THIS ACT ARE GUARANTEES WHICH
         INCLUDE THAT GOODS AND SERVICES ARE OF ACCEPTABLE QUALITY. IF THIS
         GUARANTEE IS NOT MET THERE ARE ENTITLEMENTS TO HAVE THE SOFTWARE
         REMEDIED (WHICH MAY INCLUDE REPAIR, REPLACEMENT OR REFUND). IF A REMEDY
         CANNOT BE PROVIDED OR THE FAILURE IS OF A SUBSTANTIAL CHARACTER, THE ACT
         PROVIDES FOR A REFUND.

Prior to acquiring a Subscription, you should consult the product information made available on Steam,
including Subscription description, minimum technical requirements, and user reviews.

A. DISCLAIMERS

VALVE AND ITS AFFILIATES AND SERVICE PROVIDERS EXPRESSLY DISCLAIM (I) ANY
WARRANTY FOR STEAM, THE CONTENT AND SERVICES, AND THE SUBSCRIPTIONS, AND (II)
ANY COMMON LAW DUTIES WITH REGARD TO STEAM, THE CONTENT AND SERVICES, AND THE
SUBSCRIPTIONS, INCLUDING DUTIES OF LACK OF NEGLIGENCE AND LACK OF WORKMANLIKE
EFFORT. STEAM, THE CONTENT AND SERVICES, THE SUBSCRIPTIONS, AND ANY INFORMATION
AVAILABLE IN CONNECTION THEREWITH ARE PROVIDED ON AN "AS IS" AND "AS AVAILABLE"
BASIS, "WITH ALL FAULTS" AND WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NONINFRINGEMENT. ANY
WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE
UNITED STATES UNIFORM COMMERCIAL CODE AND/OR IN ANY OTHER COMPARABLE STATE
STATUTE IS EXPRESSLY DISCLAIMED. ALSO, THERE IS NO WARRANTY OF TITLE, NON­
INTERFERENCE WITH YOUR ENJOYMENT, OR AUTHORITY IN CONNECTION WITH STEAM, THE
CONTENT AND SERVICES, THE SUBSCRIPTIONS, OR INFORMATION AVAILABLE IN CONNECTION
THEREWITH.

ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE
UNITED STATES UNIFORM COMMERCIAL CODE IS EXPRESSLY DISCLAIMED.

B. LIMITATION OF LIABILITY

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE, ITS
LICENSORS, NOR THEIR AFFILIATES, NOR ANY OF VALVE'S SERVICE PROVIDERS, SHALL BE
LIABLE IN ANY WAY FOR LOSS OR DAMAGE OF ANY KIND RESULTING FROM THE USE OR
INABILITY TO USE STEAM, YOUR ACCOUNT, YOUR SUBSCRIPTIONS AND THE CONTENT AND
SERVICES INCLUDING, BUT NOT LIMITED TO, LOSS OF GOODWILL, WORK STOPPAGE,
COMPUTER FAILURE OR MALFUNCTION, OR ANY AND ALL OTHER COMMERCIAL DAMAGES
OR LOSSES. IN NO EVENT WILL VALVE BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES, OR ANY OTHER DAMAGES
ARISING OUT OF OR IN ANY WAY CONNECTED WITH STEAM, THE CONTENT AND SERVICES,
THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH, OR
THE DELAY OR INABILITY TO USE THE CONTENT AND SERVICES, SUBSCRIPTIONS OR ANY
INFORMATION, EVEN IN THE EVENT OF VALVE'S OR ITS AFFILIATES' FAULT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, OR BREACH OF VALVE'S WARRANTY AND EVEN IF IT HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS AND LIABILITY
EXCLUSIONS APPLY EVEN IF ANY REMEDY FAILS TO PROVIDE ADEQUATE RECOMPENSE.


9/13
           Case 2:21-cv-00563-JCC Document   36-4
                                        Steam®        Filed
                                               Subscriber     06/23/21 Page 33 of 160
                                                          Agreement

BECAUSE SOME STATES OR WRISDICTIONS DO NOT ALLOW THE EXCLUSION OR THE
LIMITATION OF LIABILITY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES, IN SUCH STATES
OR ruRISDICTIONS, EACH OF VALVE, ITS LICENSORS, AND ITS AFFILIATES' LIABILITY SHALL
BE LIMITED TO THE FULL EXTENT PERMITTED BY LAW.

C. NO GUARANTEES

NEITHER VALVE NOR ITS AFFILIATES GUARANTEE CONTINUOUS, ERROR-FREE, V IRUS-FREE OR
SECURE OPERATION AND ACCESS TO STEAM, THE CONTENT AND SERVICES, Y OUR ACCOUNT
AND/OR YOUR SUBSCRIPTIONS(S) OR ANY INFORMATION AVAILABLE IN CONNECTION
THEREWITH.

D. LIMITED WARRANTY

CERTAIN HARDWARE PURCHASED FROM VALVE IS SUBJECT TO A LIMITED WARRANTY, [OR
DEPENDING ON Y OUR LOCATION, A STATUTORY WARRANTY] WHICH IS DESCRIBED IN DETAIL
HERE.

8. AMENDMENTS TO THIS AGREEMENT,._

PLEASE NOTE: If you are a consumer with place of residence in Germany, a different version of Section 8
applies to you, which is available here.

This Agreement may at any time be mutually amended by your explicit consent to changes proposed by Valve.
Furthermore, Valve may amend this Agreement (including any Subscription Terms or Rules of Use) unilaterally
at any time in its sole discretion. In this case, you will be notified by e-mail of any amendment to this Agreement
made by Valve within 60 (sixty) days before the entry into force of the said amendment. You can view the
Agreement at any time at htm://www.steamP-owered.com/. Your failure to cancel your Account within thirty (30)
days after the entry into force of the amendments, will constitute your acceptance of the amended terms. If you
don't agree to the amendments or to any of the terms in this Agreement, your only remedy is to cancel your
Account or to cease use of the affected Subscription(s). Valve shall not have any obligation to refund any fees
that may have accrued to your Account before cancellation of your Account or cessation of use of any
Subscription, nor shall Valve have any obligation to prorate any fees in such circumstances.

9. TERM AND TERMINATION,._

A. Term

The term of this Agreement ( the "Term") commences on the date you first indicate your acceptance of these
terms, and will continue in effect until otherwise terminated in accordance with this Agreement.

B. Termination by You

You may cancel your Account at any time. You may cease use of a Subscription at any time or, if you choose,
you may request that Valve terminate your access to a Subscription. However, Subscriptions are not transferable,
and even if your access to a Subscription for a particular game or application is terminated, the original
activation key will not be able to be registered to any other account, even if the Subscription was obtained in a
retail store. Access to Subscriptions purchased as a part of a pack or bundle cannot be terminated individually,
termination of access to one game within the bundle will result in termination of access to all games purchased
in the pack. Your cancellation of an Account, or your cessation of use of any Subscription or request that access
to a Subscription be terminated, will not entitle you to any refund, including of any Subscription fees. Valve
reserves the right to collect fees, surcharges or costs incurred prior to the cancellation of your Account or
termination of your access to a particular Subscription. In addition, you are responsible for any charges incurred
to third-party vendors or content providers before your cancellation.


10/13
             Case 2:21-cv-00563-JCC Document  36-4
                                         Steam®        Filed
                                                Subscriber     06/23/21 Page 34 of 160
                                                           Agreement

C. Termination by Valve

Valve may cancel your Account or any particular Subscription(s) at any time in the event that (a) Valve ceases
providing such Subscriptions to similarly situated Subscribers generally, or (b) you breach any terms of this
Agreement (including any Subscription Terms or Rules of Use). In the event that your Account or a particular
Subscription is terminated or cancelled by Valve for a violation of this Agreement or improper or illegal activity,
no refund, including of any Subscription fees or of any unused funds in your Steam Wallet, will be granted.

D. Survival of Terms

Sections 2(C), 2(0), 2(F), 2(G), 3(A), 3(8), 3(0), 3(H), and 5 - 12 will survive any expiration or termination of
this Agreement.

10. APPLICABLE LAW/JURISDICTION ...

For All Customers Outside the European Union:

You agree that this Agreement shall be deemed to have been made and executed in the State of Washington,
U.S.A., and any dispute arising hereunder shall be resolved in accordance with the law of Washington excluding
the law of conflicts and the Convention on Contracts for the International Sale of Goods. Subject to Section 11
(Dispute Resolution/Binding Arbitration/Class Action Waiver) below, you agree that any claim asserted in any
legal proceeding by you against Valve shall be commenced and maintained exclusively in any state or federal
court located in King County, Washington, having subject matter jurisdiction with respect to the dispute between
the parties and you hereby consent to the exclusive jurisdiction of such courts. In any dispute arising under this
Agreement, the prevailing party will be entitled to attorneys' fees and expenses.

For EU Customers:

In the event of a dispute relating to the interpretation, the performance or the validity of the Subscriber
Agreement, an amicable solution will be sought before any legal action. You can file your complaint at
htm://helP-.steamP-owered.com. In case of failure, you may, within one year of the failed request, file an online
complaint on the European Commission's Online Dispute Resolution website:
htms://webgate.ec.euroP-a.eu/odr/main/index.cfm?event=main.home.chooseLanguag�, or on the European
Consumer Center's website: ht:m://www.euroP-e-consommateurs.eu/index.P-hP-?id=2514.

In the event that out-of-court dispute resolutions fail, the dispute may be brought before the competent courts.

11. DISPUTE RESOLUTION/BINDING ARBITRATION/CLASS ACTION WAIV ER ...

This Section 11 shall apply to the maximum extent permitted by applicable law. If the laws of your jurisdiction
prohibit the application of some or all of the provisions of this Section notwithstanding Section 10 (Applicable
Law/Jurisdiction), such provisions will not apply to you. IN PARTICULAR, IF YOU LIV E IN THE
EUROPEAN UNION, THIS SECTION 11 DOES NOT APPLY TO YOU.

Most user concerns can be resolved by use of our Steam support site at htms://sUP-P-Ort.steamP-owered.corn/. If
Valve is unable to resolve your concerns and a dispute remains between you and Valve, this Section explains
how the parties have agreed to resolve it.

YOU AND VALVE AGREE TO RESOLVE ALL DISPUTES AND CLAIMS BETWEEN US IN
INDIVIDUAL BINDING ARBITRATION. THAT INCLUDES, BUT IS NOT LIMITED TO, ANY CLAIMS
ARISING OUT OF OR RELATING TO: (i) ANY ASPECT OF THE RELATIONSHIP BETWEEN US; (ii)
THIS AGREEMENT; OR (iii) YOUR USE OF STEAM, YOUR ACCOUNT OR THE CONTENT AND
SERVICES. IT APPLIES REGARDLESS OF WHETHER SUCH CLAIMS ARE BASED IN CONTRACT,
TORT, STATUTE, FRAUD, UNFAIR COMPETITION, MISREPRESENTATION OR ANY OTHER LEGAL
THEORY.

11/13
                 Case 2:21-cv-00563-JCC Document             36-4
                                                        Steam®        Filed
                                                               Subscriber     06/23/21 Page 35 of 160
                                                                          Agreement

  H owever, this Section does not apply to the following types of claims or disputes, which you or Valve may bring
  in any court with jurisdiction: (i) claims of infringement or other misuse of intellectual property rights, including
  such claims seeking injunctive relief; and (ii) claims related to or arising from any alleged unauthorized use,
  piracy or theft.

  This Section does not prevent you from bringing your dispute to the attention of any federal, state, or local
  government agencies that can, if the law allows, seek relief from us for you.

  An arbitration is a proceeding before a neutral arbitrator, instead of before a judge or jury. Arbitration is less
  formal than a lawsuit in court, and provides more limited discovery. It follows different rules than court
  proceedings, and is subject to very limited review by courts. The arbitrator will issue a written decision and
  provide a statement of reasons if requested by either party. YOU UNDERSTAND THAT YOU AND VALVE
  ARE GIVING UP THE RIG H T TO SUE IN COURT AND TO HAVE A TRIAL BEFORE A JUDGE OR
  JURY.

  You and Valve agree to make reasonable, good faith efforts to informally resolve any dispute before initiating
  arbitration. A party who intends to seek arbitration must first send the other a written notice that describes the
  nature and basis of the claim or dispute and sets forth the relief sought. If you and Valve do not reach an
  agreement to resolve that claim or dispute within 30 days after the notice is received, you or Valve may
  commence an arbitration. Written notice to Valve must be sent via postal mail to: ATTN: Arbitration Notice,
  Valve Corporation, P.O. Box 1688, Bellevue, WA 98004.

  The Federal Arbitration Act applies to this Section. The arbitration will be governed by the Commercial
  Arbitration Rules of the American Arbitration Association ("AAA") and, where applicable, the AAA's
  Supplementary Procedures for Consumer Related Disputes, as modified by this Agreement, both of which are
  available at httn://www.adr.org. The arbitrator is bound by the terms of this Agreement.

  The AAA will administer the arbitration. It may be conducted through the submission of documents, by phone,
  or in person in the county where you live or at another mutually agreed location.

 If you seek $10,000 or less, Valve agrees to reimburse your filing fee and your share of the arbitration costs,
 including your share of arbitrator compensation, at the conclusion of the proceeding, unless the arbitrator
 determines your claims are frivolous or costs are unreasonable as determined by the arbitrator. Valve agrees not
 to seek its attorneys ' fees or costs in arbitration unless the arbitrator determines your claims are frivolous or
 costs are unreasonable as determined by the arbitrator. If you seek more than $10,000, the arbitration costs,
 including arbitrator compensation, will be split between you and Valve according to the AAA Commercial
 Arbitration Rules and the AAA's Supplementary Procedures for Consumer R elated Disputes, if applicable.

 YOU AND VALVE AG REE NOT TO BRING OR PARTICIPATE IN A CLASS OR REPRESENTATIVE
 ACTION, PRIVATE ATTORNEY GENERAL ACTION OR COLLECTIVE ARBITRATION, EVEN IF AAA's
 PR OCEDURES OR R ULES WOULD OTHERWISE ALLOW ONE. THE ARBITRATOR MAY AWAR D
 RELIEF ONLY IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE
 EXTENT OF THAT PARTY'S INDIVIDUAL CLAIM. You and Valve also agree not to seek to combine any
 action or arbitration with any other action or arbitration without the consent of all parties to this Agreement and
 all other actions or arbitrations.

 If the agreement in this Section not to bring or participate in a class or representative action, private attorney
 general action or collective arbitration should be found illegal or unenforceable, you and Valve agree that it shall
 not be severable, that this entire Section shall be unenforceable and any claim or dispute would be resolved in
 court and not in collective arbitration.

  Notwithstanding this Section, you have the right to litigate any dispute in small claims court, if all the
  requirements of the small claims court, including any limitations on jurisdiction and the amount at issue in the
  dispute, are satisfied.

12/13
           Case 2:21-cv-00563-JCC Document  36-4
                                       Steam®        Filed
                                              Subscriber     06/23/21 Page 36 of 160
                                                         Agreement

12. MISCELLANEOUS .....

Except as otherwise expressly set forth in this Agreement, in the event that any provision of this Agreement shall
be held by a court or other tribunal of competent jurisdiction to be unenforceable, such provision will be
enforced to the maximum extent permissible and the remaining portions of this Agreement shall remain in full
force and effect. This Agreement, including any Subscription Terms, Rules of Use, the Valve Privacy Policy, and
the Valve Hardware Warranty Policy, constitutes and contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes any prior oral or written agreements. You agree that this
Agreement is not intended to confer and does not confer any rights or remedies upon any person other than the
parties to this Agreement.

Valve's obligations are subject to existing laws and legal process and Valve may comply with law enforcement
or regulatory requests or requirements notwithstanding any contrary term.

You agree to comply with all applicable import/export laws and regulations. You agree not to export the Content
and Services or Hardware or allow use of your Account by individuals of any terrorist supporting countries to
which encryption exports are at the time of exportation restricted by the U.S. Bureau of Export Administration.
You represent and warrant that you are not located in, under the control of, or a national or resident of any such
prohibited country.

This Agreement was last updated on June 2nd, 2017 ("Revision Date"). If you were a Subscriber before the
Revision Date, it replaces your existing agreement with Valve or Valve SARL on the day that you explicitly
accept it. If you prefer to continue using Steam and your existing Subscriptions under the version of the
Agreement in effect prior to the Revision Date, you are free to do so.




13/13
                     Case 2:21-cv-00563-JCC Document  36-4
                                                 Steam®        Filed
                                                        Subscriber     06/23/21 Page 37 of 160
                                                                   Agreement


STEAM® SUBSCRIBER AGREEMENT

Table of contents:

         1. Registration as a subscriber; aI212lication of terms to Y.OU;_Y.our account
         2. Licences
         3. Billing ,._ P-2Y.ment and other subscri1;1tions
         4. Online conduct. cheating and illegal behavior
         5. Third 1;1a!:!)'. content
         6. User generated content
         7. Disclaimers; limitation of liabilitY.;_JJQ_guarantees: limited warrantY.
         8. Amendments to this agreement
         9. Term and termination
       10. 81;11;1licable law/jurisdiction
        11. Dis1;1ute resolution/binding arbitration/class action waiver
        12. Miscellaneous

This Steam Subscriber Agreement ("Agreement") is a legal document that explains your rights and obligations as a subscriber of Steam from Valve
Corporation ("Valve"). Please read it carefully.

SECTION 11 CONTAINS A BINDING ARBITRATION AGREEMENT AND CLASS ACTION WAIVER. IT MAY AFFECT YOUR LEGAL RIGHTS.
PLEASE READ IT. IF YOU ARE A CUSTOMER WITH RESIDENCE IN THE EUROPEAN UNION, SECTION 11 DOES NOT APPLY TO YOU.

1. REGISTRATION AS A SUBSCRIBER: APPLICATION OF TERMS TO Y OU: YOUR ACCOUNT •

Steam is an online service offered by Valve.

You become a subscriber of Steam ("Subscriber") by completing the registration of a Steam user account. This Agreement takes effect as soon as
you indicate your acceptance of these terms. You may not become a subscriber if you are under the age of 13. Steam is not intended for children
under 13 and Valve will not knowingly collect personal information from children under the age of 13.

A. Contracting Party

For any interaction with Steam your contractual relationship is with Valve. Except as otherwise indicated at the time of the transaction (such as in the
case of purchases from another Subscriber in a Subscription Marketplace), any transactions for Subscriptions (as defined below) you make on Steam
are being made from Valve.

B. Subscriptions; Content and Services

As a Subscriber you may obtain access to certain services, software and content available to Subscribers. The Steam client software and any other
software, content, and updates you download or access via Steam, including but not limited to Valve or third-party video games and in-game content,
and any virtual items you trade, sell or purchase in a Steam Subscription Marketplace are referred to in this Agreement as "Content and Services":
the rights to access and/or use any Contents and Services accessible through Steam are referred to in this Agreement as "Subscriptions."

Each Subscription allows you to access particular Content and Services. Some Subscriptions may impose additional terms specific to that
Subscription ("Subscription Terms") (for example, an end user license agreement specific to a particular game, or terms of use specific to a particular
product or feature of Steam). Also, additional terms (for example, payment and billing procedures) may be posted on htt1;1://www.steam1;1owered.com
or within the Steam service ("Rules of Use"). Rules of Use include the Steam Online Conduct Rules htt1;1://steam1;1owered.com/index.1;1hl;!2
area = online conduct and the Steam Refund Policy htt1;1://store.steam1;1owered.com/steam refunds. The Subscription Terms, the Rules of Use, and
the Valve Privacy Policy (which can be found at http://www.valvesoftware.com/privacY.,htm) are binding on you once you indicate your acceptance of
them or of this Agreement, or otherwise become bound by them as described in Section 8 (Amendments to this Agreement).

C. Your Account

When you complete Steam's registration process, you create a Steam account ("Account"). Your Account may also include billing information you
provide to Valve for the purchase of Subscriptions, Content and Services and any physical merchandise offered for purchase through Steam
("Hardware"). You may not reveal, share or otherwise allow others to use your password or Account except as otherwise specifically authorized by
Valve. You are responsible for the confidentiality of your login and password and for the security of your computer system. Valve is not responsible for
the use of your password and Account or for all of the communication and activity on Steam that results from use of your login name and password by
you, by any person to whom you may have intentionally or by negligence disclosed your login and/or password in violation of this confidentiality
provision. Unless it results from Valve's negligence or fault, Valve is not responsible for the use of your Account by a person who fraudulently used
your login and password without your permission. If you believe that the confidentiality of your login and/or password may have been compromised,
you must notify Valve via the support form (!ill1;1s://sup1;1ort.steam1;1owered.com/newticket.1;1hp) without any delay.


1/9
                    Case 2:21-cv-00563-JCC Document  36-4
                                                Steam®        Filed
                                                       Subscriber     06/23/21 Page 38 of 160
                                                                  Agreement

Your Account, including any information pertaining to it (e.g.: contact information, billing information, Account history and Subscriptions, etc.), is strictly
personal. You may therefore not sell or charge others for the right to use your Account, or otherwise transfer your Account, nor may you sell, charge
others for the right to use, or transfer any Subscriptions other than if and as expressly permitted by this Agreement (including any Subscription Terms
or Rules of Use) or as otherwise specifically permitted by Valve.

2. LICENSES �

A. General Content and Services License

Steam and your Subscription(s) require the automatic download and installation of Content and Services onto your computer. Valve hereby grants,
and you accept, a non-exclusive license and right, to use the Content and Services for your personal, non-commercial use (except where commercial
use is expressly allowed herein or in the applicable Subscription Terms). T his license ends upon termination of (a) this Agreement or (b) a
Subscription that includes the license. T he Content and Services are licensed, not sold. Your license confers no title or ownership in the Content and
Services. To make use of the Content and Services, you must have a Steam Account and you may be required to be running the Steam client and
maintaining a connection to the Internet.

For reasons that include, without limitation, system security, stability, and multiplayer interoperability, Steam may need to automatically update, pre­
load, create new versions of or otherwise enhance the Content and Services and accordingly, the system requirements to use the Content and
Services may change over time. You consent to such automatic updating. You understand that this Agreement (including applicable Subscription
Terms) does not entitle you to future updates, new versions or other enhancements of the Content and Services associated with a particular
Subscription, although Valve may choose to provide such updates, etc. in its sole discretion.

B. Beta Software License

Valve may from time to time make software accessible to you via Steam prior to the general commercial release of such software ("Beta Software").
You are not required to use Beta Software, but if Valve offers it, you may elect to use it under the following terms. Beta Software will be deemed to
consist of Content and Services, and each item of Beta Software provided will be deemed a Subscription for such Beta Software, with the following
provisions specific to Beta Software:

      • Your right to use the Beta Software may be limited in time, and may be subject to additional Subscription Terms;
      • Valve or any Valve affiliate may request or require that you provide suggestions, feedback, or data regarding your use of the Beta Software,
         which will be deemed User Generated Content under Section 6 (User Generated Content) below; and
      • In addition to the waivers and limitations of liability for all Software under Section 7 (Disclaimers; Limitations on Liability; No Guarantees;
        Limited Warranty) below as applicable, you specifically acknowledge that Beta Software is only released for testing and improvement purposes,
        in particular to provide Valve with feedback on the quality and usability of said Beta Software, and therefore contains errors, is not final and may
        create incompatibilities or damage to your computer, data, and/or software. If you decide to install and/or use Beta Software, you shall only use
         it in compliance with its purposes, i.e. for testing and improvement purposes and in any case not on a system or for purposes where the
         malfunction of the Beta Software can cause any kind of damage. In particular, maintain full backups of any system that you choose to install
         Beta Software on.

C. License to Use Valve Developer Tools

Your Subscription(s) may include access to various Valve tools that can be used to create content ("Developer Tools"). Some examples include: the
Valve software development kit (the "SOK") for a version of the computer game engine known as "Source" (the "Source Engine") and the associated
Valve Hammer editor, T he Source® Filmmaker Software, or in-game tools through which you can edit or create derivative works of a Valve game.
Particular Developer Tools (for example, T he Source® Filmmaker Software) may be distributed with separate Subscription Terms that are different
from the rules set forth in this Section. Otherwise, you may use the Developer Tools, and you may use, reproduce, publish, perform, display and
distribute any content you create using the Developer Tools, however you wish, but solely on a non-commercial basis.

If you would like to use the Source Engine SOK or other Valve Developer Tools for commercial use, please contact Valve at
sourceengine@valvesoftware.com.

D. License to Use Valve Game Content in Fan Art.

Valve appreciates the community of Subscribers that creates fan art, fan fiction, and audio-visual works that reference Valve games ("Fan Art"). You
may incorporate content from Valve games into your Fan Art. Except as otherwise set forth in this Section or in any Subscription Terms, you may use,
reproduce, publish, perform, display and distribute Fan Art that incorporates content from Valve games however you wish, but solely on a non­
commercial basis.

If you incorporate any third-party content in any Fan Art, you must be sure to obtain all necessary rights from the owner of that content.

Commercial use of some Valve game content is permitted via features such as Steam Workshop or a Steam Subscription Marketplace. Terms
applicable to that use are set forth in Section 3.0. and 6.B. below and in any Subscription Terms provided for those features.

To view the Valve video policy containing additional terms covering the use of audio-visual works incorporating Valve intellectual property or created
with T he Source® Filmmaker Software, please click here: htt1;1://www.valvesoftware.com/videoi;1olicY..html

2/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 39 of 160
                                                                 Agreement
E. License to Use Valve Dedicated Server Software

Your Subscription(s) may contain access to the Valve Dedicated Server Software. If so, you may use the Valve Dedicated Server Software on an
unlimited number of computers for the purpose of hosting online multiplayer games of Valve products. If you wish to operate the Valve Dedicated
Server Software, you will be solely responsible for procuring any Internet access, bandwidth, or hardware for such activities and will bear all costs
associated therewith.

F. Ownership of Content and Services

All title, ownership rights and intellectual property rights in and to the Content and Services and any and all copies thereof, are owned by Valve and/or
its or its affiliates' licensors. All rights are reserved, except as expressly stated herein. T he Content and Services is protected by copyright laws,
international copyright treaties and conventions and other laws. T he Content and Services contains certain licensed materials and Valve's and its
affiliates' licensors may protect their rights in the event of any violation of this Agreement.

G. Restrictions on Use of Content and Services

You may not use the Content and Services for any purpose other than the permitted access to Steam and your Subscriptions, and to make personal,
non-commercial use of your Subscriptions, except as otherwise permitted by this Agreement or applicable Subscription Terms. Except as otherwise
permitted under this Agreement (including any Subscription Terms or Rules of Use), or under applicable law notwithstanding these restrictions, you
may not, in whole or in part, copy, photocopy, reproduce, publish, distribute, translate, reverse engineer, derive source code from, modify,
disassemble, decompile, create derivative works based on, or remove any proprietary notices or labels from the Content and Services or any
software accessed via Steam without the prior consent, in writing, of Valve.

You are entitled to use the Content and Services for your own personal use, but you are not entitled to: (i) sell, grant a security interest in or transfer
reproductions of the Content and Services to other parties in any way, nor to rent, lease or license the Content and Services to others without the
prior written consent of Valve, except to the extent expressly permitted elsewhere in this Agreement (including any Subscription Terms or Rules of
Use); (ii) host or provide matchmaking services for the Content and Services or emulate or redirect the communication protocols used by Valve in any
network feature of the Content and Services, through protocol emulation, tunneling, modifying or adding components to the Content and Services,
use of a utility program or any other techniques now known or hereafter developed, for any purpose including, but not limited to network play over the
Internet, network play utilizing commercial or non-commercial gaming networks or as part of content aggregation networks, websites or services,
without the prior written consent of Valve; or (iii) exploit the Content and Services or any of its parts for any commercial purpose, except as expressly
permitted elsewhere in this Agreement (including any Subscription Terms or Rules of Use).

3. BILLING, PAYMENT AND OTHER SUBSCRIPTIONS •

All charges incurred on Steam, and all purchases made with the Steam Wallet, are payable in advance and final, except as described in Section 7
below and in the Steam Refund Policy htt12://store.steam12owered.com/steam refunds.

A. Payment Authorization

When you provide payment information to Valve or to one of its payment processors, you represent to Valve that you are the authorized user of the
card, PIN, key or account associated with that payment, and you authorize Valve to charge your credit card or to process your payment with the
chosen third-party payment processor for any Subscription, Steam Wallet funds, Hardware or other fees incurred by you. Valve may require you to
provide your address or other information in order to meet their obligations under applicable tax law.

F or Subscriptions purchased based on an agreed usage period, where recurring payments are made in exchange for continued use ("Recurring
Payment Subscriptions"), by continuing to use the Recurring Payment Subscription you agree and reaffirm that Valve is authorized to charge your
credit card (or your Steam Wallet, if funded), or to process your payment with any other applicable third-party payment processor, for any applicable
recurring payment amounts. If you have purchased any Recurring Payment Subscriptions, you agree to notify Valve promptly of any changes to your
credit card account number, its expiration date and/or your billing address, or your PayPal or other payment account number, and you agree to notify
Valve promptly if your credit card or PayPal or other payment account expires or is cancelled for any reason.

If your use of Steam is subject to any type of use or sales tax, then Valve may also charge you for those taxes, in addition to the Subscription or other
fees published in the Rules of Use. T he European Union VAT ("VAT'} tax amounts collected by Valve reflect VAT due on the value of any Content and
Services, Hardware or Subscription.

You agree that you will not use IP proxying or other methods to disguise the place of your residence, whether to circumvent geographical restrictions
on game content, to purchase at pricing not applicable to your geography, or for any other purpose. If you do this, Valve may terminate your access to
your Account.

B. Responsibility for Charges Associated With Your Account

As the Account holder, you are responsible for all charges incurred, including applicable taxes, and all purchases made by you or anyone that uses
your Account, including your family or friends. If you cancel your Account, Valve reserves the right to collect fees, surcharges or costs incurred before
cancellation. Any delinquent or unpaid Accounts must be settled before Valve will allow you to register again.

3/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 40 of 160
                                                                 Agreement
C. Steam Wallet

Steam may make available an account balance associated with your Account (the "Steam Wallet"). The Steam Wallet is neither a bank account nor
any kind of payment instrument. It functions as a prepaid balance to purchase Content and Services. You may place funds in your Steam Wallet up to
a maximum amount determined by Valve, by credit card, prepaid card, promotional code, or any other payment method accepted by Steam. Within
any twenty-four (24) hour period, the total amount stored in your Steam Wallet plus the total amount spent out of your Steam Wallet, in the aggregate,
may not exceed US$2,000 or its equivalent in your applicable local currency -- attempted deposits into your Steam Wallet that exceed this threshold
may not be credited to your Steam Wallet until your activity falls below this threshold. Valve may change or impose different Steam Wallet balance
and usage limits from time to time.

You will be notified by e-mail of any change to the Steam Wallet balance and usage limits within sixty (60) days before the entry into force of the said
change. Your continued use of your Steam Account more than thirty (30) days after the entry into force of the changes, will constitute your acceptance
of the changes. If you don't agree to the changes, your only remedy is to terminate your Steam Account or to cease use of your Steam Wallet. Valve
shall not have any obligation to refund any credits remaining on your Steam Wallet in this case.

You may use Steam Wallet funds to purchase Subscriptions, including by making in-game purchases where Steam Wallet transactions are enabled,
and Hardware. Funds added to the Steam Wallet are non-refundable and non-transferable. Steam Wallet funds do not constitute a personal property
right, have no value outside Steam and can only be used to purchase Subscriptions and related content via Steam (including but not limited to games
and other applications offered through the Steam Store, or in a Steam Subscription Marketplace) and Hardware. Steam Wallet funds have no cash
value and are not exchangeable for cash. Steam Wallet funds that are deemed unclaimed property may be turned over to the applicable authority.

D. Trading and Sales of Subscriptions Between Subscribers

Steam may include one or more features or sites that allow Subscribers to trade, sell or purchase certain types of Subscriptions (for example, license
rights to virtual items) with, to or from other Subscribers ("Subscription Marketplaces"). An example of a Subscription Marketplace is the Steam
Community Market. By using or participating in Subscription Marketplaces, you authorize Valve, on its own behalf or as an agent or licensee of any
third-party creator or publisher of the applicable Subscriptions in your Account, to transfer those Subscriptions from your Account in order to give
effect to any trade or sale you make.

Valve may charge a fee for trades or sales in a Subscription Marketplace. Any fees will be disclosed to you prior to the completion of the trade or sale.

If you complete a trade, sale or purchase in a Subscription Marketplace, you acknowledge and agree that you are responsible for taxes, if any, which
may be due with respect to your transactions, including sales or use taxes, and for compliance with applicable tax laws. Proceeds from sales you
make in a Subscription Marketplace may be considered income to you for income tax purposes. You should consult with a tax specialist to determine
your tax liability in connection with your activities in any Subscription Marketplace.

You understand and acknowledge that Valve may decide to cease operation of any Subscription Marketplace, change the fees that it charges or
change the terms or features of the Steam Subscription Marketplace. Valve shall have no liability to you because of any inability to trade
Subscriptions in the Steam Trading Marketplace, including because of discontinuation or changes in the terms, features or eligibility requirements of
any Subscription Marketplace.

You also understand and acknowledge that Subscriptions traded, sold or purchased in any Subscription Marketplace are license rights, that you have
no ownership interest in such Subscriptions, and that Valve does not recognize any transfers of Subscriptions (including transfers by operation of law)
that are made outside of Steam.

E. Retail Purchase

Valve may offer or require a Subscription for purchasers of retail packaged product versions or OEM versions of Valve products. The "CD-Key" or
"Product Key" accompanying such versions is used to activate your Subscription.

F. Steam Authorized Resellers

You may purchase a Subscription through an authorized reseller of Valve. The "Product Key" accompanying such purchase will be used to activate
your Subscription. If you purchase a Subscription from an authorized reseller of Valve, you agree to direct all questions regarding the Product Key to
that reseller.

G. Free Subscriptions

In some cases, Valve may offer a free Subscription to certain services, software and content. As with all Subscriptions, you are always responsible for
any Internet service provider, telephone, and other connection fees that you may incur when using Steam, even when Valve offers a free
Subscription.

H. Third Party Sites

Steam may provide links to other third party sites. Some of these sites may charge separate fees, which are not included in and are in addition to any
Subscription or other fees that you may pay to Valve. Steam may also provide access to third-party vendors, who provide content, goods and/or

4/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 41 of 160
                                                                 Agreement

services on Steam or the Internet. Any separate charges or obligations you incur in your dealings with these third parties are your responsibility. Valve
makes no representations or warranties, either express or implied, regarding any third party site. In particular, Valve makes no representation or
warranty that any service or subscription offered via third-party vendors will not change or be suspended or terminated.

4. ONLINE CONDUCT, CHEATING AND ILLEGAL BEHAVIOR                  A




Your online conduct and interaction with other Subscribers should be guided by common sense and basic etiquette. They must notably comply with
the Steam Online Conduct rules, to be found at httR://steamRowered.com/index.rum?area = online conduct". Depending on terms of use imposed by
third parties who host particular games or other services, additional requirements may also be provided in the Subscription Terms applicable to a
particular Subscription.

Steam and the Content and Services may include functionality designed to identify software or hardware processes or functionality that may give a
player an unfair competitive advantage when playing multiplayer versions of any Content and Services or modifications of Content and Services
("Cheats"). You agree that you will not create Cheats or assist third parties in any way to create or use Cheats. You agree that you will not directly or
indirectly disable, circumvent, or otherwise interfere with the operation of software designed to prevent or report the use of Cheats. You acknowledge
and agree that either Valve or any online multiplayer host may refuse to allow you to participate in certain online multiplayer games if you use Cheats
in connection with Steam or the Content and Services. Further, you acknowledge and agree that an online multiplayer host may report your use of
Cheats to Valve, and Valve may communicate your history of use of Cheats to other online multiplayer hosts. Valve may terminate your Account or a
particular Subscription for any conduct or activity that is illegal, constitutes a Cheat, or otherwise negatively affects the enjoyment of Steam by other
Subscribers. You acknowledge that Valve is not required to provide you notice before terminating your Subscription(s) and/or Account.

You may not use Cheats, automation software (bots), mods, hacks, or any other unauthorized third-party software, to modify or automate any
Subscription Marketplace process.

5. THIRD PARTY CONTENT        A




In regard to all Subscriptions, Contents and Services that are not authored by Valve, Valve does not screen such third party content available on
Steam or through other sources. Valve assumes no responsibility or liability for such third party content. Some third party application software is
capable of being used by businesses for business purposes - however, you may only acquire such software via Steam for private personal use.

6. USER GENERATED CONTENT            A




A. General Provisions

Steam provides interfaces and tools for you to be able to generate content and make it available to other users and/or to Valve at your sole discretion.
"User Generated Content" means any content you make available to other users through your use of multi-user features of Steam, or to Valve or its
affiliates through your use of the Content and Services or otherwise.

When you upload your content to Steam to make it available to other users and/or to Valve, you grant Valve and its affiliates the worldwide, non­
exclusive, right to use, reproduce, modify, create derivative works from, distribute, transmit, transcode, translate, broadcast, and otherwise
communicate, and publicly display and publicly perform, your User Generated Content, and derivative works of your User Generated Content, for the
purpose of the operation, distribution and promotion of the Steam service, Steam games or other Steam offerings. This license is granted to Valve as
the content is uploaded on Steam for the entire duration of the intellectual property rights. It may be terminated if Valve is in breach of the license and
has not cured such breach within fourteen (14) days from receiving notice from you sent to the attention of the Valve Legal Department at the
applicable Valve address noted on this PrivaCY. PolicY. page. The termination of said license does not affect the rights of any sub-licensees pursuant to
any sub-license granted by Valve prior to termination of the license. Valve is the sole owner of the derivative works created by Valve from your
Content, and is therefore entitled to grant licenses on these derivative works. If you use Valve cloud storage, you grant us a license to store your
information as part of that service. Valve may place limits on the amount of storage you may use.

If you provide Valve with any feedback or suggestions about Steam, the Content and Services, or any Valve products or services, Valve is free to use
the feedback or suggestions however it chooses, without any obligation to account to you.

B. Content Uploaded to the Steam Workshop

Some games or applications available on Steam ("Workshop-Enabled Apps") allow you to create User Generated Content based on or using the
Workshop-Enabled App, and to submit that User Generated Content (a "Workshop Contribution") to one or more Steam Workshop web pages.
Workshop Contributions can be viewed by the Steam community, and for some categories of Workshop Contributions users may be able to interact
with, download or purchase the Workshop Contribution. In some cases, Workshop Contributions may be considered for incorporation by Valve or a
third-party developer into a game or into a Subscription Marketplace.

You understand and agree that Valve is not obligated to use, distribute, or continue to distribute copies of any Workshop Contribution and reserves
the right, but not the obligation, to restrict or remove Workshop Contributions for any reason.

Specific Workshop-Enabled Apps or Workshop web pages may contain special terms ("App-Specific Terms") that supplement or change the terms set
out in this Section. In particular, where Workshop Contributions are distributed for a fee, App-Specific Terms will address how revenue may be
shared. Unless otherwise specified in App-Specific Terms (if any), the following general rules apply to Workshop Contributions.
5/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 42 of 160
                                                                 Agreement

      • Workshop Contributions are Subscriptions, and therefore you agree that any Subscriber receiving distribution of your Workshop Contribution
        will have the same rights to use your Workshop Contribution (and will be subject to the same restrictions) as are set out in this Agreement for
        any other Subscriptions.
      • Notwithstanding the license described in Section 6.A., Valve will only have the right to modify or create derivative works from your Workshop
        Contribution in the following cases: (a) Valve may make modifications necessary to make your Contribution compatible with Steam and the
        Workshop functionality or user interface, and (b) Valve or the applicable developer may make modifications to Workshop Contributions that are
        accepted for in-Application distribution as it deems necessary or desirable to enhance gameplay.
      • You may, in your sole discretion, choose to remove a Workshop Contribution from the applicable Workshop pages. If you do so, Valve will no
        longer have the right to use, distribute, transmit, communicate, publicly display or publicly perform the Workshop Contribution, except that (a)
        Valve may continue to exercise these rights for any Workshop Contribution that is accepted for distribution in-game or distributed in a manner
        that allows it to be used in-game, and (b) your removal will not affect the rights of any Subscriber who has already obtained access to a copy of
        the Workshop Contribution.

Except where otherwise provided in App-Specific Terms, you agree that Valve's consideration of your Workshop Contribution is your full
compensation, and you are not entitled to any other rights or compensation in connection with the rights granted to Valve and to other Subscribers.

C. Promotions and Endorsements

If you use Steam services (e.g. the Steam Curators' Lists or the Steam Broadcasting service) to promote or endorse a product, service or event in
return for any kind of consideration from a third party (including non-monetary rewards such as free games), you must clearly indicate the source of
such consideration to your audience.

D. Representations and Warranties

You represent and warrant to us that you have sufficient rights in all User Generated Content to grant Valve and other affected parties the licenses
described under A. and B. above or in any license terms specific to the applicable Workshop-Enabled App or Workshop page. This includes, without
limitation, any kind of intellectual property rights or other proprietary or personal rights affected by or included in the User Generated Content. In
particular, with respect to Workshop Contributions, you represent and warrant that the Workshop Contribution was originally created by you (or, with
respect to a Workshop Contribution to which others contributed besides you, by you and the other contributors, and in such case that you have the
right to submit such Workshop Contribution on behalf of those other contributors).

You furthermore represent and warrant that the User Generated Content, your submission of that Content, and your granting of rights in that Content
does not violate any applicable contract, law or regulation.

7. DISCLAIMERS; LIMITATION OF LIABILITY; NO GUARANTEES; LIMITED WARRANTY •

THIS SECTION 7 DOES NOT APPLY TO EU SUBSCRIBERS.

      • FOR NEW ZEALAND SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR MODIFY THE APPLICATION OF ANY
        RIGHT OR REMEDY THAT CANNOT BE SO EXCLUDED, RESTRICTED OR MODIFIED INCLUDING THOSE CONFERRED BY THE NEW
        ZEALAND CONSUMER GUARANTEES ACT 1993. UNDER THIS ACT ARE GUARANTEES WHICH INCLUDE THAT GOODS AND
        SERVICES ARE OF ACCEPTABLE QUALITY. IF THIS GUARANTEE IS NOT MET THERE ARE ENTITLEMENTS TO HAVE THE
        SOFTWARE REMEDIED (WHICH MAY INCLUDE REPAIR, REPLACEMENT OR REFUND). IF A REMEDY CANNOT BE PROVIDED OR THE
        FAILURE IS OF A SUBSTANTIAL CHARACTER, THE ACT PROVIDES FOR A REFUND.

Prior to acquiring a Subscription, you should consult the product information made available on Steam, including Subscription description, minimum
technical requirements, and user reviews.

A. DISCLAIMERS

VALVE AND ITS AFFILIATES AND SERVICE PROVIDERS EXPRESSLY DISCLAIM (I) ANY WARRANTY FOR STEAM, THE CONTENT AND
SERVICES, AND THE SUBSCRIPTIONS, AND (II) ANY COMMON LAW DUTIES WITH REGARD TO STEAM, THE CONTENT AND SERVICES,
AND THE SUBSCRIPTIONS, INCLUDING DUTIES OF LACK OF NEGLIGENCE AND LACK OF WORKMANLIKE EFFORT. STEAM, THE
CONTENT AND SERVICES, THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH ARE PROVIDED ON
AN "AS IS" AND "AS AVAILABLE" BASIS, "WITH ALL FAULTS" AND WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NONINFRINGEMENT. ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE UNITED STATES
UNIFORM COMMERCIAL CODE AND/OR IN ANY OTHER COMPARABLE STATE STATUTE IS EXPRESSLY DISCLAIMED. ALSO, THERE IS NO
WARRANTY OF TITLE, NON-INTERFERENCE WITH YOUR ENJOYMENT, OR AUTHORITY IN CONNECTION WITH STEAM, THE CONTENT
AND SERVICES, THE SUBSCRIPTIONS, OR INFORMATION AVAILABLE IN CONNECTION THEREWITH.

ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE UNITED STATES UNIFORM COMMERCIAL
CODE IS EXPRESSLY DISCLAIMED.

B. LIMITATION OF LIABILITY

6/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 43 of 160
                                                                 Agreement

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE, ITS LICENSORS, NOR THEIR AFFILIATES, NOR ANY OF
VALVE'S SERVICE PROVIDERS, SHALL BE LIABLE IN ANY WAY FOR LOSS OR DAMAGE OF ANY KIND RESULTING FROM THE USE OR
INABILITY TO USE STEAM, YOUR ACCOUNT, YOUR SUBSCRIPTIONS AND THE CONTENT AND SERVICES INCLUDING, BUT NOT LIMITED
TO, LOSS OF GOODWILL, WORK STOPPAGE, COMPUTER FAILURE OR MALFUNCTION, OR ANY AND ALL OTHER COMMERCIAL
DAMAGES OR LOSSES. IN NO EVENT WILL VALVE BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES, OR ANY OTHER DAMAGES ARISING OUT OF OR IN ANY WAY CONNECTED WITH STEAM, THE CONTENT AND
SERVICES, THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH, OR THE DELAY OR INABILITY TO
USE THE CONTENT AND SERVICES, SUBSCRIPTIONS OR ANY INFORMATION, EVEN IN THE EVENT OF VALVE'S OR ITS AFFILIATES'
FAULT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, OR BREACH OF VALVE'S WARRANTY AND EVEN IF IT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS AND LIABILITY EXCLUSIONS APPLY EVEN IF ANY REMEDY FAILS TO
PROVIDE ADEQUATE RECOMPENSE.

BECAUSE SOME STATES OR JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR THE LIMITATION OF LIABILITY FOR CONSEQUENTIAL
OR INCIDENTAL DAMAGES, IN SUCH STATES OR JURISDICTIONS, EACH OF VALVE, ITS LICENSORS, AND ITS AFFILIATES' LIABILITY
SHALL BE LIMITED TO THE FULL EXTENT PERMITTED BY LAW.

C. NO GUARANTEES

NEITHER VALVE NOR ITS AFFILIATES GUARANTEE CONTINUOUS, ERROR-FREE, VIRUS-FREE OR SECURE OPERATION AND ACCESS TO
STEAM, THE CONTENT AND SERVICES, YOUR ACCOUNT AND/OR YOUR SUBSCRIPTIONS(S) OR ANY INFORMATION AVAILABLE IN
CONNECTION THEREWITH.

D. LIMITED WARRANTY

CERTAIN HARDWARE PURCHASED FROM VALVE IS SUBJECT TO A LIMITED WARRANTY, [OR DEPENDING ON YOUR LOCATION, A
STATUTORY WARRANTY] WHICH IS DESCRIBED IN DETAIL HERE.

8. AMENDMENTS TO THIS AGREEMENT              &




PLEASE NOTE: If you are a consumer with place of residence in Germany, a different version of Section 8 applies to you, which is available here.

This Agreement may at any time be mutually amended by your explicit consent to changes proposed by Valve. Furthermore, Valve may amend this
Agreement (including any Subscription Terms or Rules of Use) unilaterally at any time in its sole discretion. In this case, you will be notified by e-mail
of any amendment to this Agreement made by Valve within 60 (sixty) days before the entry into force of the said amendment. You can view the
Agreement at any time at htti;i://www.steami;iowered.com/. Your failure to cancel your Account within thirty (30) days after the entry into force of the
amendments, will constitute your acceptance of the amended terms. If you don't agree to the amendments or to any of the terms in this Agreement,
your only remedy is to cancel your Account or to cease use of the affected Subscription(s). Valve shall not have any obligation to refund any fees that
may have accrued to your Account before cancellation of your Account or cessation of use of any Subscription, nor shall Valve have any obligation to
prorate any fees in such circumstances.

9. TERM AND TERMINATION         &




A. Term

The term of this Agreement (the "Term") commences on the date you first indicate your acceptance of these terms, and will continue in effect until
otherwise terminated in accordance with this Agreement.

B. Termination by You

You may cancel your Account at any time. You may cease use of a Subscription at any time or, if you choose, you may request that Valve terminate
your access to a Subscription. However, Subscriptions are not transferable, and even if your access to a Subscription for a particular game or
application is terminated, the original activation key will not be able to be registered to any other account, even if the Subscription was obtained in a
retail store. Access to Subscriptions purchased as a part of a pack or bundle cannot be terminated individually, termination of access to one game
within the bundle will result in termination of access to all games purchased in the pack. Your cancellation of an Account, or your cessation of use of
any Subscription or request that access to a Subscription be terminated, will not entitle you to any refund, including of any Subscription fees. Valve
reserves the right to collect fees, surcharges or costs incurred prior to the cancellation of your Account or termination of your access to a particular
Subscription. In addition, you are responsible for any charges incurred to third-party vendors or content providers before your cancellation.

C. Termination by Valve

Valve may cancel your Account or any particular Subscription(s) at any time in the event that (a) Valve ceases providing such Subscriptions to
similarly situated Subscribers generally, or (b) you breach any terms of this Agreement (including any Subscription Terms or Rules of Use). In the
event that your Account or a particular Subscription is terminated or cancelled by Valve for a violation of this Agreement or improper or illegal activity,
no refund, including of any Subscription fees or of any unused funds in your Steam Wallet, will be granted.

D. Survival of Terms

7/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®       Filed
                                                      Subscriber    06/23/21 Page 44 of 160
                                                                 Agreement

Sections 2(C), 2(D), 2(F), 2(G), 3(A), 3(8), 3(D), 3(H), and 5 - 12 will survive any expiration or termination of this Agreement.

10. APPLICABLE LAW/JURISDICTION           A




For All Customers Outside the European Union:

You agree that this Agreement shall be deemed to have been made and executed in the State of Washington, U.S.A., and any dispute arising
hereunder shall be resolved in accordance with the law of Washington excluding the law of conflicts and the Convention on Contracts for the
International Sale of Goods. Subject to Section 11 (Dispute Resolution/Binding Arbitration/Class Action Waiver) below, you agree that any claim
asserted in any legal proceeding by you against Valve shall be commenced and maintained exclusively in any state or federal court located in King
County, Washington, having subject matter jurisdiction with respect to the dispute between the parties and you hereby consent to the exclusive
jurisdiction of such courts. In any dispute arising under this Agreement, the prevailing party will be entitled to attorneys' fees and expenses.

For EU Customers:

In the event of a dispute relating to the interpretation, the performance or the validity of the Subscriber Agreement, an amicable solution will be sought
before any legal action. You can file your complaint at htt12://hel12.steam12owered.com. In case of failure, you may, within one year of the failed request,
file an online complaint on the European Commission's Online Dispute Resolution website: htt12s://webgate.ec.euro12a.eu/odr/main/index.cfm?
event=main.home.chooseLang.!!§g�, or on the European Consumer Center's website: htt12://www.euro12e-consommateurs.eu/index.m:m?id=2514.

In the event that out-of-court dispute resolutions fail, the dispute may be brought before the competent courts.

11. DISPUTE RESOLUTION/BINDING ARBITRATION/CLASS ACTION WAIVER                        A




This Section 11 shall apply to the maximum extent permitted by applicable law. If the laws of your jurisdiction prohibit the application of some or all of
the provisions of this Section notwithstanding Section 10 (Applicable Law/Jurisdiction), such provisions will not apply to you. IN PARTICULAR, IF
YOU LIVE IN THE EUROPEAN UNION, THIS SECTION 11 DOES NOT APPLY TO YOU.

Most user concerns can be resolved by use of our Steam support site at htt12s://su1212ort.steam12owered.com/. If Valve is unable to resolve your
concerns and a dispute remains between you and Valve, this Section explains how the parties have agreed to resolve it.

YOU AND VALVE AGREE TO RESOLVE ALL DISPUTES AND CLAIMS BETWEEN US IN INDIVIDUAL BINDING ARBITRATION. THAT INCLUDES,
BUT IS NOT LIMITED TO, ANY CLAIMS ARISING OUT OF OR RELATING TO: (i) ANY ASPECT OF THE RELATIONSHIP BETWEEN US; (ii) THIS
AGREEMENT; OR (iii) YOUR USE OF STEAM, YOUR ACCOUNT OR THE CONTENT AND SERVICES. IT APPLIES REGARDLESS OF
WHETHER SUCH CLAIMS ARE BASED IN CONTRACT, TORT, STATUTE, FRAUD, UNFAIR COMPETITION, MISREPRESENTATION OR ANY
OTHER LEGAL THEORY.

However, this Section does not apply to the following types of claims or disputes, which you or Valve may bring in any court with jurisdiction: (i) claims
of infringement or other misuse of intellectual property rights, including such claims seeking injunctive relief; and (ii) claims related to or arising from
any alleged unauthorized use, piracy or theft.

This Section does not prevent you from bringing your dispute to the attention of any federal, state, or local government agencies that can, if the law
allows, seek relief from us for you.

An arbitration is a proceeding before a neutral arbitrator, instead of before a judge or jury. Arbitration is less formal than a lawsuit in court, and
provides more limited discovery. It follows different rules than court proceedings, and is subject to very limited review by courts. The arbitrator will
issue a written decision and provide a statement of reasons if requested by either party. YOU UNDERSTAND THAT YOU AND VALVE ARE GIVING
UP THE RIGHT TO SUE IN COURT AND TO HAVE A TRIAL BEFORE A JUDGE OR JURY.

You and Valve agree to make reasonable, good faith efforts to informally resolve any dispute before initiating arbitration. A party who intends to seek
arbitration must first send the other a written notice that describes the nature and basis of the claim or dispute and sets forth the relief sought. If you
and Valve do not reach an agreement to resolve that claim or dispute within 30 days after the notice is received, you or Valve may commence an
arbitration. Written notice to Valve must be sent via postal mail to: ATTN: Arbitration Notice, Valve Corporation, P.O. Box 1688, Bellevue, WA 98004.

The Federal Arbitration Act applies to this Section. The arbitration will be governed by the Commercial Arbitration Rules of the American Arbitration
Association ("AAA") and, where applicable, the AMs Supplementary Procedures for Consumer Related Disputes, as modified by this Agreement,
both of which are available at httQ://www.adr.org. The arbitrator is bound by the terms of this Agreement.

The AAA will administer the arbitration. It may be conducted through the submission of documents, by phone, or in person in the county where you
live or at another mutually agreed location.

If you seek $10,000 or less, Valve agrees to reimburse your filing fee and your share of the arbitration costs, including your share of arbitrator
compensation, at the conclusion of the proceeding, unless the arbitrator determines your claims are frivolous or costs are unreasonable as
determined by the arbitrator. Valve agrees not to seek its attorneys' fees or costs in arbitration unless the arbitrator determines your claims are
frivolous or costs are unreasonable as determined by the arbitrator. If you seek more than $10,000, the arbitration costs, including arbitrator


8/9
                      Case 2:21-cv-00563-JCC Document  36-4
                                                  Steam®        Filed
                                                         Subscriber     06/23/21 Page 45 of 160
                                                                    Agreement

compensation, will be split between you and Valve according to the AAA Commercial Arbitration Rules and the AA/'\s Supplementary Procedures for
Consumer Related Disputes, if applicable.

YOU AND VALVE AGREE NOT TO BRING OR PARTICIPATE IN A CLASS OR REPRESENTATIVE ACTION, PRIVATE ATTORNEY GENERAL
ACTION OR COLLECTIVE ARBITRATION, EVEN IF AA/'\s PROCEDURES OR RULES WOULD OTHERWISE ALLOW ONE. THE ARBITRATOR
MAY AWARD RELIEF ONLY IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE EXTENT OF THAT PARTY'S
INDIVIDUAL CLAIM. You and Valve also agree not to seek to combine any action or arbitration with any other action or arbitration without the consent
of all parties to this Agreement and all other actions or arbitrations.

If the agreement in this Section not to bring or participate in a class or representative action, private attorney general action or collective arbitration
should be found illegal or unenforceable, you and Valve agree that it shall not be severable, that this entire Section shall be unenforceable and any
claim or dispute would be resolved in court and not in collective arbitration.

Notwithstanding this Section, you have the right to litigate any dispute in small claims court, if all the requirements of the small claims court, including
any limitations on jurisdiction and the amount at issue in the dispute, are satisfied.

12. MISCELLANEOUS •

Except as otherwise expressly set forth in this Agreement, in the event that any provision of this Agreement shall be held by a court or other tribunal
of competent jurisdiction to be unenforceable, such provision will be enforced to the maximum extent permissible and the remaining portions of this
Agreement shall remain in full force and effect. This Agreement, including any Subscription Terms, Rules of Use, the Valve Privacy Policy, and the
Valve Hardware Warranty Policy, constitutes and contains the entire agreement between the parties with respect to the subject matter hereof and
supersedes any prior oral or written agreements. You agree that this Agreement is not intended to confer and does not confer any rights or remedies
upon any person other than the parties to this Agreement.

Valve's obligations are subject to existing laws and legal process and Valve may comply with law enforcement or regulatory requests or requirements
notwithstanding any contrary term.

You agree to comply with all applicable import/export laws and regulations. You agree not to export the Content and Services or Hardware or allow
use of your Account by individuals of any terrorist supporting countries to which encryption exports are at the time of exportation restricted by the U.S.
Bureau of Export Administration. You represent and warrant that you are not located in, under the control of, or a national or resident of any such
prohibited country.

This Agreement was last updated on June 2nd, 2017 ("Revision Date"). If you were a Subscriber before the Revision Date, it replaces your existing
agreement with Valve or Valve SARL on the day that you explicitly accept it. If you prefer to continue using Steam and your existing Subscriptions
under the version of the Agreement in effect prior to the Revision Date, you are free to do so.




9/9
                 Case 2:21-cv-00563-JCC Document  36-4
                                             Steam®        Filed
                                                    Subscriber     06/23/21 Page 46 of 160
                                                               Agreement



  STEAM® SUBSCRIBER AGREEMENT


  Table of contents:

        1. Registration as a subscriber;.J!12P-lication of terms to y:ou;_y:our account
        2. Licences
        3. Billing,_12ay:ment and other subscrintions
        4. Online conduct, cheating and illegal behavior
        5. Third 12any: content
        6. User generated content
        7. Disclaimers; limitation of liability:; no gyarantees; limited warranty:
        8. Amendments to this agreement
        9. Term and termination
       10. A1212licable law/jurisdiction
       11. Disnute resolution/binding arbitration/class action waiver
       12. Miscellaneous

  This Steam Subscriber Agreement ("Agreement") is a legal document that explains your rights and obligations
  as a subscriber of Steam from Valve Corporation ("Valve"). Please read it carefully.

  SECTION 11 CONTAINS A BINDING ARBITRATION AGREEMENT AND CLASS ACTION WAIVER. IT
  MAY AFFECT YOUR LEGAL RIGHTS. PLEASE READ IT. IF YOU ARE A CUSTOMER WITH
  RESIDENCE IN THE EUROPEAN UNION, SECTION 11 DOES NOT APPLY TO YOU.

  1. REGISTRATION AS A SUBSCRIBER; APPLICATION OF TERMS TO YOU; YOUR ACCOUNT .....

  Steam is an online service offered by Valve.

  You become a subscriber of Steam ("Subscriber") by completing the registration of a Steam user account. This
  Agreement takes effect as soon as you indicate your acceptance of these terms. You may not become a
  subscriber if you are under the age of 13. Steam is not intended for children under 13 and Valve will not
  knowingly collect personal information from children under the age of 13.

  A. Contracting Party

  For any interaction with Steam your contractual relationship is with Valve. Except as otherwise indicated at the
  time of the transaction (such as in the case of purchases from another Subscriber in a Subscription Marketplace),
  any transactions for Subscriptions (as defined below) you make on Steam are being made from Valve.

  B. Subscriptions; Content and Services

  As a Subscriber you may obtain access to certain services, software and content available to Subscribers. The
  Steam client software and any other software, content, and updates you download or access via Steam, including
  but not limited to Valve or third-party video games and in-game content, and any virtual items you trade, sell or
  purchase in a Steam Subscription Marketplace are referred to in this Agreement as "Content and Services"; the
  rights to access and/or use any Contents and Services accessible through Steam are referred to in this Agreement
  as "Subscriptions."

  Each Subscription allows you to access particular Content and Services. Some Subscriptions may impose
  additional terms specific to that Subscription ("Subscription Terms") (for example, an end user license
  agreement specific to a particular game, or terms of use specific to a particular product or feature of Steam).
  Also, additional terms (for example, payment and billing procedures) may be posted on
1/13
                Case 2:21-cv-00563-JCC Document         36-4
                                                   Steam®        Filed
                                                          Subscriber     06/23/21 Page 47 of 160
                                                                     Agreement

http://www.steampowered.com or within the Steam service ("Rules of Use"). Rules of Use include the Steam
Online Conduct Rules htm://steampowered.com/index.php?area=online conduct and the Steam Refund Policy
http://store.steampowered.com/steam refunds. The Subscription Terms, the Rules of Use, and the Valve Privacy
Policy (which can be found at http://www.valvesoftware.com/privacy:.htm) are binding on you once you indicate
your acceptance of them or of this Agreement, or otherwise become bound by them as described in Section 8
(Amendments to this Agreement).

C. Your Account

When you complete Steam's registration process, you create a Steam account ("Account"). Your Account may
also include billing information you provide to Valve for the purchase of Subscriptions, Content and Services
and any physical merchandise offered for purchase through Steam ("Hardware"). You may not reveal, share or
otherwise allow others to use your password or Account except as otherwise specifically authorized by Valve.
You are responsible for the confidentiality of your login and password and for the security of your computer
system. Valve is not responsible for the use of your password and Account or for all of the communication and
activity on Steam that results from use of your login name and password by you, by any person to whom you
may have intentionally or by negligence disclosed your login and/or password in violation of this confidentiality
provision. Unless it results from Valve's negligence or fault, Valve is not responsible for the use of your Account
by a person who fraudulently used your login and password without your permission. If you believe that the
confidentiality of your login and/or password may have been compromised, you must notify Valve via the
support form (https://support.steampowered.com/newticket.phn) without any delay.

Your Account, including any information pertaining to it (e.g.: contact information, billing information, Account
history and Subscriptions, etc.), is strictly personal. You may therefore not sell or charge others for the right to
use your Account, or otherwise transfer your Account, nor may you sell, charge others for the right to use, or
transfer any Subscriptions other than if and as expressly permitted by this Agreement (including any
Subscription Terms or Rules of Use) or as otherwise specifically permitted by Valve.

D. Payment Processing

Payment processing related to Content and Services and/or physical goods purchased on Steam is performed by
either Valve Corporation directly or by Valve's fully owned subsidiary Valve GmbH on behalf of Valve
Corporation depending on the type of payment method used. If your card was issued outside the United States,
your payment may be processed via a European acquirer by Valve GmbH on behalf of Valve Corporation. For
any other type of purchases, payment will be collected by Valve Corporation directly. In any case, delivery of
Content and Services as well as physical goods is performed by Valve Corporation.

2. LICENSES ...

A. General Content and Services License

Steam and your Subscription(s) require the automatic download and installation of Content and Services onto
your computer. Valve hereby grants, and you accept, a non-exclusive license and right, to use the Content and
Services for your personal, non-commercial use (except where commercial use is expressly allowed herein or in
the applicable Subscription Terms). This license ends upon termination of (a) this Agreement or (b) a
Subscription that includes the license. The Content and Services are licensed, not sold. Your license confers no
title or ownership in the Content and Services. To make use of the Content and Services, you must have a Steam
Account and you may be required to be running the Steam client and maintaining a connection to the Internet.

For reasons that include, without limitation, system security, stability, and multiplayer interoperability, Steam
may need to automatically update, pre-load, create new versions of or otherwise enhance the Content and
Services and accordingly, the system requirements to use the Content and Services may change over time. You
consent to such automatic updating. You understand that this Agreement (including applicable Subscription
Terms) does not entitle you to future updates, new versions or other enhancements of the Content and Services

2/13
              Case 2:21-cv-00563-JCC Document            36-4
                                                    Steam®        Filed
                                                           Subscriber     06/23/21 Page 48 of 160
                                                                      Agreement

associated with a particular Subscription, although Valve may choose to provide such updates, etc. in its sole
discretion.

B. Beta Software License

Valve may from time to time make software accessible to you via Steam prior to the general commercial release
of such software ("Beta Software"). You are not required to use Beta Software, but if Valve offers it, you may
elect to use it under the following terms. Beta Software will be deemed to consist of Content and Services, and
each item of Beta Software provided will be deemed a Subscription for such Beta Software, with the following
provisions specific to Beta Software:

       • Your right to use the Beta Software may be limited in time, and may be subject to additional Subscription
         Terms;
       • Valve or any Valve affiliate may request or require that you provide suggestions, feedback, or data
         regarding your use of the Beta Software, which will be deemed User Generated Content under Section 6
         (User Generated Content) below; and
       • In addition to the waivers and limitations of liability for all Software under Section 7 (Disclaimers;
         Limitations on Liability; No Guarantees; Limited Warranty) below as applicable, you specifically
         acknowledge that Beta Software is only released for testing and improvement purposes, in particular to
         provide Valve with feedback on the quality and usability of said Beta Software, and therefore contains
         errors, is not final and may create incompatibilities or damage to your computer, data, and/or software. If
         you decide to install and/or use Beta Software, you shall only use it in compliance with its purposes, i.e.
         for testing and improvement purposes and in any case not on a system or for purposes where the
         malfunction of the Beta Software can cause any kind of damage. In particular, maintain full backups of
         any system that you choose to install Beta Software on.

C. License to Use Valve Developer Tools

Your Subscription(s) may include access to various Valve tools that can be used to create content ("Developer
Tools"). Some examples include: the Valve software development kit (the "SDK") for a version of the computer
game engine known as "Source" (the "Source Engine") and the associated Valve Hammer editor, The Source®
Filmmaker Software, or in-game tools through which you can edit or create derivative works of a Valve game.
Particular Developer Tools (for example, The Source® Filmmaker Software) may be distributed with separate
Subscription Terms that are different from the rules set forth in this Section. Otherwise, you may use the
Developer Tools, and you may use, reproduce, publish, perform, display and distribute any content you create
using the Developer Tools, however you wish, but solely on a non-commercial basis.

If you would like to use the Source Engine SDK or other Valve Developer Tools for commercial use, please
contact Valve at sourceengine@valvesoftware.com.

D. License to Use Valve Game Content in Fan Art.

Valve appreciates the community of Subscribers that creates fan art, fan fiction, and audio-visual works that
reference Valve games ("Fan Art"). You may incorporate content from Valve games into your Fan Art. Except as
otherwise set forth in this Section or in any Subscription Terms, you may use, reproduce, publish, perform,
display and distribute Fan Art that incorporates content from Valve games however you wish, but solely on a
non-commercial basis.

If you incorporate any third-party content in any Fan Art, you must be sure to obtain all necessary rights from
the owner of that content.

Commercial use of some Valve game content is permitted via features such as Steam Workshop or a Steam
Subscription Marketplace. Terms applicable to that use are set forth in Section 3.D. and 6.B. below and in any
Subscription Terms provided for those features.

3/13
               Case 2:21-cv-00563-JCC Document           36-4
                                                    Steam®        Filed
                                                           Subscriber     06/23/21 Page 49 of 160
                                                                      Agreement

To view the Valve video policy containing additional terms covering the use of audio-visual works incorporating
Valve intellectual property or created with The Source® Filmmaker Software, please click here:
htm://www.valvesoftware.com/video12olic)'..html

E. License to Use Valve Dedicated Server Software

Your Subscription(s) may contain access to the Valve Dedicated Server Software. If so, you may use the Valve
Dedicated Server Software on an unlimited number of computers for the purpose of hosting online multiplayer
games of Valve products. If you wish to operate the Valve Dedicated Server Software, you will be solely
responsible for procuring any Internet access, bandwidth, or hardware for such activities and will bear all costs
associated therewith.

F. Ownership of Content and Services

All title, ownership rights and intellectual property rights in and to the Content and Services and any and all
copies thereof, are owned by Valve and/or its or its affiliates' licensors. All rights are reserved, except as
expressly stated herein. The Content and Services is protected by copyright laws, international copyright treaties
and conventions and other laws. The Content and Services contains certain licensed materials and Valve's and its
affiliates' licensors may protect their rights in the event of any violation of this Agreement.

G. Restrictions on Use of Content and Services

You may not use the Content and Services for any purpose other than the permitted access to Steam and your
Subscriptions, and to make personal, non-commercial use of your Subscriptions, except as otherwise permitted
by this Agreement or applicable Subscription Terms. Except as otherwise permitted under this Agreement
(including any Subscription Terms or Rules of Use), or under applicable law notwithstanding these restrictions,
you may not, in whole or in part, copy, photocopy, reproduce, publish, distribute, translate, reverse engineer,
derive source code from, modify, disassemble, decompile, create derivative works based on, or remove any
proprietary notices or labels from the Content and Services or any software accessed via Steam without the prior
consent, in writing, of Valve.

You are entitled to use the Content and Services for your own personal use, but you are not entitled to: (i) sell,
grant a security interest in or transfer reproductions of the Content and Services to other parties in any way, nor
to rent, lease or license the Content and Services to others without the prior written consent of Valve, except to
the extent expressly permitted elsewhere in this Agreement (including any Subscription Terms or Rules of Use);
(ii) host or provide matchmaking services for the Content and Services or emulate or redirect the communication
protocols used by Valve in any network feature of the Content and Services, through protocol emulation,
tunneling, modifying or adding components to the Content and Services, use of a utility program or any other
techniques now known or hereafter developed, for any purpose including, but not limited to network play over
the Internet, network play utilizing commercial or non-commercial gaming networks or as part of content
aggregation networks, websites or services, without the prior written consent of Valve; or (iii) exploit the
Content and Services or any of its parts for any commercial purpose, except as expressly permitted elsewhere in
this Agreement (including any Subscription Terms or Rules of Use).

3. BILLING, PAYMENT AND OTHER SUBSCRIPTIONS ...

All charges incurred on Steam, and all purchases made with the Steam Wallet, are payable in advance and final,
except as described in Section 7 below and in the Steam Refund Policy
htm://store.steam12owered.com/steam refunds.

A. Payment Authorization

When you provide payment information to Valve or to one of its payment processors, you represent to Valve that
you are the authorized user of the card, PIN, key or account associated with that payment, and you authorize
Valve to charge your credit card or to process your payment with the chosen third-party payment processor for
4/13
              Case 2:21-cv-00563-JCC Document       Steam®36-4    Filed
                                                           Subscriber     06/23/21 Page 50 of 160
                                                                      Agreement

any Subscription, Steam Wallet funds, Hardware or other fees incurred by you. Valve may require you to provide
your address or other information in order to meet their obligations under applicable tax law.

For Subscriptions purchased based on an agreed usage period, where recurring payments are made in exchange
for continued use ("Recurring Payment Subscriptions"), by continuing to use the Recurring Payment
Subscription you agree and reaffirm that Valve is authorized to charge your credit card (or your Steam Wallet, if
funded), or to process your payment with any other applicable third-party payment processor, for any applicable
recurring payment amounts. If you have purchased any Recurring Payment Subscriptions, you agree to notify
Valve promptly of any changes to your credit card account number, its expiration date and/or your billing
address, or your PayPal or other payment account number, and you agree to notify Valve promptly if your credit
card or PayPal or other payment account expires or is cancelled for any reason.

If your use of Steam is subject to any type of use or sales tax, then Valve may also charge you for those taxes, in
addition to the Subscription or other fees published in the Rules of Use. The European Union VAT ("VAT") tax
amounts collected by Valve reflect VAT due on the value of any Content and Services, Hardware or
Subscription.

You agree that you will not use IP proxying or other methods to disguise the place of your residence, whether to
circumvent geographical restrictions on game content, to purchase at pricing not applicable to your geography,
or for any other purpose. If you do this, Valve may terminate your access to your Account.

B. Responsibility for Charges Associated With Your Account

As the Account holder, you are responsible for all charges incurred, including applicable taxes, and all purchases
made by you or anyone that uses your Account, including your family or friends. If you cancel your Account,
Valve reserves the right to collect fees, surcharges or costs incurred before cancellation. Any delinquent or
unpaid Accounts must be settled before Valve will allow you to register again.

C. Steam Wallet

Steam may make available an account balance associated with your Account (the "Steam Wallet"). The Steam
Wallet is neither a bank account nor any kind of payment instrument. It functions as a prepaid balance to
purchase Content and Services. You may place funds in your Steam Wallet up to a maximum amount determined
by Valve, by credit card, prepaid card, promotional code, or any other payment method accepted by Steam.
Within any twenty-four (24) hour period, the total amount stored in your Steam Wallet plus the total amount
spent out of your Steam Wallet, in the aggregate, may not exceed US$2,000 or its equivalent in your applicable
local currency -- attempted deposits into your Steam Wallet that exceed this threshold may not be credited to
your Steam Wallet until your activity falls below this threshold. Valve may change or impose different Steam
Wallet balance and usage limits from time to time.

You will be notified by e-mail of any change to the Steam Wallet balance and usage limits within sixty (60) days
before the entry into force of the said change. Your continued use of your Steam Account more than thirty (30)
days after the entry into force of the changes, will constitute your acceptance of the changes. If you don't agree
to the changes, your only remedy is to terminate your Steam Account or to cease use of your Steam Wallet.
Valve shall not have any obligation to refund any credits remaining on your Steam Wallet in this case.

You may use Steam Wallet funds to purchase Subscriptions, including by making in-game purchases where
Steam Wallet transactions are enabled, and Hardware. Funds added to the Steam Wallet are non-refundable and
non-transferable. Steam Wallet funds do not constitute a personal property right, have no value outside Steam
and can only be used to purchase Subscriptions and related content via Steam (including but not limited to
games and other applications offered through the Steam Store, or in a Steam Subscription Marketplace) and
Hardware. Steam Wallet funds have no cash value and are not exchangeable for cash. Steam Wallet funds that
are deemed unclaimed property may be turned over to the applicable authority.

D. Trading and Sales of Subscriptions Between Subscribers
5/13
               Case 2:21-cv-00563-JCC Document             36-4
                                                      Steam®        Filed
                                                             Subscriber     06/23/21 Page 51 of 160
                                                                        Agreement

Steam may include one or more features or sites that allow Subscribers to trade, sell or purchase certain types of
Subscriptions (for example, license rights to virtual items) with, to or from other Subscribers ("Subscription
Marketplaces"). An example of a Subscription Marketplace is the Steam Community Market. By using or
participating in Subscription Marketplaces, you authorize Valve, on its own behalf or as an agent or licensee of
any third-party creator or publisher of the applicable Subscriptions in your Account, to transfer those
Subscriptions from your Account in order to give effect to any trade or sale you make.

Valve may charge a fee for trades or sales in a Subscription Marketplace. Any fees will be disclosed to you prior
to the completion of the trade or sale.

If you complete a trade, sale or purchase in a Subscription Marketplace, you acknowledge and agree that you are
responsible for taxes, if any, which may be due with respect to your transactions, including sales or use taxes,
and for compliance with applicable tax laws. Proceeds from sales you make in a Subscription Marketplace may
be considered income to you for income tax purposes. You should consult with a tax specialist to determine your
tax liability in connection with your activities in any Subscription Marketplace.

You understand and acknowledge that Valve may decide to cease operation of any Subscription Marketplace,
change the fees that it charges or change the terms or features of the Steam Subscription Marketplace. Valve
shall have no liability to you because of any inability to trade Subscriptions in the Steam Trading Marketplace,
including because of discontinuation or changes in the terms, features or eligibility requirements of any
Subscription Marketplace.

You also understand and acknowledge that Subscriptions traded, sold or purchased in any Subscription
Marketplace are license rights, that you have no ownership interest in such Subscriptions, and that Valve does
not recognize any transfers of Subscriptions (including transfers by operation of law) that are made outside of
Steam.

E. Retail Purchase

Valve may offer or require a Subscription for purchasers of retail packaged product versions or OEM versions of
Valve products. The "CD-Key" or "Product Key" accompanying such versions is used to activate your
Subscription.

F. Steam Authorized Resellers

You may purchase a Subscription through an authorized reseller of Valve. The "Product Key" accompanying
such purchase will be used to activate your Subscription. If you purchase a Subscription from an authorized
reseller of Valve, you agree to direct all questions regarding the Product Key to that reseller.

G. Free Subscriptions

In some cases, Valve may offer a free Subscription to certain services, software and content. As with all
Subscriptions, you are always responsible for any Internet service provider, telephone, and other connection fees
that you may incur when using Steam, even when Valve offers a free Subscription.

H. Third Party Sites

Steam may provide links to other third party sites. Some of these sites may charge separate fees, which are not
included in and are in addition to any Subscription or other fees that you may pay to Valve. Steam may also
provide access to third-party vendors, who provide content, goods and/or services on Steam or the Internet. Any
separate charges or obligations you incur in your dealings with these third parties are your responsibility. Valve
makes no representations or warranties, either express or implied, regarding any third party site. In particular,
Valve makes no representation or warranty that any service or subscription offered via third-party vendors will
not change or be suspended or terminated.


6/13
           Case 2:21-cv-00563-JCC Document  36-4
                                       Steam®        Filed
                                              Subscriber     06/23/21 Page 52 of 160
                                                         Agreement

4. ONLINE CONDUCT, CHEATING AND ILLEGAL BEHAVIOR .....

Your online conduct and interaction with other Subscribers should be guided by common sense and basic
etiquette. They must notably comply with the Steam Online Conduct rules, to be found at
h:tm://steamP-owered.com/index.P-hP-?area=online conduct". Depending on terms of use imposed by third parties
who host particular games or other services, additional requirements may also be provided in the Subscription
Terms applicable to a particular Subscription.

Steam and the Content and Services may include functionality designed to identify software or hardware
processes or functionality that may give a player an unfair competitive advantage when playing multiplayer
versions of any Content and Services or modifications of Content and Services ("Cheats"). You agree that you
will not create Cheats or assist third parties in any way to create or use Cheats. You agree that you will not
directly or indirectly disable, circumvent, or otherwise interfere with the operation of software designed to
prevent or report the use of Cheats. You acknowledge and agree that either Valve or any online multiplayer host
may refuse to allow you to participate in certain online multiplayer games if you use Cheats in connection with
Steam or the Content and Services. Further, you acknowledge and agree that an online multiplayer host may
report your use of Cheats to Valve, and Valve may communicate your history of use of Cheats to other online
multiplayer hosts. Valve may terminate your Account or a particular Subscription for any conduct or activity that
is illegal, constitutes a Cheat, or otherwise negatively affects the enjoyment of Steam by other Subscribers. You
acknowledge that Valve is not required to provide you notice before terminating your Subscription(s) and/or
Account.

You may not use Cheats, automation software (bots), mods, hacks, or any other unauthorized third-party
software, to modify or automate any Subscription Marketplace process.

5. THIRD PARTY CONTENT .....

In regard to all Subscriptions, Contents and Services that are not authored by Valve, Valve does not screen such
third party content available on Steam or through other sources. Valve assumes no responsibility or liability for
such third party content. Some third party application software is capable of being used by businesses for
business purposes - however, you may only acquire such software via Steam for private personal use.

6. USER GENERATED CONTENT .....

A. General Provisions

Steam provides interfaces and tools for you to be able to generate content and make it available to other users
and/or to Valve at your sole discretion. "User Generated Content" means any content you make available to other
users through your use of multi-user features of Steam, or to Valve or its affiliates through your use of the
Content and Services or otherwise.

When you upload your content to Steam to make it available to other users and/or to Valve, you grant Valve and
its affiliates the worldwide, non-exclusive, right to use, reproduce, modify, create derivative works from,
distribute, transmit, transcode, translate, broadcast, and otherwise communicate, and publicly display and
publicly perform, your User Generated Content, and derivative works of your User Generated Content, for the
purpose of the operation, distribution and promotion of the Steam service, Steam games or other Steam
offerings. This license is granted to Valve as the content is uploaded on Steam for the entire duration of the
intellectual property rights. It may be terminated if Valve is in breach of the license and has not cured such
breach within fourteen (14) days from receiving notice from you sent to the attention of the Valve Legal
Department at the applicable Valve address noted on this PrivacY. PolicY. page. The termination of said license
does not affect the rights of any sub-licensees pursuant to any sub-license granted by Valve prior to termination
of the license. Valve is the sole owner of the derivative works created by Valve from your Content, and is
therefore entitled to grant licenses on these derivative works. If you use Valve cloud storage, you grant us a
license to store your information as part of that service. Valve may place limits on the amount of storage you
may use.
7/13
               Case 2:21-cv-00563-JCC Document       Steam®36-4    Filed
                                                            Subscriber     06/23/21 Page 53 of 160
                                                                       Agreement

If you provide Valve with any feedback or suggestions about Steam, the Content and Services, or any Valve
products or services, Valve is free to use the feedback or suggestions however it chooses, without any obligation
to account to you.

B. Content Uploaded to the Steam Workshop

Some games or applications available on Steam ("Workshop-Enabled Apps") allow you to create User
Generated Content based on or using the Workshop-Enabled App, and to submit that User Generated Content (a
"Workshop Contribution") to one or more Steam Workshop web pages. Workshop Contributions can be viewed
by the Steam community, and for some categories of Workshop Contributions users may be able to interact with,
download or purchase the Workshop Contribution. In some cases, Workshop Contributions may be considered
for incorporation by Valve or a third-party developer into a game or into a Subscription Marketplace.

You understand and agree that Valve is not obligated to use, distribute, or continue to distribute copies of any
Workshop Contribution and reserves the right, but not the obligation, to restrict or remove Workshop
Contributions for any reason.

Specific Workshop-Enabled Apps or Workshop web pages may contain special terms ("App-Specific Terms")
that supplement or change the terms set out in this Section. In particular, where Workshop Contributions are
distributed for a fee, App-Specific Terms will address how revenue may be shared. Unless otherwise specified in
App-Specific Terms (if any), the following general rules apply to Workshop Contributions.

       • Workshop Contributions are Subscriptions, and therefore you agree that any Subscriber receiving
         distribution of your Workshop Contribution will have the same rights to use your Workshop Contribution
         (and will be subject to the same restrictions) as are set out in this Agreement for any other Subscriptions.
       • Notwithstanding the license described in Section 6.A., Valve will only have the right to modify or create
         derivative works from your Workshop Contribution in the following cases: (a) Valve may make
         modifications necessary to make your Contribution compatible with Steam and the Workshop
         functionality or user interface, and (b) Valve or the applicable developer may make modifications to
         Workshop Contributions that are accepted for in-Application distribution as it deems necessary or
         desirable to enhance gameplay.
       • You may, in your sole discretion, choose to remove a Workshop Contribution from the applicable
         Workshop pages. If you do so, Valve will no longer have the right to use, distribute, transmit,
         communicate, publicly display or publicly perform the Workshop Contribution, except that (a) Valve may
         continue to exercise these rights for any Workshop Contribution that is accepted for distribution in-game
         or distributed in a manner that allows it to be used in-game, and (b) your removal will not affect the rights
         of any Subscriber who has already obtained access to a copy of the Workshop Contribution.

Except where otherwise provided in App-Specific Terms, you agree that Valve's consideration of your
Workshop Contribution is your full compensation, and you are not entitled to any other rights or compensation
in connection with the rights granted to Valve and to other Subscribers.

C. Promotions and Endorsements

If you use Steam services (e.g. the Steam Curators' Lists or the Steam Broadcasting service) to promote or
endorse a product, service or event in return for any kind of consideration from a third party (including non­
monetary rewards such as free games), you must clearly indicate the source of such consideration to your
audience.

D. Representations and Warranties

You represent and warrant to us that you have sufficient rights in all User Generated Content to grant Valve and
other affected parties the licenses described under A. and B. above or in any license terms specific to the
applicable Workshop-Enabled App or Workshop page. This includes, without limitation, any kind of intellectual
property rights or other proprietary or personal rights affected by or included in the User Generated Content. In
8/13
               Case 2:21-cv-00563-JCC Document            36-4
                                                     Steam®        Filed
                                                            Subscriber     06/23/21 Page 54 of 160
                                                                       Agreement

particular, with respect to Workshop Contributions, you represent and warrant that the Workshop Contribution
was originally created by you (or, with respect to a Workshop Contribution to which others contributed besides
you, by you and the other contributors, and in such case that you have the right to submit such Workshop
Contribution on behalf of those other contributors).

You furthermore represent and warrant that the User Generated Content, your submission of that Content, and
your granting of rights in that Content does not violate any applicable contract, law or regulation.

7. DISCLAIMERS; LIMITATION OF LIABILITY; NO GUARANTEES; LIMITED WARRANTY ....

THIS SECTION 7 DOES NOT APPLY TO EU SUBSCRIBERS.

       • FOR NEW ZEALAND SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR
         MODIFY THE APPLICATION OF ANY RIGHT OR REMEDY THAT CANNOT BE SO EXCLUDED,
         RESTRICTED OR MODIFIED INCLUDING THOSE CONFERRED BY THE NEW ZEALAND
         CONSUMER GUARANTEES ACT 1993. UNDER THIS ACT ARE GUARANTEES WHICH
         INCLUDE THAT GOODS AND SERVICES ARE OF ACCEPTABLE QUALITY. IF THIS
         GUARANTEE IS NOT MET THERE ARE ENTITLEMENTS TO HAVE THE SOFTWARE
         REMEDIED (WHICH MAY INCLUDE REPAIR, REPLACEMENT OR REFUND). IF A REMEDY
         CANNOT BE PROVIDED OR THE FAILURE IS OF A SUBSTANTIAL CHARACTER, THE ACT
         PROVIDES FOR A REFUND.

Prior to acquiring a Subscription, you should consult the product information made available on Steam,
including Subscription description, minimum technical requirements, and user reviews.

A. DISCLAIMERS

VALVE AND ITS AFFILIATES AND SERVICE PROVIDERS EXPRESSLY DISCLAIM (I) ANY
WARRANTY FOR STEAM, THE CONTENT AND SERVICES, AND THE SUBSCRIPTIONS, AND (11)
ANY COMMON LAW DUTIES WITH REGARD TO STEAM, THE CONTENT AND SERVICES, AND THE
SUBSCRIPTIONS, INCLUDING DUTIES OF LACK OF NEGLIGENCE AND LACK OF WORKMANLIKE
EFFORT. STEAM, THE CONTENT AND SERVICES, THE SUBSCRIPTIONS, AND ANY INFORMATION
AVAILABLE IN CONNECTION THEREWITH ARE PROVIDED ON AN "AS IS" AND "AS AVAILABLE"
BASIS, "WITH ALL FAULTS" AND WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NONINFRINGEMENT. ANY
WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE
UNITED STATES UNIFORM COMMERCIAL CODE AND/OR IN ANY OTHER COMPARABLE STATE
STATUTE IS EXPRESSLY DISCLAIMED. ALSO, THERE IS NO WARRANTY OF TITLE, NON­
INTERFERENCE WITH YOUR ENJOYMENT, OR AUTHORITY IN CONNECTION WITH STEAM, THE
CONTENT AND SERVICES, THE SUBSCRIPTIONS, OR INFORMATION AVAILABLE IN CONNECTION
THEREWITH.

ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE
UNITED STATES UNIFORM COMMERCIAL CODE IS EXPRESSLY DISCLAIMED.

B. LIMITATION OF LIABILITY

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE, ITS
LICENSORS, NOR THEIR AFFILIATES, NOR ANY OF VALVE'S SERVICE PROVIDERS, SHALL BE
LIABLE IN ANY WAY FOR LOSS OR DAMAGE OF ANY KIND RESULTING FROM THE USE OR
INABILITY TO USE STEAM, YOUR ACCOUNT, YOUR SUBSCRIPTIONS AND THE CONTENT AND
SERVICES INCLUDING, BUT NOT LIMITED TO, LOSS OF GOODWILL, WORK STOPPAGE,
COMPUTER FAILURE OR MALFUNCTION, OR ANY AND ALL OTHER COMMERCIAL DAMAGES
OR LOSSES. IN NO EVENT WILL VALVE BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
9/13
          Case 2:21-cv-00563-JCC Document  36-4
                                      Steam®        Filed
                                             Subscriber     06/23/21 Page 55 of 160
                                                        Agreement

CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES, OR ANY OTHER DAMAGES
ARISING OUT OF OR IN ANY WAY CONNECTED WITH STEAM, THE CONTENT AND SERVICES,
THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH, OR
THE DELAY OR INABILITY TO USE THE CONTENT AND SERVICES, SUBSCRIPTIONS OR ANY
INFORMATION, EVEN IN THE EVENT OF VALVE'S OR ITS AFFILIATES' FAULT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, OR BREACH OF VALVE'S WARRANTY AND EVEN IF IT HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS AND LIABILITY
EXCLUSIONS APPLY EVEN IF ANY REMEDY FAILS TO PROVIDE ADEQUATE RECOMPENSE.

BECAUSE SOME STATES OR JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR THE
LIMITATION OF LIABILITY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES, IN SUCH STATES
OR JURISDICTIONS, EACH OF VALVE, ITS LICENSORS, AND ITS AFFILIATES' LIABILITY SHALL
BE LIMITED TO THE FULL EXTENT PERMITTED BY LAW.

C. NO GUARANTEES

NEITHER VALVE NOR ITS AFFILIATES GUARANTEE CONTINUOUS, ERROR-FREE, VIRUS-FREE OR
SECURE OPERATION AND ACCESS TO STEAM, THE CONTENT AND SERVICES, Y OUR ACCOUNT
AND/OR Y OUR SUBSCRIPTIONS(S) OR ANY INFORMATION AVAILABLE IN CONNECTION
THEREWITH.

D. LIMITED WARRANTY

CERTAIN HARDWARE PURCHASED FROM VALVE IS SUBJECT TO A LIMITED WARRANTY, [OR
DEPENDING ON Y OUR LOCATION, A STATUTORY WARRANTY] WHICH IS DESCRIBED IN DETAIL
HERE.

8. AMENDMENTS TO THIS AGREEMENT ....

PLEASE NOTE: If you are a consumer with place of residence in Germany, a different version of Section 8
applies to you, which is available here.

This Agreement may at any time be mutually amended by your explicit consent to changes proposed by Valve.
Furthermore, Valve may amend this Agreement (including any Subscription Terms or Rules of Use) unilaterally
at any time in its sole discretion. In this case, you will be notified by e-mail of any amendment to this Agreement
made by Valve within 60 (sixty) days before the entry into force of the said amendment. You can view the
Agreement at any time at h:tm://www.steam12owered.com/. Your failure to cancel your Account within thirty (30)
days after the entry into force of the amendments, will constitute your acceptance of the amended terms. If you
don't agree to the amendments or to any of the terms in this Agreement, your only remedy is to cancel your
Account or to cease use of the affected Subscription(s). Valve shall not have any obligation to refund any fees
that may have accrued to your Account before cancellation of your Account or cessation of use of any
Subscription, nor shall Valve have any obligation to prorate any fees in such circumstances.

9. TERM AND TERMINATION ....

A. Term

The term of this Agreement (the "Term") commences on the date you fust indicate your acceptance of these
terms, and will continue in effect until otherwise terminated in accordance with this Agreement.

B. Termination by You

You may cancel your Account at any time. You may cease use of a Subscription at any time or, if you choose,
you may request that Valve terminate your access to a Subscription. However, Subscriptions are not transferable,
and even if your access to a Subscription for a particular game or application is terminated, the original

10/13
                Case 2:21-cv-00563-JCC Document             36-4
                                                       Steam®        Filed
                                                              Subscriber     06/23/21 Page 56 of 160
                                                                         Agreement

activation key will not be able to be registered to any other account, even if the Subscription was obtained in a
retail store. Access to Subscriptions purchased as a part of a pack or bundle cannot be terminated individually,
termination of access to one game within the bundle will result in termination of access to all games purchased
in the pack. Your cancellation of an Account, or your cessation of use of any Subscription or request that access
to a Subscription be terminated, will not entitle you to any refund, including of any Subscription fees. Valve
reserves the right to collect fees, surcharges or costs incurred prior to the cancellation of your Account or
termination of your access to a particular Subscription. In addition, you are responsible for any charges incurred
to third-party vendors or content providers before your cancellation.

C. Termination by Valve

Valve may cancel your Account or any particular Subscription(s) at any time in the event that (a) Valve ceases
providing such Subscriptions to similarly situated Subscribers generally, or (b) you breach any terms of this
Agreement (including any Subscription Terms or Rules of Use). In the event that your Account or a particular
Subscription is terminated or cancelled by Valve for a violation of this Agreement or improper or illegal activity,
no refund, including of any Subscription fees or of any unused funds in your Steam Wallet, will be granted.

D. Survival of Terms

Sections 2(C), 2(0), 2(F), 2(G), 3(A), 3(8), 3(0), 3(H), and 5 - 12 will survive any expiration or termination of
this Agreement.

10. APPLICABLE LAW/JURISDICTION ...

For All Customers Outside the European Union:

You agree that this Agreement shall be deemed to have been made and executed in the State of Washington,
U.S.A., and any dispute arising hereunder shall be resolved in accordance with the law of Washington excluding
the law of conflicts and the Convention on Contracts for the International Sale of Goods. Subject to Section 11
(Dispute Resolution/Binding Arbitration/Class Action Waiver) below, you agree that any claim asserted in any
legal proceeding by you against Valve shall be commenced and maintained exclusively in any state or federal
court located in King County, Washington, having subject matter jurisdiction with respect to the dispute between
the parties and you hereby consent to the exclusive jurisdiction of such courts. In any dispute arising under this
Agreement, the prevailing party will be entitled to attorneys' fees and expenses.

For EU Customers:

In the event of a dispute relating to the interpretation, the performance or the validity of the Subscriber
Agreement, an amicable solution will be sought before any legal action. You can file your complaint at
http://hel12.steam12owered.com. In case of failure, you may, within one year of the failed request, file an online
complaint on the European Commission's Online Dispute Resolution website:
https://webgate.ec.euro12a.eu/odr/main/index.cfm?event=main.home.chooseLanguag�, or on the European
Consumer Center's website: htm://www.euro12e-consommateurs.eu/index.12h12?id=2514.

In the event that out-of-court dispute resolutions fail, the dispute may be brought before the competent courts.

11. DISPUTE RESOLUTION/BINDING ARBITRATION/CLASS ACTION WAIVER ...

This Section 11 shall apply to the maximum extent permitted by applicable law. If the laws of your jurisdiction
prohibit the application of some or all of the provisions of this Section notwithstanding Section 10 (Applicable
Law/Jurisdiction), such provisions will not apply to you. IN PARTICULAR, IF Y OU LIVE IN THE
EUROPEAN UNION, THIS SECTION 11 DOES NOT APPLY TO Y OU.

Most user concerns can be resolved by use of our Steam support site at https://su1212ort.steam12owered.com/. If
Valve is unable to resolve your concerns and a dispute remains between you and Valve, this Section explains
11/13
              Case 2:21-cv-00563-JCC Document   36-4
                                           Steam®        Filed
                                                  Subscriber     06/23/21 Page 57 of 160
                                                             Agreement

how the parties have agreed to resolve it.

YOU AND VALVE AGREE TO RESOLVE ALL DISPUTES AND CLAIMS BETWEEN US IN
INDIVIDUAL BINDING ARBITRATION. THAT INCLUDES, BUT IS NOT LIMITED TO, ANY CLAIMS
ARISING OUT OF OR RELATING TO: (i) ANY ASPECT OF THE RELATIONSHIP BETWEEN US; (ii)
THIS AGREEMENT; OR (iii) YOUR USE OF STEAM, YOUR ACCOUNT OR THE CONTENT AND
SERVICES. IT APPLIES REGARDLESS OF WHETHER SUCH CLAIMS ARE BASED IN CONTRACT,
TORT, STATUTE, FRAUD, UNFAIR COMPETITION, MISREPRESENTATION OR ANY OTHER LEGAL
THEORY.

However, this Section does not apply to the following types of claims or disputes, which you or Valve may bring
in any court with jurisdiction: (i) claims of infringement or other misuse of intellectual property rights, including
such claims seeking injunctive relief; and (ii) claims related to or arising from any alleged unauthorized use,
piracy or theft.

This Section does not prevent you from bringing your dispute to the attention of any federal, state, or local
government agencies that can, if the law allows, seek relief from us for you.

An arbitration is a proceeding before a neutral arbitrator, instead of before a judge or jury. Arbitration is less
formal than a lawsuit in court, and provides more limited discovery. It follows different rules than court
proceedings, and is subject to very limited review by courts. The arbitrator will issue a written decision and
provide a statement of reasons if requested by either party. YOU UNDERSTAND THAT YOU AND VALVE
ARE GIV ING UP THE RIGHT TO SUE IN COURT AND TO HAVE A TRIAL BEFORE A JUDGE OR
JURY.

You and Valve agree to make reasonable, good faith efforts to informally resolve any dispute before initiating
arbitration. A party who intends to seek arbitration must first send the other a written notice that describes the
nature and basis of the claim or dispute and sets forth the relief sought. If you and Valve do not reach an
agreement to resolve that claim or dispute within 30 days after the notice is received, you or Valve may
commence an arbitration. Written notice to Valve must be sent via postal mail to: ATTN: Arbitration Notice,
Valve Corporation, P.O. Box 1688, Bellevue, WA 98004.

The Federal Arbitration Act applies to this Section. The arbitration will be governed by the Commercial
Arbitration Rules of the American Arbitration Association ("AAA") and, where applicable, the AAA's
Supplementary Procedures for Consumer Related Disputes, as modified by this Agreement, both of which are
available at htm://www.adr.org. The arbitrator is bound by the terms of this Agreement.

The AAA will administer the arbitration. It may be conducted through the submission of documents, by phone,
or in person in the county where you live or at another mutually agreed location.

If you seek $10,000 or less, Valve agrees to reimburse your filing fee and your share of the arbitration costs,
including your share of arbitrator compensation, at the conclusion of the proceeding, unless the arbitrator
determines your claims are frivolous or costs are unreasonable as determined by the arbitrator. Valve agrees not
to seek its attorneys ' fees or costs in arbitration unless the arbitrator determines your claims are frivolous or
costs are unreasonable as determined by the arbitrator. If you seek more than $10,000, the arbitration costs,
including arbitrator compensation, will be split between you and Valve according to the AAA Commercial
Arbitration Rules and the AAA's Supplementary Procedures for Consumer Related Disputes, if applicable.

YOU AND VALVE AGREE NOT TO BRING OR PARTICIPATE IN A CLASS OR REPRESENTATIV E
ACTION, PRIVATE ATTORNEY GENERAL ACTION OR COLLECTIV E ARBITRATION, EV EN IF AAA's
PROCEDURES OR RULES WOULD OTHERWISE ALLOW ONE. THE ARBITRATOR MAY AWARD
RELIEF ONLY IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE
EXTENT OF THAT PARTY'S INDIVIDUAL CLAIM. You and Valve also agree not to seek to combine any
action or arbitration with any other action or arbitration without the consent of all parties to this Agreement and
all other actions or arbitrations.
12/13
               Case 2:21-cv-00563-JCC Document             36-4
                                                      Steam®        Filed
                                                             Subscriber     06/23/21 Page 58 of 160
                                                                        Agreement

If the agreement in this Section not to bring or participate in a class or representative action, private attorney
general action or collective arbitration should be found illegal or unenforceable, you and Valve agree that it shall
not be severable, that this entire Section shall be unenforceable and any claim or dispute would be resolved in
court and not in collective arbitration.

Notwithstanding this Section, you have the right to litigate any dispute in small claims court, if all the
requirements of the small claims court, including any limitations on jurisdiction and the amount at issue in the
dispute, are satisfied.

12. MISCELLANEOUS ...

Except as otherwise expressly set forth in this Agreement, in the event that any provision of this Agreement shall
be held by a court or other tribunal of competent jurisdiction to be unenforceable, such provision will be
enforced to the maximum extent permissible and the remaining portions of this Agreement shall remain in full
force and effect. This Agreement, including any Subscription Terms, Rules of Use, the Valve Privacy Policy, and
the Valve Hardware Warranty Policy, constitutes and contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes any prior oral or written agreements. You agree that this
Agreement is not intended to confer and does not confer any rights or remedies upon any person other than the
parties to this Agreement.

Valve's obligations are subject to existing laws and legal process and Valve may comply with law enforcement
or regulatory requests or requirements notwithstanding any contrary term.

You agree to comply with all applicable import/export laws and regulations. You agree not to export the Content
and Services or Hardware or allow use of your Account by individuals of any terrorist supporting countries to
which encryption exports are at the time of exportation restricted by the U.S. Bureau of Export Administration.
You represent and warrant that you are not located in, under the control of, or a national or resident of any such
prohibited country.

This Agreement was last updated on August 31st, 2017 ("Revision Date"). If you were a Subscriber before the
Revision Date, it replaces your existing agreement with Valve or Valve SARL on the day that you explicitly
accept it. If you prefer to continue using Steam and your existing Subscriptions under the version of the
Agreement in effect prior to the Revision Date, you are free to do so.




13/13
                     Case 2:21-cv-00563-JCC Document  36-4
                                                 Steam®        Filed
                                                        Subscriber     06/23/21 Page 59 of 160
                                                                   Agreement


STEAM® SUBSCRIBER AGREEMENT

Table of contents:

         1. Registration as a subscriber; aI212lication of terms to Y.OU;_Y.our account
         2. Licences
         3. Billing ,._ P-2Y.ment and other subscri1;1tions
         4. Online conduct. cheating and illegal behavior
         5. Third 1;1a!:!)'. content
         6. User generated content
         7. Disclaimers; limitation of liabilitY.;_JJQ_guarantees: limited warrantY.
         8. Amendments to this agreement
         9. Term and termination
       10. 81;11;1licable law/jurisdiction
        11. Dis1;1ute resolution/binding arbitration/class action waiver
        12. Miscellaneous

This Steam Subscriber Agreement ("Agreement") is a legal document that explains your rights and obligations as a subscriber of Steam from Valve
Corporation ("Valve"). Please read it carefully.

SECTION 11 CONTAINS A BINDING ARBITRATION AGREEMENT AND CLASS ACTION WAIVER. IT MAY AFFECT YOUR LEGAL RIGHTS.
PLEASE READ IT. IF YOU ARE A CUSTOMER WITH RESIDENCE IN THE EUROPEAN UNION, SECTION 11 DOES NOT APPLY TO YOU.

1. REGISTRATION AS A SUBSCRIBER: APPLICATION OF TERMS TO Y OU: YOUR ACCOUNT •

Steam is an online service offered by Valve.

You become a subscriber of Steam ("Subscriber") by completing the registration of a Steam user account. This Agreement takes effect as soon as
you indicate your acceptance of these terms. You may not become a subscriber if you are under the age of 13. Steam is not intended for children
under 13 and Valve will not knowingly collect personal information from children under the age of 13.

A. Contracting Party

For any interaction with Steam your contractual relationship is with Valve. Except as otherwise indicated at the time of the transaction (such as in the
case of purchases from another Subscriber in a Subscription Marketplace), any transactions for Subscriptions (as defined below) you make on Steam
are being made from Valve.

B. Subscriptions; Content and Services

As a Subscriber you may obtain access to certain services, software and content available to Subscribers. The Steam client software and any other
software, content, and updates you download or access via Steam, including but not limited to Valve or third-party video games and in-game content,
and any virtual items you trade, sell or purchase in a Steam Subscription Marketplace are referred to in this Agreement as "Content and Services":
the rights to access and/or use any Contents and Services accessible through Steam are referred to in this Agreement as "Subscriptions."

Each Subscription allows you to access particular Content and Services. Some Subscriptions may impose additional terms specific to that
Subscription ("Subscription Terms") (for example, an end user license agreement specific to a particular game, or terms of use specific to a particular
product or feature of Steam). Also, additional terms (for example, payment and billing procedures) may be posted on htt1;1://www.steam1;1owered.com
or within the Steam service ("Rules of Use"). Rules of Use include the Steam Online Conduct Rules htt1;1://steam1;1owered.com/index.1;1hl;!2
area = online conduct and the Steam Refund Policy htt1;1://store.steam1;1owered.com/steam refunds. The Subscription Terms, the Rules of Use, and
the Valve Privacy Policy (which can be found at http://www.valvesoftware.com/privacY.,htm) are binding on you once you indicate your acceptance of
them or of this Agreement, or otherwise become bound by them as described in Section 8 (Amendments to this Agreement).

C. Your Account

When you complete Steam's registration process, you create a Steam account ("Account"). Your Account may also include billing information you
provide to Valve for the purchase of Subscriptions, Content and Services and any physical merchandise offered for purchase through Steam
("Hardware"). You may not reveal, share or otherwise allow others to use your password or Account except as otherwise specifically authorized by
Valve. You are responsible for the confidentiality of your login and password and for the security of your computer system. Valve is not responsible for
the use of your password and Account or for all of the communication and activity on Steam that results from use of your login name and password by
you, by any person to whom you may have intentionally or by negligence disclosed your login and/or password in violation of this confidentiality
provision. Unless it results from Valve's negligence or fault, Valve is not responsible for the use of your Account by a person who fraudulently used
your login and password without your permission. If you believe that the confidentiality of your login and/or password may have been compromised,
you must notify Valve via the support form (!ill1;1s://sup1;1ort.steam1;1owered.com/newticket.1;1hp) without any delay.


1/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 60 of 160
                                                                 Agreement

Your Account, including any information pertaining to it (e.g.: contact information, billing information, Account history and Subscriptions, etc.), is strictly
personal. You may therefore not sell or charge others for the right to use your Account, or otherwise transfer your Account, nor may you sell, charge
others for the right to use, or transfer any Subscriptions other than if and as expressly permitted by this Agreement (including any Subscription Terms
or Rules of Use) or as otherwise specifically permitted by Valve.

D. Payment Processing

Payment processing related to Content and Services and/or physical goods purchased on Steam is performed by either Valve Corporation directly or
by Valve's fully owned subsidiary Valve GmbH on behalf of Valve Corporation depending on the type of payment method used. If your card was
issued outside the United States, your payment may be processed via a European acquirer by Valve GmbH on behalf of Valve Corporation. For any
other type of purchases, payment will be collected by Valve Corporation directly. In any case, delivery of Content and Services as well as physical
goods is performed by Valve Corporation.

2. LICENSES    &




A. General Content and Services License

Steam and your Subscription(s) require the automatic download and installation of Content and Services onto your computer. Valve hereby grants,
and you accept, a non-exclusive license and right, to use the Content and Services for your personal, non-commercial use (except where commercial
use is expressly allowed herein or in the applicable Subscription Terms). T his license ends upon termination of (a) this Agreement or (b) a
Subscription that includes the license. T he Content and Services are licensed, not sold. Your license confers no title or ownership in the Content and
Services. To make use of the Content and Services, you must have a Steam Account and you may be required to be running the Steam client and
maintaining a connection to the Internet.

For reasons that include, without limitation, system security, stability, and multiplayer interoperability, Steam may need to automatically update, pre­
load, create new versions of or otherwise enhance the Content and Services and accordingly, the system requirements to use the Content and
Services may change over time. You consent to such automatic updating. You understand that this Agreement (including applicable Subscription
Terms) does not entitle you to future updates, new versions or other enhancements of the Content and Services associated with a particular
Subscription, although Valve may choose to provide such updates, etc. in its sole discretion.

B. Beta Software License

Valve may from time to time make software accessible to you via Steam prior to the general commercial release of such software ("Beta Software").
You are not required to use Beta Software, but if Valve offers it, you may elect to use it under the following terms. Beta Software will be deemed to
consist of Content and Services, and each item of Beta Software provided will be deemed a Subscription for such Beta Software, with the following
provisions specific to Beta Software:

      • Your right to use the Beta Software may be limited in time, and may be subject to additional Subscription Terms;
      • Valve or any Valve affiliate may request or require that you provide suggestions, feedback, or data regarding your use of the Beta Software,
        which will be deemed User Generated Content under Section 6 (User Generated Content) below; and
      • In addition to the waivers and limitations of liability for all Software under Section 7 (Disclaimers; Limitations on Liability; No Guarantees;
        Limited Warranty) below as applicable, you specifically acknowledge that Beta Software is only released for testing and improvement purposes,
         in particular to provide Valve with feedback on the quality and usability of said Beta Software, and therefore contains errors, is not final and may
        create incompatibilities or damage to your computer, data, and/or software. If you decide to install and/or use Beta Software, you shall only use
         it in compliance with its purposes, i.e. for testing and improvement purposes and in any case not on a system or for purposes where the
         malfunction of the Beta Software can cause any kind of damage. In particular, maintain full backups of any system that you choose to install
         Beta Software on.

C. License to Use Valve Developer Tools

Your Subscription(s) may include access to various Valve tools that can be used to create content ("Developer Tools"). Some examples include: the
Valve software development kit (the "SOK") for a version of the computer game engine known as "Source" (the "Source Engine") and the associated
Valve Hammer editor, T he Source® Filmmaker Software, or in-game tools through which you can edit or create derivative works of a Valve game.
Particular Developer Tools (for example, T he Source® Filmmaker Software) may be distributed with separate Subscription Terms that are different
from the rules set forth in this Section. Otherwise, you may use the Developer Tools, and you may use, reproduce, publish, perform, display and
distribute any content you create using the Developer Tools, however you wish, but solely on a non-commercial basis.

If you would like to use the Source Engine SOK or other Valve Developer Tools for commercial use, please contact Valve at
sourceengine@valvesoftware.com.

D. License to Use Valve Game Content in Fan Art.

Valve appreciates the community of Subscribers that creates fan art, fan fiction, and audio-visual works that reference Valve games ("Fan Art"). You
may incorporate content from Valve games into your Fan Art. Except as otherwise set forth in this Section or in any Subscription Terms, you may use,



2/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 61 of 160
                                                                 Agreement

reproduce, publish, perform, display and distribute Fan Art that incorporates content from Valve games however you wish, but solely on a non­
commercial basis.

If you incorporate any third-party content in any Fan Art, you must be sure to obtain all necessary rights from the owner of that content.

Commercial use of some Valve game content is permitted via features such as Steam Workshop or a Steam Subscription Marketplace. Terms
applicable to that use are set forth in Section 3.D. and 6.B. below and in any Subscription Terms provided for those features.

To view the Valve video policy containing additional terms covering the use of audio-visual works incorporating Valve intellectual property or created
with T he Source® Filmmaker Software, please click here: htti;i://www.valvesoftware.com/videoi;iolicY..html

E. License to Use Valve Dedicated Server Software

Your Subscription(s) may contain access to the Valve Dedicated Server Software. If so, you may use the Valve Dedicated Server Software on an
unlimited number of computers for the purpose of hosting online multiplayer games of Valve products. If you wish to operate the Valve Dedicated
Server Software, you will be solely responsible for procuring any Internet access, bandwidth, or hardware for such activities and will bear all costs
associated therewith.

F. Ownership of Content and Services

All title, ownership rights and intellectual property rights in and to the Content and Services and any and all copies thereof, are owned by Valve and/or
its or its affiliates' licensors. All rights are reserved, except as expressly stated herein. T he Content and Services is protected by copyright laws,
international copyright treaties and conventions and other laws. T he Content and Services contains certain licensed materials and Valve's and its
affiliates' licensors may protect their rights in the event of any violation of this Agreement.

G. Restrictions on Use of Content and Services

You may not use the Content and Services for any purpose other than the permitted access to Steam and your Subscriptions, and to make personal,
non-commercial use of your Subscriptions, except as otherwise permitted by this Agreement or applicable Subscription Terms. Except as otherwise
permitted under this Agreement (including any Subscription Terms or Rules of Use), or under applicable law notwithstanding these restrictions, you
may not, in whole or in part, copy, photocopy, reproduce, publish, distribute, translate, reverse engineer, derive source code from, modify,
disassemble, decompile, create derivative works based on, or remove any proprietary notices or labels from the Content and Services or any
software accessed via Steam without the prior consent, in writing, of Valve.

You are entitled to use the Content and Services for your own personal use, but you are not entitled to: (i) sell, grant a security interest in or transfer
reproductions of the Content and Services to other parties in any way, nor to rent, lease or license the Content and Services to others without the
prior written consent of Valve, except to the extent expressly permitted elsewhere in this Agreement (including any Subscription Terms or Rules of
Use); (ii) host or provide matchmaking services for the Content and Services or emulate or redirect the communication protocols used by Valve in any
network feature of the Content and Services, through protocol emulation, tunneling, modifying or adding components to the Content and Services,
use of a utility program or any other techniques now known or hereafter developed, for any purpose including, but not limited to network play over the
Internet, network play utilizing commercial or non-commercial gaming networks or as part of content aggregation networks, websites or services,
without the prior written consent of Valve; or (iii) exploit the Content and Services or any of its parts for any commercial purpose, except as expressly
permitted elsewhere in this Agreement (including any Subscription Terms or Rules of Use).

3. BILLING, PAYMENT AND OTHER SUBSCRIPTIONS •

All charges incurred on Steam, and all purchases made with the Steam Wallet, are payable in advance and final, except as described in Section 7
below and in the Steam Refund Policy htti;i://store.steami;iowered.com/steam refunds.

A. Payment Authorization

When you provide payment information to Valve or to one of its payment processors, you represent to Valve that you are the authorized user of the
card, PIN, key or account associated with that payment, and you authorize Valve to charge your credit card or to process your payment with the
chosen third-party payment processor for any Subscription, Steam Wallet funds, Hardware or other fees incurred by you. Valve may require you to
provide your address or other information in order to meet their obligations under applicable tax law.

For Subscriptions purchased based on an agreed usage period, where recurring payments are made in exchange for continued use ("Recurring
Payment Subscriptions"), by continuing to use the Recurring Payment Subscription you agree and reaffirm that Valve is authorized to charge your
credit card (or your Steam Wallet, if funded), or to process your payment with any other applicable third-party payment processor, for any applicable
recurring payment amounts. If you have purchased any Recurring Payment Subscriptions, you agree to notify Valve promptly of any changes to your
credit card account number, its expiration date and/or your billing address, or your PayPal or other payment account number, and you agree to notify
Valve promptly if your credit card or PayPal or other payment account expires or is cancelled for any reason.

If your use of Steam is subject to any type of use or sales tax, then Valve may also charge you for those taxes, in addition to the Subscription or other
fees published in the Rules of Use. T he European Union VAT ("VAT") tax amounts collected by Valve reflect VAT due on the value of any Content and
Services, Hardware or Subscription.

3/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 62 of 160
                                                                 Agreement

You agree that you will not use IP proxying or other methods to disguise the place of your residence, whether to circumvent geographical restrictions
on game content, to purchase at pricing not applicable to your geography, or for any other purpose. If you do this, Valve may terminate your access to
your Account.

B. Responsibility for Charges Associated With Your Account

As the Account holder, you are responsible for all charges incurred, including applicable taxes, and all purchases made by you or anyone that uses
your Account, including your family or friends. If you cancel your Account, Valve reserves the right to collect fees, surcharges or costs incurred before
cancellation. Any delinquent or unpaid Accounts must be settled before Valve will allow you to register again.

C. Steam Wallet

Steam may make available an account balance associated with your Account (the "Steam Wallet"). The Steam Wallet is neither a bank account nor
any kind of payment instrument. It functions as a prepaid balance to purchase Content and Services. You may place funds in your Steam Wallet up to
a maximum amount determined by Valve, by credit card, prepaid card, promotional code, or any other payment method accepted by Steam. Within
any twenty-four (24) hour period, the total amount stored in your Steam Wallet plus the total amount spent out of your Steam Wallet, in the aggregate,
may not exceed US$2,000 or its equivalent in your applicable local currency -- attempted deposits into your Steam Wallet that exceed this threshold
may not be credited to your Steam Wallet until your activity falls below this threshold. Valve may change or impose different Steam Wallet balance
and usage limits from time to time.

You will be notified by e-mail of any change to the Steam Wallet balance and usage limits within sixty (60) days before the entry into force of the said
change. Your continued use of your Steam Account more than thirty (30) days after the entry into force of the changes, will constitute your acceptance
of the changes. If you don't agree to the changes, your only remedy is to terminate your Steam Account or to cease use of your Steam Wallet. Valve
shall not have any obligation to refund any credits remaining on your Steam Wallet in this case.

You may use Steam Wallet funds to purchase Subscriptions, including by making in-game purchases where Steam Wallet transactions are enabled,
and Hardware. F unds added to the Steam Wallet are non-refundable and non-transferable. Steam Wallet funds do not constitute a personal property
right, have no value outside Steam and can only be used to purchase Subscriptions and related content via Steam (including but not limited to games
and other applications offered through the Steam Store, or in a Steam Subscription Marketplace) and Hardware. Steam Wallet funds have no cash
value and are not exchangeable for cash. Steam Wallet funds that are deemed unclaimed property may be turned over to the applicable authority.

D. Trading and Sales of Subscriptions Between Subscribers

Steam may include one or more features or sites that allow Subscribers to trade, sell or purchase certain types of Subscriptions (for example, license
rights to virtual items) with, to or from other Subscribers ("Subscription Marketplaces"). An example of a Subscription Marketplace is the Steam
Community Market. By using or participating in Subscription Marketplaces, you authorize Valve, on its own behalf or as an agent or licensee of any
third-party creator or publisher of the applicable Subscriptions in your Account, to transfer those Subscriptions from your Account in order to give
effect to any trade or sale you make.

Valve may charge a fee for trades or sales in a Subscription Marketplace. Any fees will be disclosed to you prior to the completion of the trade or sale.

If you complete a trade, sale or purchase in a Subscription Marketplace, you acknowledge and agree that you are responsible for taxes, if any, which
may be due with respect to your transactions, including sales or use taxes, and for compliance with applicable tax laws. Proceeds from sales you
make in a Subscription Marketplace may be considered income to you for income tax purposes. You should consult with a tax specialist to determine
your tax liability in connection with your activities in any Subscription Marketplace.

You understand and acknowledge that Valve may decide to cease operation of any Subscription Marketplace, change the fees that it charges or
change the terms or features of the Steam Subscription Marketplace. Valve shall have no liability to you because of any inability to trade
Subscriptions in the Steam Trading Marketplace, including because of discontinuation or changes in the terms, features or eligibility requirements of
any Subscription Marketplace.

You also understand and acknowledge that Subscriptions traded, sold or purchased in any Subscription Marketplace are license rights, that you have
no ownership interest in such Subscriptions, and that Valve does not recognize any transfers of Subscriptions (including transfers by operation of law)
that are made outside of Steam.

E. Retail Purchase

Valve may offer or require a Subscription for purchasers of retail packaged product versions or OEM versions of Valve products. The "CD-Key" or
"Product Key" accompanying such versions is used to activate your Subscription.

F. Steam Authorized Resellers

You may purchase a Subscription through an authorized reseller of Valve. The "Product Key" accompanying such purchase will be used to activate
your Subscription. If you purchase a Subscription from an authorized reseller of Valve, you agree to direct all questions regarding the Product Key to
that reseller.


4/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 63 of 160
                                                                 Agreement
G. Free Subscriptions

In some cases, Valve may offer a free Subscription to certain services, software and content. As with all Subscriptions, you are always responsible for
any Internet service provider, telephone, and other connection fees that you may incur when using Steam, even when Valve offers a free
Subscription.

H. Third Party Sites

Steam may provide links to other third party sites. Some of these sites may charge separate fees, which are not included in and are in addition to any
Subscription or other fees that you may pay to Valve. Steam may also provide access to third-party vendors, who provide content, goods and/or
services on Steam or the Internet. Any separate charges or obligations you incur in your dealings with these third parties are your responsibility. Valve
makes no representations or warranties, either express or implied, regarding any third party site. In particular, Valve makes no representation or
warranty that any service or subscription offered via third-party vendors will not change or be suspended or terminated.

4. ONLINE CONDUCT, CHEATING AND ILLEGAL BEHAVIOR •

Your online conduct and interaction with other Subscribers should be guided by common sense and basic etiquette. They must notably comply with
the Steam Online Conduct rules, to be found at httR://steamRowered.com/index.J2!:m?area = online conduct". Depending on terms of use imposed by
third parties who host particular games or other services, additional requirements may also be provided in the Subscription Terms applicable to a
particular Subscription.

Steam and the Content and Services may include functionality designed to identify software or hardware processes or functionality that may give a
player an unfair competitive advantage when playing multiplayer versions of any Content and Services or modifications of Content and Services
("Cheats"). You agree that you will not create Cheats or assist third parties in any way to create or use Cheats. You agree that you will not directly or
indirectly disable, circumvent, or otherwise interfere with the operation of software designed to prevent or report the use of Cheats. You acknowledge
and agree that either Valve or any online multiplayer host may refuse to allow you to participate in certain online multiplayer games if you use Cheats
in connection with Steam or the Content and Services. Further, you acknowledge and agree that an online multiplayer host may report your use of
Cheats to Valve, and Valve may communicate your history of use of Cheats to other online multiplayer hosts. Valve may terminate your Account or a
particular Subscription for any conduct or activity that is illegal, constitutes a Cheat, or otherwise negatively affects the enjoyment of Steam by other
Subscribers. You acknowledge that Valve is not required to provide you notice before terminating your Subscription(s) and/or Account.

You may not use Cheats, automation software (bots), mods, hacks, or any other unauthorized third-party software, to modify or automate any
Subscription Marketplace process.

5. THIRD PARTY CONTENT •

In regard to all Subscriptions, Contents and Services that are not authored by Valve, Valve does not screen such third party content available on
Steam or through other sources. Valve assumes no responsibility or liability for such third party content. Some third party application software is
capable of being used by businesses for business purposes - however, you may only acquire such software via Steam for private personal use.

6. USER GENERATED CONTENT •

A. General Provisions

Steam provides interfaces and tools for you to be able to generate content and make it available to other users and/or to Valve at your sole discretion.
"User Generated Content" means any content you make available to other users through your use of multi-user features of Steam, or to Valve or its
affiliates through your use of the Content and Services or otherwise.

When you upload your content to Steam to make it available to other users and/or to Valve, you grant Valve and its affiliates the worldwide, non­
exclusive, right to use, reproduce, modify, create derivative works from, distribute, transmit, transcode, translate, broadcast, and otherwise
communicate, and publicly display and publicly perform, your User Generated Content, and derivative works of your User Generated Content, for the
purpose of the operation, distribution and promotion of the Steam service, Steam games or other Steam offerings. This license is granted to Valve as
the content is uploaded on Steam for the entire duration of the intellectual property rights. It may be terminated if Valve is in breach of the license and
has not cured such breach within fourteen (14) days from receiving notice from you sent to the attention of the Valve Legal Department at the
applicable Valve address noted on this Privacy Policy page. The termination of said license does not affect the rights of any sub-licensees pursuant to
any sub-license granted by Valve prior to termination of the license. Valve is the sole owner of the derivative works created by Valve from your
Content, and is therefore entitled to grant licenses on these derivative works. If you use Valve cloud storage, you grant us a license to store your
information as part of that service. Valve may place limits on the amount of storage you may use.

If you provide Valve with any feedback or suggestions about Steam, the Content and Services, or any Valve products or services, Valve is free to use
the feedback or suggestions however it chooses, without any obligation to account to you.

B. Content Uploaded to the Steam Workshop

Some games or applications available on Steam ("Workshop-Enabled Apps") allow you to create User Generated Content based on or using the
Workshop-Enabled App, and to submit that User Generated Content (a "Workshop Contribution") to one or more Steam Workshop web pages.

5/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 64 of 160
                                                                 Agreement

Workshop Contributions can be viewed by the Steam community, and for some categories of Workshop Contributions users may be able to interact
with, download or purchase the Workshop Contribution. In some cases, Workshop Contributions may be considered for incorporation by Valve or a
third-party developer into a game or into a Subscription Marketplace.

You understand and agree that Valve is not obligated to use, distribute, or continue to distribute copies of any Workshop Contribution and reserves
the right, but not the obligation, to restrict or remove Workshop Contributions for any reason.

Specific Workshop-Enabled Apps or Workshop web pages may contain special terms ("App-Specific Terms") that supplement or change the terms set
out in this Section. In particular, where Workshop Contributions are distributed for a fee, App-Specific Terms will address how revenue may be
shared. Unless otherwise specified in App-Specific Terms (if any), the following general rules apply to Workshop Contributions.

      • Workshop Contributions are Subscriptions, and therefore you agree that any Subscriber receiving distribution of your Workshop Contribution
        will have the same rights to use your Workshop Contribution (and will be subject to the same restrictions) as are set out in this Agreement for
        any other Subscriptions.
      • Notwithstanding the license described in Section 6.A., Valve will only have the right to modify or create derivative works from your Workshop
        Contribution in the following cases: (a) Valve may make modifications necessary to make your Contribution compatible with Steam and the
        Workshop functionality or user interface, and (b) Valve or the applicable developer may make modifications to Workshop Contributions that are
        accepted for in-Application distribution as it deems necessary or desirable to enhance gameplay.
      • You may, in your sole discretion, choose to remove a Workshop Contribution from the applicable Workshop pages. If you do so, Valve will no
        longer have the right to use, distribute, transmit, communicate, publicly display or publicly perform the Workshop Contribution, except that (a)
        Valve may continue to exercise these rights for any Workshop Contribution that is accepted for distribution in-game or distributed in a manner
        that allows it to be used in-game, and (b) your removal will not affect the rights of any Subscriber who has already obtained access to a copy of
        the Workshop Contribution.

Except where otherwise provided in App-Specific Terms, you agree that Valve's consideration of your Workshop Contribution is your full
compensation, and you are not entitled to any other rights or compensation in connection with the rights granted to Valve and to other Subscribers.

C. Promotions and Endorsements

If you use Steam services (e.g. the Steam Curators' Lists or the Steam Broadcasting service) to promote or endorse a product, service or event in
return for any kind of consideration from a third party (including non-monetary rewards such as free games), you must clearly indicate the source of
such consideration to your audience.

D. Representations and Warranties

You represent and warrant to us that you have sufficient rights in all User Generated Content to grant Valve and other affected parties the licenses
described under A. and B. above or in any license terms specific to the applicable Workshop-Enabled App or Workshop page. This includes, without
limitation, any kind of intellectual property rights or other proprietary or personal rights affected by or included in the User Generated Content. In
particular, with respect to Workshop Contributions, you represent and warrant that the Workshop Contribution was originally created by you (or, with
respect to a Workshop Contribution to which others contributed besides you, by you and the other contributors, and in such case that you have the
right to submit such Workshop Contribution on behalf of those other contributors).

You furthermore represent and warrant that the User Generated Content, your submission of that Content, and your granting of rights in that Content
does not violate any applicable contract, law or regulation.

7. DISCLAIMERS; LIMITATION OF LIABILITY; NO GUARANTEES; LIMITED WARRANTY •

THIS SECTION 7 DOES NOT APPLY TO EU SUBSCRIBERS.

      • FOR NEW ZEALAND SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR MODIFY THE APPLICATION OF ANY
        RIGHT OR REMEDY THAT CANNOT BE SO EXCLUDED, RESTRICTED OR MODIFIED INCLUDING THOSE CONFERRED BY THE NEW
        ZEALAND CONSUMER GUARANTEES ACT 1993. UNDER THIS ACT ARE GUARANTEES WHICH INCLUDE THAT GOODS AND
        SERVICES ARE OF ACCEPTABLE QUALITY. IF THIS GUARANTEE IS NOT MET THERE ARE ENTITLEMENTS TO HAVE THE
        SOFTWARE REMEDIED (WHICH MAY INCLUDE REPAIR, REPLACEMENT OR REFUND). IF A REMEDY CANNOT BE PROVIDED OR THE
        FAILURE IS OF A SUBSTANTIAL CHARACTER, THE ACT PROVIDES FOR A REFUND.

Prior to acquiring a Subscription, you should consult the product information made available on Steam, including Subscription description, minimum
technical requirements, and user reviews.

A. DISCLAIMERS

VALVE AND ITS AFFILIATES AND SERVICE PROVIDERS EXPRESSLY DISCLAIM (I) ANY WARRANTY FOR STEAM, THE CONTENT AND
SERVICES, AND THE SUBSCRIPTIONS, AND (II) ANY COMMON LAW DUTIES WITH REGARD TO STEAM, THE CONTENT AND SERVICES,
AND THE SUBSCRIPTIONS, INCLUDING DUTIES OF LACK OF NEGLIGENCE AND LACK OF WORKMANLIKE EFFORT. STEAM, THE
CONTENT AND SERVICES, THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH ARE PROVIDED ON
AN "AS IS" AND "AS AVAILABLE" BASIS, "WITH ALL FAULTS" AND WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED,

6/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 65 of 160
                                                                 Agreement
INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NONINFRINGEMENT. ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE UNITED STATES
UNIFORM COMMERCIAL CODE AND/OR IN ANY OTHER COMPARABLE STATE STATUTE IS EXPRESSLY DISCLAIMED. ALSO, THERE IS NO
WARRANTY OF TITLE, NON-INTERFERENCE WITH YOUR ENJOYMENT, OR AUTHORITY IN CONNECTION WITH STEAM, THE CONTENT
AND SERVICES, THE SUBSCRIPTIONS, OR INFORMATION AVAILABLE IN CONNECTION THEREWITH.

ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE UNITED STATES UNIFORM COMMERCIAL
CODE IS EXPRESSLY DISCLAIMED.

B. LIMITATION OF LIABILITY

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE, ITS LICENSORS, NOR THEIR AFFILIATES, NOR ANY OF
VALVE'S SERVICE PROVIDERS, SHALL BE LIABLE IN ANY WAY FOR LOSS OR DAMAGE OF ANY KIND RESULTING FROM THE USE OR
INABILITY TO USE STEAM, YOUR ACCOUNT, YOUR SUBSCRIPTIONS AND THE CONTENT AND SERVICES INCLUDING, BUT NOT LIMITED
TO, LOSS OF GOODWILL, WORK STOPPAGE, COMPUTER FAILURE OR MALFUNCTION, OR ANY AND ALL OTHER COMMERCIAL
DAMAGES OR LOSSES. IN NO EVENT WILL VALVE BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES, OR ANY OTHER DAMAGES ARISING OUT OF OR IN ANY WAY CONNECTED WITH STEAM, THE CONTENT AND
SERVICES, THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH, OR THE DELAY OR INABILITY TO
USE THE CONTENT AND SERVICES, SUBSCRIPTIONS OR ANY INFORMATION, EVEN IN THE EVENT OF VALVE'S OR ITS AFFILIATES'
FAULT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, OR BREACH OF VALVE'S WARRANTY AND EVEN IF IT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS AND LIABILITY EXCLUSIONS APPLY EVEN IF ANY REMEDY FAILS TO
PROVIDE ADEQUATE RECOMPENSE.

BECAUSE SOME STATES OR JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR THE LIMITATION OF LIABILITY FOR CONSEQUENTIAL
OR INCIDENTAL DAMAGES, IN SUCH STATES OR JURISDICTIONS, EACH OF VALVE, ITS LICENSORS, AND ITS AFFILIATES' LIABILITY
SHALL BE LIMITED TO THE FULL EXTENT PERMITTED BY LAW.

C. NO GUARANTEES

NEITHER VALVE NOR ITS AFFILIATES GUARANTEE CONTINUOUS, ERROR-FREE, VIRUS-FREE OR SECURE OPERATION AND ACCESS TO
STEAM, THE CONTENT AND SERVICES, YOUR ACCOUNT AND/OR YOUR SUBSCRIPTIONS(S) OR ANY INFORMATION AVAILABLE IN
CONNECTION THEREWITH.

D. LIMITED WARRANTY

CERTAIN HARDWARE PURCHASED FROM VALVE IS SUBJECT TO A LIMITED WARRANTY, [OR DEPENDING ON YOUR LOCATION, A
STATUTORY WARRANTY] WHICH IS DESCRIBED IN DETAIL HERE.

8. AMENDMENTS TO THIS AGREEMENT •

PLEASE NOTE: If you are a consumer with place of residence in Germany, a different version of Section 8 applies to you, which is available here.

This Agreement may at any time be mutually amended by your explicit consent to changes proposed by Valve. Furthermore, Valve may amend this
Agreement (including any Subscription Terms or Rules of Use) unilaterally at any time in its sole discretion. In this case, you will be notified by e-mail
of any amendment to this Agreement made by Valve within 60 (sixty) days before the entry into force of the said amendment. You can view the
Agreement at any time at htt1r//www.steam12owered.com/. Your failure to cancel your Account within thirty (30) days after the entry into force of the
amendments, will constitute your acceptance of the amended terms. If you don't agree to the amendments or to any of the terms in this Agreement,
your only remedy is to cancel your Account or to cease use of the affected Subscription(s). Valve shall not have any obligation to refund any fees that
may have accrued to your Account before cancellation of your Account or cessation of use of any Subscription, nor shall Valve have any obligation to
prorate any fees in such circumstances.

9. TERM AND TERMINATION •

A. Term

The term of this Agreement (the 'Term") commences on the date you first indicate your acceptance of these terms, and will continue in effect until
otherwise terminated in accordance with this Agreement.

B. Termination by You

You may cancel your Account at any time. You may cease use of a Subscription at any time or, if you choose, you may request that Valve terminate
your access to a Subscription. However, Subscriptions are not transferable, and even if your access to a Subscription for a particular game or
application is terminated, the original activation key will not be able to be registered to any other account, even if the Subscription was obtained in a
retail store. Access to Subscriptions purchased as a part of a pack or bundle cannot be terminated individually, termination of access to one game
within the bundle will result in termination of access to all games purchased in the pack. Your cancellation of an Account, or your cessation of use of
any Subscription or request that access to a Subscription be terminated, will not entitle you to any refund, including of any Subscription fees. Valve
7/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 66 of 160
                                                                 Agreement
reserves the right to collect fees, surcharges or costs incurred prior to the cancellation of your Account or termination of your access to a particular
Subscription. In addition, you are responsible for any charges incurred to third-party vendors or content providers before your cancellation.

C. Termination by Valve

Valve may cancel your Account or any particular Subscription(s) at any time in the event that (a) Valve ceases providing such Subscriptions to
similarly situated Subscribers generally, or (b) you breach any terms of this Agreement (including any Subscription Terms or Rules of Use). In the
event that your Account or a particular Subscription is terminated or cancelled by Valve for a violation of this Agreement or improper or illegal activity,
no refund, including of any Subscription fees or of any unused funds in your Steam Wallet, will be granted.

D. Survival of Terms

Sections 2(C), 2(0), 2(F), 2(G), 3(A), 3(8), 3(0), 3(H), and 5 - 12 will survive any expiration or termination of this Agreement.

10. APPLICABLE LAW/JURISDICTION•

For All Customers Outside the European Union:

You agree that this Agreement shall be deemed to have been made and executed in the State of Washington, U.S.A., and any dispute arising
hereunder shall be resolved in accordance with the law of Washington excluding the law of conflicts and the Convention on Contracts for the
International Sale of Goods. Subject to Section 11 (Dispute Resolution/Binding Arbitration/Class Action Waiver) below, you agree that any claim
asserted in any legal proceeding by you against Valve shall be commenced and maintained exclusively in any state or federal court located in King
County, Washington, having subject matter jurisdiction with respect to the dispute between the parties and you hereby consent to the exclusive
jurisdiction of such courts. In any dispute arising under this Agreement, the prevailing party will be entitled to attorneys' fees and expenses.

For EU Customers:

In the event of a dispute relating to the interpretation, the performance or the validity of the Subscriber Agreement, an amicable solution will be sought
before any legal action. You can file your complaint at httR://helR.steamRowered.com. In case of failure, you may, within one year of the failed request,
file an online complaint on the European Commission's Online Dispute Resolution website: httRs://webgate.ec.euroRa.eu/odr/main/index.cfm?
event=main.home.chooseLang.!!§gg, or on the European Consumer Center's website: httR://www.euroRe-consommateurs.eu/index.mm?id=2514.

In the event that out-of-court dispute resolutions fail, the dispute may be brought before the competent courts.

11. DISPUTE RESOLUTION/BINDING ARBITRATION/CLASS ACTION WAIVER•

This Section 11 shall apply to the maximum extent permitted by applicable law. If the laws of your jurisdiction prohibit the application of some or all of
the provisions of this Section notwithstanding Section 10 (Applicable Law/Jurisdiction), such provisions will not apply to you. IN PARTICULAR, IF
YOU LIVE IN THE EUROPEAN UNION, THIS SECTION 11 DOES NOT APPLY TO YOU.

Most user concerns can be resolved by use of our Steam support site at httRs://suRROrt.steamRowered.com/. If Valve is unable to resolve your
concerns and a dispute remains between you and Valve, this Section explains how the parties have agreed to resolve it.

YOU AND VALVE AGREE TO RESOLVE ALL DISPUTES AND CLAIMS BETWEEN US IN INDIVIDUAL BINDING ARBITRATION. THAT INCLUDES,
BUT IS NOT LIMITED TO, ANY CLAIMS ARISING OUT OF OR RELATING TO: (i) ANY ASPECT OF THE RELATIONSHIP BETWEEN US; (ii) THIS
AGREEMENT; OR (iii) YOUR USE OF STEAM, YOUR ACCOUNT OR THE CONTENT AND SERVICES. IT APPLIES REGARDLESS OF
WHETHER SUCH CLAIMS ARE BASED IN CONTRACT, TORT, STATUTE, FRAUD, UNFAIR COMPETITION, MISREPRESENTATION OR ANY
OTHER LEGAL THEORY.

However, this Section does not apply to the following types of claims or disputes, which you or Valve may bring in any court with jurisdiction: (i) claims
of infringement or other misuse of intellectual property rights, including such claims seeking injunctive relief; and (ii) claims related to or arising from
any alleged unauthorized use, piracy or theft.

This Section does not prevent you from bringing your dispute to the attention of any federal, state, or local government agencies that can, if the law
allows, seek relief from us for you.

An arbitration is a proceeding before a neutral arbitrator, instead of before a judge or jury. Arbitration is less formal than a lawsuit in court, and
provides more limited discovery. It follows different rules than court proceedings, and is subject to very limited review by courts. The arbitrator will
issue a written decision and provide a statement of reasons if requested by either party. YOU UNDERSTAND THAT YOU AND VALVE ARE GIVING
UP THE RIGHT TO SUE IN COURT AND TO HAVE A TRIAL BEFORE A JUDGE OR JURY.

You and Valve agree to make reasonable, good faith efforts to informally resolve any dispute before initiating arbitration. A party who intends to seek
arbitration must first send the other a written notice that describes the nature and basis of the claim or dispute and sets forth the relief sought. If you
and Valve do not reach an agreement to resolve that claim or dispute within 30 days after the notice is received, you or Valve may commence an
arbitration. Written notice to Valve must be sent via postal mail to: ATTN: Arbitration Notice, Valve Corporation, P.O. Box 1688, Bellevue, WA 98004.



8/9
                      Case 2:21-cv-00563-JCC Document  36-4
                                                  Steam®        Filed
                                                         Subscriber     06/23/21 Page 67 of 160
                                                                    Agreement

The Federal Arbitration Act applies to this Section. The arbitration will be governed by the Commercial Arbitration Rules of the American Arbitration
Association ("AAA") and, where applicable, the AAA's Supplementary Procedures for Consumer Related Disputes, as modified by this Agreement,
both of which are available at htt12://www.adr.org. The arbitrator is bound by the terms of this Agreement.

The AAA will administer the arbitration. It may be conducted through the submission of documents, by phone, or in person in the county where you
live or at another mutually agreed location.

If you seek $10,000 or less, Valve agrees to reimburse your filing fee and your share of the arbitration costs, including your share of arbitrator
compensation, at the conclusion of the proceeding, unless the arbitrator determines your claims are frivolous or costs are unreasonable as
determined by the arbitrator. Valve agrees not to seek its attorneys' fees or costs in arbitration unless the arbitrator determines your claims are
frivolous or costs are unreasonable as determined by the arbitrator. If you seek more than $10,000, the arbitration costs, including arbitrator
compensation, will be split between you and Valve according to the AAA Commercial Arbitration Rules and the AA/'\s Supplementary Procedures for
Consumer Related Disputes, if applicable.

Y OU AND VALVE AGREE NOT TO BRING OR PARTICIPATE IN A CLASS OR REPRESENTATIVE ACTION, PRIVATE ATTORNEY GENERAL
ACTION OR COLLECTIVE ARBITRATION, EVEN IF AA/'\s PROCEDURES OR RULES WOULD OTHERWISE ALLOW ONE. THE ARBITRATOR
MAY AWARD RELIEF ONLY IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE EXTENT OF THAT PARTY'S
INDIVIDUAL CLAIM. You and Valve also agree not to seek to combine any action or arbitration with any other action or arbitration without the consent
of all parties to this Agreement and all other actions or arbitrations.

If the agreement in this Section not to bring or participate in a class or representative action, private attorney general action or collective arbitration
should be found illegal or unenforceable, you and Valve agree that it shall not be severable, that this entire Section shall be unenforceable and any
claim or dispute would be resolved in court and not in collective arbitration.

Notwithstanding this Section, you have the right to litigate any dispute in small claims court, if all the requirements of the small claims court, including
any limitations on jurisdiction and the amount at issue in the dispute, are satisfied.

12. MISCELLANEOUS •

Except as otherwise expressly set forth in this Agreement, in the event that any provision of this Agreement shall be held by a court or other tribunal
of competent jurisdiction to be unenforceable, such provision will be enforced to the maximum extent permissible and the remaining portions of this
Agreement shall remain in full force and effect. This Agreement, including any Subscription Terms, Rules of Use, the Valve Privacy Policy, and the
Valve Hardware Warranty Policy, constitutes and contains the entire agreement between the parties with respect to the subject matter hereof and
supersedes any prior oral or written agreements. You agree that this Agreement is not intended to confer and does not confer any rights or remedies
upon any person other than the parties to this Agreement.

Valve's obligations are subject to existing laws and legal process and Valve may comply with law enforcement or regulatory requests or requirements
notwithstanding any contrary term.

You agree to comply with all applicable import/export laws and regulations. You agree not to export the Content and Services or Hardware or allow
use of your Account by individuals of any terrorist supporting countries to which encryption exports are at the time of exportation restricted by the U.S.
Bureau of Export Administration. You represent and warrant that you are not located in, under the control of, or a national or resident of any such
prohibited country.

This Agreement was last updated on August 31st, 2017 ("Revision Date"). If you were a Subscriber before the Revision Date, it replaces your existing
agreement with Valve or Valve SARL on the day that you explicitly accept it. If you prefer to continue using Steam and your existing Subscriptions
under the version of the Agreement in effect prior to the Revision Date, you are free to do so.




9/9
                 Case 2:21-cv-00563-JCC Document  36-4
                                             Steam®        Filed
                                                    Subscriber     06/23/21 Page 68 of 160
                                                               Agreement



STEAM® SUBSCRIBER AGREEMENT


Table of contents:

        1. Registration as a subscriber;.J!12P-lication of terms to y:ou;_y:our account
        2. Licences
        3. Billing,_12ay:ment and other subscrintions
        4. Online conduct, cheating and illegal behavior
        5. Third 12any: content
        6. User generated content
        7. Disclaimers; limitation of liability:; no gyarantees; limited warranty:
        8. Amendments to this agreement
        9. Term and termination
       10. A1212licable law/jurisdiction
       11. Disnute resolution/binding arbitration/class action waiver
       12. Miscellaneous

This Steam Subscriber Agreement ("Agreement") is a legal document that explains your rights and obligations
as a subscriber of Steam from Valve Corporation ("Valve"). Please read it carefully.

SECTION 11 CONTAINS A BINDING ARBITRATION AGREEMENT AND CLASS ACTION WAIVER. IT
MAY AFFECT YOUR LEGAL RIGHTS. PLEASE READ IT. IF YOU ARE A CUSTOMER WITH
RESIDENCE IN THE EUROPEAN UNION, SECTION 11 DOES NOT APPLY TO YOU.

1. REGISTRATION AS A SUBSCRIBER; APPLICATION OF TERMS TO YOU; YOUR ACCOUNT .....

Steam is an online service offered by Valve.

You become a subscriber of Steam ("Subscriber") by completing the registration of a Steam user account. This
Agreement takes effect as soon as you indicate your acceptance of these terms. You may not become a
subscriber if you are under the age of 13. Steam is not intended for children under 13 and Valve will not
knowingly collect personal information from children under the age of 13.

A. Contracting Party

For any interaction with Steam your contractual relationship is with Valve. Except as otherwise indicated at the
time of the transaction (such as in the case of purchases from another Subscriber in a Subscription Marketplace),
any transactions for Subscriptions (as defined below) you make on Steam are being made from Valve.

B. Subscriptions; Content and Services

As a Subscriber you may obtain access to certain services, software and content available to Subscribers. The
Steam client software and any other software, content, and updates you download or access via Steam, including
but not limited to Valve or third-party video games and in-game content, and any virtual items you trade, sell or
purchase in a Steam Subscription Marketplace are referred to in this Agreement as "Content and Services"; the
rights to access and/or use any Contents and Services accessible through Steam are referred to in this Agreement
as "Subscriptions."

Each Subscription allows you to access particular Content and Services. Some Subscriptions may impose
additional terms specific to that Subscription ("Subscription Terms") (for example, an end user license
agreement specific to a particular game, or terms of use specific to a particular product or feature of Steam).
Also, additional terms (for example, payment and billing procedures) may be posted on
1/13
                Case 2:21-cv-00563-JCC Document         36-4
                                                   Steam®        Filed
                                                          Subscriber     06/23/21 Page 69 of 160
                                                                     Agreement

http://www.steampowered.com or within the Steam service ("Rules of Use"). Rules of Use include the Steam
Online Conduct Rules htm://steampowered.com/index.php?area=online conduct and the Steam Refund Policy
http://store.steampowered.com/steam refunds. The Subscription Terms, the Rules of Use, and the Valve Privacy
Policy (which can be found at http://www.valvesoftware.com/privacy:.htm) are binding on you once you indicate
your acceptance of them or of this Agreement, or otherwise become bound by them as described in Section 8
(Amendments to this Agreement).

C. Your Account

When you complete Steam's registration process, you create a Steam account ("Account"). Your Account may
also include billing information you provide to Valve for the purchase of Subscriptions, Content and Services
and any physical merchandise offered for purchase through Steam ("Hardware"). You may not reveal, share or
otherwise allow others to use your password or Account except as otherwise specifically authorized by Valve.
You are responsible for the confidentiality of your login and password and for the security of your computer
system. Valve is not responsible for the use of your password and Account or for all of the communication and
activity on Steam that results from use of your login name and password by you, by any person to whom you
may have intentionally or by negligence disclosed your login and/or password in violation of this confidentiality
provision. Unless it results from Valve's negligence or fault, Valve is not responsible for the use of your Account
by a person who fraudulently used your login and password without your permission. If you believe that the
confidentiality of your login and/or password may have been compromised, you must notify Valve via the
support form (https://support.steampowered.com/newticket.phn) without any delay.

Your Account, including any information pertaining to it (e.g.: contact information, billing information, Account
history and Subscriptions, etc.), is strictly personal. You may therefore not sell or charge others for the right to
use your Account, or otherwise transfer your Account, nor may you sell, charge others for the right to use, or
transfer any Subscriptions other than if and as expressly permitted by this Agreement (including any
Subscription Terms or Rules of Use) or as otherwise specifically permitted by Valve.

D. Payment Processing

Payment processing related to Content and Services and/or physical goods purchased on Steam is performed by
either Valve Corporation directly or by Valve's fully owned subsidiary Valve GmbH on behalf of Valve
Corporation depending on the type of payment method used. If your card was issued outside the United States,
your payment may be processed via a European acquirer by Valve GmbH on behalf of Valve Corporation. For
any other type of purchases, payment will be collected by Valve Corporation directly. In any case, delivery of
Content and Services as well as physical goods is performed by Valve Corporation.

2. LICENSES ...

A. General Content and Services License

Steam and your Subscription(s) require the automatic download and installation of Content and Services onto
your computer. Valve hereby grants, and you accept, a non-exclusive license and right, to use the Content and
Services for your personal, non-commercial use (except where commercial use is expressly allowed herein or in
the applicable Subscription Terms). This license ends upon termination of (a) this Agreement or (b) a
Subscription that includes the license. The Content and Services are licensed, not sold. Your license confers no
title or ownership in the Content and Services. To make use of the Content and Services, you must have a Steam
Account and you may be required to be running the Steam client and maintaining a connection to the Internet.

For reasons that include, without limitation, system security, stability, and multiplayer interoperability, Steam
may need to automatically update, pre-load, create new versions of or otherwise enhance the Content and
Services and accordingly, the system requirements to use the Content and Services may change over time. You
consent to such automatic updating. You understand that this Agreement (including applicable Subscription
Terms) does not entitle you to future updates, new versions or other enhancements of the Content and Services

2/13
              Case 2:21-cv-00563-JCC Document            36-4
                                                    Steam®        Filed
                                                           Subscriber     06/23/21 Page 70 of 160
                                                                      Agreement

associated with a particular Subscription, although Valve may choose to provide such updates, etc. in its sole
discretion.

B. Beta Software License

Valve may from time to time make software accessible to you via Steam prior to the general commercial release
of such software ("Beta Software"). You are not required to use Beta Software, but if Valve offers it, you may
elect to use it under the following terms. Beta Software will be deemed to consist of Content and Services, and
each item of Beta Software provided will be deemed a Subscription for such Beta Software, with the following
provisions specific to Beta Software:

       • Your right to use the Beta Software may be limited in time, and may be subject to additional Subscription
         Terms;
       • Valve or any Valve affiliate may request or require that you provide suggestions, feedback, or data
         regarding your use of the Beta Software, which will be deemed User Generated Content under Section 6
         (User Generated Content) below; and
       • In addition to the waivers and limitations of liability for all Software under Section 7 (Disclaimers;
         Limitations on Liability; No Guarantees; Limited Warranty) below as applicable, you specifically
         acknowledge that Beta Software is only released for testing and improvement purposes, in particular to
         provide Valve with feedback on the quality and usability of said Beta Software, and therefore contains
         errors, is not final and may create incompatibilities or damage to your computer, data, and/or software. If
         you decide to install and/or use Beta Software, you shall only use it in compliance with its purposes, i.e.
         for testing and improvement purposes and in any case not on a system or for purposes where the
         malfunction of the Beta Software can cause any kind of damage. In particular, maintain full backups of
         any system that you choose to install Beta Software on.

C. License to Use Valve Developer Tools

Your Subscription(s) may include access to various Valve tools that can be used to create content ("Developer
Tools"). Some examples include: the Valve software development kit (the "SDK") for a version of the computer
game engine known as "Source" (the "Source Engine") and the associated Valve Hammer editor, The Source®
Filmmaker Software, or in-game tools through which you can edit or create derivative works of a Valve game.
Particular Developer Tools (for example, The Source® Filmmaker Software) may be distributed with separate
Subscription Terms that are different from the rules set forth in this Section. Otherwise, you may use the
Developer Tools, and you may use, reproduce, publish, perform, display and distribute any content you create
using the Developer Tools, however you wish, but solely on a non-commercial basis.

If you would like to use the Source Engine SDK or other Valve Developer Tools for commercial use, please
contact Valve at sourceengine@valvesoftware.com.

D. License to Use Valve Game Content in Fan Art.

Valve appreciates the community of Subscribers that creates fan art, fan fiction, and audio-visual works that
reference Valve games ("Fan Art"). You may incorporate content from Valve games into your Fan Art. Except as
otherwise set forth in this Section or in any Subscription Terms, you may use, reproduce, publish, perform,
display and distribute Fan Art that incorporates content from Valve games however you wish, but solely on a
non-commercial basis.

If you incorporate any third-party content in any Fan Art, you must be sure to obtain all necessary rights from
the owner of that content.

Commercial use of some Valve game content is permitted via features such as Steam Workshop or a Steam
Subscription Marketplace. Terms applicable to that use are set forth in Section 3.D. and 6.B. below and in any
Subscription Terms provided for those features.

3/13
                 Case 2:21-cv-00563-JCC Document           36-4
                                                      Steam®        Filed
                                                             Subscriber     06/23/21 Page 71 of 160
                                                                        Agreement

  To view the Valve video policy containing additional terms covering the use of audio-visual works incorporating
  Valve intellectual property or created with The Source® Filmmaker Software, please click here:
  htm://www.valvesoftware.com/video12olic)'..html

  E. License to Use Valve Dedicated Server Software

  Your Subscription(s) may contain access to the Valve Dedicated Server Software. If so, you may use the Valve
  Dedicated Server Software on an unlimited number of computers for the purpose of hosting online multiplayer
  games of Valve products. If you wish to operate the Valve Dedicated Server Software, you will be solely
  responsible for procuring any Internet access, bandwidth, or hardware for such activities and will bear all costs
  associated therewith.

  F. Ownership of Content and Services

  All title, ownership rights and intellectual property rights in and to the Content and Services and any and all
  copies thereof, are owned by Valve and/or its or its affiliates' licensors. All rights are reserved, except as
  expressly stated herein. The Content and Services is protected by copyright laws, international copyright treaties
  and conventions and other laws. The Content and Services contains certain licensed materials and Valve's and its
  affiliates' licensors may protect their rights in the event of any violation of this Agreement.

  G. Restrictions on Use of Content and Services

  You may not use the Content and Services for any purpose other than the permitted access to Steam and your
  Subscriptions, and to make personal, non-commercial use of your Subscriptions, except as otherwise permitted
  by this Agreement or applicable Subscription Terms. Except as otherwise permitted under this Agreement
  (including any Subscription Terms or Rules of Use), or under applicable law notwithstanding these restrictions,
  you may not, in whole or in part, copy, photocopy, reproduce, publish, distribute, translate, reverse engineer,
  derive source code from, modify, disassemble, decompile, create derivative works based on, or remove any
  proprietary notices or labels from the Content and Services or any software accessed via Steam without the prior
  consent, in writing, of Valve.

  You are entitled to use the Content and Services for your own personal use, but you are not entitled to: (i) sell,
  grant a security interest in or transfer reproductions of the Content and Services to other parties in any way, nor
  to rent, lease or license the Content and Services to others without the prior written consent of Valve, except to
  the extent expressly permitted elsewhere in this Agreement (including any Subscription Terms or Rules of Use);
  (ii) host or provide matchmaking services for the Content and Services or emulate or redirect the communication
  protocols used by Valve in any network feature of the Content and Services, through protocol emulation,
  tunneling, modifying or adding components to the Content and Services, use of a utility program or any other
  techniques now known or hereafter developed, for any purpose including, but not limited to network play over
  the Internet, network play utilizing commercial or non-commercial gaming networks or as part of content
  aggregation networks, websites or services, without the prior written consent of Valve; or (iii) exploit the
  Content and Services or any of its parts for any commercial purpose, except as expressly permitted elsewhere in
  this Agreement (including any Subscription Terms or Rules of Use).

  3. BILLING, PAYMENT AND OTHER SUBSCRIPTIONS ...

  All charges incurred on Steam, and all purchases made with the Steam Wallet, are payable in advance and final,
  except as described in Section 7 below and in the Steam Refund Policy
  htm://store.steam12owered.com/steam refunds.

  A. Payment Authorization

  When you provide payment information to Valve or to one of its payment processors, you represent to Valve that
  you are the authorized user of the card, PIN, key or account associated with that payment, and you authorize
  Valve to charge your credit card or to process your payment with the chosen third-party payment processor for
4/13
              Case 2:21-cv-00563-JCC Document       Steam®36-4    Filed
                                                           Subscriber     06/23/21 Page 72 of 160
                                                                      Agreement

any Subscription, Steam Wallet funds, Hardware or other fees incurred by you. Valve may require you to provide
your address or other information in order to meet their obligations under applicable tax law.

For Subscriptions purchased based on an agreed usage period, where recurring payments are made in exchange
for continued use ("Recurring Payment Subscriptions"), by continuing to use the Recurring Payment
Subscription you agree and reaffirm that Valve is authorized to charge your credit card (or your Steam Wallet, if
funded), or to process your payment with any other applicable third-party payment processor, for any applicable
recurring payment amounts. If you have purchased any Recurring Payment Subscriptions, you agree to notify
Valve promptly of any changes to your credit card account number, its expiration date and/or your billing
address, or your PayPal or other payment account number, and you agree to notify Valve promptly if your credit
card or PayPal or other payment account expires or is cancelled for any reason.

If your use of Steam is subject to any type of use or sales tax, then Valve may also charge you for those taxes, in
addition to the Subscription or other fees published in the Rules of Use. The European Union VAT ("VAT") tax
amounts collected by Valve reflect VAT due on the value of any Content and Services, Hardware or
Subscription.

You agree that you will not use IP proxying or other methods to disguise the place of your residence, whether to
circumvent geographical restrictions on game content, to purchase at pricing not applicable to your geography,
or for any other purpose. If you do this, Valve may terminate your access to your Account.

B. Responsibility for Charges Associated With Your Account

As the Account holder, you are responsible for all charges incurred, including applicable taxes, and all purchases
made by you or anyone that uses your Account, including your family or friends. If you cancel your Account,
Valve reserves the right to collect fees, surcharges or costs incurred before cancellation. Any delinquent or
unpaid Accounts must be settled before Valve will allow you to register again.

C. Steam Wallet

Steam may make available an account balance associated with your Account (the "Steam Wallet"). The Steam
Wallet is neither a bank account nor any kind of payment instrument. It functions as a prepaid balance to
purchase Content and Services. You may place funds in your Steam Wallet up to a maximum amount determined
by Valve, by credit card, prepaid card, promotional code, or any other payment method accepted by Steam.
Within any twenty-four (24) hour period, the total amount stored in your Steam Wallet plus the total amount
spent out of your Steam Wallet, in the aggregate, may not exceed US$2,000 or its equivalent in your applicable
local currency -- attempted deposits into your Steam Wallet that exceed this threshold may not be credited to
your Steam Wallet until your activity falls below this threshold. Valve may change or impose different Steam
Wallet balance and usage limits from time to time.

You will be notified by e-mail of any change to the Steam Wallet balance and usage limits within sixty (60) days
before the entry into force of the said change. Your continued use of your Steam Account more than thirty (30)
days after the entry into force of the changes, will constitute your acceptance of the changes. If you don't agree
to the changes, your only remedy is to terminate your Steam Account or to cease use of your Steam Wallet.
Valve shall not have any obligation to refund any credits remaining on your Steam Wallet in this case.

You may use Steam Wallet funds to purchase Subscriptions, including by making in-game purchases where
Steam Wallet transactions are enabled, and Hardware. Funds added to the Steam Wallet are non-refundable and
non-transferable. Steam Wallet funds do not constitute a personal property right, have no value outside Steam
and can only be used to purchase Subscriptions and related content via Steam (including but not limited to
games and other applications offered through the Steam Store, or in a Steam Subscription Marketplace) and
Hardware. Steam Wallet funds have no cash value and are not exchangeable for cash. Steam Wallet funds that
are deemed unclaimed property may be turned over to the applicable authority.

D. Trading and Sales of Subscriptions Between Subscribers
5/13
               Case 2:21-cv-00563-JCC Document             36-4
                                                      Steam®        Filed
                                                             Subscriber     06/23/21 Page 73 of 160
                                                                        Agreement

Steam may include one or more features or sites that allow Subscribers to trade, sell or purchase certain types of
Subscriptions (for example, license rights to virtual items) with, to or from other Subscribers ("Subscription
Marketplaces"). An example of a Subscription Marketplace is the Steam Community Market. By using or
participating in Subscription Marketplaces, you authorize Valve, on its own behalf or as an agent or licensee of
any third-party creator or publisher of the applicable Subscriptions in your Account, to transfer those
Subscriptions from your Account in order to give effect to any trade or sale you make.

Valve may charge a fee for trades or sales in a Subscription Marketplace. Any fees will be disclosed to you prior
to the completion of the trade or sale.

If you complete a trade, sale or purchase in a Subscription Marketplace, you acknowledge and agree that you are
responsible for taxes, if any, which may be due with respect to your transactions, including sales or use taxes,
and for compliance with applicable tax laws. Proceeds from sales you make in a Subscription Marketplace may
be considered income to you for income tax purposes. You should consult with a tax specialist to determine your
tax liability in connection with your activities in any Subscription Marketplace.

You understand and acknowledge that Valve may decide to cease operation of any Subscription Marketplace,
change the fees that it charges or change the terms or features of the Steam Subscription Marketplace. Valve
shall have no liability to you because of any inability to trade Subscriptions in the Steam Trading Marketplace,
including because of discontinuation or changes in the terms, features or eligibility requirements of any
Subscription Marketplace.

You also understand and acknowledge that Subscriptions traded, sold or purchased in any Subscription
Marketplace are license rights, that you have no ownership interest in such Subscriptions, and that Valve does
not recognize any transfers of Subscriptions (including transfers by operation of law) that are made outside of
Steam.

E. Retail Purchase

Valve may offer or require a Subscription for purchasers of retail packaged product versions or OEM versions of
Valve products. The "CD-Key" or "Product Key" accompanying such versions is used to activate your
Subscription.

F. Steam Authorized Resellers

You may purchase a Subscription through an authorized reseller of Valve. The "Product Key" accompanying
such purchase will be used to activate your Subscription. If you purchase a Subscription from an authorized
reseller of Valve, you agree to direct all questions regarding the Product Key to that reseller.

G. Free Subscriptions

In some cases, Valve may offer a free Subscription to certain services, software and content. As with all
Subscriptions, you are always responsible for any Internet service provider, telephone, and other connection fees
that you may incur when using Steam, even when Valve offers a free Subscription.

H. Third Party Sites

Steam may provide links to other third party sites. Some of these sites may charge separate fees, which are not
included in and are in addition to any Subscription or other fees that you may pay to Valve. Steam may also
provide access to third-party vendors, who provide content, goods and/or services on Steam or the Internet. Any
separate charges or obligations you incur in your dealings with these third parties are your responsibility. Valve
makes no representations or warranties, either express or implied, regarding any third party site. In particular,
Valve makes no representation or warranty that any service or subscription offered via third-party vendors will
not change or be suspended or terminated.


6/13
           Case 2:21-cv-00563-JCC Document  36-4
                                       Steam®        Filed
                                              Subscriber     06/23/21 Page 74 of 160
                                                         Agreement

4. ONLINE CONDUCT, CHEATING AND ILLEGAL BEHAVIOR .....

Your online conduct and interaction with other Subscribers should be guided by common sense and basic
etiquette. They must notably comply with the Steam Online Conduct rules, to be found at
h:tm://steamP-owered.com/index.P-hP-?area=online conduct". Depending on terms of use imposed by third parties
who host particular games or other services, additional requirements may also be provided in the Subscription
Terms applicable to a particular Subscription.

Steam and the Content and Services may include functionality designed to identify software or hardware
processes or functionality that may give a player an unfair competitive advantage when playing multiplayer
versions of any Content and Services or modifications of Content and Services ("Cheats"). You agree that you
will not create Cheats or assist third parties in any way to create or use Cheats. You agree that you will not
directly or indirectly disable, circumvent, or otherwise interfere with the operation of software designed to
prevent or report the use of Cheats. You acknowledge and agree that either Valve or any online multiplayer host
may refuse to allow you to participate in certain online multiplayer games if you use Cheats in connection with
Steam or the Content and Services. Further, you acknowledge and agree that an online multiplayer host may
report your use of Cheats to Valve, and Valve may communicate your history of use of Cheats to other online
multiplayer hosts. Valve may terminate your Account or a particular Subscription for any conduct or activity that
is illegal, constitutes a Cheat, or otherwise negatively affects the enjoyment of Steam by other Subscribers. You
acknowledge that Valve is not required to provide you notice before terminating your Subscription(s) and/or
Account.

You may not use Cheats, automation software (bots), mods, hacks, or any other unauthorized third-party
software, to modify or automate any Subscription Marketplace process.

5. THIRD PARTY CONTENT .....

In regard to all Subscriptions, Contents and Services that are not authored by Valve, Valve does not screen such
third party content available on Steam or through other sources. Valve assumes no responsibility or liability for
such third party content. Some third party application software is capable of being used by businesses for
business purposes - however, you may only acquire such software via Steam for private personal use.

6. USER GENERATED CONTENT .....

A. General Provisions

Steam provides interfaces and tools for you to be able to generate content and make it available to other users
and/or to Valve at your sole discretion. "User Generated Content" means any content you make available to other
users through your use of multi-user features of Steam, or to Valve or its affiliates through your use of the
Content and Services or otherwise.

When you upload your content to Steam to make it available to other users and/or to Valve, you grant Valve and
its affiliates the worldwide, non-exclusive, right to use, reproduce, modify, create derivative works from,
distribute, transmit, transcode, translate, broadcast, and otherwise communicate, and publicly display and
publicly perform, your User Generated Content, and derivative works of your User Generated Content, for the
purpose of the operation, distribution and promotion of the Steam service, Steam games or other Steam
offerings. This license is granted to Valve as the content is uploaded on Steam for the entire duration of the
intellectual property rights. It may be terminated if Valve is in breach of the license and has not cured such
breach within fourteen (14) days from receiving notice from you sent to the attention of the Valve Legal
Department at the applicable Valve address noted on this PrivacY. PolicY. page. The termination of said license
does not affect the rights of any sub-licensees pursuant to any sub-license granted by Valve prior to termination
of the license. Valve is the sole owner of the derivative works created by Valve from your Content, and is
therefore entitled to grant licenses on these derivative works. If you use Valve cloud storage, you grant us a
license to store your information as part of that service. Valve may place limits on the amount of storage you
may use.
7/13
               Case 2:21-cv-00563-JCC Document       Steam®36-4    Filed
                                                            Subscriber     06/23/21 Page 75 of 160
                                                                       Agreement

If you provide Valve with any feedback or suggestions about Steam, the Content and Services, or any Valve
products or services, Valve is free to use the feedback or suggestions however it chooses, without any obligation
to account to you.

B. Content Uploaded to the Steam Workshop

Some games or applications available on Steam ("Workshop-Enabled Apps") allow you to create User
Generated Content based on or using the Workshop-Enabled App, and to submit that User Generated Content (a
"Workshop Contribution") to one or more Steam Workshop web pages. Workshop Contributions can be viewed
by the Steam community, and for some categories of Workshop Contributions users may be able to interact with,
download or purchase the Workshop Contribution. In some cases, Workshop Contributions may be considered
for incorporation by Valve or a third-party developer into a game or into a Subscription Marketplace.

You understand and agree that Valve is not obligated to use, distribute, or continue to distribute copies of any
Workshop Contribution and reserves the right, but not the obligation, to restrict or remove Workshop
Contributions for any reason.

Specific Workshop-Enabled Apps or Workshop web pages may contain special terms ("App-Specific Terms")
that supplement or change the terms set out in this Section. In particular, where Workshop Contributions are
distributed for a fee, App-Specific Terms will address how revenue may be shared. Unless otherwise specified in
App-Specific Terms (if any), the following general rules apply to Workshop Contributions.

       • Workshop Contributions are Subscriptions, and therefore you agree that any Subscriber receiving
         distribution of your Workshop Contribution will have the same rights to use your Workshop Contribution
         (and will be subject to the same restrictions) as are set out in this Agreement for any other Subscriptions.
       • Notwithstanding the license described in Section 6.A., Valve will only have the right to modify or create
         derivative works from your Workshop Contribution in the following cases: (a) Valve may make
         modifications necessary to make your Contribution compatible with Steam and the Workshop
         functionality or user interface, and (b) Valve or the applicable developer may make modifications to
         Workshop Contributions that are accepted for in-Application distribution as it deems necessary or
         desirable to enhance gameplay.
       • You may, in your sole discretion, choose to remove a Workshop Contribution from the applicable
         Workshop pages. If you do so, Valve will no longer have the right to use, distribute, transmit,
         communicate, publicly display or publicly perform the Workshop Contribution, except that (a) Valve may
         continue to exercise these rights for any Workshop Contribution that is accepted for distribution in-game
         or distributed in a manner that allows it to be used in-game, and (b) your removal will not affect the rights
         of any Subscriber who has already obtained access to a copy of the Workshop Contribution.

Except where otherwise provided in App-Specific Terms, you agree that Valve's consideration of your
Workshop Contribution is your full compensation, and you are not entitled to any other rights or compensation
in connection with the rights granted to Valve and to other Subscribers.

C. Promotions and Endorsements

If you use Steam services (e.g. the Steam Curators' Lists or the Steam Broadcasting service) to promote or
endorse a product, service or event in return for any kind of consideration from a third party (including non­
monetary rewards such as free games), you must clearly indicate the source of such consideration to your
audience.

D. Representations and Warranties

You represent and warrant to us that you have sufficient rights in all User Generated Content to grant Valve and
other affected parties the licenses described under A. and B. above or in any license terms specific to the
applicable Workshop-Enabled App or Workshop page. This includes, without limitation, any kind of intellectual
property rights or other proprietary or personal rights affected by or included in the User Generated Content. In
8/13
               Case 2:21-cv-00563-JCC Document            36-4
                                                     Steam®        Filed
                                                            Subscriber     06/23/21 Page 76 of 160
                                                                       Agreement

particular, with respect to Workshop Contributions, you represent and warrant that the Workshop Contribution
was originally created by you (or, with respect to a Workshop Contribution to which others contributed besides
you, by you and the other contributors, and in such case that you have the right to submit such Workshop
Contribution on behalf of those other contributors).

You furthermore represent and warrant that the User Generated Content, your submission of that Content, and
your granting of rights in that Content does not violate any applicable contract, law or regulation.

7. DISCLAIMERS; LIMITATION OF LIABILITY; NO GUARANTEES; LIMITED WARRANTY ....

THIS SECTION 7 DOES NOT APPLY TO EU SUBSCRIBERS.

       • FOR AUSTRALIAN SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR
         MODIFY THE APPLICATION OF ANY GUARANTEE, RIGHT OR REMEDY THAT CANNOT BE
         SO EXCLUDED, RESTRICTED OR MODIFIED, INCLUDING THOSE CONFERRED BY THE
         AUSTRALIAN CONSUMER LAW (ACL). UNDER THE ACL, GOODS COME WITH
         GUARANTEES INCLUDING A GUARANTEE THAT GOODS ARE OF ACCEPTABLE QUALITY. IF
         THERE IS A FAILURE OF THIS GUARANTEE, YOU ARE ENTITLED TO A REMEDY (WHICH
         MAY INCLUDE HAVING THE GOODS REPAIRED OR REPLACED OR A REFUND). IF A REPAIR
         OR REPLACEMENT CANNOT BE PROVIDED OR THERE IS A MAJOR FAILURE, YOU ARE
         ENTITLED TO A REFUND.
       • FOR NEW ZEALAND SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR
         MODIFY THE APPLICATION OF ANY RIGHT OR REMEDY THAT CANNOT BE SO EXCLUDED,
         RESTRICTED OR MODIFIED INCLUDING THOSE CONFERRED BY THE NEW ZEALAND
         CONSUMER GUARANTEES ACT 1993. UNDER THIS ACT ARE GUARANTEES WHICH
         INCLUDE THAT GOODS AND SERVICES ARE OF ACCEPTABLE QUALITY. IF THIS
         GUARANTEE IS NOT MET THERE ARE ENTITLEMENTS TO HAVE THE SOFTWARE
         REMEDIED (WHICH MAY INCLUDE REPAIR, REPLACEMENT OR REFUND). IF A REMEDY
         CANNOT BE PROVIDED OR THE FAILURE IS OF A SUBSTANTIAL CHARACTER, THE ACT
         PROVIDES FOR A REFUND.

Prior to acquiring a Subscription, you should consult the product information made available on Steam,
including Subscription description, minimum technical requirements, and user reviews.

A. DISCLAIMERS

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, VALVE AND ITS AFFILIATES AND
SERVICE PROVIDERS EXPRESSLY DISCLAIM (I) ANY WARRANTY FOR STEAM, THE CONTENT
AND SERVICES, AND THE SUBSCRIPTIONS, AND (II) ANY COMMON LAW DUTIES WITH REGARD
TO STEAM, THE CONTENT AND SERVICES, AND THE SUBSCRIPTIONS, INCLUDING DUTIES OF
LACK OF NEGLIGENCE AND LACK OF WORKMANLIKE EFFORT. STEAM, THE CONTENT AND
SERVICES, THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION
THEREWITH ARE PROVIDED ON AN "AS IS" AND "AS AVAILABLE" BASIS, "WITH ALL FAULTS"
AND WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR NONINFRINGEMENT. ANY WARRANTY AGAINST INFRINGEMENT
THAT MAY BE PROVIDED IN SECTION 2-312 OF THE UNITED STATES UNIFORM COMMERCIAL
CODE AND/OR IN ANY OTHER COMPARABLE STATE STATUTE IS EXPRESSLY DISCLAIMED.
ALSO, THERE IS NO WARRANTY OF TITLE, NON-INTERFERENCE WITH YOUR ENJOYMENT, OR
AUTHORITY IN CONNECTION WITH STEAM, THE CONTENT AND SERVICES, THE
SUBSCRIPTIONS, OR INFORMATION AVAILABLE IN CONNECTION THEREWITH.

ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE
UNITED STATES UNIFORM COMMERCIAL CODE IS EXPRESSLY DISCLAIMED.

9/13
           Case 2:21-cv-00563-JCC Document  36-4
                                       Steam®        Filed
                                              Subscriber     06/23/21 Page 77 of 160
                                                         Agreement

B. LIMITATION OF LIABILITY

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE, ITS
LICENSORS, NOR THEIR AFFILIATES, NOR ANY OF VALVE'S SERVICE PROVIDERS, SHALL BE
LIABLE IN ANY WAY FOR LOSS OR DAMAGE OF ANY KIND RESULTING FROM THE USE OR
INABILITY TO USE STEAM, YOUR ACCOUNT, YOUR SUBSCRIPTIONS AND THE CONTENT AND
SERVICES INCLUDING, BUT NOT LIMITED TO, LOSS OF GOODWILL, WORK STOPPAGE,
COMPUTER FAILURE OR MALFUNCTION, OR ANY AND ALL OTHER COMMERCIAL DAMAGES
OR LOSSES. IN NO EVENT WILL VALVE BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES, OR ANY OTHER DAMAGES
ARISING OUT OF OR IN ANY WAY CONNECTED WITH STEAM, THE CONTENT AND SERVICES,
THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH, OR
THE DELAY OR INABILITY TO USE THE CONTENT AND SERVICES, SUBSCRIPTIONS OR ANY
INFORMATION, EVEN IN THE EVENT OF VALVE'S OR ITS AFFILIATES' FAULT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, OR BREACH OF VALVE'S WARRANTY AND EVEN IF IT HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS AND LIABILITY
EXCLUSIONS APPLY EVEN IF ANY REMEDY FAILS TO PROVIDE ADEQUATE RECOMPENSE.

BECAUSE SOME STATES OR JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR THE
LIMITATION OF LIABILITY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES, IN SUCH STATES
OR JURISDICTIONS, EACH OF VALVE, ITS LICENSORS, AND ITS AFFILIATES' LIABILITY SHALL
BE LIMITED TO THE FULL EXTENT PERMITTED BY LAW.

C. NO GUARANTEES

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE NOR ITS
AFFILIATES GUARANTEE CONTINUOUS, ERROR-FREE, VIRUS-FREE OR SECURE OPERATION
AND ACCESS TO STEAM, THE CONTENT AND SERVICES, YOUR ACCOUNT AND/OR YOUR
SUBSCRIPTIONS(S) OR ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH.

D. LIMITED WARRANTY

CERTAIN HARDWARE PURCHASED FROM VALVE IS SUBJECT TO A LIMITED WARRANTY, [OR
DEPENDING ON YOUR LOCATION, A STATUTORY WARRANTY] WHICH IS DESCRIBED IN DETAIL
HERE.

8. AMENDMENTS TO THIS AGREEMENT ....

PLEASE NOTE: If you are a consumer with place of residence in Germany, a different version of Section 8
applies to you, which is available here.

This Agreement may at any time be mutually amended by your explicit consent to changes proposed by Valve.
Furthermore, Valve may amend this Agreement (including any Subscription Terms or Rules of Use) unilaterally
at any time in its sole discretion. In this case, you will be notified by e-mail of any amendment to this Agreement
made by Valve within 60 (sixty) days before the entry into force of the said amendment. You can view the
Agreement at any time at htm://www.steamP-owered.com/. Your failure to cancel your Account within thirty (30)
days after the entry into force of the amendments, will constitute your acceptance of the amended terms. If you
don't agree to the amendments or to any of the terms in this Agreement, your only remedy is to cancel your
Account or to cease use of the affected Subscription(s). Valve shall not have any obligation to refund any fees
that may have accrued to your Account before cancellation of your Account or cessation of use of any
Subscription, nor shall Valve have any obligation to prorate any fees in such circumstances.

9. TERM AND TERMINATION ....

A. Term
10/13
              Case 2:21-cv-00563-JCC Document              36-4
                                                      Steam®        Filed
                                                             Subscriber     06/23/21 Page 78 of 160
                                                                        Agreement

The term of this Agreement (the "Tenn") commences on the date you first indicate your acceptance of these
terms, and will continue in effect until otherwise terminated in accordance with this Agreement.

B. Termination by You

You may cancel your Account at any time. You may cease use of a Subscription at any time or, if you choose,
you may request that Valve terminate your access to a Subscription. However, Subscriptions are not transferable,
and even if your access to a Subscription for a particular game or application is terminated, the original
activation key will not be able to be registered to any other account, even if the Subscription was obtained in a
retail store. Access to Subscriptions purchased as a part of a pack or bundle cannot be terminated individually,
termination of access to one game within the bundle will result in termination of access to all games purchased
in the pack. Your cancellation of an Account, or your cessation of use of any Subscription or request that access
to a Subscription be terminated, will not entitle you to any refund, including of any Subscription fees. Valve
reserves the right to collect fees, surcharges or costs incurred prior to the cancellation of your Account or
termination of your access to a particular Subscription. In addition, you are responsible for any charges incurred
to third-party vendors or content providers before your cancellation.

C. Termination by Valve

Valve may cancel your Account or any particular Subscription(s) at any time in the event that (a) Valve ceases
providing such Subscriptions to similarly situated Subscribers generally, or (b) you breach any terms of this
Agreement (including any Subscription Terms or Rules of Use). In the event that your Account or a particular
Subscription is terminated or cancelled by Valve for a violation of this Agreement or improper or illegal activity,
no refund, including of any Subscription fees or of any unused funds in your Steam Wallet, will be granted.

D. Survival of Terms

Sections 2(C), 2(D), 2(F), 2(G), 3(A), 3(8), 3(0), 3(H), and 5 - 12 will survive any expiration or termination of
this Agreement.

10. APPLICABLE LAW/JURISDICTION ....

For All Customers Outside the European Union:

You agree that this Agreement shall be deemed to have been made and executed in the State of Washington,
U.S.A., and any dispute arising hereunder shall be resolved in accordance with the law of Washington excluding
the law of conflicts and the Convention on Contracts for the International Sale of Goods. Subject to Section 11
(Dispute Resolution/Binding Arbitration/Class Action Waiver) below, you agree that any claim asserted in any
legal proceeding by you against Valve shall be commenced and maintained exclusively in any state or federal
court located in King County, Washington, having subject matter jurisdiction with respect to the dispute between
the parties and you hereby consent to the exclusive jurisdiction of such courts. In any dispute arising under this
Agreement, the prevailing party will be entitled to attorneys' fees and expenses.

For EU Customers:

In the event of a dispute relating to the interpretation, the performance or the validity of the Subscriber
Agreement, an amicable solution will be sought before any legal action. You can file your complaint at
httP-://helP-.steamP-owered.com. In case of failure, you may, within one year of the failed request, file an online
complaint on the European Commission's Online Dispute Resolution website:
httP-s://webgate.ec.euroP-a.eu/odr/main/index.cfm?event=main.home.chooseLangyag�, or on the European
Consumer Center's website: httJ2://www.euroP-e-consommateurs.eu/index.P-hP-?id=2514.

In the event that out-of-court dispute resolutions fail, the dispute may be brought before the competent courts.

11. DISPUTE RESOLUTION/BINDING ARBITRATION/CLASS ACTION WAIVER ....
11/13
               Case 2:21-cv-00563-JCC Document           36-4
                                                    Steam®        Filed
                                                           Subscriber     06/23/21 Page 79 of 160
                                                                      Agreement

This Section 11 shall apply to the maximum extent permitted by applicable law. Ifthe laws ofyour jurisdiction
prohibit the application ofsome or all ofthe provisions ofthis Section notwithstanding Section 10 (Applicable
Law/Jurisdiction), such provisions will not apply to you. IN PARTICULAR, IF YOU LIVE IN THE
EUROPEAN UNION, THIS SECTION 11 DOES NOT APPLY TO YOU.

Most user concerns can be resolved by use ofour Steam support site at htms://sum�ort.steamP-owered.com/. If
Valve is unable to resolve your concerns and a dispute remains between you and Valve, this Section explains
how the parties have agreed to resolve it.

YOU AND VALVE AGREE TO RESOLVE ALL DISPUTES AND CLAIMS BETWEEN US IN
INDIVIDUAL BINDING ARBITRATION. THAT INCLUDES, BUT IS NOT LIMITED TO, ANY CLAIMS
ARISING OUT OF OR RELATING TO: (i) ANY ASPECT OF THE RELATIONSHIP BETWEEN US; (ii)
THIS AGREEMENT; OR (iii) YOUR USE OF STEAM, YOUR ACCOUNT OR THE CONTENT AND
SERVICES. IT APPLIES REGARDLESS OF WHETHER SUCH CLAIMS ARE BASED IN CONTRACT,
TORT, STATUTE, FRAUD, UNFAIR COMPETITION, MISREPRESENTATION OR ANY OTHER LEGAL
THEORY.

However, this Section does not apply to the following types ofclaims or disputes, which you or Valve may bring
in any court with jurisdiction: (i) claims ofinfringement or other misuse ofintellectual property rights, including
such claims seeking injunctive relief; and (ii) claims related to or arising from any alleged unauthorized use,
piracy or theft.

This Section does not prevent you from bringing your dispute to the attention ofany federal, state, or local
government agencies that can, ifthe law allows, seek relieffrom us for you.

An arbitration is a proceeding before a neutral arbitrator, instead ofbefore a judge or jury. Arbitration is less
formal than a lawsuit in court, and provides more limited discovery. It follows different rules than court
proceedings, and is subject to very limited review by courts. The arbitrator will issue a written decision and
provide a statement ofreasons ifrequested by either party. YOU UNDERSTAND THAT YOU AND VALVE
ARE GIVING UP THE RIGHT TO SUE IN COURT AND TO HAVE A TRIAL BEFORE A JUDGE OR
JURY.

You and Valve agree to make reasonable, good faith efforts to informally resolve any dispute before initiating
arbitration. A party who intends to seek arbitration must first send the other a written notice that describes the
nature and basis ofthe claim or dispute and sets forth the reliefsought. Ifyou and Valve do not reach an
agreement to resolve that claim or dispute within 30 days after the notice is received, you or Valve may
commence an arbitration. Written notice to Valve must be sent via postal mail to: ATTN: Arbitration Notice,
Valve Corporation, P.O. Box 1688, Bellevue, WA 98004.

The Federal Arbitration Act applies to this Section. The arbitration will be governed by the Commercial
Arbitration Rules ofthe American Arbitration Association ("AAA") and, where applicable, the AAA's
Supplementary Procedures for Consumer Related Disputes, as modified by this Agreement, both ofwhich are
available at htm://www.adr.org. The arbitrator is bound by the terms ofthis Agreement.

The AAA will administer the arbitration. It may be conducted through the submission ofdocuments, by phone,
or in person in the county where you live or at another mutually agreed location.

Ifyou seek $10,000 or less, Valve agrees to reimburse your filing fee and your share ofthe arbitration costs,
including your share ofarbitrator compensation, at the conclusion ofthe proceeding, unless the arbitrator
determines your claims are frivolous or costs are umeasonable as determined by the arbitrator. Valve agrees not
to seek its attorneys' fees or costs in arbitration unless the arbitrator determines your claims are frivolous or
costs are umeasonable as determined by the arbitrator. Ifyou seek more than $10,000, the arbitration costs,
including arbitrator compensation, will be split between you and Valve according to the AAA Commercial
Arbitration Rules and the AAA's Supplementary Procedures for Consumer Related Disputes, ifapplicable.

12/13
               Case 2:21-cv-00563-JCC Document             36-4
                                                      Steam®        Filed
                                                             Subscriber     06/23/21 Page 80 of 160
                                                                        Agreement

YOU AND VALVE AGREE NOT TO BRING OR PARTICIPATE IN A CLASS OR REPRESENTATIV E
ACTION, PRIVATE ATTORNEY GENERAL ACTION OR COLLECTIV E ARBITRATION, EV EN IF AAA's
PROCEDURES OR RULES WOULD OTHERWISE ALLOW ONE. THE ARBITRATOR MAY AWARD
RELIEF ONLY IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE
EXTENT OF THAT PARTY'S INDIVIDUAL CLAIM. You and Valve also agree not to seek to combine any
action or arbitration with any other action or arbitration without the consent of all parties to this Agreement and
all other actions or arbitrations.

If the agreement in this Section not to bring or participate in a class or representative action, private attorney
general action or collective arbitration should be found illegal or unenforceable, you and Valve agree that it shall
not be severable, that this entire Section shall be unenforceable and any claim or dispute would be resolved in
court and not in collective arbitration.

Notwithstanding this Section, you have the right to litigate any dispute in small claims court, if all the
requirements of the small claims court, including any limitations on jurisdiction and the amount at issue in the
dispute, are satisfied.

12. MISCELLANEOUS ...

Except as otherwise expressly set forth in this Agreement, in the event that any provision of this Agreement shall
be held by a court or other tribunal of competent jurisdiction to be unenforceable, such provision will be
enforced to the maximum extent permissible and the remaining portions of this Agreement shall remain in full
force and effect. This Agreement, including any Subscription Terms, Rules of Use, the Valve Privacy Policy, and
the Valve Hardware Warranty Policy, constitutes and contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes any prior oral or written agreements. You agree that this
Agreement is not intended to confer and does not confer any rights or remedies upon any person other than the
parties to this Agreement.

Valve's obligations are subject to existing laws and legal process and Valve may comply with law enforcement
or regulatory requests or requirements notwithstanding any contrary term.

You agree to comply with all applicable import/export laws and regulations. You agree not to export the Content
and Services or Hardware or allow use of your Account by individuals of any terrorist supporting countries to
which encryption exports are at the time of exportation restricted by the U.S. Bureau of Export Administration.
You represent and warrant that you are not located in, under the control of, or a national or resident of any such
prohibited country.

This Agreement was last updated on August 31st, 2017 ("Revision Date"). If you were a Subscriber before the
Revision Date, it replaces your existing agreement with Valve or Valve SARL on the day that you explicitly
accept it. If you prefer to continue using Steam and your existing Subscriptions under the version of the
Agreement in effect prior to the Revision Date, you are free to do so.




13/13
                     Case 2:21-cv-00563-JCC Document  36-4
                                                 Steam®        Filed
                                                        Subscriber     06/23/21 Page 81 of 160
                                                                   Agreement


STEAM® SUBSCRIBER AGREEMENT

Table of contents:

         1. Registration as a subscriber; aI212lication of terms to Y.OU;_Y.our account
         2. Licences
         3. Billing ,._ P-2Y.ment and other subscri1;1tions
         4. Online conduct. cheating and illegal behavior
         5. Third 1;1a!:!)'. content
         6. User generated content
         7. Disclaimers; limitation of liabilitY.;_JJQ_guarantees: limited warrantY.
         8. Amendments to this agreement
         9. Term and termination
       10. 81;11;1licable law/jurisdiction
        11. Dis1;1ute resolution/binding arbitration/class action waiver
        12. Miscellaneous

This Steam Subscriber Agreement ("Agreement") is a legal document that explains your rights and obligations as a subscriber of Steam from Valve
Corporation ("Valve"). Please read it carefully.

SECTION 11 CONTAINS A BINDING ARBITRATION AGREEMENT AND CLASS ACTION WAIVER. IT MAY AFFECT YOUR LEGAL RIGHTS.
PLEASE READ IT. IF YOU ARE A CUSTOMER WITH RESIDENCE IN THE EUROPEAN UNION, SECTION 11 DOES NOT APPLY TO YOU.

1. REGISTRATION AS A SUBSCRIBER: APPLICATION OF TERMS TO Y OU: YOUR ACCOUNT •

Steam is an online service offered by Valve.

You become a subscriber of Steam ("Subscriber") by completing the registration of a Steam user account. This Agreement takes effect as soon as
you indicate your acceptance of these terms. You may not become a subscriber if you are under the age of 13. Steam is not intended for children
under 13 and Valve will not knowingly collect personal information from children under the age of 13.

A. Contracting Party

For any interaction with Steam your contractual relationship is with Valve. Except as otherwise indicated at the time of the transaction (such as in the
case of purchases from another Subscriber in a Subscription Marketplace), any transactions for Subscriptions (as defined below) you make on Steam
are being made from Valve.

B. Subscriptions; Content and Services

As a Subscriber you may obtain access to certain services, software and content available to Subscribers. The Steam client software and any other
software, content, and updates you download or access via Steam, including but not limited to Valve or third-party video games and in-game content,
and any virtual items you trade, sell or purchase in a Steam Subscription Marketplace are referred to in this Agreement as "Content and Services":
the rights to access and/or use any Contents and Services accessible through Steam are referred to in this Agreement as "Subscriptions."

Each Subscription allows you to access particular Content and Services. Some Subscriptions may impose additional terms specific to that
Subscription ("Subscription Terms") (for example, an end user license agreement specific to a particular game, or terms of use specific to a particular
product or feature of Steam). Also, additional terms (for example, payment and billing procedures) may be posted on htt1;1://www.steam1;1owered.com
or within the Steam service ("Rules of Use"). Rules of Use include the Steam Online Conduct Rules htt1;1://steam1;1owered.com/index.1;1hl;!2
area = online conduct and the Steam Refund Policy htt1;1://store.steam1;1owered.com/steam refunds. The Subscription Terms, the Rules of Use, and
the Valve Privacy Policy (which can be found at http://www.valvesoftware.com/privacY.,htm) are binding on you once you indicate your acceptance of
them or of this Agreement, or otherwise become bound by them as described in Section 8 (Amendments to this Agreement).

C. Your Account

When you complete Steam's registration process, you create a Steam account ("Account"). Your Account may also include billing information you
provide to Valve for the purchase of Subscriptions, Content and Services and any physical merchandise offered for purchase through Steam
("Hardware"). You may not reveal, share or otherwise allow others to use your password or Account except as otherwise specifically authorized by
Valve. You are responsible for the confidentiality of your login and password and for the security of your computer system. Valve is not responsible for
the use of your password and Account or for all of the communication and activity on Steam that results from use of your login name and password by
you, by any person to whom you may have intentionally or by negligence disclosed your login and/or password in violation of this confidentiality
provision. Unless it results from Valve's negligence or fault, Valve is not responsible for the use of your Account by a person who fraudulently used
your login and password without your permission. If you believe that the confidentiality of your login and/or password may have been compromised,
you must notify Valve via the support form (!ill1;1s://sup1;1ort.steam1;1owered.com/newticket.1;1hp) without any delay.


1/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 82 of 160
                                                                 Agreement

Your Account, including any information pertaining to it (e.g.: contact information, billing information, Account history and Subscriptions, etc.), is strictly
personal. You may therefore not sell or charge others for the right to use your Account, or otherwise transfer your Account, nor may you sell, charge
others for the right to use, or transfer any Subscriptions other than if and as expressly permitted by this Agreement (including any Subscription Terms
or Rules of Use) or as otherwise specifically permitted by Valve.

D. Payment Processing

Payment processing related to Content and Services and/or physical goods purchased on Steam is performed by either Valve Corporation directly or
by Valve's fully owned subsidiary Valve GmbH on behalf of Valve Corporation depending on the type of payment method used. If your card was
issued outside the United States, your payment may be processed via a European acquirer by Valve GmbH on behalf of Valve Corporation. For any
other type of purchases, payment will be collected by Valve Corporation directly. In any case, delivery of Content and Services as well as physical
goods is performed by Valve Corporation.

2. LICENSES    &




A. General Content and Services License

Steam and your Subscription(s) require the automatic download and installation of Content and Services onto your computer. Valve hereby grants,
and you accept, a non-exclusive license and right, to use the Content and Services for your personal, non-commercial use (except where commercial
use is expressly allowed herein or in the applicable Subscription Terms). T his license ends upon termination of (a) this Agreement or (b) a
Subscription that includes the license. T he Content and Services are licensed, not sold. Your license confers no title or ownership in the Content and
Services. To make use of the Content and Services, you must have a Steam Account and you may be required to be running the Steam client and
maintaining a connection to the Internet.

For reasons that include, without limitation, system security, stability, and multiplayer interoperability, Steam may need to automatically update, pre­
load, create new versions of or otherwise enhance the Content and Services and accordingly, the system requirements to use the Content and
Services may change over time. You consent to such automatic updating. You understand that this Agreement (including applicable Subscription
Terms) does not entitle you to future updates, new versions or other enhancements of the Content and Services associated with a particular
Subscription, although Valve may choose to provide such updates, etc. in its sole discretion.

B. Beta Software License

Valve may from time to time make software accessible to you via Steam prior to the general commercial release of such software ("Beta Software").
You are not required to use Beta Software, but if Valve offers it, you may elect to use it under the following terms. Beta Software will be deemed to
consist of Content and Services, and each item of Beta Software provided will be deemed a Subscription for such Beta Software, with the following
provisions specific to Beta Software:

      • Your right to use the Beta Software may be limited in time, and may be subject to additional Subscription Terms;
      • Valve or any Valve affiliate may request or require that you provide suggestions, feedback, or data regarding your use of the Beta Software,
        which will be deemed User Generated Content under Section 6 (User Generated Content) below; and
      • In addition to the waivers and limitations of liability for all Software under Section 7 (Disclaimers; Limitations on Liability; No Guarantees;
        Limited Warranty) below as applicable, you specifically acknowledge that Beta Software is only released for testing and improvement purposes,
         in particular to provide Valve with feedback on the quality and usability of said Beta Software, and therefore contains errors, is not final and may
        create incompatibilities or damage to your computer, data, and/or software. If you decide to install and/or use Beta Software, you shall only use
         it in compliance with its purposes, i.e. for testing and improvement purposes and in any case not on a system or for purposes where the
         malfunction of the Beta Software can cause any kind of damage. In particular, maintain full backups of any system that you choose to install
         Beta Software on.

C. License to Use Valve Developer Tools

Your Subscription(s) may include access to various Valve tools that can be used to create content ("Developer Tools"). Some examples include: the
Valve software development kit (the "SOK") for a version of the computer game engine known as "Source" (the "Source Engine") and the associated
Valve Hammer editor, T he Source® Filmmaker Software, or in-game tools through which you can edit or create derivative works of a Valve game.
Particular Developer Tools (for example, T he Source® Filmmaker Software) may be distributed with separate Subscription Terms that are different
from the rules set forth in this Section. Otherwise, you may use the Developer Tools, and you may use, reproduce, publish, perform, display and
distribute any content you create using the Developer Tools, however you wish, but solely on a non-commercial basis.

If you would like to use the Source Engine SOK or other Valve Developer Tools for commercial use, please contact Valve at
sourceengine@valvesoftware.com.

D. License to Use Valve Game Content in Fan Art.

Valve appreciates the community of Subscribers that creates fan art, fan fiction, and audio-visual works that reference Valve games ("Fan Art"). You
may incorporate content from Valve games into your Fan Art. Except as otherwise set forth in this Section or in any Subscription Terms, you may use,



2/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 83 of 160
                                                                 Agreement

reproduce, publish, perform, display and distribute Fan Art that incorporates content from Valve games however you wish, but solely on a non­
commercial basis.

If you incorporate any third-party content in any Fan Art, you must be sure to obtain all necessary rights from the owner of that content.

Commercial use of some Valve game content is permitted via features such as Steam Workshop or a Steam Subscription Marketplace. Terms
applicable to that use are set forth in Section 3.D. and 6.B. below and in any Subscription Terms provided for those features.

To view the Valve video policy containing additional terms covering the use of audio-visual works incorporating Valve intellectual property or created
with T he Source® Filmmaker Software, please click here: htti;i://www.valvesoftware.com/videoi;iolicY..html

E. License to Use Valve Dedicated Server Software

Your Subscription(s) may contain access to the Valve Dedicated Server Software. If so, you may use the Valve Dedicated Server Software on an
unlimited number of computers for the purpose of hosting online multiplayer games of Valve products. If you wish to operate the Valve Dedicated
Server Software, you will be solely responsible for procuring any Internet access, bandwidth, or hardware for such activities and will bear all costs
associated therewith.

F. Ownership of Content and Services

All title, ownership rights and intellectual property rights in and to the Content and Services and any and all copies thereof, are owned by Valve and/or
its or its affiliates' licensors. All rights are reserved, except as expressly stated herein. T he Content and Services is protected by copyright laws,
international copyright treaties and conventions and other laws. T he Content and Services contains certain licensed materials and Valve's and its
affiliates' licensors may protect their rights in the event of any violation of this Agreement.

G. Restrictions on Use of Content and Services

You may not use the Content and Services for any purpose other than the permitted access to Steam and your Subscriptions, and to make personal,
non-commercial use of your Subscriptions, except as otherwise permitted by this Agreement or applicable Subscription Terms. Except as otherwise
permitted under this Agreement (including any Subscription Terms or Rules of Use), or under applicable law notwithstanding these restrictions, you
may not, in whole or in part, copy, photocopy, reproduce, publish, distribute, translate, reverse engineer, derive source code from, modify,
disassemble, decompile, create derivative works based on, or remove any proprietary notices or labels from the Content and Services or any
software accessed via Steam without the prior consent, in writing, of Valve.

You are entitled to use the Content and Services for your own personal use, but you are not entitled to: (i) sell, grant a security interest in or transfer
reproductions of the Content and Services to other parties in any way, nor to rent, lease or license the Content and Services to others without the
prior written consent of Valve, except to the extent expressly permitted elsewhere in this Agreement (including any Subscription Terms or Rules of
Use); (ii) host or provide matchmaking services for the Content and Services or emulate or redirect the communication protocols used by Valve in any
network feature of the Content and Services, through protocol emulation, tunneling, modifying or adding components to the Content and Services,
use of a utility program or any other techniques now known or hereafter developed, for any purpose including, but not limited to network play over the
Internet, network play utilizing commercial or non-commercial gaming networks or as part of content aggregation networks, websites or services,
without the prior written consent of Valve; or (iii) exploit the Content and Services or any of its parts for any commercial purpose, except as expressly
permitted elsewhere in this Agreement (including any Subscription Terms or Rules of Use).

3. BILLING, PAYMENT AND OTHER SUBSCRIPT IONS •

All charges incurred on Steam, and all purchases made with the Steam Wallet, are payable in advance and final, except as described in Section 7
below and in the Steam Refund Policy htti;i://store.steami;iowered.com/steam refunds.

A. Payment Authorization

When you provide payment information to Valve or to one of its payment processors, you represent to Valve that you are the authorized user of the
card, PIN, key or account associated with that payment, and you authorize Valve to charge your credit card or to process your payment with the
chosen third-party payment processor for any Subscription, Steam Wallet funds, Hardware or other fees incurred by you. Valve may require you to
provide your address or other information in order to meet their obligations under applicable tax law.

For Subscriptions purchased based on an agreed usage period, where recurring payments are made in exchange for continued use ("Recurring
Payment Subscriptions"), by continuing to use the Recurring Payment Subscription you agree and reaffirm that Valve is authorized to charge your
credit card (or your Steam Wallet, if funded), or to process your payment with any other applicable third-party payment processor, for any applicable
recurring payment amounts. If you have purchased any Recurring Payment Subscriptions, you agree to notify Valve promptly of any changes to your
credit card account number, its expiration date and/or your billing address, or your PayPal or other payment account number, and you agree to notify
Valve promptly if your credit card or PayPal or other payment account expires or is cancelled for any reason.

If your use of Steam is subject to any type of use or sales tax, then Valve may also charge you for those taxes, in addition to the Subscription or other
fees published in the Rules of Use. T he European Union VAT ("VAT") tax amounts collected by Valve reflect VAT due on the value of any Content and
Services, Hardware or Subscription.

3/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 84 of 160
                                                                 Agreement

You agree that you will not use IP proxying or other methods to disguise the place of your residence, whether to circumvent geographical restrictions
on game content, to purchase at pricing not applicable to your geography, or for any other purpose. If you do this, Valve may terminate your access to
your Account.

B. Responsibility for Charges Associated With Your Account

As the Account holder, you are responsible for all charges incurred, including applicable taxes, and all purchases made by you or anyone that uses
your Account, including your family or friends. If you cancel your Account, Valve reserves the right to collect fees, surcharges or costs incurred before
cancellation. Any delinquent or unpaid Accounts must be settled before Valve will allow you to register again.

C. Steam Wallet

Steam may make available an account balance associated with your Account (the "Steam Wallet"). The Steam Wallet is neither a bank account nor
any kind of payment instrument. It functions as a prepaid balance to purchase Content and Services. You may place funds in your Steam Wallet up to
a maximum amount determined by Valve, by credit card, prepaid card, promotional code, or any other payment method accepted by Steam. Within
any twenty-four (24) hour period, the total amount stored in your Steam Wallet plus the total amount spent out of your Steam Wallet, in the aggregate,
may not exceed US$2,000 or its equivalent in your applicable local currency -- attempted deposits into your Steam Wallet that exceed this threshold
may not be credited to your Steam Wallet until your activity falls below this threshold. Valve may change or impose different Steam Wallet balance
and usage limits from time to time.

You will be notified by e-mail of any change to the Steam Wallet balance and usage limits within sixty (60) days before the entry into force of the said
change. Your continued use of your Steam Account more than thirty (30) days after the entry into force of the changes, will constitute your acceptance
of the changes. If you don't agree to the changes, your only remedy is to terminate your Steam Account or to cease use of your Steam Wallet. Valve
shall not have any obligation to refund any credits remaining on your Steam Wallet in this case.

You may use Steam Wallet funds to purchase Subscriptions, including by making in-game purchases where Steam Wallet transactions are enabled,
and Hardware. F unds added to the Steam Wallet are non-refundable and non-transferable. Steam Wallet funds do not constitute a personal property
right, have no value outside Steam and can only be used to purchase Subscriptions and related content via Steam (including but not limited to games
and other applications offered through the Steam Store, or in a Steam Subscription Marketplace) and Hardware. Steam Wallet funds have no cash
value and are not exchangeable for cash. Steam Wallet funds that are deemed unclaimed property may be turned over to the applicable authority.

D. Trading and Sales of Subscriptions Between Subscribers

Steam may include one or more features or sites that allow Subscribers to trade, sell or purchase certain types of Subscriptions (for example, license
rights to virtual items) with, to or from other Subscribers ("Subscription Marketplaces"). An example of a Subscription Marketplace is the Steam
Community Market. By using or participating in Subscription Marketplaces, you authorize Valve, on its own behalf or as an agent or licensee of any
third-party creator or publisher of the applicable Subscriptions in your Account, to transfer those Subscriptions from your Account in order to give
effect to any trade or sale you make.

Valve may charge a fee for trades or sales in a Subscription Marketplace. Any fees will be disclosed to you prior to the completion of the trade or sale.

If you complete a trade, sale or purchase in a Subscription Marketplace, you acknowledge and agree that you are responsible for taxes, if any, which
may be due with respect to your transactions, including sales or use taxes, and for compliance with applicable tax laws. Proceeds from sales you
make in a Subscription Marketplace may be considered income to you for income tax purposes. You should consult with a tax specialist to determine
your tax liability in connection with your activities in any Subscription Marketplace.

You understand and acknowledge that Valve may decide to cease operation of any Subscription Marketplace, change the fees that it charges or
change the terms or features of the Steam Subscription Marketplace. Valve shall have no liability to you because of any inability to trade
Subscriptions in the Steam Trading Marketplace, including because of discontinuation or changes in the terms, features or eligibility requirements of
any Subscription Marketplace.

You also understand and acknowledge that Subscriptions traded, sold or purchased in any Subscription Marketplace are license rights, that you have
no ownership interest in such Subscriptions, and that Valve does not recognize any transfers of Subscriptions (including transfers by operation of law)
that are made outside of Steam.

E. Retail Purchase

Valve may offer or require a Subscription for purchasers of retail packaged product versions or OEM versions of Valve products. The "CD-Key" or
"Product Key" accompanying such versions is used to activate your Subscription.

F. Steam Authorized Resellers

You may purchase a Subscription through an authorized reseller of Valve. The "Product Key" accompanying such purchase will be used to activate
your Subscription. If you purchase a Subscription from an authorized reseller of Valve, you agree to direct all questions regarding the Product Key to
that reseller.


4/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 85 of 160
                                                                 Agreement
G. Free Subscriptions

In some cases, Valve may offer a free Subscription to certain services, software and content. As with all Subscriptions, you are always responsible for
any Internet service provider, telephone, and other connection fees that you may incur when using Steam, even when Valve offers a free
Subscription.

H. Third Party Sites

Steam may provide links to other third party sites. Some of these sites may charge separate fees, which are not included in and are in addition to any
Subscription or other fees that you may pay to Valve. Steam may also provide access to third-party vendors, who provide content, goods and/or
services on Steam or the Internet. Any separate charges or obligations you incur in your dealings with these third parties are your responsibility. Valve
makes no representations or warranties, either express or implied, regarding any third party site. In particular, Valve makes no representation or
warranty that any service or subscription offered via third-party vendors will not change or be suspended or terminated.

4. ONLINE CONDUCT, CHEATING AND ILLEGAL BEHAVIOR •

Your online conduct and interaction with other Subscribers should be guided by common sense and basic etiquette. They must notably comply with
the Steam Online Conduct rules, to be found at httR://steamRowered.com/index.J2!:m?area = online conduct". Depending on terms of use imposed by
third parties who host particular games or other services, additional requirements may also be provided in the Subscription Terms applicable to a
particular Subscription.

Steam and the Content and Services may include functionality designed to identify software or hardware processes or functionality that may give a
player an unfair competitive advantage when playing multiplayer versions of any Content and Services or modifications of Content and Services
("Cheats"). You agree that you will not create Cheats or assist third parties in any way to create or use Cheats. You agree that you will not directly or
indirectly disable, circumvent, or otherwise interfere with the operation of software designed to prevent or report the use of Cheats. You acknowledge
and agree that either Valve or any online multiplayer host may refuse to allow you to participate in certain online multiplayer games if you use Cheats
in connection with Steam or the Content and Services. Further, you acknowledge and agree that an online multiplayer host may report your use of
Cheats to Valve, and Valve may communicate your history of use of Cheats to other online multiplayer hosts. Valve may terminate your Account or a
particular Subscription for any conduct or activity that is illegal, constitutes a Cheat, or otherwise negatively affects the enjoyment of Steam by other
Subscribers. You acknowledge that Valve is not required to provide you notice before terminating your Subscription(s) and/or Account.

You may not use Cheats, automation software (bots), mods, hacks, or any other unauthorized third-party software, to modify or automate any
Subscription Marketplace process.

5. THIRD PARTY CONTENT •

In regard to all Subscriptions, Contents and Services that are not authored by Valve, Valve does not screen such third party content available on
Steam or through other sources. Valve assumes no responsibility or liability for such third party content. Some third party application software is
capable of being used by businesses for business purposes - however, you may only acquire such software via Steam for private personal use.

6. USER GENERATED CONTENT •

A. General Provisions

Steam provides interfaces and tools for you to be able to generate content and make it available to other users and/or to Valve at your sole discretion.
"User Generated Content" means any content you make available to other users through your use of multi-user features of Steam, or to Valve or its
affiliates through your use of the Content and Services or otherwise.

When you upload your content to Steam to make it available to other users and/or to Valve, you grant Valve and its affiliates the worldwide, non­
exclusive, right to use, reproduce, modify, create derivative works from, distribute, transmit, transcode, translate, broadcast, and otherwise
communicate, and publicly display and publicly perform, your User Generated Content, and derivative works of your User Generated Content, for the
purpose of the operation, distribution and promotion of the Steam service, Steam games or other Steam offerings. This license is granted to Valve as
the content is uploaded on Steam for the entire duration of the intellectual property rights. It may be terminated if Valve is in breach of the license and
has not cured such breach within fourteen (14) days from receiving notice from you sent to the attention of the Valve Legal Department at the
applicable Valve address noted on this Privacy Policy page. The termination of said license does not affect the rights of any sub-licensees pursuant to
any sub-license granted by Valve prior to termination of the license. Valve is the sole owner of the derivative works created by Valve from your
Content, and is therefore entitled to grant licenses on these derivative works. If you use Valve cloud storage, you grant us a license to store your
information as part of that service. Valve may place limits on the amount of storage you may use.

If you provide Valve with any feedback or suggestions about Steam, the Content and Services, or any Valve products or services, Valve is free to use
the feedback or suggestions however it chooses, without any obligation to account to you.

B. Content Uploaded to the Steam Workshop

Some games or applications available on Steam ("Workshop-Enabled Apps") allow you to create User Generated Content based on or using the
Workshop-Enabled App, and to submit that User Generated Content (a "Workshop Contribution") to one or more Steam Workshop web pages.

5/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 86 of 160
                                                                 Agreement

Workshop Contributions can be viewed by the Steam community, and for some categories of Workshop Contributions users may be able to interact
with, download or purchase the Workshop Contribution. In some cases, Workshop Contributions may be considered for incorporation by Valve or a
third-party developer into a game or into a Subscription Marketplace.

You understand and agree that Valve is not obligated to use, distribute, or continue to distribute copies of any Workshop Contribution and reserves
the right, but not the obligation, to restrict or remove Workshop Contributions for any reason.

Specific Workshop-Enabled Apps or Workshop web pages may contain special terms ("App-Specific Terms") that supplement or change the terms set
out in this Section. In particular, where Workshop Contributions are distributed for a fee, App-Specific Terms will address how revenue may be
shared. Unless otherwise specified in App-Specific Terms (if any), the following general rules apply to Workshop Contributions.

      • Workshop Contributions are Subscriptions, and therefore you agree that any Subscriber receiving distribution of your Workshop Contribution
        will have the same rights to use your Workshop Contribution (and will be subject to the same restrictions) as are set out in this Agreement for
        any other Subscriptions.
      • Notwithstanding the license described in Section 6.A., Valve will only have the right to modify or create derivative works from your Workshop
        Contribution in the following cases: (a) Valve may make modifications necessary to make your Contribution compatible with Steam and the
        Workshop functionality or user interface, and (b) Valve or the applicable developer may make modifications to Workshop Contributions that are
        accepted for in-Application distribution as it deems necessary or desirable to enhance gameplay.
      • You may, in your sole discretion, choose to remove a Workshop Contribution from the applicable Workshop pages. If you do so, Valve will no
        longer have the right to use, distribute, transmit, communicate, publicly display or publicly perform the Workshop Contribution, except that (a)
        Valve may continue to exercise these rights for any Workshop Contribution that is accepted for distribution in-game or distributed in a manner
        that allows it to be used in-game, and (b) your removal will not affect the rights of any Subscriber who has already obtained access to a copy of
        the Workshop Contribution.

Except where otherwise provided in App-Specific Terms, you agree that Valve's consideration of your Workshop Contribution is your full
compensation, and you are not entitled to any other rights or compensation in connection with the rights granted to Valve and to other Subscribers.

C. Promotions and Endorsements

If you use Steam services (e.g. the Steam Curators' Lists or the Steam Broadcasting service) to promote or endorse a product, service or event in
return for any kind of consideration from a third party (including non-monetary rewards such as free games), you must clearly indicate the source of
such consideration to your audience.

D. Representations and Warranties

You represent and warrant to us that you have sufficient rights in all User Generated Content to grant Valve and other affected parties the licenses
described under A. and B. above or in any license terms specific to the applicable Workshop-Enabled App or Workshop page. This includes, without
limitation, any kind of intellectual property rights or other proprietary or personal rights affected by or included in the User Generated Content. In
particular, with respect to Workshop Contributions, you represent and warrant that the Workshop Contribution was originally created by you (or, with
respect to a Workshop Contribution to which others contributed besides you, by you and the other contributors, and in such case that you have the
right to submit such Workshop Contribution on behalf of those other contributors).

You furthermore represent and warrant that the User Generated Content, your submission of that Content, and your granting of rights in that Content
does not violate any applicable contract, law or regulation.

7. DISCLAIMERS; LIMITATION OF LIABILITY; NO GUARANTEES; LIMITED WARRANTY •

THIS SECTION 7 DOES NOT APPLY TO EU SUBSCRIBERS.

      • FOR AUSTRALIAN SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR MODIFY THE APPLICATION OF ANY
        GUARANTEE, RIGHT OR REMEDY THAT CANNOT BE SO EXCLUDED, RESTRICTED OR MODIFIED, INCLUDING THOSE CONFERRED
        BY THE AUSTRALIAN CONSUMER LAW (ACL). UNDER THE ACL, GOODS COME WITH GUARANTEES INCLUDING A GUARANTEE
        THAT GOODS ARE OF ACCEPTABLE QUALITY. IF THERE IS A FAILURE OF THIS GUARANTEE, YOU ARE ENTITLED TO A REMEDY
        (WHICH MAY INCLUDE HAVING THE GOODS REPAIRED OR REPLACED OR A REFUND). IF A REPAIR OR REPLACEMENT CANNOT BE
        PROVIDED OR THERE IS A MAJOR FAILURE, YOU ARE ENTITLED TO A REFUND.
      • FOR NEW ZEALAND SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR MODIFY THE APPLICATION OF ANY
        RIGHT OR REMEDY THAT CANNOT BE SO EXCLUDED, RESTRICTED OR MODIFIED INCLUDING THOSE CONFERRED BY THE NEW
        ZEALAND CONSUMER GUARANTEES ACT 1993. UNDER THIS ACT ARE GUARANTEES WHICH INCLUDE THAT GOODS AND
        SERVICES ARE OF ACCEPTABLE QUALITY. IF THIS GUARANTEE IS NOT MET THERE ARE ENTITLEMENTS TO HAVE THE
        SOFTWARE REMEDIED (WHICH MAY INCLUDE REPAIR, REPLACEMENT OR REFUND). IF A REMEDY CANNOT BE PROVIDED OR THE
        FAILURE IS OF A SUBSTANTIAL CHARACTER, THE ACT PROVIDES FOR A REFUND.

Prior to acquiring a Subscription, you should consult the product information made available on Steam, including Subscription description, minimum
technical requirements, and user reviews.


6/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®        Filed
                                                      Subscriber     06/23/21 Page 87 of 160
                                                                 Agreement
A. DISCLAIMERS

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, VALVE AND ITS AFFILIATES AND SERVICE PROVIDERS EXPRESSLY
DISCLAIM (I) ANY WARRANTY FOR STEAM, THE CONTENT AND SERVICES, AND THE SUBSCRIPTIONS, AND (II) ANY COMMON LAW
DUTIES WITH REGARD TO STEAM, THE CONTENT AND SERVICES, AND THE SUBSCRIPTIONS, INCLUDING DUTIES OF LACK OF
NEGLIGENCE AND LACK OF WORKMANLIKE EFFORT. STEAM, THE CONTENT AND SERVICES, THE SUBSCRIPTIONS, AND ANY
INFORMATION AVAILABLE IN CONNECTION THEREWITH ARE PROVIDED ON AN "AS IS" AND "AS AVAILABLE" BASIS, "WITH ALL FAULTS"
AND WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NONINFRINGEMENT. ANY WARRANTY AGAINST INFRINGEMENT
THAT MAY BE PROVIDED IN SECTION 2-312 OF THE UNITED STATES UNIFORM COMMERCIAL CODE AND/OR IN ANY OTHER
COMPARABLE STATE STATUTE IS EXPRESSLY DISCLAIMED. ALSO, THERE IS NO WARRANTY OF TITLE, NON-INTERFERENCE WITH
YOUR ENJOYMENT, OR AUTHORITY IN CONNECTION WITH STEAM, THE CONTENT AND SERVICES, THE SUBSCRIPTIONS, OR
INFORMATION AVAILABLE IN CONNECTION THEREWITH.

ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE UNITED STATES UNIFORM COMMERCIAL
CODE IS EXPRESSLY DISCLAIMED.

B. LIMITATION OF LIABILITY

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE, ITS LICENSORS, NOR THEIR AFFILIATES, NOR ANY OF
VALVE'S SERVICE PROVIDERS, SHALL BE LIABLE IN ANY WAY FOR LOSS OR DAMAGE OF ANY KIND RESULTING FROM THE USE OR
INABILITY TO USE STEAM, YOUR ACCOUNT, YOUR SUBSCRIPTIONS AND THE CONTENT AND SERVICES INCLUDING, BUT NOT LIMITED
TO, LOSS OF GOODWILL, WORK STOPPAGE, COMPUTER FAILURE OR MALFUNCTION, OR ANY AND ALL OTHER COMMERCIAL
DAMAGES OR LOSSES. IN NO EVENT WILL VALVE BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES, OR ANY OTHER DAMAGES ARISING OUT OF OR IN ANY WAY CONNECTED WITH STEAM, THE CONTENT AND
SERVICES, THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH, OR THE DELAY OR INABILITY TO
USE THE CONTENT AND SERVICES, SUBSCRIPTIONS OR ANY INFORMATION, EVEN IN THE EVENT OF VALVE'S OR ITS AFFILIATES'
FAULT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, OR BREACH OF VALVE'S WARRANTY AND EVEN IF IT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS AND LIABILITY EXCLUSIONS APPLY EVEN IF ANY REMEDY FAILS TO
PROVIDE ADEQUATE RECOMPENSE.

BECAUSE SOME STATES OR JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR THE LIMITATION OF LIABILITY FOR CONSEQUENTIAL
OR INCIDENTAL DAMAGES, IN SUCH STATES OR JURISDICTIONS, EACH OF VALVE, ITS LICENSORS, AND ITS AFFILIATES' LIABILITY
SHALL BE LIMITED TO THE FULL EXTENT PERMITTED BY LAW.

C. NO GUARANTEES

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE NOR ITS AFFILIATES GUARANTEE CONTINUOUS, ERROR­
FREE, VIRUS-FREE OR SECURE OPERATION AND ACCESS TO STEAM, THE CONTENT AND SERVICES, YOUR ACCOUNT AND/OR YOUR
SUBSCRIPTIONS(S) OR ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH.

D. LIMITED WARRANTY

CERTAIN HARDWARE PURCHASED FROM VALVE IS SUBJECT TO A LIMITED WARRANTY, [OR DEPENDING ON YOUR LOCATION, A
STATUTORY WARRANTY] WHICH IS DESCRIBED IN DETAIL HERE.

8. AMENDMENTS TO THIS AGREEMENT •

PLEASE NOTE: If you are a consumer with place of residence in Germany, a different version of Section 8 applies to you, which is available here.

This Agreement may at any time be mutually amended by your explicit consent to changes proposed by Valve. Furthermore, Valve may amend this
Agreement (including any Subscription Terms or Rules of Use) unilaterally at any time in its sole discretion. In this case, you will be notified by e-mail
of any amendment to this Agreement made by Valve within 60 (sixty) days before the entry into force of the said amendment. You can view the
Agreement at any time at htt12://www.steam12owered.com/. Your failure to cancel your Account within thirty (30) days after the entry into force of the
amendments, will constitute your acceptance of the amended terms. If you don't agree to the amendments or to any of the terms in this Agreement,
your only remedy is to cancel your Account or to cease use of the affected Subscription(s). Valve shall not have any obligation to refund any fees that
may have accrued to your Account before cancellation of your Account or cessation of use of any Subscription, nor shall Valve have any obligation to
prorate any fees in such circumstances.

9. TERM AND TERMINATION ...

A. Term

The term of this Agreement (the "Term") commences on the date you first indicate your acceptance of these terms, and will continue in effect until
otherwise terminated in accordance with this Agreement.

7/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®       Filed
                                                      Subscriber     06/23/21 Page 88 of 160
                                                                 Agreement

B. Termination by You

You may cancel your Account at any time. You may cease use of a Subscription at any time or, if you choose, you may request that Valve terminate
your access to a Subscription. However, Subscriptions are not transferable, and even if your access to a Subscription for a particular game or
application is terminated, the original activation key will not be able to be registered to any other account, even if the Subscription was obtained in a
retail store. Access to Subscriptions purchased as a part of a pack or bundle cannot be terminated individually, termination of access to one game
within the bundle will result in termination of access to all games purchased in the pack. Your cancellation of an Account, or your cessation of use of
any Subscription or request that access to a Subscription be terminated, will not entitle you to any refund, including of any Subscription fees. Valve
reserves the right to collect fees, surcharges or costs incurred prior to the cancellation of your Account or termination of your access to a particular
Subscription. In addition, you are responsible for any charges incurred to third-party vendors or content providers before your cancellation.

C. Termination by Valve

Valve may cancel your Account or any particular Subscription(s) at any time in the event that (a) Valve ceases providing such Subscriptions to
similarly situated Subscribers generally, or (b) you breach any terms of this Agreement (including any Subscription Terms or Rules of Use). In the
event that your Account or a particular Subscription is terminated or cancelled by Valve for a violation of this Agreement or improper or illegal activity,
no refund, including of any Subscription fees or of any unused funds in your Steam Wallet, will be granted.

D. Survival of Terms

Sections 2(C), 2(0), 2(F), 2(G), 3(A), 3(8), 3(0), 3(H), and 5 - 12 will survive any expiration or termination of this Agreement.

10. APPLICABLE LAW/JURISDICTION           A




For All Customers Outside the European Union:

You agree that this Agreement shall be deemed to have been made and executed in the State of Washington, U.S.A., and any dispute arising
hereunder shall be resolved in accordance with the law of Washington excluding the law of conflicts and the Convention on Contracts for the
International Sale of Goods. Subject to Section 11 (Dispute Resolution/Binding Arbitration/Class Action Waiver) below, you agree that any claim
asserted in any legal proceeding by you against Valve shall be commenced and maintained exclusively in any state or federal court located in King
County, Washington, having subject matter jurisdiction with respect to the dispute between the parties and you hereby consent to the exclusive
jurisdiction of such courts. In any dispute arising under this Agreement, the prevailing party will be entitled to attorneys' fees and expenses.

For EU Customers:

In the event of a dispute relating to the interpretation, the performance or the validity of the Subscriber Agreement, an amicable solution will be sought
before any legal action. You can file your complaint at htt12://hel12.steam12owered.com. In case of failure, you may, within one year of the failed request,
file an online complaint on the European Commission's Online Dispute Resolution website: htt12s://webgate.ec.euro12a.eu/odr/main/index.cfm?
event=main.home.chooseLanguagg, or on the European Consumer Center's website: htt12://www.euro12e-consommateurs.eu/index.l'.2.!:m?id=2514.

In the event that out-of-court dispute resolutions fail, the dispute may be brought before the competent courts.

11. DISPUTE RESOLUTION/BINDING ARBITRATION/CLASS ACTION WAIVER                        A




This Section 11 shall apply to the maximum extent permitted by applicable law. If the laws of your jurisdiction prohibit the application of some or all of
the provisions of this Section notwithstanding Section 10 (Applicable Law/Jurisdiction), such provisions will not apply to you. IN PARTICULAR, IF
YOU LIVE IN THE EUROPEAN UNION, THIS SECTION 11 DOES NOT APPLY TO YOU.

Most user concerns can be resolved by use of our Steam support site at htt12s://su1212ort.steam12owered.com/. If Valve is unable to resolve your
concerns and a dispute remains between you and Valve, this Section explains how the parties have agreed to resolve it.

YOU AND VALVE AGREE TO RESOLVE ALL DISPUTES AND CLAIMS BETWEEN US IN INDIVIDUAL BINDING ARBITRATION. THAT INCLUDES,
BUT IS NOT LIMITED TO, ANY CLAIMS ARISING OUT OF OR RELATING TO: (i) ANY ASPECT OF THE RELATIONSHIP BETWEEN US; (ii) THIS
AGREEMENT; OR (iii) YOUR USE OF STEAM, YOUR ACCOUNT OR THE CONTENT AND SERVICES. IT APPLIES REGARDLESS OF
WHETHER SUCH CLAIMS ARE BASED IN CONTRACT, TORT, STATUTE, FRAUD, UNFAIR COMPETITION, MISREPRESENTATION OR ANY
OTHER LEGAL THEORY.

However, this Section does not apply to the following types of claims or disputes, which you or Valve may bring in any court with jurisdiction: (i) claims
of infringement or other misuse of intellectual property rights, including such claims seeking injunctive relief; and (ii) claims related to or arising from
any alleged unauthorized use, piracy or theft.

This Section does not prevent you from bringing your dispute to the attention of any federal, state, or local government agencies that can, if the law
allows, seek relief from us for you.

An arbitration is a proceeding before a neutral arbitrator, instead of before a judge or jury. Arbitration is less formal than a lawsuit in court, and
provides more limited discovery. It follows different rules than court proceedings, and is subject to very limited review by courts. The arbitrator will

8/9
                      Case 2:21-cv-00563-JCC Document  36-4
                                                  Steam®        Filed
                                                         Subscriber     06/23/21 Page 89 of 160
                                                                    Agreement
issue a written decision and provide a statement of reasons if requested by either party. Y OU UNDERSTAND THAT Y OU AND VALVE ARE GIVING
UP THE RIGHT TO SUE IN COURT AND TO HAVE A TRIAL BEFORE A JUDGE OR JURY.

You and Valve agree to make reasonable, good faith efforts to informally resolve any dispute before initiating arbitration. A party who intends to seek
arbitration must first send the other a written notice that describes the nature and basis of the claim or dispute and sets forth the relief sought. If you
and Valve do not reach an agreement to resolve that claim or dispute within 30 days after the notice is received, you or Valve may commence an
arbitration. Written notice to Valve must be sent via postal mail to: ATTN: Arbitration Notice, Valve Corporation, P.O. Box 1688, Bellevue, WA 98004.

The Federal Arbitration Act applies to this Section. The arbitration will be governed by the Commercial Arbitration Rules of the American Arbitration
Association ("AAA") and, where applicable, the AAA's Supplementary Procedures for Consumer Related Disputes, as modified by this Agreement,
both of which are available at htt1;1://www.adr.org. The arbitrator is bound by the terms of this Agreement.

The AAA will administer the arbitration. It may be conducted through the submission of documents, by phone, or in person in the county where you
live or at another mutually agreed location.

If you seek $10,000 or less, Valve agrees to reimburse your filing fee and your share of the arbitration costs, including your share of arbitrator
compensation, at the conclusion of the proceeding, unless the arbitrator determines your claims are frivolous or costs are unreasonable as
determined by the arbitrator. Valve agrees not to seek its attorneys' fees or costs in arbitration unless the arbitrator determines your claims are
frivolous or costs are unreasonable as determined by the arbitrator. If you seek more than $10,000, the arbitration costs, including arbitrator
compensation, will be split between you and Valve according to the AAA Commercial Arbitration Rules and the AAl\s Supplementary Procedures for
Consumer Related Disputes, if applicable.

Y OU AND VALVE AGREE NOT TO BRING OR PARTICIPATE IN A CLASS OR REPRESENTATIVE ACTION, PRIVATE ATTORNEY GENERAL
ACTION OR COLLECTIVE ARBITRATION, EVEN IF AAl\s PROCEDURES OR RULES WOULD OTHERWISE ALLOW ONE. THE ARBITRATOR
MAY AWARD RELIEF ONLY IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE EXTENT OF THAT PARTY'S
INDIVIDUAL CLAIM. You and Valve also agree not to seek to combine any action or arbitration with any other action or arbitration without the consent
of all parties to this Agreement and all other actions or arbitrations.

If the agreement in this Section not to bring or participate in a class or representative action, private attorney general action or collective arbitration
should be found illegal or unenforceable, you and Valve agree that it shall not be severable, that this entire Section shall be unenforceable and any
claim or dispute would be resolved in court and not in collective arbitration.

Notwithstanding this Section, you have the right to litigate any dispute in small claims court, if all the requirements of the small claims court, including
any limitations on jurisdiction and the amount at issue in the dispute, are satisfied.

12. MISCELLANEOUS •

Except as otherwise expressly set forth in this Agreement, in the event that any provision of this Agreement shall be held by a court or other tribunal
of competent jurisdiction to be unenforceable, such provision will be enforced to the maximum extent permissible and the remaining portions of this
Agreement shall remain in full force and effect. This Agreement, including any Subscription Terms, Rules of Use, the Valve Privacy Policy, and the
Valve Hardware Warranty Policy, constitutes and contains the entire agreement between the parties with respect to the subject matter hereof and
supersedes any prior oral or written agreements. You agree that this Agreement is not intended to confer and does not confer any rights or remedies
upon any person other than the parties to this Agreement.

Valve's obligations are subject to existing laws and legal process and Valve may comply with law enforcement or regulatory requests or requirements
notwithstanding any contrary term.

You agree to comply with all applicable import/export laws and regulations. You agree not to export the Content and Services or Hardware or allow
use of your Account by individuals of any terrorist supporting countries to which encryption exports are at the time of exportation restricted by the U.S.
Bureau of Export Administration. You represent and warrant that you are not located in, under the control of, or a national or resident of any such
prohibited country.

This Agreement was last updated on August 31st, 2017 ("Revision Date"). If you were a Subscriber before the Revision Date, it replaces your existing
agreement with Valve or Valve SARL on the day that you explicitly accept it. If you prefer to continue using Steam and your existing Subscriptions
under the version of the Agreement in effect prior to the Revision Date, you are free to do so.




9/9
                 Case 2:21-cv-00563-JCC Document  36-4
                                             Steam®        Filed
                                                    Subscriber     06/23/21 Page 90 of 160
                                                               Agreement



STEAM® SUBSCRIBER AGREEMENT


Table of contents:

        1. Registration as a subscriber;.J!12P-lication of terms to y:ou;_y:our account
        2. Licences
        3. Billing,_12ay:ment and other subscrintions
        4. Online conduct, cheating and illegal behavior
        5. Third 12any: content
        6. User generated content
        7. Disclaimers; limitation of liability:; no gyarantees; limited warranty:
        8. Amendments to this agreement
        9. Term and termination
       10. A1212licable law/mediation/jurisdiction
       11. Disnute resolution/binding arbitration/class action waiver
       12. Miscellaneous

This Steam Subscriber Agreement ("Agreement") is a legal document that explains your rights and obligations
as a subscriber of Steam from Valve Corporation, a corporation under the laws of the State of Washington, with
its registered office at 10400 NE 4th St., Bellevue, WA 98004, United States, registered with the Washington
Secretary of State under number 60 22 90 773, VAT ID No. EU 8260 00671 ("Valve"). Please read it carefully.

SECTION 11 CONTAINS A BINDING ARBITRATION AGREEMENT AND CLASS ACTION WAIVER. IT
MAY AFFECT YOUR LEGAL RIGHTS. PLEASE READ IT. IF YOU ARE A CUSTOMER WITH
RESIDENCE IN THE EUROPEAN UNION, SECTION 11 DOES NOT APPLY TO YOU.

1. REGISTRATION AS A SUBSCRIBER; APPLICATION OF TERMS TO YOU; YOUR ACCOUNT ...

Steam is an online service offered by Valve.

You become a subscriber of Steam ("Subscriber") by completing the registration of a Steam user account. This
Agreement takes effect as soon as you indicate your acceptance of these terms. You may not become a
subscriber if you are under the age of 13. Steam is not intended for children under 13 and Valve will not
knowingly collect personal information from children under the age of 13.

A. Contracting Party

For any interaction with Steam your contractual relationship is with Valve. Except as otherwise indicated at the
time of the transaction (such as in the case of purchases from another Subscriber in a Subscription Marketplace),
any transactions for Subscriptions (as defined below) you make on Steam are being made from Valve.

B. Subscriptions; Content and Services

As a Subscriber you may obtain access to certain services, software and content available to Subscribers. The
Steam client software and any other software, content, and updates you download or access via Steam, including
but not limited to Valve or third-party video games and in-game content, and any virtual items you trade, sell or
purchase in a Steam Subscription Marketplace are referred to in this Agreement as "Content and Services"; the
rights to access and/or use any Contents and Services accessible through Steam are referred to in this Agreement
as "Subscriptions."

Each Subscription allows you to access particular Content and Services. Some Subscriptions may impose
additional terms specific to that Subscription ("Subscription Terms") (for example, an end user license
1/14
               Case 2:21-cv-00563-JCC Document           36-4
                                                    Steam®        Filed
                                                           Subscriber     06/23/21 Page 91 of 160
                                                                      Agreement

agreement specific to a particular game, or terms of use specific to a particular product or feature of Steam).
Also, additional terms (for example, payment and billing procedures) may be posted on
htm://www.steamP-owered.com or within the Steam service ("Rules of Use"). Rules of Use include the Steam
Online Conduct Rules htm://steamP-owered.com/index.P-hP-?area=online conduct and the Steam Refund Policy
htm://store.steamP-owered.com/steam refunds. The Subscription Terms, the Rules of Use, and the Valve Privacy
Policy (which can be found at htm://www.valvesoftware.com/P-rivacY..htm) are binding on you once you indicate
your acceptance of them or of this Agreement, or otherwise become bound by them as described in Section 8
(Amendments to this Agreement).

C. Your Account

When you complete Steam's registration process, you create a Steam account ("Account"). Your Account may
also include billing information you provide to Valve for the purchase of Subscriptions, Content and Services
and any physical merchandise offered for purchase through Steam ("Hardware"). You may not reveal, share or
otherwise allow others to use your password or Account except as otherwise specifically authorized by Valve.
You are responsible for the confidentiality of your login and password and for the security of your computer
system. Valve is not responsible for the use of your password and Account or for all of the communication and
activity on Steam that results from use of your login name and password by you, by any person to whom you
may have intentionally or by negligence disclosed your login and/or password in violation of this confidentiality
provision. Unless it results from Valve's negligence or fault, Valve is not responsible for the use of your Account
by a person who fraudulently used your login and password without your permission. If you believe that the
confidentiality of your login and/or password may have been compromised, you must notify Valve via the
support form (htms://sUP-P-Ort.steamP-owered.com/newticket.P-hP-) without any delay.

Your Account, including any information pertaining to it (e.g.: contact information, billing information, Account
history and Subscriptions, etc.), is strictly personal. You may therefore not sell or charge others for the right to
use your Account, or otherwise transfer your Account, nor may you sell, charge others for the right to use, or
transfer any Subscriptions other than if and as expressly permitted by this Agreement (including any
Subscription Terms or Rules of Use) or as otherwise specifically permitted by Valve.

D. Payment Processing

Payment processing related to Content and Services and/or physical goods purchased on Steam is performed by
either Valve Corporation directly or by Valve's fully owned subsidiary Valve GmbH on behalf of Valve
Corporation depending on the type of payment method used. If your card was issued outside the United States,
your payment may be processed via a European acquirer by Valve GmbH on behalf of Valve Corporation. For
any other type of purchases, payment will be collected by Valve Corporation directly. In any case, delivery of
Content and Services as well as physical goods is performed by Valve Corporation.

2. LICENSES ....

A. General Content and Services License

Steam and your Subscription(s) require the automatic download and installation of Content and Services onto
your computer. Valve hereby grants, and you accept, a non-exclusive license and right, to use the Content and
Services for your personal, non-commercial use (except where commercial use is expressly allowed herein or in
the applicable Subscription Terms). This license ends upon termination of (a) this Agreement or (b) a
Subscription that includes the license. The Content and Services are licensed, not sold. Your license confers no
title or ownership in the Content and Services. To make use of the Content and Services, you must have a Steam
Account and you may be required to be running the Steam client and maintaining a connection to the Internet.

For reasons that include, without limitation, system security, stability, and multiplayer interoperability, Steam
may need to automatically update, pre-load, create new versions of or otherwise enhance the Content and
Services and accordingly, the system requirements to use the Content and Services may change over time. You
consent to such automatic updating. You understand that this Agreement (including applicable Subscription
2/14
              Case 2:21-cv-00563-JCC Document            36-4
                                                    Steam®        Filed
                                                           Subscriber     06/23/21 Page 92 of 160
                                                                      Agreement

Terms) does not entitle you to future updates, new versions or other enhancements of the Content and Services
associated with a particular Subscription, although Valve may choose to provide such updates, etc. in its sole
discretion.

B. Beta Software License

Valve may from time to time make software accessible to you via Steam prior to the general commercial release
of such software ("Beta Software"). You are not required to use Beta Software, but if Valve offers it, you may
elect to use it under the following terms. Beta Software will be deemed to consist of Content and Services, and
each item of Beta Software provided will be deemed a Subscription for such Beta Software, with the following
provisions specific to Beta Software:

       • Your right to use the Beta Software may be limited in time, and may be subject to additional Subscription
         Terms;
       • Valve or any Valve affiliate may request or require that you provide suggestions, feedback, or data
         regarding your use of the Beta Software, which will be deemed User Generated Content under Section 6
         (User Generated Content) below; and
       • In addition to the waivers and limitations of liability for all Software under Section 7 (Disclaimers;
         Limitations on Liability; No Guarantees; Limited Warranty) below as applicable, you specifically
         acknowledge that Beta Software is only released for testing and improvement purposes, in particular to
         provide Valve with feedback on the quality and usability of said Beta Software, and therefore contains
         errors, is not final and may create incompatibilities or damage to your computer, data, and/or software. If
         you decide to install and/or use Beta Software, you shall only use it in compliance with its purposes, i.e.
         for testing and improvement purposes and in any case not on a system or for purposes where the
         malfunction of the Beta Software can cause any kind of damage. In particular, maintain full backups of
         any system that you choose to install Beta Software on.

C. License to Use Valve Developer Tools

Your Subscription(s) may include access to various Valve tools that can be used to create content ("Developer
Tools"). Some examples include: the Valve software development kit (the "SDK") for a version of the computer
game engine known as "Source" (the "Source Engine") and the associated Valve Hammer editor, The Source®
Filmmaker Software, or in-game tools through which you can edit or create derivative works of a Valve game.
Particular Developer Tools (for example, The Source® Filmmaker Software) may be distributed with separate
Subscription Terms that are different from the rules set forth in this Section. Otherwise, you may use the
Developer Tools, and you may use, reproduce, publish, perform, display and distribute any content you create
using the Developer Tools, however you wish, but solely on a non-commercial basis.

If you would like to use the Source Engine SDK or other Valve Developer Tools for commercial use, please
contact Valve at sourceengine@valvesoftware.com.

D. License to Use Valve Game Content in Fan Art.

Valve appreciates the community of Subscribers that creates fan art, fan fiction, and audio-visual works that
reference Valve games ("Fan Art"). You may incorporate content from Valve games into your Fan Art. Except as
otherwise set forth in this Section or in any Subscription Terms, you may use, reproduce, publish, perform,
display and distribute Fan Art that incorporates content from Valve games however you wish, but solely on a
non-commercial basis.

If you incorporate any third-party content in any Fan Art, you must be sure to obtain all necessary rights from
the owner of that content.

Commercial use of some Valve game content is permitted via features such as Steam Workshop or a Steam
Subscription Marketplace. Terms applicable to that use are set forth in Section 3.D. and 6.B. below and in any
Subscription Terms provided for those features.
3/14
               Case 2:21-cv-00563-JCC Document           36-4
                                                    Steam®        Filed
                                                           Subscriber     06/23/21 Page 93 of 160
                                                                      Agreement

To view the Valve video policy containing additional terms covering the use of audio-visual works incorporating
Valve intellectual property or created with The Source® Filmmaker Software, please click here:
htm://www.valvesoftware.com/video12olic)'..html

E. License to Use Valve Dedicated Server Software

Your Subscription(s) may contain access to the Valve Dedicated Server Software. If so, you may use the Valve
Dedicated Server Software on an unlimited number of computers for the purpose of hosting online multiplayer
games of Valve products. If you wish to operate the Valve Dedicated Server Software, you will be solely
responsible for procuring any Internet access, bandwidth, or hardware for such activities and will bear all costs
associated therewith.

F. Ownership of Content and Services

All title, ownership rights and intellectual property rights in and to the Content and Services and any and all
copies thereof, are owned by Valve and/or its or its affiliates' licensors. All rights are reserved, except as
expressly stated herein. The Content and Services is protected by copyright laws, international copyright treaties
and conventions and other laws. The Content and Services contains certain licensed materials and Valve's and its
affiliates' licensors may protect their rights in the event of any violation of this Agreement.

G. Restrictions on Use of Content and Services

You may not use the Content and Services for any purpose other than the permitted access to Steam and your
Subscriptions, and to make personal, non-commercial use of your Subscriptions, except as otherwise permitted
by this Agreement or applicable Subscription Terms. Except as otherwise permitted under this Agreement
(including any Subscription Terms or Rules of Use), or under applicable law notwithstanding these restrictions,
you may not, in whole or in part, copy, photocopy, reproduce, publish, distribute, translate, reverse engineer,
derive source code from, modify, disassemble, decompile, create derivative works based on, or remove any
proprietary notices or labels from the Content and Services or any software accessed via Steam without the prior
consent, in writing, of Valve.

You are entitled to use the Content and Services for your own personal use, but you are not entitled to: (i) sell,
grant a security interest in or transfer reproductions of the Content and Services to other parties in any way, nor
to rent, lease or license the Content and Services to others without the prior written consent of Valve, except to
the extent expressly permitted elsewhere in this Agreement (including any Subscription Terms or Rules of Use);
(ii) host or provide matchmaking services for the Content and Services or emulate or redirect the communication
protocols used by Valve in any network feature of the Content and Services, through protocol emulation,
tunneling, modifying or adding components to the Content and Services, use of a utility program or any other
techniques now known or hereafter developed, for any purpose including, but not limited to network play over
the Internet, network play utilizing commercial or non-commercial gaming networks or as part of content
aggregation networks, websites or services, without the prior written consent of Valve; or (iii) exploit the
Content and Services or any of its parts for any commercial purpose, except as expressly permitted elsewhere in
this Agreement (including any Subscription Terms or Rules of Use).

3. BILLING, PAYMENT AND OTHER SUBSCRIPTIONS ...

All charges incurred on Steam, and all purchases made with the Steam Wallet, are payable in advance and final,
except as described in Sections 3.1 and 7 below.

A. Payment Authorization

When you provide payment information to Valve or to one of its payment processors, you represent to Valve that
you are the authorized user of the card, PIN, key or account associated with that payment, and you authorize
Valve to charge your credit card or to process your payment with the chosen third-party payment processor for


4/14
              Case 2:21-cv-00563-JCC Document       Steam®36-4    Filed
                                                           Subscriber     06/23/21 Page 94 of 160
                                                                      Agreement

any Subscription, Steam Wallet funds, Hardware or other fees incurred by you. Valve may require you to provide
your address or other information in order to meet their obligations under applicable tax law.

For Subscriptions purchased based on an agreed usage period, where recurring payments are made in exchange
for continued use ("Recurring Payment Subscriptions"), by continuing to use the Recurring Payment
Subscription you agree and reaffirm that Valve is authorized to charge your credit card (or your Steam Wallet, if
funded), or to process your payment with any other applicable third-party payment processor, for any applicable
recurring payment amounts. If you have purchased any Recurring Payment Subscriptions, you agree to notify
Valve promptly of any changes to your credit card account number, its expiration date and/or your billing
address, or your PayPal or other payment account number, and you agree to notify Valve promptly if your credit
card or PayPal or other payment account expires or is cancelled for any reason.

If your use of Steam is subject to any type of use or sales tax, then Valve may also charge you for those taxes, in
addition to the Subscription or other fees published in the Rules of Use. The European Union VAT ("VAT") tax
amounts collected by Valve reflect VAT due on the value of any Content and Services, Hardware or
Subscription.

You agree that you will not use IP proxying or other methods to disguise the place of your residence, whether to
circumvent geographical restrictions on game content, to purchase at pricing not applicable to your geography,
or for any other purpose. If you do this, Valve may terminate your access to your Account.

B. Responsibility for Charges Associated With Your Account

As the Account holder, you are responsible for all charges incurred, including applicable taxes, and all purchases
made by you or anyone that uses your Account, including your family or friends. If you cancel your Account,
Valve reserves the right to collect fees, surcharges or costs incurred before cancellation. Any delinquent or
unpaid Accounts must be settled before Valve will allow you to register again.

C. Steam Wallet

Steam may make available an account balance associated with your Account (the "Steam Wallet"). The Steam
Wallet is neither a bank account nor any kind of payment instrument. It functions as a prepaid balance to
purchase Content and Services. You may place funds in your Steam Wallet up to a maximum amount determined
by Valve, by credit card, prepaid card, promotional code, or any other payment method accepted by Steam.
Within any twenty-four (24) hour period, the total amount stored in your Steam Wallet plus the total amount
spent out of your Steam Wallet, in the aggregate, may not exceed US$2,000 or its equivalent in your applicable
local currency -- attempted deposits into your Steam Wallet that exceed this threshold may not be credited to
your Steam Wallet until your activity falls below this threshold. Valve may change or impose different Steam
Wallet balance and usage limits from time to time.

You will be notified by e-mail of any change to the Steam Wallet balance and usage limits within sixty (60) days
before the entry into force of the said change. Your continued use of your Steam Account more than thirty (30)
days after the entry into force of the changes, will constitute your acceptance of the changes. If you don't agree
to the changes, your only remedy is to terminate your Steam Account or to cease use of your Steam Wallet.
Valve shall not have any obligation to refund any credits remaining on your Steam Wallet in this case.

You may use Steam Wallet funds to purchase Subscriptions, including by making in-game purchases where
Steam Wallet transactions are enabled, and Hardware. Funds added to the Steam Wallet are non-refundable and
non-transferable. Steam Wallet funds do not constitute a personal property right, have no value outside Steam
and can only be used to purchase Subscriptions and related content via Steam (including but not limited to
games and other applications offered through the Steam Store, or in a Steam Subscription Marketplace) and
Hardware. Steam Wallet funds have no cash value and are not exchangeable for cash. Steam Wallet funds that
are deemed unclaimed property may be turned over to the applicable authority.

D. Trading and Sales of Subscriptions Between Subscribers
5/14
               Case 2:21-cv-00563-JCC Document             36-4
                                                      Steam®        Filed
                                                             Subscriber     06/23/21 Page 95 of 160
                                                                        Agreement

Steam may include one or more features or sites that allow Subscribers to trade, sell or purchase certain types of
Subscriptions (for example, license rights to virtual items) with, to or from other Subscribers ("Subscription
Marketplaces"). An example of a Subscription Marketplace is the Steam Community Market. By using or
participating in Subscription Marketplaces, you authorize Valve, on its own behalf or as an agent or licensee of
any third-party creator or publisher of the applicable Subscriptions in your Account, to transfer those
Subscriptions from your Account in order to give effect to any trade or sale you make.

Valve may charge a fee for trades or sales in a Subscription Marketplace. Any fees will be disclosed to you prior
to the completion of the trade or sale.

If you complete a trade, sale or purchase in a Subscription Marketplace, you acknowledge and agree that you are
responsible for taxes, if any, which may be due with respect to your transactions, including sales or use taxes,
and for compliance with applicable tax laws. Proceeds from sales you make in a Subscription Marketplace may
be considered income to you for income tax purposes. You should consult with a tax specialist to determine your
tax liability in connection with your activities in any Subscription Marketplace.

You understand and acknowledge that Valve may decide to cease operation of any Subscription Marketplace,
change the fees that it charges or change the terms or features of the Steam Subscription Marketplace. Valve
shall have no liability to you because of any inability to trade Subscriptions in the Steam Trading Marketplace,
including because of discontinuation or changes in the terms, features or eligibility requirements of any
Subscription Marketplace.

You also understand and acknowledge that Subscriptions traded, sold or purchased in any Subscription
Marketplace are license rights, that you have no ownership interest in such Subscriptions, and that Valve does
not recognize any transfers of Subscriptions (including transfers by operation of law) that are made outside of
Steam.

E. Retail Purchase

Valve may offer or require a Subscription for purchasers of retail packaged product versions or OEM versions of
Valve products. The "CD-Key" or "Product Key" accompanying such versions is used to activate your
Subscription.

F. Steam Authorized Resellers

You may purchase a Subscription through an authorized reseller of Valve. The "Product Key" accompanying
such purchase will be used to activate your Subscription. If you purchase a Subscription from an authorized
reseller of Valve, you agree to direct all questions regarding the Product Key to that reseller.

G. Free Subscriptions

In some cases, Valve may offer a free Subscription to certain services, software and content. As with all
Subscriptions, you are always responsible for any Internet service provider, telephone, and other connection fees
that you may incur when using Steam, even when Valve offers a free Subscription.

H. Third Party Sites

Steam may provide links to other third party sites. Some of these sites may charge separate fees, which are not
included in and are in addition to any Subscription or other fees that you may pay to Valve. Steam may also
provide access to third-party vendors, who provide content, goods and/or services on Steam or the Internet. Any
separate charges or obligations you incur in your dealings with these third parties are your responsibility. Valve
makes no representations or warranties, either express or implied, regarding any third party site. In particular,
Valve makes no representation or warranty that any service or subscription offered via third-party vendors will
not change or be suspended or terminated.


6/14
              Case 2:21-cv-00563-JCC Document  36-4
                                          Steam®        Filed
                                                 Subscriber     06/23/21 Page 96 of 160
                                                            Agreement

I. Refunds and Right of Withdrawal

Without prejudice to any statutory rights you may have, you can request a refund for your purchases on Steam in
accordance with the terms of Valve's Refund Policy htm://store.steam12owered.com/steam refunds/.

For European Union consumers:

EU law provides a statutory right to withdraw from certain contracts for physical merchandise and for the
purchase of digital content. You can find more information about the extent of your statutory right to withdraw
and the ways you can exercise it on this page: htms://su1212ort.steam12owered.com/kb article.12h12?ref=8620-
QYAL-4516.

4. ONLINE CONDUCT, CHEATING AND ILLEGAL BEHAVIOR ....

Your online conduct and interaction with other Subscribers should be guided by common sense and basic
etiquette. They must notably comply with the Steam Online Conduct rules, to be found at
htm://steam12owered.com/index.J2hP-?area=online conduct". Depending on terms of use imposed by third parties
who host particular games or other services, additional requirements may also be provided in the Subscription
Terms applicable to a particular Subscription.

Steam and the Content and Services may include functionality designed to identify software or hardware
processes or functionality that may give a player an unfair competitive advantage when playing multiplayer
versions of any Content and Services or modifications of Content and Services ("Cheats"). You agree that you
will not create Cheats or assist third parties in any way to create or use Cheats. You agree that you will not
directly or indirectly disable, circumvent, or otherwise interfere with the operation of software designed to
prevent or report the use of Cheats. You acknowledge and agree that either Valve or any online multiplayer host
may refuse to allow you to participate in certain online multiplayer games if you use Cheats in connection with
Steam or the Content and Services. Further, you acknowledge and agree that an online multiplayer host may
report your use of Cheats to Valve, and Valve may communicate your history of use of Cheats to other online
multiplayer hosts. Valve may terminate your Account or a particular Subscription for any conduct or activity that
is illegal, constitutes a Cheat, or otherwise negatively affects the enjoyment of Steam by other Subscribers. You
acknowledge that Valve is not required to provide you notice before terminating your Subscription(s) and/or
Account.

You may not use Cheats, automation software (bots), mods, hacks, or any other unauthorized third-party
software, to modify or automate any Subscription Marketplace process.

5. THIRD PARTY CONTENT ....

In regard to all Subscriptions, Contents and Services that are not authored by Valve, Valve does not screen such
third party content available on Steam or through other sources. Valve assumes no responsibility or liability for
such third party content. Some third party application software is capable of being used by businesses for
business purposes - however, you may only acquire such software via Steam for private personal use.

6. USER GENERATED CONTENT ....

A. General Provisions

Steam provides interfaces and tools for you to be able to generate content and make it available to other users
and/or to Valve at your sole discretion. "User Generated Content" means any content you make available to other
users through your use of multi-user features of Steam, or to Valve or its affiliates through your use of the
Content and Services or otherwise.

When you upload your content to Steam to make it available to other users and/or to Valve, you grant Valve and
its affiliates the worldwide, non-exclusive, right to use, reproduce, modify, create derivative works from,

7/14
                Case 2:21-cv-00563-JCC Document             36-4
                                                       Steam®        Filed
                                                              Subscriber     06/23/21 Page 97 of 160
                                                                         Agreement

distribute, transmit, transcode, translate, broadcast, and otherwise communicate, and publicly display and
publicly perform, your User Generated Content, and derivative works of your User Generated Content, for the
purpose of the operation, distribution and promotion of the Steam service, Steam games or other Steam
offerings. This license is granted to Valve as the content is uploaded on Steam for the entire duration of the
intellectual property rights. It may be terminated if Valve is in breach of the license and has not cured such
breach within fourteen (14) days from receiving notice from you sent to the attention of the Valve Legal
Department at the applicable Valve address noted on this PrivacY. PolicY. page. The termination of said license
does not affect the rights of any sub-licensees pursuant to any sub-license granted by Valve prior to termination
of the license. Valve is the sole owner of the derivative works created by Valve from your Content, and is
therefore entitled to grant licenses on these derivative works. If you use Valve cloud storage, you grant us a
license to store your information as part of that service. Valve may place limits on the amount of storage you
may use.

If you provide Valve with any feedback or suggestions about Steam, the Content and Services, or any Valve
products or services, Valve is free to use the feedback or suggestions however it chooses, without any obligation
to account to you.

B. Content Uploaded to the Steam Workshop

Some games or applications available on Steam ("Workshop-Enabled Apps") allow you to create User
Generated Content based on or using the Workshop-Enabled App, and to submit that User Generated Content (a
"Workshop Contribution") to one or more Steam Workshop web pages. Workshop Contributions can be viewed
by the Steam community, and for some categories of Workshop Contributions users may be able to interact with,
download or purchase the Workshop Contribution. In some cases, Workshop Contributions may be considered
for incorporation by Valve or a third-party developer into a game or into a Subscription Marketplace.

You understand and agree that Valve is not obligated to use, distribute, or continue to distribute copies of any
Workshop Contribution and reserves the right, but not the obligation, to restrict or remove Workshop
Contributions for any reason.

Specific Workshop-Enabled Apps or Workshop web pages may contain special terms ("App-Specific Terms")
that supplement or change the terms set out in this Section. In particular, where Workshop Contributions are
distributed for a fee, App-Specific Terms will address how revenue may be shared. Unless otherwise specified in
App-Specific Terms (if any), the following general rules apply to Workshop Contributions.

       • Workshop Contributions are Subscriptions, and therefore you agree that any Subscriber receiving
         distribution of your Workshop Contribution will have the same rights to use your Workshop Contribution
         (and will be subject to the same restrictions) as are set out in this Agreement for any other Subscriptions.
       • Notwithstanding the license described in Section 6.A., Valve will only have the right to modify or create
         derivative works from your Workshop Contribution in the following cases: (a) Valve may make
         modifications necessary to make your Contribution compatible with Steam and the Workshop
         functionality or user interface, and (b) Valve or the applicable developer may make modifications to
         Workshop Contributions that are accepted for in-Application distribution as it deems necessary or
         desirable to enhance gameplay.
       • You may, in your sole discretion, choose to remove a Workshop Contribution from the applicable
         Workshop pages. If you do so, Valve will no longer have the right to use, distribute, transmit,
         communicate, publicly display or publicly perform the Workshop Contribution, except that (a) Valve may
         continue to exercise these rights for any Workshop Contribution that is accepted for distribution in-game
         or distributed in a manner that allows it to be used in-game, and (b) your removal will not affect the rights
         of any Subscriber who has already obtained access to a copy of the Workshop Contribution.

Except where otherwise provided in App-Specific Terms, you agree that Valve's consideration of your
Workshop Contribution is your full compensation, and you are not entitled to any other rights or compensation
in connection with the rights granted to Valve and to other Subscribers.

8/14
             Case 2:21-cv-00563-JCC Document  36-4
                                         Steam®        Filed
                                                Subscriber     06/23/21 Page 98 of 160
                                                           Agreement

C. Promotions and Endorsements

If you use Steam services (e.g. the Steam Curators' Lists or the Steam Broadcasting service) to promote or
endorse a product, service or event in return for any kind of consideration from a third party (including non­
monetary rewards such as free games), you must clearly indicate the source of such consideration to your
audience.

D. Representations and Warranties

You represent and warrant to us that you have sufficient rights in all User Generated Content to grant Valve and
other affected parties the licenses described under A. and B. above or in any license terms specific to the
applicable Workshop-Enabled App or Workshop page. This includes, without limitation, any kind of intellectual
property rights or other proprietary or personal rights affected by or included in the User Generated Content. In
particular, with respect to Workshop Contributions, you represent and warrant that the Workshop Contribution
was originally created by you (or, with respect to a Workshop Contribution to which others contributed besides
you, by you and the other contributors, and in such case that you have the right to submit such Workshop
Contribution on behalf of those other contributors).

You furthermore represent and warrant that the User Generated Content, your submission of that Content, and
your granting of rights in that Content does not violate any applicable contract, law or regulation.

7. DISCLAIMERS; LIMITATION OF LIABILITY; NO GUARANTEES; LIMITED WARRANTY ....

THIS SECTION 7 DOES NOT APPLY TO EU SUBSCRIBERS.

       • FOR AUSTRALIAN SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR
         MODIFY THE APPLICATION OF ANY GUARANTEE, RIGHT OR REMEDY THAT CANNOT BE
         SO EXCLUDED, RESTRICTED OR MODIFIED, INCLUDING THOSE CONFERRED BY THE
         AUSTRALIAN CONSUMER LAW (ACL). UNDER THE ACL, GOODS COME WITH
         GUARANTEES INCLUDING A GUARANTEE THAT GOODS ARE OF ACCEPTABLE QUALITY. IF
         THERE IS A FAILURE OF THIS GUARANTEE, Y OU ARE ENTITLED TO A REMEDY (WHICH
         MAY INCLUDE HAVING THE GOODS REPAIRED OR REPLACED OR A REFUND). IF A REPAIR
         OR REPLACEMENT CANNOT BE PROVIDED OR THERE IS A MAJOR FAILURE, Y OU ARE
         ENTITLED TO A REFUND.
       • FOR NEW ZEALAND SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR
         MODIFY THE APPLICATION OF ANY RIGHT OR REMEDY THAT CANNOT BE SO EXCLUDED,
         RESTRICTED OR MODIFIED INCLUDING THOSE CONFERRED BY THE NEW ZEALAND
         CONSUMER GUARANTEES ACT 1993. UNDER THIS ACT ARE GUARANTEES WHICH
         INCLUDE THAT GOODS AND SERVICES ARE OF ACCEPTABLE QUALITY. IF THIS
         GUARANTEE IS NOT MET THERE ARE ENTITLEMENTS TO HAVE THE SOFTWARE
         REMEDIED (WHICH MAY INCLUDE REPAIR, REPLACEMENT OR REFUND). IF A REMEDY
         CANNOT BE PROVIDED OR THE FAILURE IS OF A SUBSTANTIAL CHARACTER, THE ACT
         PROVIDES FOR A REFUND.

Prior to acquiring a Subscription, you should consult the product information made available on Steam,
including Subscription description, minimum technical requirements, and user reviews.

A. DISCLAIMERS

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, VALVE AND ITS AFFILIATES AND
SERVICE PROVIDERS EXPRESSLY DISCLAIM (I) ANY WARRANTY FOR STEAM, THE CONTENT
AND SERVICES, AND THE SUBSCRIPTIONS, AND (II) ANY COMMON LAW DUTIES WITH REGARD
TO STEAM, THE CONTENT AND SERVICES, AND THE SUBSCRIPTIONS, INCLUDING DUTIES OF
LACK OF NEGLIGENCE AND LACK OF WORKMANLIKE EFFORT. STEAM, THE CONTENT AND
SERVICES, THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION
9/14
          Case 2:21-cv-00563-JCC Document  36-4
                                      Steam®        Filed
                                             Subscriber     06/23/21 Page 99 of 160
                                                        Agreement

THEREWITH ARE PROVIDED ON AN "AS IS" AND "AS AVAILABLE" BASIS, "WITH ALL FAULTS"
AND WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR NONINFRINGEMENT. ANY WARRANTY AGAINST INFRINGEMENT
THAT MAY BE PROVIDED IN SECTION 2-312 OF THE UNITED STATES UNIFORM COMMERCIAL
CODE AND/OR IN ANY OTHER COMPARABLE STATE STATUTE IS EXPRESSLY DISCLAIMED.
ALSO, THERE IS NO WARRANTY OF TITLE, NON-INTERFERENCE WITH YOUR ENJOYMENT, OR
AUTHORITY IN CONNECTION WITH STEAM, THE CONTENT AND SERVICES, THE
SUBSCRIPTIONS, OR INFORMATION AVAILABLE IN CONNECTION THEREWITH.

ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE
UNITED STATES UNIFORM COMMERCIAL CODE IS EXPRESSLY DISCLAIMED.

B. LIMITATION OF LIABILITY

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE, ITS
LICENSORS, NOR THEIR AFFILIATES, NOR ANY OF VALVE'S SERVICE PROVIDERS, SHALL BE
LIABLE IN ANY WAY FOR LOSS OR DAMAGE OF ANY KIND RESULTING FROM THE USE OR
INABILITY TO USE STEAM, YOUR ACCOUNT, YOUR SUBSCRIPTIONS AND THE CONTENT AND
SERVICES INCLUDING, BUT NOT LIMITED TO, LOSS OF GOODWILL, WORK STOPPAGE,
COMPUTER FAILURE OR MALFUNCTION, OR ANY AND ALL OTHER COMMERCIAL DAMAGES
OR LOSSES. IN NO EVENT WILL VALVE BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES, OR ANY OTHER DAMAGES
ARISING OUT OF OR IN ANY WAY CONNECTED WITH STEAM, THE CONTENT AND SERVICES,
THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH, OR
THE DELAY OR INABILITY TO USE THE CONTENT AND SERVICES, SUBSCRIPTIONS OR ANY
INFORMATION, EVEN IN THE EVENT OF VALVE'S OR ITS AFFILIATES' FAULT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, OR BREACH OF VALVE'S WARRANTY AND EVEN IF IT HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS AND LIABILITY
EXCLUSIONS APPLY EVEN IF ANY REMEDY FAILS TO PROVIDE ADEQUATE RECOMPENSE.

BECAUSE SOME STATES OR JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR THE
LIMITATION OF LIABILITY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES, IN SUCH STATES
OR JURISDICTIONS, EACH OF VALVE, ITS LICENSORS, AND ITS AFFILIATES' LIABILITY SHALL
BE LIMITED TO THE FULL EXTENT PERMITTED BY LAW.

C. NO GUARANTEES

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE NOR ITS
AFFILIATES GUARANTEE CONTINUOUS, ERROR-FREE, VIRUS-FREE OR SECURE OPERATION
AND ACCESS TO STEAM, THE CONTENT AND SERVICES, YOUR ACCOUNT AND/OR YOUR
SUBSCRIPTIONS(S) OR ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH.

D. LIMITED WARRANTY

CERTAIN HARDWARE PURCHASED FROM VALVE IS SUBJECT TO A LIMITED WARRANTY, [OR
DEPENDING ON YOUR LOCATION, A STATUTORY WARRANTY] WHICH IS DESCRIBED IN DETAIL
HERE.

8. AMENDMENTS TO THIS AGREEMENT ,._

PLEASE NOTE: If you are a consumer with place of residence in Germany, a different version of Section 8
applies to you, which is available here.



10/14
              Case 2:21-cv-00563-JCC Document               36-4
                                                       Steam®       Filed
                                                               Subscriber    06/23/21 Page 100 of 160
                                                                          Agreement

This Agreement may at any time be mutually amended by your explicit consent to changes proposed by Valve.
Furthermore, Valve may amend this Agreement (including any Subscription Terms or Rules of Use) unilaterally
at any time in its sole discretion. In this case, you will be notified by e-mail of any amendment to this Agreement
made by Valve within 60 (sixty) days before the entry into force of the said amendment. You can view the
Agreement at any time at h:tm://www.steam12owered.com/. Your failure to cancel your Account within thirty (30)
days after the entry into force of the amendments, will constitute your acceptance of the amended terms. If you
don't agree to the amendments or to any of the terms in this Agreement, your only remedy is to cancel your
Account or to cease use of the affected Subscription(s). Valve shall not have any obligation to refund any fees
that may have accrued to your Account before cancellation of your Account or cessation of use of any
Subscription, nor shall Valve have any obligation to prorate any fees in such circumstances.

9. TERM AND TERMINATION ...

A. Term

The term of this Agreement (the "Term") commences on the date you first indicate your acceptance of these
terms, and will continue in effect until otherwise terminated in accordance with this Agreement.

B. Termination by You

You may cancel your Account at any time. You may cease use of a Subscription at any time or, if you choose,
you may request that Valve terminate your access to a Subscription. However, Subscriptions are not transferable,
and even if your access to a Subscription for a particular game or application is terminated, the original
activation key will not be able to be registered to any other account, even if the Subscription was obtained in a
retail store. Access to Subscriptions purchased as a part of a pack or bundle cannot be terminated individually,
termination of access to one game within the bundle will result in termination of access to all games purchased
in the pack. Your cancellation of an Account, or your cessation of use of any Subscription or request that access
to a Subscription be terminated, will not entitle you to any refund, including of any Subscription fees. Valve
reserves the right to collect fees, surcharges or costs incurred prior to the cancellation of your Account or
termination of your access to a particular Subscription. In addition, you are responsible for any charges incurred
to third-party vendors or content providers before your cancellation.

C. Termination by Valve

Valve may cancel your Account or any particular Subscription(s) at any time in the event that (a) Valve ceases
providing such Subscriptions to similarly situated Subscribers generally, or (b) you breach any terms of this
Agreement (including any Subscription Terms or Rules of Use). In the event that your Account or a particular
Subscription is terminated or cancelled by Valve for a violation of this Agreement or improper or illegal activity,
no refund, including of any Subscription fees or of any unused funds in your Steam Wallet, will be granted.

D. Survival of Terms

Sections 2(C), 2(D), 2(F), 2(G), 3(A), 3(B), 3(D), 3(H), and 5 - 12 will survive any expiration or termination of
this Agreement.

10. APPLICABLE LAW /MEDIATION/WRISDICTION ...

For All Customers Outside the European Union:

You agree that this Agreement shall be deemed to have been made and executed in the State of Washington,
U.S.A., and any dispute arising hereunder shall be resolved in accordance with the law of Washington excluding
the law of conflicts and the Convention on Contracts for the International Sale of Goods. Subject to Section 11
(Dispute Resolution/Binding Arbitration/Class Action Waiver) below, you agree that any claim asserted in any
legal proceeding by you against Valve shall be commenced and maintained exclusively in any state or federal
court located in King County, Washington, having subject matter jurisdiction with respect to the dispute between
11/14
              Case 2:21-cv-00563-JCC Document             36-4
                                                     Steam®      Filed
                                                            Subscriber    06/23/21 Page 101 of 160
                                                                       Agreement

the parties and you hereby consent to the exclusive jurisdiction of such courts. In any dispute arising under this
Agreement, the prevailing party will be entitled to attorneys' fees and expenses.

For EU Customers:

In the event of a dispute relating to the interpretation, the performance or the validity of the Subscriber
Agreement, an amicable solution will be sought before any legal action. You can file your complaint at
htm://helP-.steamP-owered.com. In case of failure, you may, within one year of the failed request, have recourse
to an Alternative Dispute Resolution procedure by filing an online complaint on the European Commission's
Online Dispute Resolution website: htms://webgate.ec.euroP-a.eu/odr/main/index.cfm?
event=main.home.chooseLangyag�.

In the event that out-of-court dispute resolutions fail, the dispute may be brought before the competent courts.

11. DISPUTE RESOLUTION/BINDING ARBITRATION/CLASS ACTION WAIV ER ....

This Section 11 shall apply to the maximum extent permitted by applicable law. If the laws of your jurisdiction
prohibit the application of some or all of the provisions of this Section notwithstanding Section 10 (Applicable
Law/Jurisdiction), such provisions will not apply to you. IN PARTICULAR, IF YOU LIV E IN THE
EUROPEAN UNION, THIS SECTION 11 DOES NOT APPLY TO YOU.

Most user concerns can be resolved by use of our Steam support site at htms://sUP-P-Ort.steamP-owered.corn/. If
Valve is unable to resolve your concerns and a dispute remains between you and Valve, this Section explains
how the parties have agreed to resolve it.

YOU AND VALVE AGREE TO RESOLVE ALL DISPUTES AND CLAIMS BETWEEN US IN
INDIV IDUAL BINDING ARBITRATION. THAT INCLUDES, BUT IS NOT LIMITED TO, ANY CLAIMS
ARISING OUT OF OR RELATING TO: (i) ANY ASPECT OF THE RELATIONSHIP BETWEEN US; (ii)
THIS AGREEMENT; OR (iii) YOUR USE OF STEAM, YOUR ACCOUNT OR THE CONTENT AND
SERVICES. IT APPLIES REGARDLESS OF WHETHER SUCH CLAIMS ARE BASED IN CONTRACT,
TORT, STATUTE, FRAUD, UNFAIR COMPETITION, MISREPRESENTATION OR ANY OTHER LEGAL
THEORY.

However, this Section does not apply to the following types of claims or disputes, which you or Valve may bring
in any court with jurisdiction: (i) claims of infringement or other misuse of intellectual property rights, including
such claims seeking injunctive relief; and (ii) claims related to or arising from any alleged unauthorized use,
piracy or theft.

This Section does not prevent you from bringing your dispute to the attention of any federal, state, or local
government agencies that can, if the law allows, seek relief from us for you.

An arbitration is a proceeding before a neutral arbitrator, instead of before a judge or jury. Arbitration is less
formal than a lawsuit in court, and provides more limited discovery. It follows different rules than court
proceedings, and is subject to very limited review by courts. The arbitrator will issue a written decision and
provide a statement of reasons if requested by either party. YOU UNDERSTAND THAT YOU AND VALVE
ARE GIV ING UP THE RIGHT TO SUE IN COURT AND TO HAVE A TRIAL BEFORE A JUDGE OR
JURY.

You and Valve agree to make reasonable, good faith efforts to informally resolve any dispute before initiating
arbitration. A party who intends to seek arbitration must first send the other a written notice that describes the
nature and basis of the claim or dispute and sets forth the relief sought. If you and Valve do not reach an
agreement to resolve that claim or dispute within 30 days after the notice is received, you or Valve may
commence an arbitration. Written notice to Valve must be sent via postal mail to: ATTN: Arbitration Notice,
Valve Corporation, P.O. Box 1688, Bellevue, WA 98004.


12/14
              Case 2:21-cv-00563-JCC Document              36-4
                                                      Steam®      Filed
                                                             Subscriber    06/23/21 Page 102 of 160
                                                                        Agreement

The Federal Arbitration Act applies to this Section. The arbitration will be governed by the Commercial
Arbitration Rules of the American Arbitration Association ("AAA") and, where applicable, the AAA's
Supplementary Procedures for Consumer Related Disputes, as modified by this Agreement, both of which are
available at httP-://www.adr.org. The arbitrator is bound by the terms of this Agreement.

The AAA will administer the arbitration. It may be conducted through the submission of documents, by phone,
or in person in the county where you live or at another mutually agreed location.

If you seek $10,000 or less, Valve agrees to reimburse your filing fee and your share of the arbitration costs,
including your share of arbitrator compensation, at the conclusion of the proceeding, unless the arbitrator
determines your claims are frivolous or costs are unreasonable as determined by the arbitrator. Valve agrees not
to seek its attorneys' fees or costs in arbitration unless the arbitrator determines your claims are frivolous or
costs are unreasonable as determined by the arbitrator. If you seek more than $10,000, the arbitration costs,
including arbitrator compensation, will be split between you and Valve according to the AAA Commercial
Arbitration Rules and the AAA's Supplementary Procedures for Consumer Related Disputes, if applicable.

YOU AND VALVE AGREE NOT TO BRING OR PARTICIPATE IN A CLASS OR REPRESENTATIV E
ACTION, PRIVATE ATTORNEY GENERAL ACTION OR COLLECTIV E ARBITRATION, EV EN IF AAA's
PROCEDURES OR RULES WOULD OTHERWISE ALLOW ONE. THE ARBITRATOR MAY AWARD
RELIEF ONLY IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE
EXTENT OF THAT PARTY 'S INDIVIDUAL CLAIM. You and Valve also agree not to seek to combine any
action or arbitration with any other action or arbitration without the consent of all parties to this Agreement and
all other actions or arbitrations.

If the agreement in this Section not to bring or participate in a class or representative action, private attorney
general action or collective arbitration should be found illegal or unenforceable, you and Valve agree that it shall
not be severable, that this entire Section shall be unenforceable and any claim or dispute would be resolved in
court and not in collective arbitration.

Notwithstanding this Section, you have the right to litigate any dispute in small claims court, if all the
requirements of the small claims court, including any limitations on jurisdiction and the amount at issue in the
dispute, are satisfied.

12. MISCELLANEOUS ....

Except as otherwise expressly set forth in this Agreement, in the event that any provision of this Agreement shall
be held by a court or other tribunal of competent jurisdiction to be unenforceable, such provision will be
enforced to the maximum extent permissible and the remaining portions of this Agreement shall remain in full
force and effect. This Agreement, including any Subscription Terms, Rules of Use, the Valve Privacy Policy, and
the Valve Hardware Warranty Policy, constitutes and contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes any prior oral or written agreements. You agree that this
Agreement is not intended to confer and does not confer any rights or remedies upon any person other than the
parties to this Agreement.

Valve 's obligations are subject to existing laws and legal process and Valve may comply with law enforcement
or regulatory requests or requirements notwithstanding any contrary term.

You agree to comply with all applicable import/export laws and regulations. You agree not to export the Content
and Services or Hardware or allow use of your Account by individuals of any terrorist supporting countries to
which encryption exports are at the time of exportation restricted by the U.S. Bureau of Export Administration.
You represent and warrant that you are not located in, under the control of, or a national or resident of any such
prohibited country.

This Agreement was last updated on November 13th, 2018 ("Revision Date"). If you were a Subscriber before
the Revision Date, it replaces your existing agreement with Valve or Valve SARL on the day that you explicitly
13/14
               Case 2:21-cv-00563-JCC Document           36-4
                                                     Steam®      Filed
                                                            Subscriber    06/23/21 Page 103 of 160
                                                                       Agreement

accept it. If you prefer to continue using Steam and your existing Subscriptions under the version of the
Agreement in effect prior to the Revision Date, you are free to do so.




  14/14
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®      Filed
                                                      Subscriber    06/23/21 Page 104 of 160
                                                                 Agreement


STEAM® SUBSCRIBER AGREEMENT

Table of contents:

        1. Registration as a subscriber; aI212lication of terms to Y.OU;_Y.our account
        2. Licences
        3. Billing ,._ P-2Y.ment and other subscri1;1tions
        4. Online conduct. cheating and illegal behavior
        5. Third 1;1a!:!)'. content
        6. User generated content
        7. Disclaimers; limitation of liabilitY.;_JJQ_guarantees: limited warrantY.
        8. Amendments to this agreement
        9. Term and termination
       10. �1;11;1licable law/mediation/jurisdiction
       11. Dis1;1ute resolution/binding arbitration/class action waiver
       12. Miscellaneous

This Steam Subscriber Agreement ("Agreement") is a legal document that explains your rights and obligations as a subscriber of Steam from Valve
Corporation, a corporation under the laws of the State of Washington, with its registered office at 10400 NE 4th St., Bellevue, WA 98004, United
States, registered with the Washington Secretary of State under number 60 22 90 773, VAT ID No. EU 8260 00671 ("Valve"). Please read it carefully.

SECTION 11 CONTAINS A BINDING ARBITRATION AGREEMENT AND CLASS ACTION WAIVER. IT MAY AFFECT YOUR LEGAL RIGHTS.
PLEASE READ IT. IF YOU ARE A CUSTOMER WITH RESIDENCE IN THE EUROPEAN UNION, SECTION 11 DOES NOT APPLY TO YOU.

1. REGISTRATION AS A SUBSCRIBER: APPLICATION OF TERMS TO Y OU: YOUR ACCOUNT •

Steam is an online service offered by Valve.

You become a subscriber of Steam ("Subscriber") by completing the registration of a Steam user account. This Agreement takes effect as soon as
you indicate your acceptance of these terms. You may not become a subscriber if you are under the age of 13. Steam is not intended for children
under 13 and Valve will not knowingly collect personal information from children under the age of 13.

A. Contracting Party

For any interaction with Steam your contractual relationship is with Valve. Except as otherwise indicated at the time of the transaction (such as in the
case of purchases from another Subscriber in a Subscription Marketplace), any transactions for Subscriptions (as defined below) you make on Steam
are being made from Valve.

B. Subscriptions; Content and Services

As a Subscriber you may obtain access to certain services, software and content available to Subscribers. The Steam client software and any other
software, content, and updates you download or access via Steam, including but not limited to Valve or third-party video games and in-game content,
and any virtual items you trade, sell or purchase in a Steam Subscription Marketplace are referred to in this Agreement as "Content and Services":
the rights to access and/or use any Contents and Services accessible through Steam are referred to in this Agreement as "Subscriptions."

Each Subscription allows you to access particular Content and Services. Some Subscriptions may impose additional terms specific to that
Subscription ("Subscription Terms") (for example, an end user license agreement specific to a particular game, or terms of use specific to a particular
product or feature of Steam). Also, additional terms (for example, payment and billing procedures) may be posted on htt1;1://www.steam1;1owered.com
or within the Steam service ("Rules of Use"). Rules of Use include the Steam Online Conduct Rules htt1;1://steam1;1owered.com/index.1;1h!;!1
area = online conduct and the Steam Refund Policy htt1;1://store.steampowered.com/steam refunds. The Subscription Terms, the Rules of Use, and
the Valve Privacy Policy (which can be found at http://www.valvesoftware.com/privacY.,htm) are binding on you once you indicate your acceptance of
them or of this Agreement, or otherwise become bound by them as described in Section 8 (Amendments to this Agreement).

C. Your Account

When you complete Steam's registration process, you create a Steam account ("Account"). Your Account may also include billing information you
provide to Valve for the purchase of Subscriptions, Content and Services and any physical merchandise offered for purchase through Steam
("Hardware"). You may not reveal, share or otherwise allow others to use your password or Account except as otherwise specifically authorized by
Valve. You are responsible for the confidentiality of your login and password and for the security of your computer system. Valve is not responsible for
the use of your password and Account or for all of the communication and activity on Steam that results from use of your login name and password by
you, by any person to whom you may have intentionally or by negligence disclosed your login and/or password in violation of this confidentiality
provision. Unless it results from Valve's negligence or fault, Valve is not responsible for the use of your Account by a person who fraudulently used
your login and password without your permission. If you believe that the confidentiality of your login and/or password may have been compromised,
you must notify Valve via the support form htt1;1s://suo1;1ort.steam1;1owered.com/newticket.1;1ho) without any delay.

1/9
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®      Filed
                                                      Subscriber    06/23/21 Page 105 of 160
                                                                 Agreement

Your Account, including any information pertaining to it (e.g.: contact information, billing information, Account history and Subscriptions, etc.), is strictly
personal. You may therefore not sell or charge others for the right to use your Account, or otherwise transfer your Account, nor may you sell, charge
others for the right to use, or transfer any Subscriptions other than if and as expressly permitted by this Agreement (including any Subscription Terms
or Rules of Use) or as otherwise specifically permitted by Valve.

D. Payment Processing

Payment processing related to Content and Services and/or physical goods purchased on Steam is performed by either Valve Corporation directly or
by Valve's fully owned subsidiary Valve GmbH on behalf of Valve Corporation depending on the type of payment method used. If your card was
issued outside the United States, your payment may be processed via a European acquirer by Valve GmbH on behalf of Valve Corporation. For any
other type of purchases, payment will be collected by Valve Corporation directly. In any case, delivery of Content and Services as well as physical
goods is performed by Valve Corporation.

2. LICENSES    &




A. General Content and Services License

Steam and your Subscription(s) require the automatic download and installation of Content and Services onto your computer. Valve hereby grants,
and you accept, a non-exclusive license and right, to use the Content and Services for your personal, non-commercial use (except where commercial
use is expressly allowed herein or in the applicable Subscription Terms). T his license ends upon termination of (a) this Agreement or (b) a
Subscription that includes the license. T he Content and Services are licensed, not sold. Your license confers no title or ownership in the Content and
Services. To make use of the Content and Services, you must have a Steam Account and you may be required to be running the Steam client and
maintaining a connection to the Internet.

For reasons that include, without limitation, system security, stability, and multiplayer interoperability, Steam may need to automatically update, pre­
load, create new versions of or otherwise enhance the Content and Services and accordingly, the system requirements to use the Content and
Services may change over time. You consent to such automatic updating. You understand that this Agreement (including applicable Subscription
Terms) does not entitle you to future updates, new versions or other enhancements of the Content and Services associated with a particular
Subscription, although Valve may choose to provide such updates, etc. in its sole discretion.

B. Beta Software License

Valve may from time to time make software accessible to you via Steam prior to the general commercial release of such software ("Beta Software").
You are not required to use Beta Software, but if Valve offers it, you may elect to use it under the following terms. Beta Software will be deemed to
consist of Content and Services, and each item of Beta Software provided will be deemed a Subscription for such Beta Software, with the following
provisions specific to Beta Software:

      • Your right to use the Beta Software may be limited in time, and may be subject to additional Subscription Terms;
      • Valve or any Valve affiliate may request or require that you provide suggestions, feedback, or data regarding your use of the Beta Software,
        which will be deemed User Generated Content under Section 6 (User Generated Content) below; and
      • In addition to the waivers and limitations of liability for all Software under Section 7 (Disclaimers; Limitations on Liability; No Guarantees;
        Limited Warranty) below as applicable, you specifically acknowledge that Beta Software is only released for testing and improvement purposes,
         in particular to provide Valve with feedback on the quality and usability of said Beta Software, and therefore contains errors, is not final and may
        create incompatibilities or damage to your computer, data, and/or software. If you decide to install and/or use Beta Software, you shall only use
         it in compliance with its purposes, i.e. for testing and improvement purposes and in any case not on a system or for purposes where the
         malfunction of the Beta Software can cause any kind of damage. In particular, maintain full backups of any system that you choose to install
         Beta Software on.

C. License to Use Valve Developer Tools

Your Subscription(s) may include access to various Valve tools that can be used to create content ("Developer Tools"). Some examples include: the
Valve software development kit (the "SOK") for a version of the computer game engine known as "Source" (the "Source Engine") and the associated
Valve Hammer editor, T he Source® Filmmaker Software, or in-game tools through which you can edit or create derivative works of a Valve game.
Particular Developer Tools (for example, T he Source® Filmmaker Software) may be distributed with separate Subscription Terms that are different
from the rules set forth in this Section. Otherwise, you may use the Developer Tools, and you may use, reproduce, publish, perform, display and
distribute any content you create using the Developer Tools, however you wish, but solely on a non-commercial basis.

If you would like to use the Source Engine SOK or other Valve Developer Tools for commercial use, please contact Valve at
sourceengine@valvesoftware.com.

D. License to Use Valve Game Content in Fan Art.

Valve appreciates the community of Subscribers that creates fan art, fan fiction, and audio-visual works that reference Valve games ("Fan Art"). You
may incorporate content from Valve games into your Fan Art. Except as otherwise set forth in this Section or in any Subscription Terms, you may use,



2/9
                  Case 2:21-cv-00563-JCC Document 36-4
                                              Steam®      Filed
                                                     Subscriber    06/23/21 Page 106 of 160
                                                                Agreement

reproduce, publish, perform, display and distribute Fan Art that incorporates content from Valve games however you wish, but solely on a non­
commercial basis.

If you incorporate any third-party content in any Fan Art, you must be sure to obtain all necessary rights from the owner of that content.

Commercial use of some Valve game content is permitted via features such as Steam Workshop or a Steam Subscription Marketplace. Terms
applicable to that use are set forth in Section 3.D. and 6.B. below and in any Subscription Terms provided for those features.

To view the Valve video policy containing additional terms covering the use of audio-visual works incorporating Valve intellectual property or created
with T he Source® Filmmaker Software, please click here: htt12://www.valvesoftware.com/video12olicY..html

E. License to Use Valve Dedicated Server Software

Your Subscription(s) may contain access to the Valve Dedicated Server Software. If so, you may use the Valve Dedicated Server Software on an
unlimited number of computers for the purpose of hosting online multiplayer games of Valve products. If you wish to operate the Valve Dedicated
Server Software, you will be solely responsible for procuring any Internet access, bandwidth, or hardware for such activities and will bear all costs
associated therewith.

F. Ownership of Content and Services

All title, ownership rights and intellectual property rights in and to the Content and Services and any and all copies thereof, are owned by Valve and/or
its or its affiliates' licensors. All rights are reserved, except as expressly stated herein. T he Content and Services is protected by copyright laws,
international copyright treaties and conventions and other laws. T he Content and Services contains certain licensed materials and Valve's and its
affiliates' licensors may protect their rights in the event of any violation of this Agreement.

G. Restrictions on Use of Content and Services

You may not use the Content and Services for any purpose other than the permitted access to Steam and your Subscriptions, and to make personal,
non-commercial use of your Subscriptions, except as otherwise permitted by this Agreement or applicable Subscription Terms. Except as otherwise
permitted under this Agreement (including any Subscription Terms or Rules of Use), or under applicable law notwithstanding these restrictions, you
may not, in whole or in part, copy, photocopy, reproduce, publish, distribute, translate, reverse engineer, derive source code from, modify,
disassemble, decompile, create derivative works based on, or remove any proprietary notices or labels from the Content and Services or any
software accessed via Steam without the prior consent, in writing, of Valve.

You are entitled to use the Content and Services for your own personal use, but you are not entitled to: (i) sell, grant a security interest in or transfer
reproductions of the Content and Services to other parties in any way, nor to rent, lease or license the Content and Services to others without the
prior written consent of Valve, except to the extent expressly permitted elsewhere in this Agreement (including any Subscription Terms or Rules of
Use); (ii) host or provide matchmaking services for the Content and Services or emulate or redirect the communication protocols used by Valve in any
network feature of the Content and Services, through protocol emulation, tunneling, modifying or adding components to the Content and Services,
use of a utility program or any other techniques now known or hereafter developed, for any purpose including, but not limited to network play over the
Internet, network play utilizing commercial or non-commercial gaming networks or as part of content aggregation networks, websites or services,
without the prior written consent of Valve; or (iii) exploit the Content and Services or any of its parts for any commercial purpose, except as expressly
permitted elsewhere in this Agreement (including any Subscription Terms or Rules of Use).

3. BILLING, PAYMENT AND OTHER SUBSCRIPT IONS •

All charges incurred on Steam, and all purchases made with the Steam Wallet, are payable in advance and final, except as described in Sections 3.1
and 7 below.

A. Payment Authorization

When you provide payment information to Valve or to one of its payment processors, you represent to Valve that you are the authorized user of the
card, PIN, key or account associated with that payment, and you authorize Valve to charge your credit card or to process your payment with the
chosen third-party payment processor for any Subscription, Steam Wallet funds, Hardware or other fees incurred by you. Valve may require you to
provide your address or other information in order to meet their obligations under applicable tax law.

For Subscriptions purchased based on an agreed usage period, where recurring payments are made in exchange for continued use ("Recurring
Payment Subscriptions"), by continuing to use the Recurring Payment Subscription you agree and reaffirm that Valve is authorized to charge your
credit card (or your Steam Wallet, if funded), or to process your payment with any other applicable third-party payment processor, for any applicable
recurring payment amounts. If you have purchased any Recurring Payment Subscriptions, you agree to notify Valve promptly of any changes to your
credit card account number, its expiration date and/or your billing address, or your PayPal or other payment account number, and you agree to notify
Valve promptly if your credit card or PayPal or other payment account expires or is cancelled for any reason.

If your use of Steam is subject to any type of use or sales tax, then Valve may also charge you for those taxes, in addition to the Subscription or other
fees published in the Rules of Use. T he European Union VAT ("VAT") tax amounts collected by Valve reflect VAT due on the value of any Content and
Services, Hardware or Subscription.

3/9
                  Case 2:21-cv-00563-JCC Document  36-4
                                              Steam®      Filed
                                                     Subscriber    06/23/21 Page 107 of 160
                                                                Agreement

You agree that you will not use IP proxying or other methods to disguise the place of your residence, whether to circumvent geographical restrictions
on game content, to purchase at pricing not applicable to your geography, or for any other purpose. If you do this, Valve may terminate your access to
your Account.

B. Responsibility for Charges Associated With Your Account

As the Account holder, you are responsible for all charges incurred, including applicable taxes, and all purchases made by you or anyone that uses
your Account, including your family or friends. If you cancel your Account, Valve reserves the right to collect fees, surcharges or costs incurred before
cancellation. Any delinquent or unpaid Accounts must be settled before Valve will allow you to register again.

C. Steam Wallet

Steam may make available an account balance associated with your Account (the "Steam Wallet"). The Steam Wallet is neither a bank account nor
any kind of payment instrument. It functions as a prepaid balance to purchase Content and Services. You may place funds in your Steam Wallet up to
a maximum amount determined by Valve, by credit card, prepaid card, promotional code, or any other payment method accepted by Steam. Within
any twenty-four (24) hour period, the total amount stored in your Steam Wallet plus the total amount spent out of your Steam Wallet, in the aggregate,
may not exceed US$2,000 or its equivalent in your applicable local currency -- attempted deposits into your Steam Wallet that exceed this threshold
may not be credited to your Steam Wallet until your activity falls below this threshold. Valve may change or impose different Steam Wallet balance
and usage limits from time to time.

You will be notified by e-mail of any change to the Steam Wallet balance and usage limits within sixty (60) days before the entry into force of the said
change. Your continued use of your Steam Account more than thirty (30) days after the entry into force of the changes, will constitute your acceptance
of the changes. If you don't agree to the changes, your only remedy is to terminate your Steam Account or to cease use of your Steam Wallet. Valve
shall not have any obligation to refund any credits remaining on your Steam Wallet in this case.

You may use Steam Wallet funds to purchase Subscriptions, including by making in-game purchases where Steam Wallet transactions are enabled,
and Hardware. F unds added to the Steam Wallet are non-refundable and non-transferable. Steam Wallet funds do not constitute a personal property
right, have no value outside Steam and can only be used to purchase Subscriptions and related content via Steam (including but not limited to games
and other applications offered through the Steam Store, or in a Steam Subscription Marketplace) and Hardware. Steam Wallet funds have no cash
value and are not exchangeable for cash. Steam Wallet funds that are deemed unclaimed property may be turned over to the applicable authority.

D. Trading and Sales of Subscriptions Between Subscribers

Steam may include one or more features or sites that allow Subscribers to trade, sell or purchase certain types of Subscriptions (for example, license
rights to virtual items) with, to or from other Subscribers ("Subscription Marketplaces"). An example of a Subscription Marketplace is the Steam
Community Market. By using or participating in Subscription Marketplaces, you authorize Valve, on its own behalf or as an agent or licensee of any
third-party creator or publisher of the applicable Subscriptions in your Account, to transfer those Subscriptions from your Account in order to give
effect to any trade or sale you make.

Valve may charge a fee for trades or sales in a Subscription Marketplace. Any fees will be disclosed to you prior to the completion of the trade or sale.

If you complete a trade, sale or purchase in a Subscription Marketplace, you acknowledge and agree that you are responsible for taxes, if any, which
may be due with respect to your transactions, including sales or use taxes, and for compliance with applicable tax laws. Proceeds from sales you
make in a Subscription Marketplace may be considered income to you for income tax purposes. You should consult with a tax specialist to determine
your tax liability in connection with your activities in any Subscription Marketplace.

You understand and acknowledge that Valve may decide to cease operation of any Subscription Marketplace, change the fees that it charges or
change the terms or features of the Steam Subscription Marketplace. Valve shall have no liability to you because of any inability to trade
Subscriptions in the Steam Trading Marketplace, including because of discontinuation or changes in the terms, features or eligibility requirements of
any Subscription Marketplace.

You also understand and acknowledge that Subscriptions traded, sold or purchased in any Subscription Marketplace are license rights, that you have
no ownership interest in such Subscriptions, and that Valve does not recognize any transfers of Subscriptions (including transfers by operation of law)
that are made outside of Steam.

E. Retail Purchase

Valve may offer or require a Subscription for purchasers of retail packaged product versions or OEM versions of Valve products. The "CD-Key" or
"Product Key" accompanying such versions is used to activate your Subscription.

F. Steam Authorized Resellers

You may purchase a Subscription through an authorized reseller of Valve. The "Product Key" accompanying such purchase will be used to activate
your Subscription. If you purchase a Subscription from an authorized reseller of Valve, you agree to direct all questions regarding the Product Key to
that reseller.


4/9
                  Case 2:21-cv-00563-JCC Document  36-4
                                              Steam®      Filed
                                                     Subscriber    06/23/21 Page 108 of 160
                                                                Agreement
G. Free Subscriptions

In some cases, Valve may offer a free Subscription to certain services, software and content. As with all Subscriptions, you are always responsible for
any Internet service provider, telephone, and other connection fees that you may incur when using Steam, even when Valve offers a free
Subscription.

H. Third Party Sites

Steam may provide links to other third party sites. Some of these sites may charge separate fees, which are not included in and are in addition to any
Subscription or other fees that you may pay to Valve. Steam may also provide access to third-party vendors, who provide content, goods and/or
services on Steam or the Internet. Any separate charges or obligations you incur in your dealings with these third parties are your responsibility. Valve
makes no representations or warranties, either express or implied, regarding any third party site. In particular, Valve makes no representation or
warranty that any service or subscription offered via third-party vendors will not change or be suspended or terminated.

I. Refunds and Right of Withdrawal

Without prejudice to any statutory rights you may have, you can request a refund for your purchases on Steam in accordance with the terms of
Valve's Refund Policy httR://store.steam owered.com/steam refunds/.

For European Union consumers:

EU law provides a statutory right to withdraw from certain contracts for physical merchandise and for the purchase of digital content. You can find
more information about the extent of your statutory right to withdraw and the ways you can exercise it on this page:
httRS://SURROrt.steamROWered.com/kb article.RhR?ref = 8620-QYAL-4516.

4. ONLINE CONDUCT, CHEATING AND ILLEGAL BEHAVIOR •

Your online conduct and interaction with other Subscribers should be guided by common sense and basic etiquette. They must notably comply with
the Steam Online Conduct rules, to be found at httR://steamRowered.com/index.R!m?area = online conduct". Depending on terms of use imposed by
third parties who host particular games or other services, additional requirements may also be provided in the Subscription Terms applicable to a
particular Subscription.

Steam and the Content and Services may include functionality designed to identify software or hardware processes or functionality that may give a
player an unfair competitive advantage when playing multiplayer versions of any Content and Services or modifications of Content and Services
("Cheats"). You agree that you will not create Cheats or assist third parties in any way to create or use Cheats. You agree that you will not directly or
indirectly disable, circumvent, or otherwise interfere with the operation of software designed to prevent or report the use of Cheats. You acknowledge
and agree that either Valve or any online multiplayer host may refuse to allow you to participate in certain online multiplayer games if you use Cheats
in connection with Steam or the Content and Services. Further, you acknowledge and agree that an online multiplayer host may report your use of
Cheats to Valve, and Valve may communicate your history of use of Cheats to other online multiplayer hosts. Valve may terminate your Account or a
particular Subscription for any conduct or activity that is illegal, constitutes a Cheat, or otherwise negatively affects the enjoyment of Steam by other
Subscribers. You acknowledge that Valve is not required to provide you notice before terminating your Subscription(s) and/or Account.

You may not use Cheats, automation software (bots), mods, hacks, or any other unauthorized third-party software, to modify or automate any
Subscription Marketplace process.

5. THIRD PARTY CONTENT •

In regard to all Subscriptions, Contents and Services that are not authored by Valve, Valve does not screen such third party content available on
Steam or through other sources. Valve assumes no responsibility or liability for such third party content. Some third party application software is
capable of being used by businesses for business purposes - however, you may only acquire such software via Steam for private personal use.

6. USER GENERATED CONTENT •

A. General Provisions

Steam provides interfaces and tools for you to be able to generate content and make it available to other users and/or to Valve at your sole discretion.
"User Generated Content" means any content you make available to other users through your use of multi-user features of Steam, or to Valve or its
affiliates through your use of the Content and Services or otherwise.

When you upload your content to Steam to make it available to other users and/or to Valve, you grant Valve and its affiliates the worldwide, non­
exclusive, right to use, reproduce, modify, create derivative works from, distribute, transmit, transcode, translate, broadcast, and otherwise
communicate, and publicly display and publicly perform, your User Generated Content, and derivative works of your User Generated Content, for the
purpose of the operation, distribution and promotion of the Steam service, Steam games or other Steam offerings. This license is granted to Valve as
the content is uploaded on Steam for the entire duration of the intellectual property rights. It may be terminated if Valve is in breach of the license and
has not cured such breach within fourteen (14) days from receiving notice from you sent to the attention of the Valve Legal Department at the
applicable Valve address noted on this Privacy Policy page. The termination of said license does not affect the rights of any sub-licensees pursuant to

5/9
                  Case 2:21-cv-00563-JCC Document  36-4
                                              Steam®      Filed
                                                     Subscriber    06/23/21 Page 109 of 160
                                                                Agreement

any sub-license granted by Valve prior to termination of the license. Valve is the sole owner of the derivative works created by Valve from your
Content, and is therefore entitled to grant licenses on these derivative works. If you use Valve cloud storage, you grant us a license to store your
information as part of that service. Valve may place limits on the amount of storage you may use.

If you provide Valve with any feedback or suggestions about Steam, the Content and Services, or any Valve products or services, Valve is free to use
the feedback or suggestions however it chooses, without any obligation to account to you.

B. Content Uploaded to the Steam Workshop

Some games or applications available on Steam ("Workshop-Enabled Apps") allow you to create User Generated Content based on or using the
Workshop-Enabled App, and to submit that User Generated Content (a "Workshop Contribution") to one or more Steam Workshop web pages.
Workshop Contributions can be viewed by the Steam community, and for some categories of Workshop Contributions users may be able to interact
with, download or purchase the Workshop Contribution. In some cases, Workshop Contributions may be considered for incorporation by Valve or a
third-party developer into a game or into a Subscription Marketplace.

You understand and agree that Valve is not obligated to use, distribute, or continue to distribute copies of any Workshop Contribution and reserves
the right, but not the obligation, to restrict or remove Workshop Contributions for any reason.

Specific Workshop-Enabled Apps or Workshop web pages may contain special terms ("App-Specific Terms") that supplement or change the terms set
out in this Section. In particular, where Workshop Contributions are distributed for a fee, App-Specific Terms will address how revenue may be
shared. Unless otherwise specified in App-Specific Terms (if any), the following general rules apply to Workshop Contributions.

      • Workshop Contributions are Subscriptions, and therefore you agree that any Subscriber receiving distribution of your Workshop Contribution
        will have the same rights to use your Workshop Contribution (and will be subject to the same restrictions) as are set out in this Agreement for
        any other Subscriptions.
      • Notwithstanding the license described in Section 6.A., Valve will only have the right to modify or create derivative works from your Workshop
        Contribution in the following cases: (a) Valve may make modifications necessary to make your Contribution compatible with Steam and the
        Workshop functionality or user interface, and (b) Valve or the applicable developer may make modifications to Workshop Contributions that are
        accepted for in-Application distribution as it deems necessary or desirable to enhance gameplay.
      • You may, in your sole discretion, choose to remove a Workshop Contribution from the applicable Workshop pages. If you do so, Valve will no
        longer have the right to use, distribute, transmit, communicate, publicly display or publicly perform the Workshop Contribution, except that (a)
        Valve may continue to exercise these rights for any Workshop Contribution that is accepted for distribution in-game or distributed in a manner
        that allows it to be used in-game, and (b) your removal will not affect the rights of any Subscriber who has already obtained access to a copy of
        the Workshop Contribution.

Except where otherwise provided in App-Specific Terms, you agree that Valve's consideration of your Workshop Contribution is your full
compensation, and you are not entitled to any other rights or compensation in connection with the rights granted to Valve and to other Subscribers.

C. Promotions and Endorsements

If you use Steam services (e.g. the Steam Curators' Lists or the Steam Broadcasting service) to promote or endorse a product, service or event in
return for any kind of consideration from a third party (including non-monetary rewards such as free games), you must clearly indicate the source of
such consideration to your audience.

D. Representations and Warranties

You represent and warrant to us that you have sufficient rights in all User Generated Content to grant Valve and other affected parties the licenses
described under A. and B. above or in any license terms specific to the applicable Workshop-Enabled App or Workshop page. This includes, without
limitation, any kind of intellectual property rights or other proprietary or personal rights affected by or included in the User Generated Content. In
particular, with respect to Workshop Contributions, you represent and warrant that the Workshop Contribution was originally created by you (or, with
respect to a Workshop Contribution to which others contributed besides you, by you and the other contributors, and in such case that you have the
right to submit such Workshop Contribution on behalf of those other contributors).

You furthermore represent and warrant that the User Generated Content, your submission of that Content, and your granting of rights in that Content
does not violate any applicable contract, law or regulation.

7. DISCLAIMERS; LIMITATION OF LIABILITY; NO GUARANTEES; LIMITED WARRANTY ...

THIS SECTION 7 DOES NOT APPLY TO EU SUBSCRIBERS.

      • FOR AUSTRALIAN SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR MODIFY THE APPLICATION OF ANY
        GUARANTEE, RIGHT OR REMEDY THAT CANNOT BE SO EXCLUDED, RESTRICTED OR MODIFIED, INCLUDING THOSE CONFERRED
        BY THE AUSTRALIAN CONSUMER LAW (ACL). UNDER THE ACL, GOODS COME WITH GUARANTEES INCLUDING A GUARANTEE
        THAT GOODS ARE OF ACCEPTABLE QUALITY. IF THERE IS A FAILURE OF THIS GUARANTEE, YOU ARE ENTITLED TO A REMEDY
        (WHICH MAY INCLUDE HAVING THE GOODS REPAIRED OR REPLACED OR A REFUND). IF A REPAIR OR REPLACEMENT CANNOT BE
        PROVIDED OR THERE IS A MAJOR FAILURE, YOU ARE ENTITLED TO A REFUND.
6/9
                  Case 2:21-cv-00563-JCC Document 36-4
                                              Steam®      Filed
                                                     Subscriber    06/23/21 Page 110 of 160
                                                                Agreement

      • FOR NEW ZEALAND SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR MODIFY THE APPLICATION OF ANY
        RIGHT OR REMEDY THAT CANNOT BE SO EXCLUDED, RESTRICTED OR MODIFIED INCLUDING THOSE CONFERRED BY THE NEW
        ZEALAND CONSUMER GUARANTEES ACT 1993. UNDER THIS ACT ARE GUARANTEES WHICH INCLUDE THAT GOODS AND
        SERVICES ARE OF ACCEPTABLE QUALITY. IF THIS GUARANTEE IS NOT MET THERE ARE ENTITLEMENTS TO HAVE THE
        SOFTWARE REMEDIED (WHICH MAY INCLUDE REPAIR, REPLACEMENT OR REFUND). IF A REMEDY CANNOT BE PROVIDED OR THE
        FAILURE IS OF A SUBSTANTIAL CHARACTER, THE ACT PROVIDES FOR A REFUND.

Prior to acquiring a Subscription, you should consult the product information made available on Steam, including Subscription description, minimum
technical requirements, and user reviews.

A. DISCLAIMERS

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, VALVE AND ITS AFFILIATES AND SERVICE PROVIDERS EXPRESSLY
DISCLAIM (I) ANY WARRANTY FOR STEAM, THE CONTENT AND SERVICES, AND THE SUBSCRIPTIONS, AND (II) ANY COMMON LAW
DUTIES WITH REGARD TO STEAM, THE CONTENT AND SERVICES, AND THE SUBSCRIPTIONS, INCLUDING DUTIES OF LACK OF
NEGLIGENCE AND LACK OF WORKMANLIKE EFFORT. STEAM, THE CONTENT AND SERVICES, THE SUBSCRIPTIONS, AND ANY
INFORMATION AVAILABLE IN CONNECTION THEREWITH ARE PROVIDED ON AN "AS IS" AND "AS AVAILABLE" BASIS, "WITH ALL FAULTS"
AND WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NONINFRINGEMENT. ANY WARRANTY AGAINST INFRINGEMENT
THAT MAY BE PROVIDED IN SECTION 2-312 OF THE UNITED STATES UNIFORM COMMERCIAL CODE AND/OR IN ANY OTHER
COMPARABLE STATE STATUTE IS EXPRESSLY DISCLAIMED. ALSO, THERE IS NO WARRANTY OF TITLE, NON-INTERFERENCE WITH
YOUR ENJOYMENT, OR AUTHORITY IN CONNECTION WITH STEAM, THE CONTENT AND SERVICES, THE SUBSCRIPTIONS, OR
INFORMATION AVAILABLE IN CONNECTION THEREWITH.

ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE UNITED STATES UNIFORM COMMERCIAL
CODE IS EXPRESSLY DISCLAIMED.

B. LIMITATION OF LIABILITY

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE, ITS LICENSORS, NOR THEIR AFFILIATES, NOR ANY OF
VALVE'S SERVICE PROVIDERS, SHALL BE LIABLE IN ANY WAY FOR LOSS OR DAMAGE OF ANY KIND RESULTING FROM THE USE OR
INABILITY TO USE STEAM, YOUR ACCOUNT, YOUR SUBSCRIPTIONS AND THE CONTENT AND SERVICES INCLUDING, BUT NOT LIMITED
TO, LOSS OF GOODWILL, WORK STOPPAGE, COMPUTER FAILURE OR MALFUNCTION, OR ANY AND ALL OTHER COMMERCIAL
DAMAGES OR LOSSES. IN NO EVENT WILL VALVE BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES, OR ANY OTHER DAMAGES ARISING OUT OF OR IN ANY WAY CONNECTED WITH STEAM, THE CONTENT AND
SERVICES, THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH, OR THE DELAY OR INABILITY TO
USE THE CONTENT AND SERVICES, SUBSCRIPTIONS OR ANY INFORMATION, EVEN IN THE EVENT OF VALVE'S OR ITS AFFILIATES'
FAULT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, OR BREACH OF VALVE'S WARRANTY AND EVEN IF IT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS AND LIABILITY EXCLUSIONS APPLY EVEN IF ANY REMEDY FAILS TO
PROVIDE ADEQUATE RECOMPENSE.

BECAUSE SOME STATES OR JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR THE LIMITATION OF LIABILITY FOR CONSEQUENTIAL
OR INCIDENTAL DAMAGES, IN SUCH STATES OR JURISDICTIONS, EACH OF VALVE, ITS LICENSORS, AND ITS AFFILIATES' LIABILITY
SHALL BE LIMITED TO THE FULL EXTENT PERMITTED BY LAW.

C. NO GUARANTEES

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE NOR ITS AFFILIATES GUARANTEE CONTINUOUS, ERROR­
FREE, VIRUS-FREE OR SECURE OPERATION AND ACCESS TO STEAM, THE CONTENT AND SERVICES, YOUR ACCOUNT AND/OR YOUR
SUBSCRIPTIONS(S) OR ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH.

D. LIMITED WARRANTY

CERTAIN HARDWARE PURCHASED FROM VALVE IS SUBJECT TO A LIMITED WARRANTY, [OR DEPENDING ON YOUR LOCATION, A
STATUTORY WARRANTY] WHICH IS DESCRIBED IN DETAIL HERE.

8. AMENDMENTS TO THIS AGREEMENT •

PLEASE NOTE: If you are a consumer with place of residence in Germany, a different version of Section 8 applies to you, which is available here.

This Agreement may at any time be mutually amended by your explicit consent to changes proposed by Valve. Furthermore, Valve may amend this
Agreement (including any Subscription Terms or Rules of Use) unilaterally at any time in its sole discretion. In this case, you will be notified by e-mail
of any amendment to this Agreement made by Valve within 60 (sixty) days before the entry into force of the said amendment. You can view the
Agreement at any time at http://www.steampowered.com/. Your failure to cancel your Account within thirty (30) days after the entry into force of the
amendments, will constitute your acceptance of the amended terms. If you don't agree to the amendments or to any of the terms in this Agreement,

7/9
                  Case 2:21-cv-00563-JCC Document  36-4
                                              Steam®      Filed
                                                     Subscriber    06/23/21 Page 111 of 160
                                                                Agreement

your only remedy is to cancel your Account or to cease use of the affected Subscription(s). Valve shall not have any obligation to refund any fees that
may have accrued to your Account before cancellation of your Account or cessation of use of any Subscription, nor shall Valve have any obligation to
prorate any fees in such circumstances.

9. TERM AND TERMINATION         A




A. Term

The term of this Agreement (the "Term") commences on the date you first indicate your acceptance of these terms, and will continue in effect until
otherwise terminated in accordance with this Agreement.

B. Termination by You

You may cancel your Account at any time. You may cease use of a Subscription at any time or, if you choose, you may request that Valve terminate
your access to a Subscription. However, Subscriptions are not transferable, and even if your access to a Subscription for a particular game or
application is terminated, the original activation key will not be able to be registered to any other account, even if the Subscription was obtained in a
retail store. Access to Subscriptions purchased as a part of a pack or bundle cannot be terminated individually, termination of access to one game
within the bundle will result in termination of access to all games purchased in the pack. Your cancellation of an Account, or your cessation of use of
any Subscription or request that access to a Subscription be terminated, will not entitle you to any refund, including of any Subscription fees. Valve
reserves the right to collect fees, surcharges or costs incurred prior to the cancellation of your Account or termination of your access to a particular
Subscription. In addition, you are responsible for any charges incurred to third-party vendors or content providers before your cancellation.

C. Termination by Valve

Valve may cancel your Account or any particular Subscription(s) at any time in the event that (a) Valve ceases providing such Subscriptions to
similarly situated Subscribers generally, or (b) you breach any terms of this Agreement (including any Subscription Terms or Rules of Use). In the
event that your Account or a particular Subscription is terminated or cancelled by Valve for a violation of this Agreement or improper or illegal activity,
no refund, including of any Subscription fees or of any unused funds in your Steam Wallet, will be granted.

D. Survival of Terms

Sections 2(C), 2(0), 2(F), 2(G), 3(A), 3(8), 3(0), 3(H), and 5 - 12 will survive any expiration or termination of this Agreement.

10. APPLICABLE LAW/MEDIATION/JURISDICTION              A




For All Customers Outside the European Union:

You agree that this Agreement shall be deemed to have been made and executed in the State of Washington, U.S.A., and any dispute arising
hereunder shall be resolved in accordance with the law of Washington excluding the law of conflicts and the Convention on Contracts for the
International Sale of Goods. Subject to Section 11 (Dispute Resolution/Binding Arbitration/Class Action Waiver) below, you agree that any claim
asserted in any legal proceeding by you against Valve shall be commenced and maintained exclusively in any state or federal court located in King
County, Washington, having subject matter jurisdiction with respect to the dispute between the parties and you hereby consent to the exclusive
jurisdiction of such courts. In any dispute arising under this Agreement, the prevailing party will be entitled to attorneys' fees and expenses.

For EU Customers:

In the event of a dispute relating to the interpretation, the performance or the validity of the Subscriber Agreement, an amicable solution will be sought
before any legal action. You can file your complaint at htt1;1://hel12.steam12owered.com. In case of failure, you may, within one year of the failed request,
have recourse to an Alternative Dispute Resolution procedure by filing an online complaint on the European Commission's Online Dispute Resolution
website: htt12s://webgate.ec.euro12a.eu/odr/main/index.cfm?event=main.home.chooseLang!@g�.

In the event that out-of-court dispute resolutions fail, the dispute may be brought before the competent courts.

11. DISPUTE RESOLUTION/BINDING ARBITRATION/CLASS ACTION WAIVER                       A




This Section 11 shall apply to the maximum extent permitted by applicable law. If the laws of your jurisdiction prohibit the application of some or all of
the provisions of this Section notwithstanding Section 10 (Applicable Law/Jurisdiction), such provisions will not apply to you. IN PARTICULAR, IF
YOU LIVE IN THE EUROPEAN UNION, THIS SECTION 11 DOES NOT APPLY TO YOU.

Most user concerns can be resolved by use of our Steam support site at htt12s://su1212ort.steam12owered.com/. If Valve is unable to resolve your
concerns and a dispute remains between you and Valve, this Section explains how the parties have agreed to resolve it.

YOU AND VALVE AGREE TO RESOLVE ALL DISPUTES AND CLAIMS BETWEEN US IN INDIVIDUAL BINDING ARBITRATION. THAT INCLUDES,
BUT IS NOT LIMITED TO, ANY CLAIMS ARISING OUT OF OR RELATING TO: (i) ANY ASPECT OF THE RELATIONSHIP BETWEEN US; (ii) THIS
AGREEMENT; OR (iii) YOUR USE OF STEAM, YOUR ACCOUNT OR THE CONTENT AND SERVICES. IT APPLIES REGARDLESS OF
WHETHER SUCH CLAIMS ARE BASED IN CONTRACT, TORT, STATUTE, FRAUD, UNFAIR COMPETITION, MISREPRESENTATION OR ANY
OTHER LEGAL THEORY.

8/9
                  Case 2:21-cv-00563-JCC Document  36-4
                                              Steam®      Filed
                                                     Subscriber    06/23/21 Page 112 of 160
                                                                Agreement

However, this Section does not apply to the following types of claims or disputes, which you or Valve may bring in any court with jurisdiction: (i) claims
of infringement or other misuse of intellectual property rights, including such claims seeking injunctive relief; and (ii) claims related to or arising from
any alleged unauthorized use, piracy or theft.

This Section does not prevent you from bringing your dispute to the attention of any federal, state, or local government agencies that can, if the law
allows, seek relief from us for you.

An arbitration is a proceeding before a neutral arbitrator, instead of before a judge or jury. Arbitration is less formal than a lawsuit in court, and
provides more limited discovery. It follows different rules than court proceedings, and is subject to very limited review by courts. The arbitrator will
issue a written decision and provide a statement of reasons if requested by either party. Y OU UNDERSTAND THAT Y OU AND VALVE ARE GIVING
UP THE RIGHT TO SUE IN COURT AND TO HAVE A TRIAL BEFORE A JUDGE OR JURY.

You and Valve agree to make reasonable, good faith efforts to informally resolve any dispute before initiating arbitration. A party who intends to seek
arbitration must first send the other a written notice that describes the nature and basis of the claim or dispute and sets forth the relief sought. If you
and Valve do not reach an agreement to resolve that claim or dispute within 30 days after the notice is received, you or Valve may commence an
arbitration. Written notice to Valve must be sent via postal mail to: ATTN: Arbitration Notice, Valve Corporation, P.O. Box 1688, Bellevue, WA 98004.

The Federal Arbitration Act applies to this Section. The arbitration will be governed by the Commercial Arbitration Rules of the American Arbitration
Association ("AAA") and, where applicable, the AAA's Supplementary Procedures for Consumer Related Disputes, as modified by this Agreement,
both of which are available at htt1r//www.adr.org. The arbitrator is bound by the terms of this Agreement.

The AAA will administer the arbitration. It may be conducted through the submission of documents, by phone, or in person in the county where you
live or at another mutually agreed location.

If you seek $10,000 or less, Valve agrees to reimburse your filing fee and your share of the arbitration costs, including your share of arbitrator
compensation, at the conclusion of the proceeding, unless the arbitrator determines your claims are frivolous or costs are unreasonable as
determined by the arbitrator. Valve agrees not to seek its attorneys' fees or costs in arbitration unless the arbitrator determines your claims are
frivolous or costs are unreasonable as determined by the arbitrator. If you seek more than $10,000, the arbitration costs, including arbitrator
compensation, will be split between you and Valve according to the AAA Commercial Arbitration Rules and the A.Al\s Supplementary Procedures for
Consumer Related Disputes, if applicable.

Y OU AND VALVE AGREE NOT TO BRING OR PARTICIPATE IN A CLASS OR REPRESENTATIVE ACTION, PRIVATE ATTORNEY GENERAL
ACTION OR COLLECTIVE ARBITRATION, EVEN IF A.Al\s PROCEDURES OR RULES WOULD OTHERWISE ALLOW ONE. THE ARBITRATOR
MAY AWARD RELIEF ONLY IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE EXTENT OF THAT PARTY'S
INDIVIDUAL CLAIM. You and Valve also agree not to seek to combine any action or arbitration with any other action or arbitration without the consent
of all parties to this Agreement and all other actions or arbitrations.

If the agreement in this Section not to bring or participate in a class or representative action, private attorney general action or collective arbitration
should be found illegal or unenforceable, you and Valve agree that it shall not be severable, that this entire Section shall be unenforceable and any
claim or dispute would be resolved in court and not in collective arbitration.

Notwithstanding this Section, you have the right to litigate any dispute in small claims court, if all the requirements of the small claims court, including
any limitations on jurisdiction and the amount at issue in the dispute, are satisfied.

12. MISCELLANEOUS •

Except as otherwise expressly set forth in this Agreement, in the event that any provision of this Agreement shall be held by a court or other tribunal
of competent jurisdiction to be unenforceable, such provision will be enforced to the maximum extent permissible and the remaining portions of this
Agreement shall remain in full force and effect. This Agreement, including any Subscription Terms, Rules of Use, the Valve Privacy Policy, and the
Valve Hardware Warranty Policy, constitutes and contains the entire agreement between the parties with respect to the subject matter hereof and
supersedes any prior oral or written agreements. You agree that this Agreement is not intended to confer and does not confer any rights or remedies
upon any person other than the parties to this Agreement.

Valve's obligations are subject to existing laws and legal process and Valve may comply with law enforcement or regulatory requests or requirements
notwithstanding any contrary term.

You agree to comply with all applicable import/export laws and regulations. You agree not to export the Content and Services or Hardware or allow
use of your Account by individuals of any terrorist supporting countries to which encryption exports are at the time of exportation restricted by the U.S.
Bureau of Export Administration. You represent and warrant that you are not located in, under the control of, or a national or resident of any such
prohibited country.

This Agreement was last updated on November 13th, 2018 ("Revision Date"). If you were a Subscriber before the Revision Date, it replaces your
existing agreement with Valve or Valve SARL on the day that you explicitly accept it. If you prefer to continue using Steam and your existing
Subscriptions under the version of the Agreement in effect prior to the Revision Date, you are free to do so.


9/9
                Case 2:21-cv-00563-JCC Document  36-4
                                            Steam®      Filed
                                                   Subscriber    06/23/21 Page 113 of 160
                                                              Agreement



STEAM® SUBSCRIBER AGREEMENT


Table of contents:

        1. Registration as a subscriber;.J!12P-lication of terms to y:ou;_y:our account
        2. Licenses
        3. Billing,_12ay:ment and other subscrintions
        4. Online conduct, cheating and illegal behavior
        5. Third-12any: content
        6. User generated content
        7. Disclaimers; limitation of liability:; no gyarantees; limited warran:ty: & agreement
        8. Amendments to this agreement
        9. Term and termination
       10. A1212licable law/mediation/jurisdiction/attomey:'s fees
       11. Disnute resolution/binding arbitration/class action waiver
       12. Miscellaneous

This Steam Subscriber Agreement ("Agreement") is a legal document that explains your rights and obligations
as a subscriber of Steam from Valve Corporation, a corporation under the laws of the State of Washington, with
its registered office at 10400 NE 4th St., Bellevue, WA 98004, United States, registered with the Washington
Secretary of State under number 60 22 90 773, VAT ID No. EU 8260 00671 ("Valve"). Please read it carefully.

SECTION 11 CONTAINS A BINDING ARBITRATION AGREEMENT AND CLASS ACTION WAIVER. IT
AFFECTS HOW DISPUTES ARE RESOLVED. PLEASE READ IT. IF YOU LIVE IN THE PROVINCE OF
QUEBEC (CANADA) OR THE EUROPEAN UNION, SECTION 11 DOES NOT APPLY TO YOU.

1. REGISTRATION AS A SUBSCRIBER; APPLICATION OF TERMS TO YOU; YOUR ACCOUNT ...

Steam is an online service offered by Valve.

You become a subscriber of Steam ("Subscriber") by completing the registration of a Steam user account. This
Agreement takes effect as soon as you indicate your acceptance of these terms. You may not become a
subscriber if you are under the age of 13. Steam is not intended for children under 13 and Valve will not
knowingly collect personal information from children under the age of 13.

A. Contracting Party

For any interaction with Steam your contractual relationship is with Valve. Except as otherwise indicated at the
time of the transaction (such as in the case of purchases from another Subscriber in a Subscription Marketplace),
any transactions for Subscriptions (as defined below) you make on Steam are being made from Valve.

B. Subscriptions; Content and Services

As a Subscriber you may obtain access to certain services, software and content available to Subscribers. The
Steam client software and any other software, content, and updates you download or access via Steam, including
but not limited to Valve or third-party video games and in-game content, software associated with Hardware and
any virtual items you trade, sell or purchase in a Steam Subscription Marketplace are referred to in this
Agreement as "Content and Services;" the rights to access and/or use any Content and Services accessible
through Steam are referred to in this Agreement as "Subscriptions."

Each Subscription allows you to access particular Content and Services. Some Subscriptions may impose
additional terms specific to that Subscription ("Subscription Terms") (for example, an end user license
1/14
              Case 2:21-cv-00563-JCC Document            36-4
                                                    Steam®      Filed
                                                           Subscriber    06/23/21 Page 114 of 160
                                                                      Agreement

agreement specific to a particular game, or terms of use specific to a particular product or feature of Steam).
Also, additional terms (for example, payment and billing procedures) may be posted on
htm://www.steamP-owered.com or within the Steam service ("Rules of Use"). Rules of Use include the Steam
Online Conduct Rules htm://steamP-owered.com/index.P-hP-?area=online conduct and the Steam Refund Policy
htm://store.steamP-owered.com/steam refunds. The Subscription Terms, the Rules of Use, and the Valve Privacy
Policy (which can be found at htm://www.valvesoftware.com/P-rivacY..htm) are binding on you once you indicate
your acceptance of them or of this Agreement, or otherwise become bound by them as described in Section 8
(Amendments to this Agreement).

C. Your Account

When you complete Steam's registration process, you create a Steam account ("Account"). Your Account may
also include billing information you provide to Valve for the purchase of Subscriptions, Content and Services
and any physical goods offered for purchase through Steam ("Hardware"). You may not reveal, share or
otherwise allow others to use your password or Account except as otherwise specifically authorized by Valve.
You are responsible for the confidentiality of your login and password and for the security of your computer
system. Valve is not responsible for the use of your password and Account or for all of the communication and
activity on Steam that results from use of your login name and password by you, or by any person to whom you
may have intentionally or by negligence disclosed your login and/or password in violation of this confidentiality
provision. Unless it results from Valve's negligence or fault, Valve is not responsible for the use of your Account
by a person who fraudulently used your login and password without your permission. If you believe that the
confidentiality of your login and/or password may have been compromised, you must notify Valve via the
support form (htms://sUP-P-Ort.steamP-owered.com/newticket.P-hP-) without any delay.

Your Account, including any information pertaining to it (e.g.: contact information, billing information, Account
history and Subscriptions, etc.), is strictly personal. You may therefore not sell or charge others for the right to
use your Account, or otherwise transfer your Account, nor may you sell, charge others for the right to use, or
transfer any Subscriptions other than if and as expressly permitted by this Agreement (including any
Subscription Terms or Rules of Use) or as otherwise specifically permitted by Valve.

D. Payment Processing

Payment processing related to Content and Services and/or Hardware purchased on Steam is performed by either
Valve Corporation directly or by Valve's fully owned subsidiary Valve GmbH on behalf of Valve Corporation
depending on the type of payment method used. If your card was issued outside the United States, your payment
may be processed via a European acquirer by Valve GmbH on behalf of Valve Corporation. For any other type
of purchases, payment will be collected by Valve Corporation directly. In any case, delivery of Content and
Services as well as Hardware is performed by Valve Corporation.

2. LICENSES ....

A. General Content and Services License

Steam and your Subscription(s) require the download and installation of Content and Services onto your
computer. Valve hereby grants, and you accept, a non-exclusive license and right, to use the Content and
Services for your personal, non-commercial use (except where commercial use is expressly allowed herein or in
the applicable Subscription Terms). This license ends upon termination of (a) this Agreement or (b) a
Subscription that includes the license. The Content and Services are licensed, not sold. Your license confers no
title or ownership in the Content and Services. To make use of the Content and Services, you must have a Steam
Account and you may be required to be running the Steam client and maintaining a connection to the Internet.

For reasons that include, without limitation, system security, stability, and multiplayer interoperability, Steam
may need to automatically update, pre-load, create new versions of or otherwise enhance the Content and
Services and accordingly, the system requirements to use the Content and Services may change over time. You
consent to such automatic updating. You understand that this Agreement (including applicable Subscription
2/14
             Case 2:21-cv-00563-JCC Document            36-4
                                                    Steam®      Filed
                                                           Subscriber    06/23/21 Page 115 of 160
                                                                      Agreement

Terms) does not entitle you to future updates, new versions or other enhancements of the Content and Services
associated with a particular Subscription, although Valve may choose to provide such updates, etc. in its sole
discretion.

B. Beta Software License

Valve may from time to time make software accessible to you via Steam prior to the general commercial release
of such software ("Beta Software"). You are not required to use Beta Software, but if Valve offers it, you may
elect to use it under the following terms. Beta Software will be deemed to consist of Content and Services, and
each item of Beta Software provided will be deemed a Subscription for such Beta Software, with the following
provisions specific to Beta Software:

       • Your right to use the Beta Software may be limited in time, and may be subject to additional Subscription
         Terms;
       • Valve or any Valve affiliate may request or require that you provide suggestions, feedback, or data
         regarding your use of the Beta Software, which will be deemed User Generated Content under Section 6
         (User Generated Content) below; and
       • In addition to the waivers and limitations of liability for all Software under Section 7 (Disclaimers;
         Limitations on Liability; No Guarantees; Limited Warranty & Agreement) below as applicable, you
         specifically acknowledge that Beta Software is only released for testing and improvement purposes, in
         particular to provide Valve with feedback on the quality and usability of the Beta Software, and therefore
         contains errors, is not final and may create incompatibilities or damage to your computer, data, and/or
         software. If you decide to install and/or use Beta Software, you shall only use it in compliance with its
         purposes, i.e. for testing and improvement purposes and in any case not on a system or for purposes where
         the malfunction of the Beta Software can cause any kind of damage. In particular, maintain full backups of
         any system that you choose to install Beta Software on.

C. License to Use Valve Developer Tools

Your Subscription(s) may include access to various Valve tools that can be used to create content ("Developer
Tools"). Some examples include: the Valve software development kit (the "SDK") for a version of the computer
game engine known as "Source" (the "Source Engine") and the associated Valve Hammer editor, The Source®
Filmmaker Software, or in-game tools through which you can edit or create derivative works of a Valve game.
Particular Developer Tools (for example, The Source® Filmmaker Software) may be distributed with separate
Subscription Terms that are different from the rules set forth in this Section. Except as set forth in any separate
Subscription Terms applicable to the use of a particular Developer Tool, you may use the Developer Tools, and
you may use, reproduce, publish, perform, display and distribute any content you create using the Developer
Tools, however you wish, but solely on a non-commercial basis.

If you would like to use the Source Engine SDK or other Valve Developer Tools for commercial use, please
contact Valve at sourceengine@valvesoftware.com.

D. License to Use Valve Game Content in Fan Art.

Valve appreciates the community of Subscribers that creates fan art, fan fiction, and audio-visual works that
reference Valve games ("Fan Art"). You may incorporate content from Valve games into your Fan Art. Except as
otherwise set forth in this Section or in any Subscription Terms, you may use, reproduce, publish, perform,
display and distribute Fan Art that incorporates content from Valve games however you wish, but solely on a
non-commercial basis.

If you incorporate any third-party content in any Fan Art, you must be sure to obtain all necessary rights from
the owner of that content.

Commercial use of some Valve game content is permitted via features such as Steam Workshop or a Steam
Subscription Marketplace. Terms applicable to that use are set forth in Sections 3.D. and 6.B. below and in any
3/14
             Case 2:21-cv-00563-JCC Document         36-4
                                                Steam®      Filed
                                                       Subscriber    06/23/21 Page 116 of 160
                                                                  Agreement

Subscription Terms provided for those features.

To view the Valve video policy containing additional terms covering the use of audio-visual works incorporating
Valve intellectual property or created with The Source® Filmmaker Software, please click here:
h:tm://www.valvesoftware.com/videoP-olicY..html

E. License to Use Valve Dedicated Server Software

Your Subscription(s) may contain access to the Valve Dedicated Server Software. If so, you may use the Valve
Dedicated Server Software on an unlimited number of computers for the purpose of hosting online multiplayer
games of Valve products. If you wish to operate the Valve Dedicated Server Software, you will be solely
responsible for procuring any Internet access, bandwidth, or hardware for such activities and will bear all costs
associated with your use.

F. Ownership of Content and Services

All title, ownership rights and intellectual property rights in and to the Content and Services and any and all
copies thereof, are owned by Valve and/or its or its affiliates' licensors. All rights are reserved, except as
expressly stated herein. The Content and Services are protected by copyright laws, international copyright
treaties and conventions and other laws. The Content and Services contain certain licensed materials and Valve's
and its affiliates' licensors may protect their rights in the event of any violation of this Agreement.

G. Restrictions on Use of Content and Services

You may not use the Content and Services for any purpose other than the permitted access to Steam and your
Subscriptions, and to make personal, non-commercial use of your Subscriptions, except as otherwise permitted
by this Agreement or applicable Subscription Terms. Except as otherwise permitted under this Agreement
(including any Subscription Terms or Rules of Use), or under applicable law notwithstanding these restrictions,
you may not, in whole or in part, copy, photocopy, reproduce, publish, distribute, translate, reverse engineer,
derive source code from, modify, disassemble, decompile, create derivative works based on, or remove any
proprietary notices or labels from the Content and Services or any software accessed via Steam without the prior
consent, in writing, of Valve.

You are entitled to use the Content and Services for your own personal use, but you are not entitled to: (i) sell,
grant a security interest in or transfer reproductions of the Content and Services to other parties in any way, nor
to rent, lease or license the Content and Services to others without the prior written consent of Valve, except to
the extent expressly permitted elsewhere in this Agreement (including any Subscription Terms or Rules of Use);
(ii) host or provide matchmaking services for the Content and Services or emulate or redirect the communication
protocols used by Valve in any network feature of the Content and Services, through protocol emulation,
tunneling, modifying or adding components to the Content and Services, use of a utility program or any other
techniques now known or hereafter developed, for any purpose including, but not limited to network play over
the Internet, network play utilizing commercial or non-commercial gaming networks or as part of content
aggregation networks, websites or services, without the prior written consent of Valve; or (iii) exploit the
Content and Services or any of its parts for any commercial purpose, except as expressly permitted elsewhere in
this Agreement (including any Subscription Terms or Rules of Use).

3. BILLING, PAYMENT AND OTHER SUBSCRIPTIONS •

All charges incurred on Steam, and all purchases made with the Steam Wallet, are payable in advance and final,
except as described in Sections 3.1 and 7 below.

A. Payment Authorization

When you provide payment information to Valve or to one of its payment processors, you represent to Valve that
you are the authorized user of the card, PIN, key or account associated with that payment, and you authorize

4/14
             Case 2:21-cv-00563-JCC Document             36-4
                                                    Steam®       Filed
                                                            Subscriber    06/23/21 Page 117 of 160
                                                                       Agreement

Valve to charge your credit card or to process your payment with the chosen third-party payment processor for
any Subscription, Steam Wallet funds, Hardware or other fees incurred by you. Valve may require you to provide
your address or other information in order to meet its obligations under applicable tax law.

For Subscriptions purchased based on an agreed usage period, where recurring payments are made in exchange
for continued use ("Recurring Payment Subscriptions"), by continuing to use the Recurring Payment
Subscription you agree and reaffirm that Valve is authorized to charge your credit card (or your Steam Wallet, if
funded), or to process your payment with any other applicable third-party payment processor, for any applicable
recurring payment amounts. If you have purchased any Recurring Payment Subscriptions, you agree to notify
Valve promptly of any changes to your credit card account number, its expiration date and/or your billing
address, or your PayPal or other payment account number, and you agree to notify Valve promptly if your credit
card or PayPal or other payment account expires or is cancelled for any reason.

If your use of Steam is subject to any type of use or sales tax, then Valve may also charge you for those taxes, in
addition to the Subscription or other fees published in the Rules of Use. The European Union VAT ("VAT") tax
amounts collected by Valve reflect VAT due on the value of any Content and Services, Hardware or
Subscription.

You agree that you will not use IP proxying or other methods to disguise the place of your residence, whether to
circumvent geographical restrictions on game content, to purchase at pricing not applicable to your geography,
or for any other purpose. If you do this, Valve may terminate your access to your Account.

B. Responsibility for Charges Associated With Your Account

As the Account holder, you are responsible for all charges incurred, including applicable taxes, and all purchases
made by you or anyone that uses your Account, including your family or friends. If you cancel your Account,
Valve reserves the right to collect fees, surcharges or costs incurred before cancellation. Any delinquent or
unpaid Accounts must be settled before Valve will allow you to register again.

C. Steam Wallet

Steam may make available an account balance associated with your Account (the "Steam Wallet"). The Steam
Wallet is neither a bank account nor any kind of payment instrument. It functions as a prepaid balance to
purchase Content and Services. You may place funds in your Steam Wallet up to a maximum amount determined
by Valve, by credit card, prepaid card, promotional code, or any other payment method accepted by Steam.
Within any twenty-four (24) hour period, the total amount stored in your Steam Wallet plus the total amount
spent out of your Steam Wallet, in the aggregate, may not exceed US$2,000 or its equivalent in your applicable
local currency -- attempted deposits into your Steam Wallet that exceed this threshold may not be credited to
your Steam Wallet until your activity falls below this threshold. Valve may change or impose different Steam
Wallet balance and usage limits from time to time.

You will be notified by e-mail of any change to the Steam Wallet balance and usage limits within sixty (60) days
before the entry into force of the change. Your continued use of your Steam Account more than thirty (30) days
after the entry into force of the changes will constitute your acceptance of the changes. If you don't agree to the
changes, your only remedy is to terminate your Steam Account or to cease use of your Steam Wallet. Valve shall
not have any obligation to refund any credits remaining on your Steam Wallet in this case.

You may use Steam Wallet funds to purchase Subscriptions, including by making in-game purchases where
Steam Wallet transactions are enabled, and Hardware. Subject to Section 3.1, funds added to the Steam Wallet
are non-refundable and non-transferable. Steam Wallet funds do not constitute a personal property right, have no
value outside Steam and can only be used to purchase Subscriptions and related content via Steam (including but
not limited to games and other applications offered through the Steam Store, or in a Steam Subscription
Marketplace) and Hardware. Steam Wallet funds have no cash value and are not exchangeable for cash. Steam
Wallet funds that are deemed unclaimed property may be turned over to the applicable authority.

5/14
             Case 2:21-cv-00563-JCC Document         36-4
                                                 Steam®      Filed
                                                        Subscriber    06/23/21 Page 118 of 160
                                                                   Agreement

D. Trading and Sales of Subscriptions Between Subscribers

Steam may include one or more features or sites that allow Subscribers to trade, sell or purchase certain types of
Subscriptions (for example, license rights to virtual items) with, to or from other Subscribers ("Subscription
Marketplaces"). An example of a Subscription Marketplace is the Steam Community Market. By using or
participating in Subscription Marketplaces, you authorize Valve, on its own behalf or as an agent or licensee of
any third-party creator or publisher of the applicable Subscriptions in your Account, to transfer those
Subscriptions from your Account in order to give effect to any trade or sale you make.

Valve may charge a fee for trades or sales in a Subscription Marketplace. Any fees will be disclosed to you prior
to the completion of the trade or sale.

If you complete a trade, sale or purchase in a Subscription Marketplace, you acknowledge and agree that you are
responsible for taxes, if any, which may be due with respect to your transactions, including sales or use taxes,
and for compliance with applicable tax laws. Proceeds from sales you make in a Subscription Marketplace may
be considered income to you for income tax purposes. You should consult with a tax specialist to determine your
tax liability in connection with your activities in any Subscription Marketplace.

You understand and acknowledge that Valve may decide to cease operation of any Subscription Marketplace,
change the fees that it charges or change the terms or features of the Steam Subscription Marketplace. Valve
shall have no liability to you because of any inability to trade Subscriptions in the Steam Trading Marketplace,
including because of discontinuation or changes in the terms, features or eligibility requirements of any
Subscription Marketplace.

You also understand and acknowledge that Subscriptions traded, sold or purchased in any Subscription
Marketplace are license rights, that you have no ownership interest in such Subscriptions, and that Valve does
not recognize any transfers of Subscriptions (including transfers by operation of law) that are made outside of
Steam.

E. Retail Purchase

Valve may offer or require a Subscription for purchasers of retail packaged product versions or OEM versions of
Valve products. The "CD-Key" or "Product Key" accompanying such versions is used to activate your
Subscription.

F. Steam Authorized Resellers

You may purchase a Subscription through an authorized reseller of Valve. The "Product Key" accompanying
such purchase will be used to activate your Subscription. If you purchase a Subscription from an authorized
reseller of Valve, you agree to direct all questions regarding the Product Key to that reseller.

G. Free Subscriptions

In some cases, Valve may offer a free Subscription to certain services, software and content. As with all
Subscriptions, you are always responsible for any Internet service provider, telephone, and other connection fees
that you may incur when using Steam, even when Valve offers a free Subscription.

H. Third-Party Sites

Steam may provide links to other third-party sites. Some of these sites may charge separate fees, which are not
included in and are in addition to any Subscription or other fees that you may pay to Valve. Steam may also
provide access to third-party vendors, who provide content, goods and/or services on Steam or the Internet. Any
separate charges or obligations you incur in your dealings with these third parties are your responsibility. Valve
makes no representations or warranties, either express or implied, regarding any third party site. In particular,


6/14
             Case 2:21-cv-00563-JCC Document            36-4
                                                   Steam®      Filed
                                                          Subscriber    06/23/21 Page 119 of 160
                                                                     Agreement

Valve makes no representation or warranty that any service or subscription offered via third-party vendors will
not change or be suspended or terminated.

I. Refunds and Right of Withdrawal

Without prejudice to any statutory rights you may have, you can request a refund for your purchases on Steam in
accordance with the terms of Valve's Refund Policy htrn://store.steam12owered.com/steam refunds/.

For European Union consumers:

EU law provides a statutory right to withdraw from certain contracts for physical merchandise and for the
purchase of digital content. You can find more information about the extent of your statutory right to withdraw
and the ways you can exercise it on this page: htrns://su1212ort.steam12owered.com/kb article.12h12?ref=8620-
QYAL-4516.

4. ONLINE CONDUCT, CHEATING AND ILLEGAL BEHAVIOR ....

Your online conduct and interaction with other Subscribers should be guided by common sense and basic
etiquette. They must notably comply with the Steam Online Conduct Rules, to be found at
htrn://steam12owered.com/index.12hP-?area=online conduct. Depending on terms of use imposed by third parties
who host particular games or other services, additional requirements may also be provided in the Subscription
Terms applicable to a particular Subscription.

Steam and the Content and Services may include functionality designed to identify software or hardware
processes or functionality that may give a player an unfair competitive advantage when playing multiplayer
versions of any Content and Services or modifications of Content and Services ("Cheats"). You agree that you
will not create Cheats or assist third parties in any way to create or use Cheats. You agree that you will not
directly or indirectly disable, circumvent, or otherwise interfere with the operation of software designed to
prevent or report the use of Cheats. You acknowledge and agree that either Valve or any online multiplayer host
may refuse to allow you to participate in certain online multiplayer games if you use Cheats in connection with
Steam or the Content and Services. Further, you acknowledge and agree that an online multiplayer host may
report your use of Cheats to Valve, and Valve may communicate your history of use of Cheats to other online
multiplayer hosts. Valve may terminate your Account or a particular Subscription for any conduct or activity that
is illegal, constitutes a Cheat, or otherwise negatively affects the enjoyment of Steam by other Subscribers. You
acknowledge that Valve is not required to provide you notice before terminating your Subscription(s) and/or
Account.

You may not use Cheats, automation software (bots), mods, hacks, or any other unauthorized third-party
software, to modify or automate any Subscription Marketplace process.

5. THIRD-PARTY CONTENT ....

In regard to all Subscriptions, Content and Services that are not authored by Valve, Valve does not screen such
third-party content available on Steam or through other sources. Valve assumes no responsibility or liability for
such third party content. Some third-party application software is capable of being used by businesses for
business purposes - however, you may only acquire such software via Steam for private personal use.

6. USER GENERATED CONTENT ....

A. General Provisions

Steam provides interfaces and tools for you to be able to generate content and make it available to other users
and/or to Valve at your sole discretion. "User Generated Content" means any content you make available to other
users through your use of multi-user features of Steam, or to Valve or its affiliates through your use of the
Content and Services or otherwise.

7/14
                Case 2:21-cv-00563-JCC Document             36-4
                                                       Steam®      Filed
                                                              Subscriber    06/23/21 Page 120 of 160
                                                                         Agreement

When you upload your content to Steam to make it available to other users and/or to Valve, you grant Valve and
its affiliates the worldwide, non-exclusive right to use, reproduce, modify, create derivative works from,
distribute, transmit, transcode, translate, broadcast, and otherwise communicate, and publicly display and
publicly perform, your User Generated Content, and derivative works of your User Generated Content, for the
purpose of the operation, distribution, incorporation as part of and promotion of the Steam service, Steam games
or other Steam offerings, including Subscriptions. This license is granted to Valve as the content is uploaded on
Steam for the entire duration of the intellectual property rights. It may be terminated if Valve is in breach of the
license and has not cured such breach within fourteen (14) days from receiving notice from you sent to the
attention of the Valve Legal Department at the applicable Valve address noted on this Privac):'. PolicY- page. The
termination of said license does not affect the rights of any sub-licensees pursuant to any sub-license granted by
Valve prior to termination of the license. Valve is the sole owner of the derivative works created by Valve from
your User Generated Content, and is therefore entitled to grant licenses on these derivative works. If you use
Valve cloud storage, you grant us a license to store your information as part of that service. Valve may place
limits on the amount of storage you may use.

If you provide Valve with any feedback or suggestions about Steam, the Content and Services, or any Valve
products, Hardware or services, Valve is free to use the feedback or suggestions however it chooses, without any
obligation to account to you.

B. Content Uploaded to the Steam Workshop

Some games or applications available on Steam ("Workshop-Enabled Apps") allow you to create User
Generated Content based on or using the Workshop-Enabled App, and to submit that User Generated Content (a
"Workshop Contribution") to one or more Steam Workshop web pages. Workshop Contributions can be viewed
by the Steam community, and for some categories of Workshop Contributions users may be able to interact with,
download or purchase the Workshop Contribution. In some cases, Workshop Contributions may be considered
for incorporation by Valve or a third-party developer into a game or into a Subscription Marketplace.

You understand and agree that Valve is not obligated to use, distribute, or continue to distribute copies of any
Workshop Contribution and reserves the right, but not the obligation, to restrict or remove Workshop
Contributions for any reason.

Specific Workshop-Enabled Apps or Workshop web pages may contain special terms ("App-Specific Terms")
that supplement or change the terms set out in this Section. In particular, where Workshop Contributions are
distributed for a fee, App-Specific Terms will address how revenue may be shared. Unless otherwise specified in
App-Specific Terms (if any), the following general rules apply to Workshop Contributions.

       • Workshop Contributions are Subscriptions, and therefore you agree that any Subscriber receiving
         distribution of your Workshop Contribution will have the same rights to use your Workshop Contribution
         (and will be subject to the same restrictions) as are set out in this Agreement for any other Subscriptions.
       • Notwithstanding the license described in Section 6.A., Valve will only have the right to modify or create
         derivative works from your Workshop Contribution in the following cases: (a) Valve may make
         modifications necessary to make your Contribution compatible with Steam and the Workshop
         functionality or user interface, and (b) Valve or the applicable developer may make modifications to
         Workshop Contributions that are accepted for in-Application distribution as it deems necessary or
         desirable to enhance gameplay.
       • You may, in your sole discretion, choose to remove a Workshop Contribution from the applicable
         Workshop pages. If you do so, Valve will no longer have the right to use, distribute, transmit,
         communicate, publicly display or publicly perform the Workshop Contribution, except that (a) Valve may
         continue to exercise these rights for any Workshop Contribution that is accepted for distribution in-game
         or distributed in a manner that allows it to be used in-game, and (b) your removal will not affect the rights
         of any Subscriber who has already obtained access to a copy of the Workshop Contribution.

Except where otherwise provided in App-Specific Terms, you agree that Valve's consideration of your
Workshop Contribution is your full compensation, and you are not entitled to any other rights or compensation
8/14
             Case 2:21-cv-00563-JCC Document             36-4
                                                    Steam®      Filed
                                                           Subscriber    06/23/21 Page 121 of 160
                                                                      Agreement

in connection with the rights granted to Valve and to other Subscribers.

C. Promotions and Endorsements

If you use Steam services (e.g. the Steam Curators' Lists or the Steam Broadcasting service) to promote or
endorse a product, service or event in return for any kind of consideration from a third party (including non­
monetary rewards such as free games), you must clearly indicate the source of such consideration to your
audience.

D. Representations and Warranties

You represent and warrant to us that you have sufficient rights in all User Generated Content to grant Valve and
other affected parties the licenses described under A. and B. above or in any license terms specific to the
applicable Workshop-Enabled App or Workshop page. This includes, without limitation, any kind of intellectual
property rights or other proprietary or personal rights affected by or included in the User Generated Content. In
particular, with respect to Workshop Contributions, you represent and warrant that the Workshop Contribution
was originally created by you (or, with respect to a Workshop Contribution to which others contributed besides
you, by you and the other contributors, and in such case that you have the right to submit such Workshop
Contribution on behalf of those other contributors).

You furthermore represent and warrant that the User Generated Content, your submission of that Content, and
your granting of rights in that Content does not violate any applicable contract, law or regulation.

7. DISCLAIMERS; LIMITATION OF LIABILITY; NO GUARANTEES; LIMITED WARRANTY &
AGREEMENT ...

THIS SECTION 7 DOES NOT APPLY TO EU SUBSCRIBERS.

       • FOR AUSTRALIAN SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR
         MODIFY THE APPLICATION OF ANY GUARANTEE, RIGHT OR REMEDY THAT CANNOT BE
         SO EXCLUDED, RESTRICTED OR MODIFIED, INCLUDING THOSE CONFERRED BY THE
         AUSTRALIAN CONSUMER LAW (ACL). UNDER THE ACL, GOODS COME WITH
         GUARANTEES INCLUDING A GUARANTEE THAT GOODS ARE OF ACCEPTABLE QUALITY. IF
         THERE IS A FAILURE OF THIS GUARANTEE, YOU ARE ENTITLED TO A REMEDY (WHICH
         MAY INCLUDE HAVING THE GOODS REPAIRED OR REPLACED OR A REFUND). IF A REPAIR
         OR REPLACEMENT CANNOT BE PROVIDED OR THERE IS A MAJOR FAILURE, YOU ARE
         ENTITLED TO A REFUND.
       • FOR NEW ZEALAND SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR
         MODIFY THE APPLICATION OF ANY RIGHT OR REMEDY THAT CANNOT BE SO EXCLUDED,
         RESTRICTED OR MODIFIED INCLUDING THOSE CONFERRED BY THE NEW ZEALAND
         CONSUMER GUARANTEES ACT 1993. UNDER THIS ACT ARE GUARANTEES WHICH
         INCLUDE THAT GOODS AND SERVICES ARE OF ACCEPTABLE QUALITY. IF THIS
         GUARANTEE IS NOT MET THERE ARE ENTITLEMENTS TO HAVE THE SOFTWARE
         REMEDIED (WHICH MAY INCLUDE REPAIR, REPLACEMENT OR REFUND). IF A REMEDY
         CANNOT BE PROVIDED OR THE FAILURE IS OF A SUBSTANTIAL CHARACTER, THE ACT
         PROVIDES FOR A REFUND.

Prior to acquiring a Subscription, you should consult the product information made available on Steam,
including Subscription description, minimum technical requirements, and user reviews.

A. DISCLAIMERS

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, VALVE AND ITS AFFILIATES AND
SERVICE PROVIDERS EXPRESSLY DISCLAIM (I) ANY WARRANTY FOR STEAM, THE CONTENT
AND SERVICES, AND THE SUBSCRIPTIONS, AND (11) ANY COMMON LAW DUTIES WITH REGARD
9/14
          Case 2:21-cv-00563-JCC Document  36-4
                                      Steam®      Filed
                                             Subscriber    06/23/21 Page 122 of 160
                                                        Agreement

TO STEAM, THE CONTENT AND SERVICES, AND THE SUBSCRIPTIONS, INCLUDING DUTIES OF
LACK OF NEGLIGENCE AND LACK OF WORKMANLIKE EFFORT. STEAM, THE CONTENT AND
SERVICES, THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION
THEREWITH ARE PROVIDED ON AN "AS IS" AND "AS AVAILABLE" BASIS, "WITH ALL FAULTS"
AND WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR NONINFRINGEMENT. ANY WARRANTY AGAINST INFRINGEMENT
THAT MAY BE PROVIDED IN SECTION 2-312 OF THE UNITED STATES UNIFORM COMMERCIAL
CODE AND/OR IN ANY OTHER COMPARABLE STATE STATUTE IS EXPRESSLY DISCLAIMED.
ALSO, THERE IS NO WARRANTY OF TITLE, NON-INTERFERENCE WITH YOUR ENJOYMENT, OR
AUTHORITY IN CONNECTION WITH STEAM, THE CONTENT AND SERVICES, THE
SUBSCRIPTIONS, OR INFORMATION AVAILABLE IN CONNECTION THEREWITH.

ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE
UNITED STATES UNIFORM COMMERCIAL CODE IS EXPRESSLY DISCLAIMED.

B. LIMITATION OF LIABILITY

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE, ITS
LICENSORS, NOR THEIR AFFILIATES, NOR ANY OF VALVE'S SERVICE PROVIDERS, SHALL BE
LIABLE IN ANY WAY FOR LOSS OR DAMAGE OF ANY KIND RESULTING FROM THE USE OR
INABILITY TO USE STEAM, YOUR ACCOUNT, YOUR SUBSCRIPTIONS AND THE CONTENT AND
SERVICES INCLUDING, BUT NOT LIMITED TO, LOSS OF GOODWILL, WORK STOPPAGE,
COMPUTER FAILURE OR MALFUNCTION, OR ANY AND ALL OTHER COMMERCIAL DAMAGES
OR LOSSES. IN NO EVENT WILL VALVE BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES, OR ANY OTHER DAMAGES
ARISING OUT OF OR IN ANY WAY CONNECTED WITH STEAM, THE CONTENT AND SERVICES,
THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH, OR
THE DELAY OR INABILITY TO USE THE CONTENT AND SERVICES, SUBSCRIPTIONS OR ANY
INFORMATION, EVEN IN THE EVENT OF VALVE'S OR ITS AFFILIATES' FAULT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, OR BREACH OF VALVE'S WARRANTY AND EVEN IF IT HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS AND LIABILITY
EXCLUSIONS APPLY EVEN IF ANY REMEDY FAILS TO PROVIDE ADEQUATE RECOMPENSE.

BECAUSE SOME STATES OR JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR THE
LIMITATION OF LIABILITY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES, IN SUCH STATES
OR JURISDICTIONS, EACH OF VALVE, ITS LICENSORS, AND ITS AFFILIATES' LIABILITY SHALL
BE LIMITED TO THE FULL EXTENT PERMITTED BY LAW.

C. NO GUARANTEES

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE NOR ITS
AFFILIATES GUARANTEE CONTINUOUS, ERROR-FREE, VIRUS-FREE OR SECURE OPERATION
AND ACCESS TO STEAM, THE CONTENT AND SERVICES, YOUR ACCOUNT AND/OR YOUR
SUBSCRIPTION(S) OR ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH.

D. LIMITED WARRANTY & AGREEMENT

CERTAIN HARDWARE PURCHASED FROM VALVE IS SUBJECT TO A LIMITED WARRANTY &
AGREEMENT, [OR DEPENDING ON YOUR LOCATION, A STATUTORY WARRANTY] WHICH IS
DESCRIBED IN DETAIL HERE.

8. AMENDMENTS TO THIS AGREEMENT ...


10/14
              Case 2:21-cv-00563-JCC Document      36-4
                                              Steam®       Filed
                                                      Subscriber    06/23/21 Page 123 of 160
                                                                 Agreement

PLEASE NOTE: If you are a consumer with place of residence in Germany, a different version of Section 8
applies to you, which is available here.

A. Mutual Amendment

This Agreement may at any time be mutually amended by your explicit consent to changes proposed by Valve.

B. Unilateral Amendment

Furthermore, Valve may amend this Agreement (including any Subscription Terms or Rules of Use) unilaterally
at any time in its sole discretion. In this case, you will be notified by e-mail of any amendment to this Agreement
made by Valve at least 30 (30) days before the effective date of the amendment. You can view the Agreement at
any time at htm://www.steamP-owered.com/. Your failure to cancel your Account prior to the effective date of the
amendment will constitute your acceptance of the amended terms. If you don't agree to the amendments or to
any of the terms in this Agreement, your only remedy is to cancel your Account or to cease use of the affected
Subscription(s). Valve shall not have any obligation to refund any fees that may have accrued to your Account
before cancellation of your Account or cessation of use of any Subscription, nor shall Valve have any obligation
to prorate any fees in such circumstances.

9. TERM AND TERMINATION ....

A. Term

The term of this Agreement (the "Term") commences on the date you first indicate your acceptance of these
terms, and will continue in effect until otherwise terminated in accordance with this Agreement.

B. Termination by You

You may cancel your Account at any time. You may cease use of a Subscription at any time or, if you choose,
you may request that Valve terminate your access to a Subscription. However, Subscriptions are not transferable,
and even if your access to a Subscription for a particular game or application is terminated, the original
activation key will not be able to be registered to any other account, even if the Subscription was obtained in a
retail store. Access to Subscriptions purchased as a part of a pack or bundle cannot be terminated individually,
termination of access to one game within the bundle will result in termination of access to all games purchased
in the pack. Your cancellation of an Account, or your cessation of use of any Subscription or request that access
to a Subscription be terminated, will not entitle you to any refund, including of any Subscription fees. Valve
reserves the right to collect fees, surcharges or costs incurred prior to the cancellation of your Account or
termination of your access to a particular Subscription. In addition, you are responsible for any charges incurred
to third-party vendors or content providers before your cancellation.

C. Termination by Valve

Valve may cancel your Account or any particular Subscription(s) at any time in the event that (a) Valve ceases
providing such Subscriptions to similarly situated Subscribers generally, or (b) you breach any terms of this
Agreement (including any Subscription Terms or Rules of Use). In the event that your Account or a particular
Subscription is terminated or cancelled by Valve for a violation of this Agreement or improper or illegal activity,
no refund, including of any Subscription fees or of any unused funds in your Steam Wallet, will be granted.

D. Survival of Terms

Sections 2.C., 2.D., 2.F., 2.G., 3.A., 3.B., 3.D., 3.H., and 5 - 12 will survive any expiration or termination of this
Agreement.

10. APPLICABLE LAW /MEDIATION/WRISDICTION/ATTORNEYS' FEES ....

For All Customers Outside the European Union:
11/14
              Case 2:21-cv-00563-JCC Document              36-4
                                                      Steam®      Filed
                                                             Subscriber    06/23/21 Page 124 of 160
                                                                        Agreement

You and Valve agree that this Agreement shall be deemed to have been made and executed in the State of
Washington, U.S.A., and Washington law, excluding conflict oflaws principles and the Convention on Contracts
for the International Sale ofGoods, governs all claims arising out ofor relating to: (i) any aspect ofthe
relationship between us; (ii) this Agreement; or (iii) your use ofSteam, your Account or the Content and
Services; except that the U.S. Federal Arbitration Act governs arbitration as far as your country's laws permit.
Subject to Section 11 (Dispute Resolution/Binding Arbitration/Class Action Waiver) below, you and Valve agree
that any claim asserted in any legal proceeding shall be commenced and maintained exclusively in any state or
federal court located in King County, Washington, having subject matter jurisdiction. You and Valve hereby
consent to the exclusive jurisdiction ofsuch courts. In any dispute arising out ofor relating to this Agreement,
your use ofSteam, your account, or the Content and Services, the prevailing party will be entitled to attorneys'
fees and expenses (except arbitration -- see Section 11.C.)

For EU Customers:

In the event ofa dispute relating to the interpretation, the performance or the validity ofthe Subscriber
Agreement, an amicable solution will be sought before any legal action. You can file your complaint at
h:tm://helP-.steamP-owered.com. In case offailure, you may, within one year ofthe failed request, have recourse
to an Alternative Dispute Resolution procedure by filing an online complaint on the European Commission's
Online Dispute Resolution website: h:tms://webgate.ec.euroP-a.eu/odr/main/index.cfm?
event=main.home.chooseLangyag�.

In the event that out-of-court dispute resolutions fail, the dispute may be brought before the competent courts.

11. DISPUTE RESOLUTION/BINDING ARBITRATION/CLASS ACTION WAIV ER ....

This Section 11 shall apply to the maximum extent permitted by applicable law. IN PARTICULAR, IF YOU
LIV E IN THE PROVINCE OF QUEBEC (CANADA) OR THE EUROPEAN UNION, THIS SECTION 11
DOES NOT APPLY TO YOU.

Most user concerns can be resolved by use ofour Steam support site at h:tms://suP-P-Ort.steamP-owered.com/. If
Valve is unable to resolve your concerns and a dispute remains between you and Valve, this Section explains
how the parties have agreed to resolve it.

A. Must Arbitrate All Claims Except IP, Unauthorized Use, Piracy, or Theft

YOU AND VALVE AGREE TO RESOLVE ALL DISPUTES AND CLAIMS BETWEEN US IN
INDIVIDUAL BINDING ARBITRATION. THAT INCLUDES, BUT IS NOT LIMITED TO, ANY CLAIMS
ARISING OUT OF OR RELATING TO: (i) ANY ASPECT OF THE RELATIONSHIP BETWEEN US; (ii)
THIS AGREEMENT; OR (iii) YOUR USE OF STEAM, YOUR ACCOUNT, HARDWARE OR THE
CONTENT AND SERV ICES. IT APPLIES REGARDLESS OF WHETHER SUCH CLAIMS ARE BASED IN
CONTRACT, TORT, STATUTE, FRAUD, UNFAIR COMPETITION, MISREPRESENTATION OR ANY
OTHER LEGAL THEORY, AND INCLUDES ALL CLAIMS BROUGHT ON BEHALF OF ANOTHER
PARTY.

However, this Section 11 does not apply to the following types of claims or disputes, which you or Valve may
bring in any court with jurisdiction: (i) claims ofinfringement or other misuse ofintellectual property rights,
including such claims seeking injunctive relief; and (ii) claims related to or arising from any alleged
unauthorized use, piracy, or theft.

This Section 11 does not prevent you from bringing your dispute to the attention ofany federal, state, or local
government agencies that can, ifthe law allows, seek relieffrom us for you.

An arbitration is a proceeding before a neutral arbitrator, instead ofbefore a judge or jury. Arbitration is less
formal than a lawsuit in court, and provides more limited discovery. It follows different rules than court
proceedings, and is subject to very limited review by courts. The arbitrator will issue a written decision and
12/14
              Case 2:21-cv-00563-JCC Document            36-4
                                                    Steam®       Filed
                                                            Subscriber    06/23/21 Page 125 of 160
                                                                       Agreement

provide a statement of reasons if requested by either party. YOU UNDERSTAND THAT YOU AND VALV E
ARE GIV ING UP THE RIGHT TO SUE IN COURT AND TO HAVE A TRIAL BEFORE A JUDGE OR
JURY.

B. Try to Resolve Dispute Informally First

You and Valve agree to make reasonable, good faith efforts to informally resolve any dispute before initiating
arbitration. A party who intends to seek arbitration must first send the other a written notice that describes the
nature and basis of the claim or dispute and sets forth the relief sought. If you and Valve do not reach an
agreement to resolve that claim or dispute within 30 days after the notice is received, you or Valve may
commence an arbitration. Written notice to Valve must be sent via postal mail to: ATTN: Arbitration Notice,
Valve Corporation, P.O. Box 1688, Bellevue, WA 98004.

C. Arbitration Rules and Fees

The U.S. Federal Arbitration Act applies to this Section 11 as far as your country 's laws permit. The arbitration
will be governed by the Consumer Arbitration Rules (or the Commercial Arbitration Rules, if the Consumer
Arbitration rules are inapplicable) of the American Arbitration Association ("AAA") as modified by this
Agreement. Rules are available at htt]:2://www.adr.org. The arbitrator is bound by the terms of this Agreement.

The AAA will administer the arbitration. Outside the U.S., Valve will select a neutral arbitration provider that
uses these or similar rules. It may be conducted through the submission of documents, by phone, or in person in
the county where you live or at another mutually agreed location.

If you seek $10,000 or less, Valve agrees to promptly reimburse your filing fee and your share if any of AAA's
arbitration costs, including arbitrator compensation, unless the arbitrator determines your claims are frivolous or
were filed for harassment. Valve agrees not to seek its attorneys ' fees or costs unless the arbitrator determines
your claims are frivolous or were filed for harassment. If you seek more than $10,000 and the AAA Consumer
Arbitration Rules do not apply, the AAA's arbitration costs, including arbitrator compensation, will be split
between you and Valve according to the AAA Commercial Arbitration Rules.

D. Individual Binding Arbitration Only

YOU AND VALVE AGREE NOT TO BRING OR PARTICIPATE IN A CLASS OR REPRESENTATIVE
ACTION, PRIVATE ATTORNEY GENERAL ACTION, WHISTLE BLOWER ACTION, OR CLASS,
COLLECTIV E, OR REPRESENTATIVE ARBITRATION, EVEN IF AAA's RULES WOULD OTHERWISE
ALLOW ONE. THE ARBITRATOR MAY AWARD RELIEF ONLY IN FAVOR OF THE INDIVIDUAL
PARTY SEEKING RELIEF AND ONLY TO THE EXTENT OF THAT PARTY 'S INDIVIDUAL CLAIM. You
and Valve also agree not to seek to combine any action or arbitration with any other action or arbitration without
the consent of all parties to this Agreement and all other actions or arbitrations.

This Agreement does not permit class, collective, or representative arbitration. A court has exclusive authority to
rule on any assertion that it does.

E. What Happens if Part of Section 11 Is Found Illegal or Unenforceable

If any part of Section 11 (Dispute Resolution/Binding Arbitration/Class Action Waiver) is found to be illegal or
unenforceable, the rest will remain in effect (with an arbitration award issued before any court proceeding
begins), except that if a finding of partial illegality or unenforceability would allow class, collective, or
representative arbitration, all of Section 11 will be unenforceable and the claim or dispute will be resolved in
court.

12. MISCELLANEOUS ...



13/14
              Case 2:21-cv-00563-JCC Document              36-4
                                                       Steam®      Filed
                                                              Subscriber    06/23/21 Page 126 of 160
                                                                         Agreement

Except as otherwise expressly set forth in this Agreement, in the event that any provision of this Agreement shall
be held by an arbitrator, court, or other tribunal of competent jurisdiction to be illegal or unenforceable, such
provision will be enforced to the maximum extent permissible and the remaining portions of this Agreement
shall remain in full force and effect. Section 11.E. governs if some parts of Section 11 (Dispute
Resolution/Binding Arbitration/Class Action Waiver) are held to be illegal or unenforceable. This Agreement,
including any Subscription Terms, Rules of Use, the Valve Privacy Policy, and the Valve Hardware Limited
Warranty Policy, constitutes and contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes any prior oral or written agreements. You agree that this Agreement is not intended
to confer and does not confer any rights or remedies upon any person other than the parties to this Agreement.

Valve's obligations are subject to existing laws and legal process and Valve may comply with law enforcement
or regulatory requests or requirements notwithstanding any contrary term.

You agree to comply with all applicable import/export laws and regulations. You agree not to export the Content
and Services or Hardware or allow use of your Account by individuals of any terrorist supporting countries to
which encryption exports are at the time of exportation restricted by the U.S. Bureau of Export Administration.
You represent and warrant that you are not located in, under the control of, or a national or resident of any such
prohibited country.

This Agreement was last updated on April 30th, 2019 ("Revision Date"). If you were a Subscriber before the
Revision Date, it replaces your existing agreement with Valve or Valve SARL on the day that it becomes
effective according to Section 8 above.




14/14
                     Case 2:21-cv-00563-JCC Document  36-4
                                                 Steam®      Filed
                                                        Subscriber    06/23/21 Page 127 of 160
                                                                   Agreement


STEAM® SUBSCRIBER AGREEMENT

Table of contents:

        1.   Registration as a subscriber; aI212lication of terms to Y.OU;_Y.our account
        2.   Licenses
        3.   Billing ,._ P-2Y.ment and other subscri1;1tions
        4.   Online conduct. cheating and illegal behavior
        5. Third-1;1artY. content
        6. User generated content
        7. Disclaimers; limitation of liabilitY.;_JJQ_guarantees: limited warrantY. & agreement
        8. Amendments to this agreement
        9. Term and termination
       10. 81;11;11icable law/mediation/jurisdiction/attorneY.'s fees
       11. Dis1;1ute resolution/binding arbitration/class action waiver
       12. Miscellaneous

This Steam Subscriber Agreement ("Agreement") is a legal document that explains your rights and obligations as a subscriber of Steam from Valve
Corporation, a corporation under the laws of the State of Washington, with its registered office at 10400 NE 4th St., Bellevue, WA 98004, United
States, registered with the Washington Secretary of State under number 60 22 90 773, VAT ID No. EU 8260 00671 ("Valve"). Please read it carefully.

SECTION 11 CONTAINS A BINDING ARBITRATION AGREEMENT AND CLASS ACTION WAIVER. IT AFFECTS HOW DISPUTES ARE
RESOLVED. PLEASE READ IT. IF YOU LIVE IN THE PROVINCE OF QUEBEC (CANADA) OR THE EUROPEAN UNION, SECTION 11 DOES NOT
APPLY TO YOU.

1. REGISTRATION AS A SUBSCRIBER: APPLICATION OF TERMS TO Y OU: YOUR ACCOUNT •

Steam is an online service offered by Valve.

You become a subscriber of Steam ("Subscriber") by completing the registration of a Steam user account. This Agreement takes effect as soon as
you indicate your acceptance of these terms. You may not become a subscriber if you are under the age of 13. Steam is not intended for children
under 13 and Valve will not knowingly collect personal information from children under the age of 13.

A. Contracting Party

For any interaction with Steam your contractual relationship is with Valve. Except as otherwise indicated at the time of the transaction (such as in the
case of purchases from another Subscriber in a Subscription Marketplace), any transactions for Subscriptions (as defined below) you make on Steam
are being made from Valve.

B. Subscriptions; Content and Services

As a Subscriber you may obtain access to certain services, software and content available to Subscribers. The Steam client software and any other
software, content, and updates you download or access via Steam, including but not limited to Valve or third-party video games and in-game content,
software associated with Hardware and any virtual items you trade, sell or purchase in a Steam Subscription Marketplace are referred to in this
Agreement as "Content and Services:" the rights to access and/or use any Content and Services accessible through Steam are referred to in this
Agreement as "Subscriptions."

Each Subscription allows you to access particular Content and Services. Some Subscriptions may impose additional terms specific to that
Subscription ("Subscription Terms") (for example, an end user license agreement specific to a particular game, or terms of use specific to a particular
product or feature of Steam). Also, additional terms (for example, payment and billing procedures) may be posted on http://www.steampowered.com
or within the Steam service ("Rules of Use"). Rules of Use include the Steam Online Conduct Rules http://steampowered.com/index.phl;!1
area = online conduct and the Steam Refund Policy htt1;1://store.steampowered.com/steam refunds. The Subscription Terms, the Rules of Use, and
the Valve Privacy Policy (which can be found at http://www.valvesoftware.com/privacY.,htm) are binding on you once you indicate your acceptance of
them or of this Agreement, or otherwise become bound by them as described in Section 8 (Amendments to this Agreement).

C. Your Account

When you complete Steam's registration process, you create a Steam account ("Account"). Your Account may also include billing information you
provide to Valve for the purchase of Subscriptions, Content and Services and any physical goods offered for purchase through Steam ("Hardware").
You may not reveal, share or otherwise allow others to use your password or Account except as otherwise specifically authorized by Valve. You are
responsible for the confidentiality of your login and password and for the security of your computer system. Valve is not responsible for the use of your
password and Account or for all of the communication and activity on Steam that results from use of your login name and password by you, or by any
person to whom you may have intentionally or by negligence disclosed your login and/or password in violation of this confidentiality provision. Unless
it results from Valve's negligence or fault, Valve is not responsible for the use of your Account by a person who fraudulently used your login and

1/10
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®      Filed
                                                      Subscriber    06/23/21 Page 128 of 160
                                                                 Agreement

password without your permission. If you believe that the confidentiality of your login and/or password may have been compromised, you must notify
Valve via the support form (htt12s://sum2ort.steam12owered.com/newticket.12!:!P.) without any delay.

Your Account, including any information pertaining to it (e.g.: contact information, billing information, Account history and Subscriptions, etc.), is strictly
personal. You may therefore not sell or charge others for the right to use your Account, or otherwise transfer your Account, nor may you sell, charge
others for the right to use, or transfer any Subscriptions other than if and as expressly permitted by this Agreement (including any Subscription Terms
or Rules of Use) or as otherwise specifically permitted by Valve.

D. Payment Processing

Payment processing related to Content and Services and/or Hardware purchased on Steam is performed by either Valve Corporation directly or by
Valve's fully owned subsidiary Valve GmbH on behalf of Valve Corporation depending on the type of payment method used. If your card was issued
outside the United States, your payment may be processed via a European acquirer by Valve GmbH on behalf of Valve Corporation. For any other
type of purchases, payment will be collected by Valve Corporation directly. In any case, delivery of Content and Services as well as Hardware is
performed by Valve Corporation.

2. LICENSES �

A. General Content and Services License

Steam and your Subscription(s) require the download and installation of Content and Services onto your computer. Valve hereby grants, and you
accept, a non-exclusive license and right, to use the Content and Services for your personal, non-commercial use (except where commercial use is
expressly allowed herein or in the applicable Subscription Terms). T his license ends upon termination of (a) this Agreement or (b) a Subscription that
includes the license. T he Content and Services are licensed, not sold. Your license confers no title or ownership in the Content and Services. To make
use of the Content and Services, you must have a Steam Account and you may be required to be running the Steam client and maintaining a
connection to the Internet.

For reasons that include, without limitation, system security, stability, and multiplayer interoperability, Steam may need to automatically update, pre­
load, create new versions of or otherwise enhance the Content and Services and accordingly, the system requirements to use the Content and
Services may change over time. You consent to such automatic updating. You understand that this Agreement (including applicable Subscription
Terms) does not entitle you to future updates, new versions or other enhancements of the Content and Services associated with a particular
Subscription, although Valve may choose to provide such updates, etc. in its sole discretion.

B. Beta Software License

Valve may from time to time make software accessible to you via Steam prior to the general commercial release of such software ("Beta Software").
You are not required to use Beta Software, but if Valve offers it, you may elect to use it under the following terms. Beta Software will be deemed to
consist of Content and Services, and each item of Beta Software provided will be deemed a Subscription for such Beta Software, with the following
provisions specific to Beta Software:

       • Your right to use the Beta Software may be limited in time, and may be subject to additional Subscription Terms;
       • Valve or any Valve affiliate may request or require that you provide suggestions, feedback, or data regarding your use of the Beta Software,
         which will be deemed User Generated Content under Section 6 (User Generated Content) below; and
       • In addition to the waivers and limitations of liability for all Software under Section 7 (Disclaimers; Limitations on Liability; No Guarantees;
         Limited Warranty & Agreement) below as applicable, you specifically acknowledge that Beta Software is only released for testing and
         improvement purposes, in particular to provide Valve with feedback on the quality and usability of the Beta Software, and therefore contains
         errors, is not final and may create incompatibilities or damage to your computer, data, and/or software. If you decide to install and/or use Beta
         Software, you shall only use it in compliance with its purposes, i.e. for testing and improvement purposes and in any case not on a system or
         for purposes where the malfunction of the Beta Software can cause any kind of damage. In particular, maintain full backups of any system that
         you choose to install Beta Software on.

C. License to Use Valve Developer Tools

Your Subscription(s) may include access to various Valve tools that can be used to create content ("Developer Tools"). Some examples include: the
Valve software development kit (the "SDK") for a version of the computer game engine known as "Source" (the "Source Engine") and the associated
Valve Hammer editor, T he Source® Filmmaker Software, or in-game tools through which you can edit or create derivative works of a Valve game.
Particular Developer Tools (for example, T he Source® Filmmaker Software) may be distributed with separate Subscription Terms that are different
from the rules set forth in this Section. Except as set forth in any separate Subscription Terms applicable to the use of a particular Developer Tool, you
may use the Developer Tools, and you may use, reproduce, publish, perform, display and distribute any content you create using the Developer
Tools, however you wish, but solely on a non-commercial basis.

If you would like to use the Source Engine SDK or other Valve Developer Tools for commercial use, please contact Valve at
sourceengine@valvesoftware.com.

D. License to Use Valve Game Content in Fan Art.


2/10
                  Case 2:21-cv-00563-JCC Document 36-4
                                              Steam®      Filed
                                                     Subscriber    06/23/21 Page 129 of 160
                                                                Agreement

Valve appreciates the community of Subscribers that creates fan art, fan fiction, and audio-visual works that reference Valve games ("Fan Art"). You
may incorporate content from Valve games into your Fan Art. Except as otherwise set forth in this Section or in any Subscription Terms, you may use,
reproduce, publish, perform, display and distribute Fan Art that incorporates content from Valve games however you wish, but solely on a non­
commercial basis.

If you incorporate any third-party content in any Fan Art, you must be sure to obtain all necessary rights from the owner of that content.

Commercial use of some Valve game content is permitted via features such as Steam Workshop or a Steam Subscription Marketplace. Terms
applicable to that use are set forth in Sections 3.D. and 6.B. below and in any Subscription Terms provided for those features.

To view the Valve video policy containing additional terms covering the use of audio-visual works incorporating Valve intellectual property or created
with T he Source® Filmmaker Software, please click here: htti;i://www.valvesoftware.com/videoi;iolicY..html

E. License to Use Valve Dedicated Server Software

Your Subscription(s) may contain access to the Valve Dedicated Server Software. If so, you may use the Valve Dedicated Server Software on an
unlimited number of computers for the purpose of hosting online multiplayer games of Valve products. If you wish to operate the Valve Dedicated
Server Software, you will be solely responsible for procuring any Internet access, bandwidth, or hardware for such activities and will bear all costs
associated with your use.

F. Ownership of Content and Services

All title, ownership rights and intellectual property rights in and to the Content and Services and any and all copies thereof, are owned by Valve and/or
its or its affiliates' licensors. All rights are reserved, except as expressly stated herein. T he Content and Services are protected by copyright laws,
international copyright treaties and conventions and other laws. T he Content and Services contain certain licensed materials and Valve's and its
affiliates' licensors may protect their rights in the event of any violation of this Agreement.

G. Restrictions on Use of Content and Services

You may not use the Content and Services for any purpose other than the permitted access to Steam and your Subscriptions, and to make personal,
non-commercial use of your Subscriptions, except as otherwise permitted by this Agreement or applicable Subscription Terms. Except as otherwise
permitted under this Agreement (including any Subscription Terms or Rules of Use), or under applicable law notwithstanding these restrictions, you
may not, in whole or in part, copy, photocopy, reproduce, publish, distribute, translate, reverse engineer, derive source code from, modify,
disassemble, decompile, create derivative works based on, or remove any proprietary notices or labels from the Content and Services or any
software accessed via Steam without the prior consent, in writing, of Valve.

You are entitled to use the Content and Services for your own personal use, but you are not entitled to: (i) sell, grant a security interest in or transfer
reproductions of the Content and Services to other parties in any way, nor to rent, lease or license the Content and Services to others without the
prior written consent of Valve, except to the extent expressly permitted elsewhere in this Agreement (including any Subscription Terms or Rules of
Use); (ii) host or provide matchmaking services for the Content and Services or emulate or redirect the communication protocols used by Valve in any
network feature of the Content and Services, through protocol emulation, tunneling, modifying or adding components to the Content and Services,
use of a utility program or any other techniques now known or hereafter developed, for any purpose including, but not limited to network play over the
Internet, network play utilizing commercial or non-commercial gaming networks or as part of content aggregation networks, websites or services,
without the prior written consent of Valve; or (iii) exploit the Content and Services or any of its parts for any commercial purpose, except as expressly
permitted elsewhere in this Agreement (including any Subscription Terms or Rules of Use).

3. BILLING, PAYMENT AND OTHER SUBSCRIPTIONS •

All charges incurred on Steam, and all purchases made with the Steam Wallet, are payable in advance and final, except as described in Sections 3.1
and 7 below.

A. Payment Authorization

When you provide payment information to Valve or to one of its payment processors, you represent to Valve that you are the authorized user of the
card, PIN, key or account associated with that payment, and you authorize Valve to charge your credit card or to process your payment with the
chosen third-party payment processor for any Subscription, Steam Wallet funds, Hardware or other fees incurred by you. Valve may require you to
provide your address or other information in order to meet its obligations under applicable tax law.

For Subscriptions purchased based on an agreed usage period, where recurring payments are made in exchange for continued use ("Recurring
Payment Subscriptions"), by continuing to use the Recurring Payment Subscription you agree and reaffirm that Valve is authorized to charge your
credit card (or your Steam Wallet, if funded), or to process your payment with any other applicable third-party payment processor, for any applicable
recurring payment amounts. If you have purchased any Recurring Payment Subscriptions, you agree to notify Valve promptly of any changes to your
credit card account number, its expiration date and/or your billing address, or your PayPal or other payment account number, and you agree to notify
Valve promptly if your credit card or PayPal or other payment account expires or is cancelled for any reason.




3/10
                  Case 2:21-cv-00563-JCC Document  36-4
                                              Steam®      Filed
                                                     Subscriber    06/23/21 Page 130 of 160
                                                                Agreement
If your use of Steam is subject to any type of use or sales tax, then Valve may also charge you for those taxes, in addition to the Subscription or other
fees published in the Rules of Use. The European Union VAT ("VAT") tax amounts collected by Valve reflect VAT due on the value of any Content and
Services, Hardware or Subscription.

You agree that you will not use IP proxying or other methods to disguise the place of your residence, whether to circumvent geographical restrictions
on game content, to purchase at pricing not applicable to your geography, or for any other purpose. If you do this, Valve may terminate your access to
your Account.

B. Responsibility for Charges Associated With Your Account

As the Account holder, you are responsible for all charges incurred, including applicable taxes, and all purchases made by you or anyone that uses
your Account, including your family or friends. If you cancel your Account, Valve reserves the right to collect fees, surcharges or costs incurred before
cancellation. Any delinquent or unpaid Accounts must be settled before Valve will allow you to register again.

C. Steam Wallet

Steam may make available an account balance associated with your Account (the "Steam Wallet"). The Steam Wallet is neither a bank account nor
any kind of payment instrument. It functions as a prepaid balance to purchase Content and Services. You may place funds in your Steam Wallet up to
a maximum amount determined by Valve, by credit card, prepaid card, promotional code, or any other payment method accepted by Steam. Within
any twenty-four (24) hour period, the total amount stored in your Steam Wallet plus the total amount spent out of your Steam Wallet, in the aggregate,
may not exceed US$2,000 or its equivalent in your applicable local currency -- attempted deposits into your Steam Wallet that exceed this threshold
may not be credited to your Steam Wallet until your activity falls below this threshold. Valve may change or impose different Steam Wallet balance
and usage limits from time to time.

You will be notified by e-mail of any change to the Steam Wallet balance and usage limits within sixty (60) days before the entry into force of the
change. Your continued use of your Steam Account more than thirty (30) days after the entry into force of the changes will constitute your acceptance
of the changes. If you don't agree to the changes, your only remedy is to terminate your Steam Account or to cease use of your Steam Wallet. Valve
shall not have any obligation to refund any credits remaining on your Steam Wallet in this case.

You may use Steam Wallet funds to purchase Subscriptions, including by making in-game purchases where Steam Wallet transactions are enabled,
and Hardware. Subject to Section 3.1, funds added to the Steam Wallet are non-refundable and non-transferable. Steam Wallet funds do not
constitute a personal property right, have no value outside Steam and can only be used to purchase Subscriptions and related content via Steam
(including but not limited to games and other applications offered through the Steam Store, or in a Steam Subscription Marketplace) and Hardware.
Steam Wallet funds have no cash value and are not exchangeable for cash. Steam Wallet funds that are deemed unclaimed property may be turned
over to the applicable authority.

D. Trading and Sales of Subscriptions Between Subscribers

Steam may include one or more features or sites that allow Subscribers to trade, sell or purchase certain types of Subscriptions (for example, license
rights to virtual items) with, to or from other Subscribers ("Subscription Marketplaces"). An example of a Subscription Marketplace is the Steam
Community Market. By using or participating in Subscription Marketplaces, you authorize Valve, on its own behalf or as an agent or licensee of any
third-party creator or publisher of the applicable Subscriptions in your Account, to transfer those Subscriptions from your Account in order to give
effect to any trade or sale you make.

Valve may charge a fee for trades or sales in a Subscription Marketplace. Any fees will be disclosed to you prior to the completion of the trade or sale.

If you complete a trade, sale or purchase in a Subscription Marketplace, you acknowledge and agree that you are responsible for taxes, if any, which
may be due with respect to your transactions, including sales or use taxes, and for compliance with applicable tax laws. Proceeds from sales you
make in a Subscription Marketplace may be considered income to you for income tax purposes. You should consult with a tax specialist to determine
your tax liability in connection with your activities in any Subscription Marketplace.

You understand and acknowledge that Valve may decide to cease operation of any Subscription Marketplace, change the fees that it charges or
change the terms or features of the Steam Subscription Marketplace. Valve shall have no liability to you because of any inability to trade
Subscriptions in the Steam Trading Marketplace, including because of discontinuation or changes in the terms, features or eligibility requirements of
any Subscription Marketplace.

You also understand and acknowledge that Subscriptions traded, sold or purchased in any Subscription Marketplace are license rights, that you have
no ownership interest in such Subscriptions, and that Valve does not recognize any transfers of Subscriptions (including transfers by operation of law)
that are made outside of Steam.

E. Retail Purchase

Valve may offer or require a Subscription for purchasers of retail packaged product versions or OEM versions of Valve products. The "CD-Key" or
"Product Key" accompanying such versions is used to activate your Subscription.

F. Steam Authorized Resellers

4/10
                  Case 2:21-cv-00563-JCC Document  36-4
                                              Steam®      Filed
                                                     Subscriber    06/23/21 Page 131 of 160
                                                                Agreement

You may purchase a Subscription through an authorized reseller of Valve. The "Product Key" accompanying such purchase will be used to activate
your Subscription. If you purchase a Subscription from an authorized reseller of Valve, you agree to direct all questions regarding the Product Key to
that reseller.

G. Free Subscriptions

In some cases, Valve may offer a free Subscription to certain services, software and content. As with all Subscriptions, you are always responsible for
any Internet service provider, telephone, and other connection fees that you may incur when using Steam, even when Valve offers a free
Subscription.

H. Third-Party Sites

Steam may provide links to other third-party sites. Some of these sites may charge separate fees, which are not included in and are in addition to any
Subscription or other fees that you may pay to Valve. Steam may also provide access to third-party vendors, who provide content, goods and/or
services on Steam or the Internet. Any separate charges or obligations you incur in your dealings with these third parties are your responsibility. Valve
makes no representations or warranties, either express or implied, regarding any third party site. In particular, Valve makes no representation or
warranty that any service or subscription offered via third-party vendors will not change or be suspended or terminated.

I. Refunds and Right of Withdrawal

Without prejudice to any statutory rights you may have, you can request a refund for your purchases on Steam in accordance with the terms of
Valve's Refund Policy htt12://store.steam12owered.com/steam refunds/.

For European Union consumers:

EU law provides a statutory right to withdraw from certain contracts for physical merchandise and for the purchase of digital content. You can find
more information about the extent of your statutory right to withdraw and the ways you can exercise it on this page:
htt12s://su1212ort.steam12owered.com/kb article.12h12?ref = 8620-QYAL-4516.

4. ONLINE CONDUCT, CHEATING AND ILLEGAL BEHAVIOR •

Your online conduct and interaction with other Subscribers should be guided by common sense and basic etiquette. They must notably comply with
the Steam Online Conduct Rules, to be found at htt12://steam12owered.com/index.12hp?area = online conduct. Depending on terms of use imposed by
third parties who host particular games or other services, additional requirements may also be provided in the Subscription Terms applicable to a
particular Subscription.

Steam and the Content and Services may include functionality designed to identify software or hardware processes or functionality that may give a
player an unfair competitive advantage when playing multiplayer versions of any Content and Services or modifications of Content and Services
("Cheats"). You agree that you will not create Cheats or assist third parties in any way to create or use Cheats. You agree that you will not directly or
indirectly disable, circumvent, or otherwise interfere with the operation of software designed to prevent or report the use of Cheats. You acknowledge
and agree that either Valve or any online multiplayer host may refuse to allow you to participate in certain online multiplayer games if you use Cheats
in connection with Steam or the Content and Services. Further, you acknowledge and agree that an online multiplayer host may report your use of
Cheats to Valve, and Valve may communicate your history of use of Cheats to other online multiplayer hosts. Valve may terminate your Account or a
particular Subscription for any conduct or activity that is illegal, constitutes a Cheat, or otherwise negatively affects the enjoyment of Steam by other
Subscribers. You acknowledge that Valve is not required to provide you notice before terminating your Subscription(s) and/or Account.

You may not use Cheats, automation software (bots), mods, hacks, or any other unauthorized third-party software, to modify or automate any
Subscription Marketplace process.

5. THIRD-PARTY CONTENT •

In regard to all Subscriptions, Content and Services that are not authored by Valve, Valve does not screen such third-party content available on
Steam or through other sources. Valve assumes no responsibility or liability for such third party content. Some third-party application software is
capable of being used by businesses for business purposes - however, you may only acquire such software via Steam for private personal use.

6. USER GENERATED CONTENT •

A. General Provisions

Steam provides interfaces and tools for you to be able to generate content and make it available to other users and/or to Valve at your sole discretion.
"User Generated Content" means any content you make available to other users through your use of multi-user features of Steam, or to Valve or its
affiliates through your use of the Content and Services or otherwise.

When you upload your content to Steam to make it available to other users and/or to Valve, you grant Valve and its affiliates the worldwide, non­
exclusive right to use, reproduce, modify, create derivative works from, distribute, transmit, transcode, translate, broadcast, and otherwise
communicate, and publicly display and publicly perform, your User Generated Content, and derivative works of your User Generated Content, for the
purpose of the operation, distribution, incorporation as part of and promotion of the Steam service, Steam games or other Steam offerings, including
5/10
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®      Filed
                                                      Subscriber    06/23/21 Page 132 of 160
                                                                 Agreement

Subscriptions. This license is granted to Valve as the content is uploaded on Steam for the entire duration of the intellectual property rights. It may be
terminated if Valve is in breach of the license and has not cured such breach within fourteen (14) days from receiving notice from you sent to the
attention of the Valve Legal Department at the applicable Valve address noted on this Privacy Policy page. The termination of said license does not
affect the rights of any sub-licensees pursuant to any sub-license granted by Valve prior to termination of the license. Valve is the sole owner of the
derivative works created by Valve from your User Generated Content, and is therefore entitled to grant licenses on these derivative works. If you use
Valve cloud storage, you grant us a license to store your information as part of that service. Valve may place limits on the amount of storage you may
use.

If you provide Valve with any feedback or suggestions about Steam, the Content and Services, or any Valve products, Hardware or services, Valve is
free to use the feedback or suggestions however it chooses, without any obligation to account to you.

B. Content Uploaded to the Steam Workshop

Some games or applications available on Steam ("Workshop-Enabled Apps") allow you to create User Generated Content based on or using the
Workshop-Enabled App, and to submit that User Generated Content (a "Workshop Contribution") to one or more Steam Workshop web pages.
Workshop Contributions can be viewed by the Steam community, and for some categories of Workshop Contributions users may be able to interact
with, download or purchase the Workshop Contribution. In some cases, Workshop Contributions may be considered for incorporation by Valve or a
third-party developer into a game or into a Subscription Marketplace.

You understand and agree that Valve is not obligated to use, distribute, or continue to distribute copies of any Workshop Contribution and reserves
the right, but not the obligation, to restrict or remove Workshop Contributions for any reason.

Specific Workshop-Enabled Apps or Workshop web pages may contain special terms ("App-Specific Terms") that supplement or change the terms set
out in this Section. In particular, where Workshop Contributions are distributed for a fee, App-Specific Terms will address how revenue may be
shared. Unless otherwise specified in App-Specific Terms (if any), the following general rules apply to Workshop Contributions.

       • Workshop Contributions are Subscriptions, and therefore you agree that any Subscriber receiving distribution of your Workshop Contribution
         will have the same rights to use your Workshop Contribution (and will be subject to the same restrictions) as are set out in this Agreement for
         any other Subscriptions.
       • Notwithstanding the license described in Section 6.A., Valve will only have the right to modify or create derivative works from your Workshop
         Contribution in the following cases: (a) Valve may make modifications necessary to make your Contribution compatible with Steam and the
         Workshop functionality or user interface, and (b) Valve or the applicable developer may make modifications to Workshop Contributions that are
         accepted for in-Application distribution as it deems necessary or desirable to enhance gameplay.
       • You may, in your sole discretion, choose to remove a Workshop Contribution from the applicable Workshop pages. If you do so, Valve will no
         longer have the right to use, distribute, transmit, communicate, publicly display or publicly perform the Workshop Contribution, except that (a)
         Valve may continue to exercise these rights for any Workshop Contribution that is accepted for distribution in-game or distributed in a manner
         that allows it to be used in-game, and (b) your removal will not affect the rights of any Subscriber who has already obtained access to a copy of
         the Workshop Contribution.

Except where otherwise provided in App-Specific Terms, you agree that Valve's consideration of your Workshop Contribution is your full
compensation, and you are not entitled to any other rights or compensation in connection with the rights granted to Valve and to other Subscribers.

C. Promotions and Endorsements

If you use Steam services (e.g. the Steam Curators' Lists or the Steam Broadcasting service) to promote or endorse a product, service or event in
return for any kind of consideration from a third party (including non-monetary rewards such as free games), you must clearly indicate the source of
such consideration to your audience.

D. Representations and Warranties

You represent and warrant to us that you have sufficient rights in all User Generated Content to grant Valve and other affected parties the licenses
described under A. and B. above or in any license terms specific to the applicable Workshop-Enabled App or Workshop page. This includes, without
limitation, any kind of intellectual property rights or other proprietary or personal rights affected by or included in the User Generated Content. In
particular, with respect to Workshop Contributions, you represent and warrant that the Workshop Contribution was originally created by you (or, with
respect to a Workshop Contribution to which others contributed besides you, by you and the other contributors, and in such case that you have the
right to submit such Workshop Contribution on behalf of those other contributors).

You furthermore represent and warrant that the User Generated Content, your submission of that Content, and your granting of rights in that Content
does not violate any applicable contract, law or regulation.

7. DISCLAIMERS; LIMITATION OF LIABILITY; NO GUARANTEES; LIMITED WARRANTY & AGREEMENT •

THIS SECTION 7 DOES NOT APPLY TO EU SUBSCRIBERS.

       • FOR AUSTRALIAN SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR MODIFY THE APPLICATION OF ANY
         GUARANTEE, RIGHT OR REMEDY THAT CANNOT BE SO EXCLUDED, RESTRICTED OR MODIFIED, INCLUDING THOSE CONFERRED

6/10
                 Case 2:21-cv-00563-JCC Document 36-4
                                             Steam®      Filed
                                                    Subscriber    06/23/21 Page 133 of 160
                                                               Agreement

         BY THE AUSTRALIAN CONSUMER LAW (ACL). UNDER THE ACL, GOODS COME WITH GUARANTEES INCLUDING A GUARANTEE
         THAT GOODS ARE OF ACCEPTABLE QUALITY. IF THERE IS A FAILURE OF THIS GUARANTEE, YOU ARE ENTITLED TO A REMEDY
         (WHICH MAY INCLUDE HAVING THE GOODS REPAIRED OR REPLACED OR A REFUND). IF A REPAIR OR REPLACEMENT CANNOT BE
         PROVIDED OR THERE IS A MAJOR FAILURE, YOU ARE ENTITLED TO A REFUND.
       • FOR NEW ZEALAND SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR MODIFY THE APPLICATION OF ANY
         RIGHT OR REMEDY THAT CANNOT BE SO EXCLUDED, RESTRICTED OR MODIFIED INCLUDING THOSE CONFERRED BY THE NEW
         ZEALAND CONSUMER GUARANTEES ACT 1993. UNDER THIS ACT ARE GUARANTEES WHICH INCLUDE THAT GOODS AND
         SERVICES ARE OF ACCEPTABLE QUALITY. IF THIS GUARANTEE IS NOT MET THERE ARE ENTITLEMENTS TO HAVE THE
         SOFTWARE REMEDIED (WHICH MAY INCLUDE REPAIR, REPLACEMENT OR REFUND). IF A REMEDY CANNOT BE PROVIDED OR THE
         FAILURE IS OF A SUBSTANTIAL CHARACTER, THE ACT PROVIDES FOR A REFUND.

Prior to acquiring a Subscription, you should consult the product information made available on Steam, including Subscription description, minimum
technical requirements, and user reviews.

A. DISCLAIMERS

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, VALVE AND ITS AFFILIATES AND SERVICE PROVIDERS EXPRESSLY
DISCLAIM (I} ANY WARRANTY FOR STEAM, THE CONTENT AND SERVICES, AND THE SUBSCRIPTIONS, AND (II} ANY COMMON LAW
DUTIES WITH REGARD TO STEAM, THE CONTENT AND SERVICES, AND THE SUBSCRIPTIONS, INCLUDING DUTIES OF LACK OF
NEGLIGENCE AND LACK OF WORKMANLIKE EFFORT. STEAM, THE CONTENT AND SERVICES, THE SUBSCRIPTIONS, AND ANY
INFORMATION AVAILABLE IN CONNECTION THEREWITH ARE PROVIDED ON AN "AS IS" AND "AS AVAILABLE" BASIS, "WITH ALL FAULTS"
AND WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NONINFRINGEMENT. ANY WARRANTY AGAINST INFRINGEMENT
THAT MAY BE PROVIDED IN SECTION 2-312 OF THE UNITED STATES UNIFORM COMMERCIAL CODE AND/OR IN ANY OTHER
COMPARABLE STATE STATUTE IS EXPRESSLY DISCLAIMED. ALSO, THERE IS NO WARRANTY OF TITLE, NON-INTERFERENCE WITH
YOUR ENJOYMENT, OR AUTHORITY IN CONNECTION WITH STEAM, THE CONTENT AND SERVICES, THE SUBSCRIPTIONS, OR
INFORMATION AVAILABLE IN CONNECTION THEREWITH.

ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE UNITED STATES UNIFORM COMMERCIAL
CODE IS EXPRESSLY DISCLAIMED.

B. LIMITATION OF LIABILITY

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE, ITS LICENSORS, NOR THEIR AFFILIATES, NOR ANY OF
VALVE'S SERVICE PROVIDERS, SHALL BE LIABLE IN ANY WAY FOR LOSS OR DAMAGE OF ANY KIND RESULTING FROM THE USE OR
INABILITY TO USE STEAM, YOUR ACCOUNT, YOUR SUBSCRIPTIONS AND THE CONTENT AND SERVICES INCLUDING, BUT NOT LIMITED
TO, LOSS OF GOODWILL, WORK STOPPAGE, COMPUTER FAILURE OR MALFUNCTION, OR ANY AND ALL OTHER COMMERCIAL
DAMAGES OR LOSSES. IN NO EVENT WILL VALVE BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES, OR ANY OTHER DAMAGES ARISING OUT OF OR IN ANY WAY CONNECTED WITH STEAM, THE CONTENT AND
SERVICES, THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH, OR THE DELAY OR INABILITY TO
USE THE CONTENT AND SERVICES, SUBSCRIPTIONS OR ANY INFORMATION, EVEN IN THE EVENT OF VALVE'S OR ITS AFFILIATES'
FAULT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, OR BREACH OF VALVE'S WARRANTY AND EVEN IF IT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS AND LIABILITY EXCLUSIONS APPLY EVEN IF ANY REMEDY FAILS TO
PROVIDE ADEQUATE RECOMPENSE.

BECAUSE SOME STATES OR JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR THE LIMITATION OF LIABILITY FOR CONSEQUENTIAL
OR INCIDENTAL DAMAGES, IN SUCH STATES OR JURISDICTIONS, EACH OF VALVE, ITS LICENSORS, AND ITS AFFILIATES' LIABILITY
SHALL BE LIMITED TO THE FULL EXTENT PERMITTED BY LAW.

C. NO GUARANTEES

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE NOR ITS AFFILIATES GUARANTEE CONTINUOUS, ERROR­
FREE, VIRUS-FREE OR SECURE OPERATION AND ACCESS TO STEAM, THE CONTENT AND SERVICES, YOUR ACCOUNT AND/OR YOUR
SUBSCRIPTION(S) OR ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH.

D. LIMITED WARRANTY & AGREEMENT

CERTAIN HARDWARE PURCHASED FROM VALVE IS SUBJECT TO A LIMITED WARRANTY & AGREEMENT, [OR DEPENDING ON YOUR
LOCATION, A STATUTORY WARRANTY] WHICH IS DESCRIBED IN DETAIL HERE.

8. AMENDMENTS TO THIS AGREEMENT •

PLEASE NOTE: If you are a consumer with place of residence in Germany, a different version of Section 8 applies to you, which is available here.

A. Mutual Amendment


7/10
                  Case 2:21-cv-00563-JCC Document 36-4
                                              Steam®      Filed
                                                     Subscriber    06/23/21 Page 134 of 160
                                                                Agreement

T his Agreement may at any time be mutually amended by your explicit consent to changes proposed by Valve.

B. Unilateral Amendment

Furthermore, Valve may amend this Agreement (including any Subscription Terms or Rules of Use) unilaterally at any time in its sole discretion. In this
case, you will be notified by e-mail of any amendment to this Agreement made by Valve at least 30 (30) days before the effective date of the
amendment. You can view the Agreement at any time at htt12://www.steam12owered.com/. Your failure to cancel your Account prior to the effective date
of the amendment will constitute your acceptance of the amended terms. If you don't agree to the amendments or to any of the terms in this
Agreement, your only remedy is to cancel your Account or to cease use of the affected Subscription(s). Valve shall not have any obligation to refund
any fees that may have accrued to your Account before cancellation of your Account or cessation of use of any Subscription, nor shall Valve have any
obligation to prorate any fees in such circumstances.

9. TERM AND TERMINATION •

A. Term

T he term of this Agreement (the "Term") commences on the date you first indicate your acceptance of these terms, and will continue in effect until
otherwise terminated in accordance with this Agreement.

B. Termination by You

You may cancel your Account at any time. You may cease use of a Subscription at any time or, if you choose, you may request that Valve terminate
your access to a Subscription. However, Subscriptions are not transferable, and even if your access to a Subscription for a particular game or
application is terminated, the original activation key will not be able to be registered to any other account, even if the Subscription was obtained in a
retail store. Access to Subscriptions purchased as a part of a pack or bundle cannot be terminated individually, termination of access to one game
within the bundle will result in termination of access to all games purchased in the pack. Your cancellation of an Account, or your cessation of use of
any Subscription or request that access to a Subscription be terminated, will not entitle you to any refund, including of any Subscription fees. Valve
reserves the right to collect fees, surcharges or costs incurred prior to the cancellation of your Account or termination of your access to a particular
Subscription. In addition, you are responsible for any charges incurred to third-party vendors or content providers before your cancellation.

C. Termination by Valve

Valve may cancel your Account or any particular Subscription(s) at any time in the event that (a) Valve ceases providing such Subscriptions to
similarly situated Subscribers generally, or (b) you breach any terms of this Agreement (including any Subscription Terms or Rules of Use). In the
event that your Account or a particular Subscription is terminated or cancelled by Valve for a violation of this Agreement or improper or illegal activity,
no refund, including of any Subscription fees or of any unused funds in your Steam Wallet, will be granted.

D. Survival of Terms

Sections 2.C., 2.D., 2.F., 2.G., 3.A., 3.B., 3.D., 3.H., and 5 - 12 will survive any expiration or termination of this Agreement.

10. APPLICABLE LAW/MEDIATION/JURISDICTION/ATT ORNEYS' FEES•

For All Customers Outside the European Union:

You and Valve agree that this Agreement shall be deemed to have been made and executed in the State of Washington, U.S.A., and Washington law,
excluding conflict of laws principles and the Convention on Contracts for the International Sale of Goods, governs all claims arising out of or relating
to: (i) any aspect of the relationship between us; (ii) this Agreement; or (iii) your use of Steam, your Account or the Content and Services; except that
the U.S. Federal Arbitration Act governs arbitration as far as your country's laws permit. Subject to Section 11 (Dispute Resolution/Binding
Arbitration/Class Action Waiver) below, you and Valve agree that any claim asserted in any legal proceeding shall be commenced and maintained
exclusively in any state or federal court located in King County, Washington, having subject matter jurisdiction. You and Valve hereby consent to the
exclusive jurisdiction of such courts. In any dispute arising out of or relating to this Agreement, your use of Steam, your account, or the Content and
Services, the prevailing party will be entitled to attorneys' fees and expenses (except arbitration -- see Section 11.C.)

For EU Customers:

In the event of a dispute relating to the interpretation, the performance or the validity of the Subscriber Agreement, an amicable solution will be sought
before any legal action. You can file your complaint at htt12://hel12.steam12owered.com. In case of failure, you may, within one year of the failed request,
have recourse to an Alternative Dispute Resolution procedure by filing an online complaint on the European Commission's Online Dispute Resolution
website: htt12s://webgate.ec.euro12a.eu/odr/main/index.cfm?event=main.home.chooseLanguagg.

In the event that out-of-court dispute resolutions fail, the dispute may be brought before the competent courts.

11. DISPUTE RESOLUTION/BINDING ARBITRATION/CLASS ACTION WAIVER•

T his Section 11 shall apply to the maximum extent permitted by applicable law. IN PARTICULAR, IF YOU LIVE IN THE PROVINCE OF QUEBEC
(CANADA) OR THE EUROPEAN UNION, THIS SECTION 11 DOES NOT APPLY TO YOU.

8/10
                  Case 2:21-cv-00563-JCC Document  36-4
                                              Steam®      Filed
                                                     Subscriber    06/23/21 Page 135 of 160
                                                                Agreement
Most user concerns can be resolved by use of our Steam support site at httP.s://sUP.P.Ort.steamP.owered.com/. If Valve is unable to resolve your
concerns and a dispute remains between you and Valve, this Section explains how the parties have agreed to resolve it.

A. Must Arbitrate All Claims Except IP, Unauthorized Use, Piracy, or Theft

YOU AND VALVE AGREE TO RESOLVE ALL DISPUTES AND CLAIMS BETWEEN US IN INDIVIDUAL BINDING ARBITRATION. THAT INCLUDES,
BUT IS NOT LIMITED TO, ANY CLAIMS ARISING OUT OF OR RELATING TO: (i) ANY ASPECT OF THE RELATIONSHIP BETWEEN US; (ii) THIS
AGREEMENT; OR (iii) YOUR USE OF STEAM, YOUR ACCOUNT, HARDWARE OR THE CONTENT AND SERVICES. IT APPLIES REGARDLESS
OF WHETHER SUCH CLAIMS ARE BASED IN CONTRACT, TORT, STATUTE, FRAUD, UNFAIR COMPETITION, MISREPRESENTATION OR ANY
OTHER LEGAL THEORY, AND INCLUDES ALL CLAIMS BROUGHT ON BEHALF OF ANOTHER PARTY.

However, this Section 11 does not apply to the following types of claims or disputes, which you or Valve may bring in any court with jurisdiction: (i)
claims of infringement or other misuse of intellectual property rights, including such claims seeking injunctive relief; and (ii) claims related to or arising
from any alleged unauthorized use, piracy, or theft.

This Section 11 does not prevent you from bringing your dispute to the attention of any federal, state, or local government agencies that can, if the law
allows, seek relief from us for you.

An arbitration is a proceeding before a neutral arbitrator, instead of before a judge or jury. Arbitration is less formal than a lawsuit in court, and
provides more limited discovery. It follows different rules than court proceedings, and is subject to very limited review by courts. The arbitrator will
issue a written decision and provide a statement of reasons if requested by either party. YOU UNDERSTAND THAT YOU AND VALVE ARE GIVING
UP THE RIGHT TO SUE IN COURT AND TO HAVE A TRIAL BEFORE A JUDGE OR JURY.

B. Try to Resolve Dispute Informally First

You and Valve agree to make reasonable, good faith efforts to informally resolve any dispute before initiating arbitration. A party who intends to seek
arbitration must first send the other a written notice that describes the nature and basis of the claim or dispute and sets forth the relief sought. If you
and Valve do not reach an agreement to resolve that claim or dispute within 30 days after the notice is received, you or Valve may commence an
arbitration. Written notice to Valve must be sent via postal mail to: ATTN: Arbitration Notice, Valve Corporation, P.O. Box 1688, Bellevue, WA 98004.

C. Arbitration Rules and Fees

The U.S. Federal Arbitration Act applies to this Section 11 as far as your country's laws permit. The arbitration will be governed by the Consumer
Arbitration Rules (or the Commercial Arbitration Rules, if the Consumer Arbitration rules are inapplicable) of the American Arbitration Association
("AAA") as modified by this Agreement. Rules are available at httP.://www.adr.org. The arbitrator is bound by the terms of this Agreement.

The AAA will administer the arbitration. Outside the U.S., Valve will select a neutral arbitration provider that uses these or similar rules. It may be
conducted through the submission of documents, by phone, or in person in the county where you live or at another mutually agreed location.

If you seek $10,000 or less, Valve agrees to promptly reimburse your filing fee and your share if any of A.ANs arbitration costs, including arbitrator
compensation, unless the arbitrator determines your claims are frivolous or were filed for harassment. Valve agrees not to seek its attorneys' fees or
costs unless the arbitrator determines your claims are frivolous or were filed for harassment. If you seek more than $10,000 and the AAA Consumer
Arbitration Rules do not apply, the AAA's arbitration costs, including arbitrator compensation, will be split between you and Valve according to the AAA
Commercial Arbitration Rules.

D. Individual Binding Arbitration Only

YOU AND VALVE AGREE NOT TO BRING OR PARTICIPATE IN A CLASS OR REPRESENTATIVE ACTION, PRIVATE ATTORNEY GENERAL
ACTION, WHISTLE BLOWER ACTION, OR CLASS, COLLECTIVE, OR REPRESENTATIVE ARBITRATION, EVEN IF A.ANs RULES WOULD
OTHERWISE ALLOW ONE. THE ARBITRATOR MAY AWARD RELIEF ONLY IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND
ONLY TO THE EXTENT OF THAT PARTY'S INDIVIDUAL CLAIM. You and Valve also agree not to seek to combine any action or arbitration with any
other action or arbitration without the consent of all parties to this Agreement and all other actions or arbitrations.

This Agreement does not permit class, collective, or representative arbitration. A court has exclusive authority to rule on any assertion that it does.

E. What Happens if Part of Section 11 Is Found Illegal or Unenforceable

If any part of Section 11 (Dispute Resolution/Binding Arbitration/Class Action Waiver) is found to be illegal or unenforceable, the rest will remain in
effect (with an arbitration award issued before any court proceeding begins), except that if a finding of partial illegality or unenforceability would allow
class, collective, or representative arbitration, all of Section 11 will be unenforceable and the claim or dispute will be resolved in court.

12. MISCELLANEOUS •

Except as otherwise expressly set forth in this Agreement, in the event that any provision of this Agreement shall be held by an arbitrator, court, or
other tribunal of competent jurisdiction to be illegal or unenforceable, such provision will be enforced to the maximum extent permissible and the
remaining portions of this Agreement shall remain in full force and effect. Section 11.E. governs if some parts of Section 11 (Dispute
Resolution/Binding Arbitration/Class Action Waiver) are held to be illegal or unenforceable. This Agreement, including any Subscription Terms, Rules

9/10
                  Case 2:21-cv-00563-JCC Document  36-4
                                              Steam®      Filed
                                                     Subscriber    06/23/21 Page 136 of 160
                                                                Agreement
of Use, the Valve Privacy Policy, and the Valve Hardware Limited Warranty Policy, constitutes and contains the entire agreement between the parties
with respect to the subject matter hereof and supersedes any prior oral or written agreements. You agree that this Agreement is not intended to confer
and does not confer any rights or remedies upon any person other than the parties to this Agreement.

Valve's obligations are subject to existing laws and legal process and Valve may comply with law enforcement or regulatory requests or requirements
notwithstanding any contrary term.

You agree to comply with all applicable import/export laws and regulations. You agree not to export the Content and Services or Hardware or allow
use of your Account by individuals of any terrorist supporting countries to which encryption exports are at the time of exportation restricted by the U.S.
Bureau of Export Administration. You represent and warrant that you are not located in, under the control of, or a national or resident of any such
prohibited country.

This Agreement was last updated on April 30th, 2019 ("Revision Date"). If you were a Subscriber before the Revision Date, it replaces your existing
agreement with Valve or Valve SARL on the day that it becomes effective according to Section 8 above.




10/10
                Case 2:21-cv-00563-JCC Document  36-4
                                            Steam®      Filed
                                                   Subscriber    06/23/21 Page 137 of 160
                                                              Agreement



STEAM® SUBSCRIBER AGREEMENT


Table of contents:

        1. Registration as a subscriber;.J!12P-lication of terms to y:ou;_y:our account
        2. Licenses
        3. Billing,_12ay:ment and other subscrintions
        4. Online conduct, cheating and illegal behavior
        5. Third-12any: content
        6. User generated content
        7. Disclaimers; limitation of liability:; no gyarantees; limited warran:ty: & agreement
        8. Amendments to this agreement
        9. Term and termination
       10. A1212licable law/mediation/jurisdiction/attomey:'s fees
       11. Disnute resolution/binding arbitration/class action waiver
       12. Miscellaneous

This Steam Subscriber Agreement ("Agreement") is a legal document that explains your rights and obligations
as a subscriber of Steam from Valve Corporation, a corporation under the laws of the State of Washington, with
its registered office at 10400 NE 4th St., Bellevue, WA 98004, United States, registered with the Washington
Secretary of State under number 60 22 90 773, VAT ID No. EU 8260 00671 ("Valve"). Please read it carefully.

SECTION 11 CONTAINS A BINDING ARBITRATION AGREEMENT AND CLASS ACTION WAIVER. IT
AFFECTS HOW DISPUTES ARE RESOLVED. PLEASE READ IT. IF YOU LIVE IN THE PROVINCE OF
QUEBEC (CANADA) OR THE EUROPEAN UNION, SECTION 11 DOES NOT APPLY TO YOU.

1. REGISTRATION AS A SUBSCRIBER; APPLICATION OF TERMS TO YOU; YOUR ACCOUNT ...

Steam is an online service offered by Valve.

You become a subscriber of Steam ("Subscriber") by completing the registration of a Steam user account. This
Agreement takes effect as soon as you indicate your acceptance of these terms. You may not become a
subscriber if you are under the age of 13. Steam is not intended for children under 13 and Valve will not
knowingly collect personal information from children under the age of 13.

A. Contracting Party

For any interaction with Steam your contractual relationship is with Valve. Except as otherwise indicated at the
time of the transaction (such as in the case of purchases from another Subscriber in a Subscription Marketplace),
any transactions for Subscriptions (as defined below) you make on Steam are being made from Valve.

B. Subscriptions; Content and Services

As a Subscriber you may obtain access to certain services, software and content available to Subscribers. The
Steam client software and any other software, content, and updates you download or access via Steam, including
but not limited to Valve or third-party video games and in-game content, software associated with Hardware and
any virtual items you trade, sell or purchase in a Steam Subscription Marketplace are referred to in this
Agreement as "Content and Services;" the rights to access and/or use any Content and Services accessible
through Steam are referred to in this Agreement as "Subscriptions."

Each Subscription allows you to access particular Content and Services. Some Subscriptions may impose
additional terms specific to that Subscription ("Subscription Terms") (for example, an end user license
1/14
              Case 2:21-cv-00563-JCC Document            36-4
                                                    Steam®      Filed
                                                           Subscriber    06/23/21 Page 138 of 160
                                                                      Agreement

agreement specific to a particular game, or terms of use specific to a particular product or feature of Steam).
Also, additional terms (for example, payment and billing procedures) may be posted on
htm://www.steamP-owered.com or within the Steam service ("Rules of Use"). Rules of Use include the Steam
Online Conduct Rules htm://steamP-owered.com/index.P-hP-?area=online conduct and the Steam Refund Policy
htm://store.steamP-owered.com/steam refunds. The Subscription Terms, the Rules of Use, and the Valve Privacy
Policy (which can be found at htm://www.valvesoftware.com/P-rivacY..htm) are binding on you once you indicate
your acceptance of them or of this Agreement, or otherwise become bound by them as described in Section 8
(Amendments to this Agreement).

C. Your Account

When you complete Steam's registration process, you create a Steam account ("Account"). Your Account may
also include billing information you provide to Valve for the purchase of Subscriptions, Content and Services
and any physical goods offered for purchase through Steam ("Hardware"). You may not reveal, share or
otherwise allow others to use your password or Account except as otherwise specifically authorized by Valve.
You are responsible for the confidentiality of your login and password and for the security of your computer
system. Valve is not responsible for the use of your password and Account or for all of the communication and
activity on Steam that results from use of your login name and password by you, or by any person to whom you
may have intentionally or by negligence disclosed your login and/or password in violation of this confidentiality
provision. Unless it results from Valve's negligence or fault, Valve is not responsible for the use of your Account
by a person who fraudulently used your login and password without your permission. If you believe that the
confidentiality of your login and/or password may have been compromised, you must notify Valve via the
support form (htms://sUP-P-Ort.steamP-owered.com/newticket.P-hP-) without any delay.

Your Account, including any information pertaining to it (e.g.: contact information, billing information, Account
history and Subscriptions, etc.), is strictly personal. You may therefore not sell or charge others for the right to
use your Account, or otherwise transfer your Account, nor may you sell, charge others for the right to use, or
transfer any Subscriptions other than if and as expressly permitted by this Agreement (including any
Subscription Terms or Rules of Use) or as otherwise specifically permitted by Valve.

D. Payment Processing

Payment processing related to Content and Services and/or Hardware purchased on Steam is performed by either
Valve Corporation directly or by Valve's fully owned subsidiary Valve GmbH on behalf of Valve Corporation
depending on the type of payment method used. If your card was issued outside the United States, your payment
may be processed via a European acquirer by Valve GmbH on behalf of Valve Corporation. For any other type
of purchases, payment will be collected by Valve Corporation directly. In any case, delivery of Content and
Services as well as Hardware is performed by Valve Corporation.

2. LICENSES ....

A. General Content and Services License

Steam and your Subscription(s) require the download and installation of Content and Services onto your
computer. Valve hereby grants, and you accept, a non-exclusive license and right, to use the Content and
Services for your personal, non-commercial use (except where commercial use is expressly allowed herein or in
the applicable Subscription Terms). This license ends upon termination of (a) this Agreement or (b) a
Subscription that includes the license. The Content and Services are licensed, not sold. Your license confers no
title or ownership in the Content and Services. To make use of the Content and Services, you must have a Steam
Account and you may be required to be running the Steam client and maintaining a connection to the Internet.

For reasons that include, without limitation, system security, stability, and multiplayer interoperability, Steam
may need to automatically update, pre-load, create new versions of or otherwise enhance the Content and
Services and accordingly, the system requirements to use the Content and Services may change over time. You
consent to such automatic updating. You understand that this Agreement (including applicable Subscription
2/14
             Case 2:21-cv-00563-JCC Document            36-4
                                                    Steam®      Filed
                                                           Subscriber    06/23/21 Page 139 of 160
                                                                      Agreement

Terms) does not entitle you to future updates, new versions or other enhancements of the Content and Services
associated with a particular Subscription, although Valve may choose to provide such updates, etc. in its sole
discretion.

B. Beta Software License

Valve may from time to time make software accessible to you via Steam prior to the general commercial release
of such software ("Beta Software"). You are not required to use Beta Software, but if Valve offers it, you may
elect to use it under the following terms. Beta Software will be deemed to consist of Content and Services, and
each item of Beta Software provided will be deemed a Subscription for such Beta Software, with the following
provisions specific to Beta Software:

       • Your right to use the Beta Software may be limited in time, and may be subject to additional Subscription
         Terms;
       • Valve or any Valve affiliate may request or require that you provide suggestions, feedback, or data
         regarding your use of the Beta Software, which will be deemed User Generated Content under Section 6
         (User Generated Content) below; and
       • In addition to the waivers and limitations of liability for all Software under Section 7 (Disclaimers;
         Limitations on Liability; No Guarantees; Limited Warranty & Agreement) below as applicable, you
         specifically acknowledge that Beta Software is only released for testing and improvement purposes, in
         particular to provide Valve with feedback on the quality and usability of the Beta Software, and therefore
         contains errors, is not final and may create incompatibilities or damage to your computer, data, and/or
         software. If you decide to install and/or use Beta Software, you shall only use it in compliance with its
         purposes, i.e. for testing and improvement purposes and in any case not on a system or for purposes where
         the malfunction of the Beta Software can cause any kind of damage. In particular, maintain full backups of
         any system that you choose to install Beta Software on.

C. License to Use Valve Developer Tools

Your Subscription(s) may include access to various Valve tools that can be used to create content ("Developer
Tools"). Some examples include: the Valve software development kit (the "SDK") for a version of the computer
game engine known as "Source" (the "Source Engine") and the associated Valve Hammer editor, The Source®
Filmmaker Software, or in-game tools through which you can edit or create derivative works of a Valve game.
Particular Developer Tools (for example, The Source® Filmmaker Software) may be distributed with separate
Subscription Terms that are different from the rules set forth in this Section. Except as set forth in any separate
Subscription Terms applicable to the use of a particular Developer Tool, you may use the Developer Tools, and
you may use, reproduce, publish, perform, display and distribute any content you create using the Developer
Tools, however you wish, but solely on a non-commercial basis.

If you would like to use the Source Engine SDK or other Valve Developer Tools for commercial use, please
contact Valve at sourceengine@valvesoftware.com.

D. License to Use Valve Game Content in Fan Art.

Valve appreciates the community of Subscribers that creates fan art, fan fiction, and audio-visual works that
reference Valve games ("Fan Art"). You may incorporate content from Valve games into your Fan Art. Except as
otherwise set forth in this Section or in any Subscription Terms, you may use, reproduce, publish, perform,
display and distribute Fan Art that incorporates content from Valve games however you wish, but solely on a
non-commercial basis.

If you incorporate any third-party content in any Fan Art, you must be sure to obtain all necessary rights from
the owner of that content.

Commercial use of some Valve game content is permitted via features such as Steam Workshop or a Steam
Subscription Marketplace. Terms applicable to that use are set forth in Sections 3.D. and 6.B. below and in any
3/14
             Case 2:21-cv-00563-JCC Document         36-4
                                                Steam®      Filed
                                                       Subscriber    06/23/21 Page 140 of 160
                                                                  Agreement

Subscription Terms provided for those features.

To view the Valve video policy containing additional terms covering the use of audio-visual works incorporating
Valve intellectual property or created with The Source® Filmmaker Software, please click here:
h:tm://www.valvesoftware.com/videoP-olicY..html

E. License to Use Valve Dedicated Server Software

Your Subscription(s) may contain access to the Valve Dedicated Server Software. If so, you may use the Valve
Dedicated Server Software on an unlimited number of computers for the purpose of hosting online multiplayer
games of Valve products. If you wish to operate the Valve Dedicated Server Software, you will be solely
responsible for procuring any Internet access, bandwidth, or hardware for such activities and will bear all costs
associated with your use.

F. Ownership of Content and Services

All title, ownership rights and intellectual property rights in and to the Content and Services and any and all
copies thereof, are owned by Valve and/or its or its affiliates' licensors. All rights are reserved, except as
expressly stated herein. The Content and Services are protected by copyright laws, international copyright
treaties and conventions and other laws. The Content and Services contain certain licensed materials and Valve's
and its affiliates' licensors may protect their rights in the event of any violation of this Agreement.

G. Restrictions on Use of Content and Services

You may not use the Content and Services for any purpose other than the permitted access to Steam and your
Subscriptions, and to make personal, non-commercial use of your Subscriptions, except as otherwise permitted
by this Agreement or applicable Subscription Terms. Except as otherwise permitted under this Agreement
(including any Subscription Terms or Rules of Use), or under applicable law notwithstanding these restrictions,
you may not, in whole or in part, copy, photocopy, reproduce, publish, distribute, translate, reverse engineer,
derive source code from, modify, disassemble, decompile, create derivative works based on, or remove any
proprietary notices or labels from the Content and Services or any software accessed via Steam without the prior
consent, in writing, of Valve.

You are entitled to use the Content and Services for your own personal use, but you are not entitled to: (i) sell,
grant a security interest in or transfer reproductions of the Content and Services to other parties in any way, nor
to rent, lease or license the Content and Services to others without the prior written consent of Valve, except to
the extent expressly permitted elsewhere in this Agreement (including any Subscription Terms or Rules of Use);
(ii) host or provide matchmaking services for the Content and Services or emulate or redirect the communication
protocols used by Valve in any network feature of the Content and Services, through protocol emulation,
tunneling, modifying or adding components to the Content and Services, use of a utility program or any other
techniques now known or hereafter developed, for any purpose including, but not limited to network play over
the Internet, network play utilizing commercial or non-commercial gaming networks or as part of content
aggregation networks, websites or services, without the prior written consent of Valve; or (iii) exploit the
Content and Services or any of its parts for any commercial purpose, except as expressly permitted elsewhere in
this Agreement (including any Subscription Terms or Rules of Use).

3. BILLING, PAYMENT AND OTHER SUBSCRIPTIONS •

All charges incurred on Steam, and all purchases made with the Steam Wallet, are payable in advance and final,
except as described in Sections 3.1 and 7 below.

A. Payment Authorization

When you provide payment information to Valve or to one of its payment processors, you represent to Valve that
you are the authorized user of the card, PIN, key or account associated with that payment, and you authorize

4/14
             Case 2:21-cv-00563-JCC Document             36-4
                                                    Steam®       Filed
                                                            Subscriber    06/23/21 Page 141 of 160
                                                                       Agreement

Valve to charge your credit card or to process your payment with the chosen third-party payment processor for
any Subscription, Steam Wallet funds, Hardware or other fees incurred by you. Valve may require you to provide
your address or other information in order to meet its obligations under applicable tax law.

For Subscriptions purchased based on an agreed usage period, where recurring payments are made in exchange
for continued use ("Recurring Payment Subscriptions"), by continuing to use the Recurring Payment
Subscription you agree and reaffirm that Valve is authorized to charge your credit card (or your Steam Wallet, if
funded), or to process your payment with any other applicable third-party payment processor, for any applicable
recurring payment amounts. If you have purchased any Recurring Payment Subscriptions, you agree to notify
Valve promptly of any changes to your credit card account number, its expiration date and/or your billing
address, or your PayPal or other payment account number, and you agree to notify Valve promptly if your credit
card or PayPal or other payment account expires or is cancelled for any reason.

If your use of Steam is subject to any type of use or sales tax, then Valve may also charge you for those taxes, in
addition to the Subscription or other fees published in the Rules of Use. The European Union VAT ("VAT") tax
amounts collected by Valve reflect VAT due on the value of any Content and Services, Hardware or
Subscription.

You agree that you will not use IP proxying or other methods to disguise the place of your residence, whether to
circumvent geographical restrictions on game content, to purchase at pricing not applicable to your geography,
or for any other purpose. If you do this, Valve may terminate your access to your Account.

B. Responsibility for Charges Associated With Your Account

As the Account holder, you are responsible for all charges incurred, including applicable taxes, and all purchases
made by you or anyone that uses your Account, including your family or friends. If you cancel your Account,
Valve reserves the right to collect fees, surcharges or costs incurred before cancellation. Any delinquent or
unpaid Accounts must be settled before Valve will allow you to register again.

C. Steam Wallet

Steam may make available an account balance associated with your Account (the "Steam Wallet"). The Steam
Wallet is neither a bank account nor any kind of payment instrument. It functions as a prepaid balance to
purchase Content and Services. You may place funds in your Steam Wallet up to a maximum amount determined
by Valve, by credit card, prepaid card, promotional code, or any other payment method accepted by Steam.
Within any twenty-four (24) hour period, the total amount stored in your Steam Wallet plus the total amount
spent out of your Steam Wallet, in the aggregate, may not exceed US$2,000 or its equivalent in your applicable
local currency -- attempted deposits into your Steam Wallet that exceed this threshold may not be credited to
your Steam Wallet until your activity falls below this threshold. Valve may change or impose different Steam
Wallet balance and usage limits from time to time.

You will be notified by e-mail of any change to the Steam Wallet balance and usage limits within sixty (60) days
before the entry into force of the change. Your continued use of your Steam Account more than thirty (30) days
after the entry into force of the changes will constitute your acceptance of the changes. If you don't agree to the
changes, your only remedy is to terminate your Steam Account or to cease use of your Steam Wallet. Valve shall
not have any obligation to refund any credits remaining on your Steam Wallet in this case.

You may use Steam Wallet funds to purchase Subscriptions, including by making in-game purchases where
Steam Wallet transactions are enabled, and Hardware. Subject to Section 3.1, funds added to the Steam Wallet
are non-refundable and non-transferable. Steam Wallet funds do not constitute a personal property right, have no
value outside Steam and can only be used to purchase Subscriptions and related content via Steam (including but
not limited to games and other applications offered through the Steam Store, or in a Steam Subscription
Marketplace) and Hardware. Steam Wallet funds have no cash value and are not exchangeable for cash. Steam
Wallet funds that are deemed unclaimed property may be turned over to the applicable authority.

5/14
             Case 2:21-cv-00563-JCC Document         36-4
                                                 Steam®      Filed
                                                        Subscriber    06/23/21 Page 142 of 160
                                                                   Agreement

D. Trading and Sales of Subscriptions Between Subscribers

Steam may include one or more features or sites that allow Subscribers to trade, sell or purchase certain types of
Subscriptions (for example, license rights to virtual items) with, to or from other Subscribers ("Subscription
Marketplaces"). An example of a Subscription Marketplace is the Steam Community Market. By using or
participating in Subscription Marketplaces, you authorize Valve, on its own behalf or as an agent or licensee of
any third-party creator or publisher of the applicable Subscriptions in your Account, to transfer those
Subscriptions from your Account in order to give effect to any trade or sale you make.

Valve may charge a fee for trades or sales in a Subscription Marketplace. Any fees will be disclosed to you prior
to the completion of the trade or sale.

If you complete a trade, sale or purchase in a Subscription Marketplace, you acknowledge and agree that you are
responsible for taxes, if any, which may be due with respect to your transactions, including sales or use taxes,
and for compliance with applicable tax laws. Proceeds from sales you make in a Subscription Marketplace may
be considered income to you for income tax purposes. You should consult with a tax specialist to determine your
tax liability in connection with your activities in any Subscription Marketplace.

You understand and acknowledge that Valve may decide to cease operation of any Subscription Marketplace,
change the fees that it charges or change the terms or features of the Steam Subscription Marketplace. Valve
shall have no liability to you because of any inability to trade Subscriptions in the Steam Trading Marketplace,
including because of discontinuation or changes in the terms, features or eligibility requirements of any
Subscription Marketplace.

You also understand and acknowledge that Subscriptions traded, sold or purchased in any Subscription
Marketplace are license rights, that you have no ownership interest in such Subscriptions, and that Valve does
not recognize any transfers of Subscriptions (including transfers by operation of law) that are made outside of
Steam.

E. Retail Purchase

Valve may offer or require a Subscription for purchasers of retail packaged product versions or OEM versions of
Valve products. The "CD-Key" or "Product Key" accompanying such versions is used to activate your
Subscription.

F. Steam Authorized Resellers

You may purchase a Subscription through an authorized reseller of Valve. The "Product Key" accompanying
such purchase will be used to activate your Subscription. If you purchase a Subscription from an authorized
reseller of Valve, you agree to direct all questions regarding the Product Key to that reseller.

G. Free Subscriptions

In some cases, Valve may offer a free Subscription to certain services, software and content. As with all
Subscriptions, you are always responsible for any Internet service provider, telephone, and other connection fees
that you may incur when using Steam, even when Valve offers a free Subscription.

H. Third-Party Sites

Steam may provide links to other third-party sites. Some of these sites may charge separate fees, which are not
included in and are in addition to any Subscription or other fees that you may pay to Valve. Steam may also
provide access to third-party vendors, who provide content, goods and/or services on Steam or the Internet. Any
separate charges or obligations you incur in your dealings with these third parties are your responsibility. Valve
makes no representations or warranties, either express or implied, regarding any third party site. In particular,


6/14
             Case 2:21-cv-00563-JCC Document            36-4
                                                   Steam®      Filed
                                                          Subscriber    06/23/21 Page 143 of 160
                                                                     Agreement

Valve makes no representation or warranty that any service or subscription offered via third-party vendors will
not change or be suspended or terminated.

I. Refunds and Right of Withdrawal

Without prejudice to any statutory rights you may have, you can request a refund for your purchases on Steam in
accordance with the terms of Valve's Refund Policy htrn://store.steamnowered.com/steam refunds/.

For European Union consumers:

EU law provides a statutory right to withdraw from certain contracts for physical merchandise and for the
purchase of digital content. You can find more information about the extent of your statutory right to withdraw
and the ways you can exercise it on this page: htrns://sunnort.steamnowered.com/kb article.nhn?ref=8620-
QYAL-4516.

4. ONLINE CONDUCT, CHEATING AND PROCESS TAMPERING ....

Your online conduct and interaction with other Subscribers should be guided by common sense and basic
etiquette. They must notably comply with the Steam Online Conduct Rules, to be found at
htrn://steamnowered.com/index.nhn?area=online conduct. Depending on terms of use imposed by third parties
who host particular games or other services, additional requirements may also be provided in the Subscription
Terms applicable to a particular Subscription.

Steam and the Content and Services may include functionality designed to identify software or hardware
processes or functionality that may give a player an unfair competitive advantage when playing multiplayer
versions of any Content and Services or modifications of Content and Services ("Cheats"). You agree that you
will not create Cheats or assist third parties in any way to create or use Cheats. You agree that you will not
directly or indirectly disable, circumvent, or otherwise interfere with the operation of software designed to
prevent or report the use of Cheats.

You agree that you will not tamper with the execution of Steam or Content and Services unless otherwise
authorized by Valve. You acknowledge and agree that either Valve or any host of an online multiplayer game
distributed through Steam ("External Host") may refuse to allow you to participate in certain online multiplayer
games if you use Cheats or tamper with the execution of Steam or the Content and Services.

Further, you acknowledge and agree that External Hosts may report your use of Cheats or unauthorized process
tampering to Valve, and Valve may communicate your history of use thereof to External Hosts within the
boundaries of the Steam Privacy Policy.

Valve may terminate your Account or a particular Subscription for any conduct or activity that is illegal,
constitutes a Cheat, or otherwise negatively affects the enjoyment of Steam by other Subscribers. You
acknowledge that Valve is not required to provide you notice before terminating your Subscription(s) and/or
Account.

You may not use Cheats, automation software (bots), mods, hacks, or any other unauthorized third-party
software, to modify or automate any Subscription Marketplace process or the process of Steam account creation.

5. THIRD-PARTY CONTENT ....

In regard to all Subscriptions, Content and Services that are not authored by Valve, Valve does not screen such
third-party content available on Steam or through other sources. Valve assumes no responsibility or liability for
such third party content. Some third-party application software is capable of being used by businesses for
business purposes - however, you may only acquire such software via Steam for private personal use.

6. USER GENERATED CONTENT ....

7/14
             Case 2:21-cv-00563-JCC Document  36-4
                                         Steam®      Filed
                                                Subscriber    06/23/21 Page 144 of 160
                                                           Agreement

A. General Provisions

Steam provides interfaces and tools for you to be able to generate content and make it available to other users
and/or to Valve at your sole discretion. "User Generated Content" means any content you make available to other
users through your use of multi-user features of Steam, or to Valve or its affiliates through your use of the
Content and Services or otherwise.

When you upload your content to Steam to make it available to other users and/or to Valve, you grant Valve and
its affiliates the worldwide, non-exclusive right to use, reproduce, modify, create derivative works from,
distribute, transmit, transcode, translate, broadcast, and otherwise communicate, and publicly display and
publicly perform, your User Generated Content, and derivative works of your User Generated Content, for the
purpose of the operation, distribution, incorporation as part of and promotion of the Steam service, Steam games
or other Steam offerings, including Subscriptions. This license is granted to Valve as the content is uploaded on
Steam for the entire duration of the intellectual property rights. It may be terminated if Valve is in breach of the
license and has not cured such breach within fourteen (14) days from receiving notice from you sent to the
attention of the Valve Legal Department at the applicable Valve address noted on this Privac):'. PolicY. page. The
termination of said license does not affect the rights of any sub-licensees pursuant to any sub-license granted by
Valve prior to termination of the license. Valve is the sole owner of the derivative works created by Valve from
your User Generated Content, and is therefore entitled to grant licenses on these derivative works. If you use
Valve cloud storage, you grant us a license to store your information as part of that service. Valve may place
limits on the amount of storage you may use.

If you provide Valve with any feedback or suggestions about Steam, the Content and Services, or any Valve
products, Hardware or services, Valve is free to use the feedback or suggestions however it chooses, without any
obligation to account to you.

B. Content Uploaded to the Steam Workshop

Some games or applications available on Steam ("Workshop-Enabled Apps") allow you to create User
Generated Content based on or using the Workshop-Enabled App, and to submit that User Generated Content (a
"Workshop Contribution") to one or more Steam Workshop web pages. Workshop Contributions can be viewed
by the Steam community, and for some categories of Workshop Contributions users may be able to interact with,
download or purchase the Workshop Contribution. In some cases, Workshop Contributions may be considered
for incorporation by Valve or a third-party developer into a game or into a Subscription Marketplace.

You understand and agree that Valve is not obligated to use, distribute, or continue to distribute copies of any
Workshop Contribution and reserves the right, but not the obligation, to restrict or remove Workshop
Contributions for any reason.

Specific Workshop-Enabled Apps or Workshop web pages may contain special terms ("App-Specific Terms")
that supplement or change the terms set out in this Section. In particular, where Workshop Contributions are
distributed for a fee, App-Specific Terms will address how revenue may be shared. Unless otherwise specified in
App-Specific Terms (if any), the following general rules apply to Workshop Contributions.

       • Workshop Contributions are Subscriptions, and therefore you agree that any Subscriber receiving
         distribution of your Workshop Contribution will have the same rights to use your Workshop Contribution
         (and will be subject to the same restrictions) as are set out in this Agreement for any other Subscriptions.
       • Notwithstanding the license described in Section 6.A., Valve will only have the right to modify or create
         derivative works from your Workshop Contribution in the following cases: (a) Valve may make
         modifications necessary to make your Contribution compatible with Steam and the Workshop
         functionality or user interface, and (b) Valve or the applicable developer may make modifications to
         Workshop Contributions that are accepted for in-Application distribution as it deems necessary or
         desirable to enhance gameplay.
       • You may, in your sole discretion, choose to remove a Workshop Contribution from the applicable
         Workshop pages. If you do so, Valve will no longer have the right to use, distribute, transmit,
8/14
                Case 2:21-cv-00563-JCC Document              36-4
                                                        Steam®      Filed
                                                               Subscriber    06/23/21 Page 145 of 160
                                                                          Agreement

        communicate, publicly display or publicly perform the Workshop Contribution, except that (a) Valve may
        continue to exercise these rights for any Workshop Contribution that is accepted for distribution in-game
        or distributed in a manner that allows it to be used in-game, and (b) your removal will not affect the rights
        of any Subscriber who has already obtained access to a copy of the Workshop Contribution.

Except where otherwise provided in App-Specific Terms, you agree that Valve's consideration of your
Workshop Contribution is your full compensation, and you are not entitled to any other rights or compensation
in connection with the rights granted to Valve and to other Subscribers.

C. Promotions and Endorsements

If you use Steam services (e.g. the Steam Curators' Lists or the Steam Broadcasting service) to promote or
endorse a product, service or event in return for any kind of consideration from a third party (including non­
monetary rewards such as free games), you must clearly indicate the source of such consideration to your
audience.

D. Representations and Warranties

You represent and warrant to us that you have sufficient rights in all User Generated Content to grant Valve and
other affected parties the licenses described under A. and B. above or in any license terms specific to the
applicable Workshop-Enabled App or Workshop page. This includes, without limitation, any kind of intellectual
property rights or other proprietary or personal rights affected by or included in the User Generated Content. In
particular, with respect to Workshop Contributions, you represent and warrant that the Workshop Contribution
was originally created by you (or, with respect to a Workshop Contribution to which others contributed besides
you, by you and the other contributors, and in such case that you have the right to submit such Workshop
Contribution on behalf of those other contributors).

You furthermore represent and warrant that the User Generated Content, your submission of that Content, and
your granting of rights in that Content does not violate any applicable contract, law or regulation.

7. DISCLAIMERS; LIMITATION OF LIABILITY; NO GUARANTEES; LIMITED WARRANTY &
AGREEMENT ...

THIS SECTION 7 DOES NOT APPLY TO EU SUBSCRIBERS.

       • FOR AUSTRALIAN SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR
         MODIFY THE APPLICATION OF ANY GUARANTEE, RIGHT OR REMEDY THAT CANNOT BE
         SO EXCLUDED, RESTRICTED OR MODIFIED, INCLUDING THOSE CONFERRED BY THE
         AUSTRALIAN CONSUMER LAW (ACL). UNDER THE ACL, GOODS COME WITH
         GUARANTEES INCLUDING A GUARANTEE THAT GOODS ARE OF ACCEPTABLE QUALITY. IF
         THERE IS A FAILURE OF THIS GUARANTEE, Y OU ARE ENTITLED TO A REMEDY (WHICH
         MAY INCLUDE HAV ING THE GOODS REPAIRED OR REPLACED OR A REFUND). IF A REPAIR
         OR REPLACEMENT CANNOT BE PROVIDED OR THERE IS A MAJOR FAILURE, Y OU ARE
         ENTITLED TO A REFUND.
       • FOR NEW ZEALAND SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR
         MODIFY THE APPLICATION OF ANY RIGHT OR REMEDY THAT CANNOT BE SO EXCLUDED,
         RESTRICTED OR MODIFIED INCLUDING THOSE CONFERRED BY THE NEW ZEALAND
         CONSUMER GUARANTEES ACT 1993. UNDER THIS ACT ARE GUARANTEES WHICH
         INCLUDE THAT GOODS AND SERVICES ARE OF ACCEPTABLE QUALITY. IF THIS
         GUARANTEE IS NOT MET THERE ARE ENTITLEMENTS TO HAVE THE SOFTWARE
         REMEDIED (WHICH MAY INCLUDE REPAIR, REPLACEMENT OR REFUND). IF A REMEDY
         CANNOT BE PROVIDED OR THE FAILURE IS OF A SUBSTANTIAL CHARACTER, THE ACT
         PROVIDES FOR A REFUND.


9/14
              Case 2:21-cv-00563-JCC Document            36-4
                                                    Steam®      Filed
                                                           Subscriber    06/23/21 Page 146 of 160
                                                                      Agreement

Prior to acquiring a Subscription, you should consult the product information made available on Steam,
including Subscription description, minimum technical requirements, and user reviews.

A. DISCLAIMERS

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, VALVE AND ITS AFFILIATES AND
SERVICE PROVIDERS EXPRESSLY DISCLAIM (I) ANY WARRANTY FOR STEAM, THE CONTENT
AND SERVICES, AND THE SUBSCRIPTIONS, AND (11) ANY COMMON LAW DUTIES WITH REGARD
TO STEAM, THE CONTENT AND SERVICES, AND THE SUBSCRIPTIONS, INCLUDING DUTIES OF
LACK OF NEGLIGENCE AND LACK OF WORKMANLIKE EFFORT. STEAM, THE CONTENT AND
SERVICES, THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION
THEREWITH ARE PROVIDED ON AN "AS IS" AND "AS AVAILABLE" BASIS, "WITH ALL FAULTS"
AND WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR NONINFRINGEMENT. ANY WARRANTY AGAINST INFRINGEMENT
THAT MAY BE PROVIDED IN SECTION 2-312 OF THE UNITED STATES UNIFORM COMMERCIAL
CODE AND/OR IN ANY OTHER COMPARABLE STATE STATUTE IS EXPRESSLY DISCLAIMED.
ALSO, THERE IS NO WARRANTY OF TITLE, NON-INTERFERENCE WITH YOUR ENJOYMENT, OR
AUTHORITY IN CONNECTION WITH STEAM, THE CONTENT AND SERVICES, THE
SUBSCRIPTIONS, OR INFORMATION AVAILABLE IN CONNECTION THEREWITH.

ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE
UNITED STATES UNIFORM COMMERCIAL CODE IS EXPRESSLY DISCLAIMED.

B. LIMITATION OF LIABILITY

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE, ITS
LICENSORS, NOR THEIR AFFILIATES, NOR ANY OF VALVE'S SERVICE PROVIDERS, SHALL BE
LIABLE IN ANY WAY FOR LOSS OR DAMAGE OF ANY KIND RESULTING FROM THE USE OR
INABILITY TO USE STEAM, YOUR ACCOUNT, YOUR SUBSCRIPTIONS AND THE CONTENT AND
SERVICES INCLUDING, BUT NOT LIMITED TO, LOSS OF GOODWILL, WORK STOPPAGE,
COMPUTER FAILURE OR MALFUNCTION, OR ANY AND ALL OTHER COMMERCIAL DAMAGES
OR LOSSES. IN NO EVENT WILL VALVE BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES, OR ANY OTHER DAMAGES
ARISING OUT OF OR IN ANY WAY CONNECTED WITH STEAM, THE CONTENT AND SERVICES,
THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH, OR
THE DELAY OR INABILITY TO USE THE CONTENT AND SERVICES, SUBSCRIPTIONS OR ANY
INFORMATION, EVEN IN THE EVENT OF VALVE'S OR ITS AFFILIATES' FAULT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, OR BREACH OF VALVE'S WARRANTY AND EVEN IF IT HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS AND LIABILITY
EXCLUSIONS APPLY EVEN IF ANY REMEDY FAILS TO PROVIDE ADEQUATE RECOMPENSE.

BECAUSE SOME STATES OR JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR THE
LIMITATION OF LIABILITY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES, IN SUCH STATES
OR JURISDICTIONS, EACH OF VALVE, ITS LICENSORS, AND ITS AFFILIATES' LIABILITY SHALL
BE LIMITED TO THE FULL EXTENT PERMITTED BY LAW.

C. NO GUARANTEES

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE NOR ITS
AFFILIATES GUARANTEE CONTINUOUS, ERROR-FREE, VIRUS-FREE OR SECURE OPERATION
AND ACCESS TO STEAM, THE CONTENT AND SERVICES, YOUR ACCOUNT AND/OR YOUR
SUBSCRIPTION(S) OR ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH.

D. LIMITED WARRANTY & AGREEMENT
10/14
         Case 2:21-cv-00563-JCC Document  36-4
                                     Steam®      Filed
                                            Subscriber    06/23/21 Page 147 of 160
                                                       Agreement

CERTAIN HARDWARE PURCHASED FROM VALVE IS SUBJECT TO A LIMITED WARRANTY &
AGREEMENT, [OR DEPENDING ON YOUR LOCATION, A STATUTORY WARRANTY] WHICH IS
DESCRIBED IN DETAIL HERE.

8. AMENDMENTS TO THIS AGREEMENT ...

PLEASE NOTE: If you are a consumer with place of residence in Germany, a different version of Section 8
applies to you, which is available here.

A. Mutual Amendment

This Agreement may at any time be mutually amended by your explicit consent to changes proposed by Valve.

B. Unilateral Amendment

Furthermore, Valve may amend this Agreement (including any Subscription Terms or Rules of Use) unilaterally
at any time in its sole discretion. In this case, you will be notified by e-mail of any amendment to this Agreement
made by Valve at least 30 (30) days before the effective date of the amendment. You can view the Agreement at
any time at htm://www.steampowered.com/. Your failure to cancel your Account prior to the effective date of the
amendment will constitute your acceptance of the amended terms. If you don't agree to the amendments or to
any of the terms in this Agreement, your only remedy is to cancel your Account or to cease use of the affected
Subscription(s). Valve shall not have any obligation to refund any fees that may have accrued to your Account
before cancellation of your Account or cessation of use of any Subscription, nor shall Valve have any obligation
to prorate any fees in such circumstances.

9. TERM AND TERMINATION ...

A. Term

The term of this Agreement (the "Term") commences on the date you first indicate your acceptance of these
terms, and will continue in effect until otherwise terminated in accordance with this Agreement.

B. Termination by You

You may cancel your Account at any time. You may cease use of a Subscription at any time or, if you choose,
you may request that Valve terminate your access to a Subscription. However, Subscriptions are not transferable,
and even if your access to a Subscription for a particular game or application is terminated, the original
activation key will not be able to be registered to any other account, even if the Subscription was obtained in a
retail store. Access to Subscriptions purchased as a part of a pack or bundle cannot be terminated individually,
termination of access to one game within the bundle will result in termination of access to all games purchased
in the pack. Your cancellation of an Account, or your cessation of use of any Subscription or request that access
to a Subscription be terminated, will not entitle you to any refund, including of any Subscription fees. Valve
reserves the right to collect fees, surcharges or costs incurred prior to the cancellation of your Account or
termination of your access to a particular Subscription. In addition, you are responsible for any charges incurred
to third-party vendors or content providers before your cancellation.

C. Termination by Valve

Valve may cancel your Account or any particular Subscription(s) at any time in the event that (a) Valve ceases
providing such Subscriptions to similarly situated Subscribers generally, or (b) you breach any terms of this
Agreement (including any Subscription Terms or Rules of Use). In the event that your Account or a particular
Subscription is terminated or cancelled by Valve for a violation of this Agreement or improper or illegal activity,
no refund, including of any Subscription fees or of any unused funds in your Steam Wallet, will be granted.

D. Survival of Terms

11/14
              Case 2:21-cv-00563-JCC Document                36-4
                                                        Steam®      Filed
                                                               Subscriber    06/23/21 Page 148 of 160
                                                                          Agreement

Sections 2.C., 2.D., 2.F., 2.G., 3.A., 3.B., 3.D., 3.H., and 5 - 12 will survive any expiration or termination ofthis
Agreement.

10. APPLICABLE LAW /MEDIATION/JURISDICTION/ATTORNEYS' FEES ....

For All Customers Outside the European Union:

You and Valve agree that this Agreement shall be deemed to have been made and executed in the State of
Washington, U.S.A., and Washington law, excluding conflict oflaws principles and the Convention on Contracts
for the International Sale ofGoods, governs all claims arising out ofor relating to: (i) any aspect ofthe
relationship between us; (ii) this Agreement; or (iii) your use ofSteam, your Account or the Content and
Services; except that the U.S. Federal Arbitration Act governs arbitration as far as your country's laws permit.
Subject to Section 11 (Dispute Resolution/Binding Arbitration/Class Action Waiver) below, you and Valve agree
that any claim asserted in any legal proceeding shall be commenced and maintained exclusively in any state or
federal court located in King County, Washington, having subject matter jurisdiction. You and Valve hereby
consent to the exclusive jurisdiction ofsuch courts. In any dispute arising out ofor relating to this Agreement,
your use ofSteam, your account, or the Content and Services, the prevailing party will be entitled to attorneys'
fees and expenses (except arbitration -- see Section 11.C.)

For EU Customers:

In the event ofa dispute relating to the interpretation, the performance or the validity ofthe Subscriber
Agreement, an amicable solution will be sought before any legal action. You can file your complaint at
htm://helP-.steamP-owered.com. In case offailure, you may, within one year ofthe failed request, have recourse
to an Alternative Dispute Resolution procedure by filing an online complaint on the European Commission's
Online Dispute Resolution website: htms://webgate.ec.euroP-a.eu/odr/main/index.cfm?
event=main.home.chooseLangyag�.

In the event that out-of-court dispute resolutions fail, the dispute may be brought before the competent courts.

11. DISPUTE RESOLUTION/BINDING ARBITRATION/CLASS ACTION WAIV ER ....

This Section 11 shall apply to the maximum extent permitted by applicable law. IN PARTICULAR, IF YOU
LIV E IN THE PROV INCE OF QUEBEC (CANADA) OR THE EUROPEAN UNION, THIS SECTION 11
DOES NOT APPLY TO YOU.

Most user concerns can be resolved by use ofour Steam support site at htms://sUP-P-Ort.steamP-owered.com/. If
Valve is unable to resolve your concerns and a dispute remains between you and Valve, this Section explains
how the parties have agreed to resolve it.

A. Must Arbitrate All Claims Except IP, Unauthorized Use, Piracy, or Theft

YOU AND VALVE AGREE TO RESOLVE ALL DISPUTES AND CLAIMS BETWEEN US IN
INDIVIDUAL BINDING ARBITRATION. THAT INCLUDES, BUT IS NOT LIMITED TO, ANY CLAIMS
ARISING OUT OF OR RELATING TO: (i) ANY ASPECT OF THE RELATIONSHIP BETWEEN US; (ii)
THIS AGREEMENT; OR (iii) YOUR USE OF STEAM, YOUR ACCOUNT, HARDWARE OR THE
CONTENT AND SERVICES. IT APPLIES REGARDLESS OF WHETHER SUCH CLAIMS ARE BASED IN
CONTRACT, TORT, STATUTE, FRAUD, UNFAIR COMPETITION, MISREPRESENTATION OR ANY
OTHER LEGAL THEORY, AND INCLUDES ALL CLAIMS BROUGHT ON BEHALF OF ANOTHER
PARTY.

However, this Section 11 does not apply to the following types ofclaims or disputes, which you or Valve may
bring in any court with jurisdiction: (i) claims ofinfringement or other misuse ofintellectual property rights,
including such claims seeking injunctive relief; and (ii) claims related to or arising from any alleged
unauthorized use, piracy, or theft.

12/14
             Case 2:21-cv-00563-JCC Document            36-4
                                                   Steam®      Filed
                                                          Subscriber    06/23/21 Page 149 of 160
                                                                     Agreement

This Section 11 does not prevent you from bringing your dispute to the attention ofany federal, state, or local
government agencies that can, ifthe law allows, seek relieffrom us for you.

An arbitration is a proceeding before a neutral arbitrator, instead ofbefore a judge or jury. Arbitration is less
formal than a lawsuit in court, and provides more limited discovery. It follows different rules than court
proceedings, and is subject to very limited review by courts. The arbitrator will issue a written decision and
provide a statement ofreasons ifrequested by either party. YOU UNDERSTAND THAT YOU AND VALV E
ARE GIV ING UP THE RIGHT TO SUE IN COURT AND TO HAVE A TRIAL BEFORE A JUDGE OR
JURY.

B. Try to Resolve Dispute Informally First

You and Valve agree to make reasonable, good faith efforts to informally resolve any dispute before initiating
arbitration. A party who intends to seek arbitration must first send the other a written notice that describes the
nature and basis ofthe claim or dispute and sets forth the reliefsought. Ifyou and Valve do not reach an
agreement to resolve that claim or dispute within 30 days after the notice is received, you or Valve may
commence an arbitration. Written notice to Valve must be sent via postal mail to: ATTN: Arbitration Notice,
Valve Corporation, P.O. Box 1688, Bellevue, WA 98004.

C. Arbitration Rules and Fees

The U.S. Federal Arbitration Act applies to this Section 11 as far as your country's laws permit. The arbitration
will be governed by the Consumer Arbitration Rules (or the Commercial Arbitration Rules, ifthe Consumer
Arbitration rules are inapplicable) ofthe American Arbitration Association ("AAA") as modified by this
Agreement. Rules are available at htm://www.adr.org. The arbitrator is bound by the terms ofthis Agreement.

The AAA will administer the arbitration. Outside the U.S., Valve will select a neutral arbitration provider that
uses these or similar rules. It may be conducted through the submission ofdocuments, by phone, or in person in
the county where you live or at another mutually agreed location.

Ifyou seek $10,000 or less, Valve agrees to promptly reimburse your filing fee and your share ifany ofAAA's
arbitration costs, including arbitrator compensation, unless the arbitrator determines your claims are frivolous or
were filed for harassment. Valve agrees not to seek its attorneys ' fees or costs unless the arbitrator determines
your claims are frivolous or were filed for harassment. Ifyou seek more than $10,000 and the AAA Consumer
Arbitration Rules do not apply, the AAA's arbitration costs, including arbitrator compensation, will be split
between you and Valve according to the AAA Commercial Arbitration Rules.

D. Individual Binding Arbitration Only

YOU AND VALVE AGREE NOT TO BRING OR PARTICIPATE IN A CLASS OR REPRESENTATIVE
ACTION, PRIVATE ATTORNEY GENERAL ACTION, WHISTLE BLOWER ACTION, OR CLASS,
COLLECTIV E, OR REPRESENTATIVE ARBITRATION, EVEN IF AAA's RULES WOULD OTHERWISE
ALLOW ONE. THE ARBITRATOR MAY AWARD RELIEF ONLY IN FAVOR OF THE INDIVIDUAL
PARTY SEEKING RELIEF AND ONLY TO THE EXTENT OF THAT PARTY 'S INDIVIDUAL CLAIM. You
and Valve also agree not to seek to combine any action or arbitration with any other action or arbitration without
the consent ofall parties to this Agreement and all other actions or arbitrations.

This Agreement does not permit class, collective, or representative arbitration. A court has exclusive authority to
rule on any assertion that it does.

E. What Happens ifPart ofSection 11 Is Found Illegal or Unenforceable

Ifany part ofSection 11 (Dispute Resolution/Binding Arbitration/Class Action Waiver) is found to be illegal or
unenforceable, the rest will remain in effect (with an arbitration award issued before any court proceeding
begins), except that ifa finding ofpartial illegality or unenforceability would allow class, collective, or

13/14
              Case 2:21-cv-00563-JCC Document               36-4
                                                       Steam®      Filed
                                                              Subscriber    06/23/21 Page 150 of 160
                                                                         Agreement

representative arbitration, all of Section 11 will be unenforceable and the claim or dispute will be resolved in
court.

12. MISCELLANEOUS ...

Except as otherwise expressly set forth in this Agreement, in the event that any provision of this Agreement shall
be held by an arbitrator, court, or other tribunal of competent jurisdiction to be illegal or unenforceable, such
provision will be enforced to the maximum extent permissible and the remaining portions of this Agreement
shall remain in full force and effect. Section 11.E. governs if some parts of Section 11 (Dispute
Resolution/Binding Arbitration/Class Action Waiver) are held to be illegal or unenforceable. This Agreement,
including any Subscription Terms, Rules of Use, the Valve Privacy Policy, and the Valve Hardware Limited
Warranty Policy, constitutes and contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes any prior oral or written agreements. You agree that this Agreement is not intended
to confer and does not confer any rights or remedies upon any person other than the parties to this Agreement.

Valve's obligations are subject to existing laws and legal process and Valve may comply with law enforcement
or regulatory requests or requirements notwithstanding any contrary term.

You agree to comply with all applicable import/export laws and regulations. You agree not to export the Content
and Services or Hardware or allow use of your Account by individuals of any terrorist supporting countries to
which encryption exports are at the time of exportation restricted by the U.S. Bureau of Export Administration.
You represent and warrant that you are not located in, under the control of, or a national or resident of any such
prohibited country.

This Agreement was last updated on August 28th, 2020 ("Revision Date"). If you were a Subscriber before the
Revision Date, it replaces your existing agreement with Valve or Valve SARL on the day that it becomes
effective according to Section 8 above.




14/14
                     Case 2:21-cv-00563-JCC Document  36-4
                                                 Steam®      Filed
                                                        Subscriber    06/23/21 Page 151 of 160
                                                                   Agreement


STEAM® SUBSCRIBER AGREEMENT

Table of contents:

        1.   Registration as a subscriber; aI212lication of terms to Y.OU;_Y.our account
        2.   Licenses
        3.   Billing ,._ P-2Y.ment and other subscri1;1tions
        4.   Online conduct. cheating and illegal behavior
        5. Third-1;1artY. content
        6. User generated content
        7. Disclaimers; limitation of liabilitY.;_JJQ_guarantees: limited warrantY. & agreement
        8. Amendments to this agreement
        9. Term and termination
       10. 81;11;11icable law/mediation/jurisdiction/attorneY.'s fees
       11. Dis1;1ute resolution/binding arbitration/class action waiver
       12. Miscellaneous

This Steam Subscriber Agreement ("Agreement") is a legal document that explains your rights and obligations as a subscriber of Steam from Valve
Corporation, a corporation under the laws of the State of Washington, with its registered office at 10400 NE 4th St., Bellevue, WA 98004, United
States, registered with the Washington Secretary of State under number 60 22 90 773, VAT ID No. EU 8260 00671 ("Valve"). Please read it carefully.

SECTION 11 CONTAINS A BINDING ARBITRATION AGREEMENT AND CLASS ACTION WAIVER. IT AFFECTS HOW DISPUTES ARE
RESOLVED. PLEASE READ IT. IF YOU LIVE IN THE PROVINCE OF QUEBEC (CANADA) OR THE EUROPEAN UNION, SECTION 11 DOES NOT
APPLY TO YOU.

1. REGISTRATION AS A SUBSCRIBER: APPLICATION OF TERMS TO Y OU: YOUR ACCOUNT •

Steam is an online service offered by Valve.

You become a subscriber of Steam ("Subscriber") by completing the registration of a Steam user account. This Agreement takes effect as soon as
you indicate your acceptance of these terms. You may not become a subscriber if you are under the age of 13. Steam is not intended for children
under 13 and Valve will not knowingly collect personal information from children under the age of 13.

A. Contracting Party

For any interaction with Steam your contractual relationship is with Valve. Except as otherwise indicated at the time of the transaction (such as in the
case of purchases from another Subscriber in a Subscription Marketplace), any transactions for Subscriptions (as defined below) you make on Steam
are being made from Valve.

B. Subscriptions; Content and Services

As a Subscriber you may obtain access to certain services, software and content available to Subscribers. The Steam client software and any other
software, content, and updates you download or access via Steam, including but not limited to Valve or third-party video games and in-game content,
software associated with Hardware and any virtual items you trade, sell or purchase in a Steam Subscription Marketplace are referred to in this
Agreement as "Content and Services:" the rights to access and/or use any Content and Services accessible through Steam are referred to in this
Agreement as "Subscriptions."

Each Subscription allows you to access particular Content and Services. Some Subscriptions may impose additional terms specific to that
Subscription ("Subscription Terms") (for example, an end user license agreement specific to a particular game, or terms of use specific to a particular
product or feature of Steam). Also, additional terms (for example, payment and billing procedures) may be posted on http://www.steampowered.com
or within the Steam service ("Rules of Use"). Rules of Use include the Steam Online Conduct Rules http://steampowered.com/index.phl;!1
area = online conduct and the Steam Refund Policy htt1;1://store.steampowered.com/steam refunds. The Subscription Terms, the Rules of Use, and
the Valve Privacy Policy (which can be found at http://www.valvesoftware.com/privacY.,htm) are binding on you once you indicate your acceptance of
them or of this Agreement, or otherwise become bound by them as described in Section 8 (Amendments to this Agreement).

C. Your Account

When you complete Steam's registration process, you create a Steam account ("Account"). Your Account may also include billing information you
provide to Valve for the purchase of Subscriptions, Content and Services and any physical goods offered for purchase through Steam ("Hardware").
You may not reveal, share or otherwise allow others to use your password or Account except as otherwise specifically authorized by Valve. You are
responsible for the confidentiality of your login and password and for the security of your computer system. Valve is not responsible for the use of your
password and Account or for all of the communication and activity on Steam that results from use of your login name and password by you, or by any
person to whom you may have intentionally or by negligence disclosed your login and/or password in violation of this confidentiality provision. Unless
it results from Valve's negligence or fault, Valve is not responsible for the use of your Account by a person who fraudulently used your login and

1/10
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®      Filed
                                                      Subscriber    06/23/21 Page 152 of 160
                                                                 Agreement

password without your permission. If you believe that the confidentiality of your login and/or password may have been compromised, you must notify
Valve via the support form (htt12s://sum2ort.steam12owered.com/newticket.12!:!P.) without any delay.

Your Account, including any information pertaining to it (e.g.: contact information, billing information, Account history and Subscriptions, etc.), is strictly
personal. You may therefore not sell or charge others for the right to use your Account, or otherwise transfer your Account, nor may you sell, charge
others for the right to use, or transfer any Subscriptions other than if and as expressly permitted by this Agreement (including any Subscription Terms
or Rules of Use) or as otherwise specifically permitted by Valve.

D. Payment Processing

Payment processing related to Content and Services and/or Hardware purchased on Steam is performed by either Valve Corporation directly or by
Valve's fully owned subsidiary Valve GmbH on behalf of Valve Corporation depending on the type of payment method used. If your card was issued
outside the United States, your payment may be processed via a European acquirer by Valve GmbH on behalf of Valve Corporation. For any other
type of purchases, payment will be collected by Valve Corporation directly. In any case, delivery of Content and Services as well as Hardware is
performed by Valve Corporation.

2. LICENSES �

A. General Content and Services License

Steam and your Subscription(s) require the download and installation of Content and Services onto your computer. Valve hereby grants, and you
accept, a non-exclusive license and right, to use the Content and Services for your personal, non-commercial use (except where commercial use is
expressly allowed herein or in the applicable Subscription Terms). T his license ends upon termination of (a) this Agreement or (b) a Subscription that
includes the license. T he Content and Services are licensed, not sold. Your license confers no title or ownership in the Content and Services. To make
use of the Content and Services, you must have a Steam Account and you may be required to be running the Steam client and maintaining a
connection to the Internet.

For reasons that include, without limitation, system security, stability, and multiplayer interoperability, Steam may need to automatically update, pre­
load, create new versions of or otherwise enhance the Content and Services and accordingly, the system requirements to use the Content and
Services may change over time. You consent to such automatic updating. You understand that this Agreement (including applicable Subscription
Terms) does not entitle you to future updates, new versions or other enhancements of the Content and Services associated with a particular
Subscription, although Valve may choose to provide such updates, etc. in its sole discretion.

B. Beta Software License

Valve may from time to time make software accessible to you via Steam prior to the general commercial release of such software ("Beta Software").
You are not required to use Beta Software, but if Valve offers it, you may elect to use it under the following terms. Beta Software will be deemed to
consist of Content and Services, and each item of Beta Software provided will be deemed a Subscription for such Beta Software, with the following
provisions specific to Beta Software:

       • Your right to use the Beta Software may be limited in time, and may be subject to additional Subscription Terms;
       • Valve or any Valve affiliate may request or require that you provide suggestions, feedback, or data regarding your use of the Beta Software,
         which will be deemed User Generated Content under Section 6 (User Generated Content) below; and
       • In addition to the waivers and limitations of liability for all Software under Section 7 (Disclaimers; Limitations on Liability; No Guarantees;
         Limited Warranty & Agreement) below as applicable, you specifically acknowledge that Beta Software is only released for testing and
         improvement purposes, in particular to provide Valve with feedback on the quality and usability of the Beta Software, and therefore contains
         errors, is not final and may create incompatibilities or damage to your computer, data, and/or software. If you decide to install and/or use Beta
         Software, you shall only use it in compliance with its purposes, i.e. for testing and improvement purposes and in any case not on a system or
         for purposes where the malfunction of the Beta Software can cause any kind of damage. In particular, maintain full backups of any system that
         you choose to install Beta Software on.

C. License to Use Valve Developer Tools

Your Subscription(s) may include access to various Valve tools that can be used to create content ("Developer Tools"). Some examples include: the
Valve software development kit (the "SDK") for a version of the computer game engine known as "Source" (the "Source Engine") and the associated
Valve Hammer editor, T he Source® Filmmaker Software, or in-game tools through which you can edit or create derivative works of a Valve game.
Particular Developer Tools (for example, T he Source® Filmmaker Software) may be distributed with separate Subscription Terms that are different
from the rules set forth in this Section. Except as set forth in any separate Subscription Terms applicable to the use of a particular Developer Tool, you
may use the Developer Tools, and you may use, reproduce, publish, perform, display and distribute any content you create using the Developer
Tools, however you wish, but solely on a non-commercial basis.

If you would like to use the Source Engine SDK or other Valve Developer Tools for commercial use, please contact Valve at
sourceengine@valvesoftware.com.

D. License to Use Valve Game Content in Fan Art.


2/10
                  Case 2:21-cv-00563-JCC Document 36-4
                                              Steam®      Filed
                                                     Subscriber    06/23/21 Page 153 of 160
                                                                Agreement

Valve appreciates the community of Subscribers that creates fan art, fan fiction, and audio-visual works that reference Valve games ("Fan Art"). You
may incorporate content from Valve games into your Fan Art. Except as otherwise set forth in this Section or in any Subscription Terms, you may use,
reproduce, publish, perform, display and distribute Fan Art that incorporates content from Valve games however you wish, but solely on a non­
commercial basis.

If you incorporate any third-party content in any Fan Art, you must be sure to obtain all necessary rights from the owner of that content.

Commercial use of some Valve game content is permitted via features such as Steam Workshop or a Steam Subscription Marketplace. Terms
applicable to that use are set forth in Sections 3.D. and 6.B. below and in any Subscription Terms provided for those features.

To view the Valve video policy containing additional terms covering the use of audio-visual works incorporating Valve intellectual property or created
with T he Source® Filmmaker Software, please click here: htti;i://www.valvesoftware.com/videoi;iolicY..html

E. License to Use Valve Dedicated Server Software

Your Subscription(s) may contain access to the Valve Dedicated Server Software. If so, you may use the Valve Dedicated Server Software on an
unlimited number of computers for the purpose of hosting online multiplayer games of Valve products. If you wish to operate the Valve Dedicated
Server Software, you will be solely responsible for procuring any Internet access, bandwidth, or hardware for such activities and will bear all costs
associated with your use.

F. Ownership of Content and Services

All title, ownership rights and intellectual property rights in and to the Content and Services and any and all copies thereof, are owned by Valve and/or
its or its affiliates' licensors. All rights are reserved, except as expressly stated herein. T he Content and Services are protected by copyright laws,
international copyright treaties and conventions and other laws. T he Content and Services contain certain licensed materials and Valve's and its
affiliates' licensors may protect their rights in the event of any violation of this Agreement.

G. Restrictions on Use of Content and Services

You may not use the Content and Services for any purpose other than the permitted access to Steam and your Subscriptions, and to make personal,
non-commercial use of your Subscriptions, except as otherwise permitted by this Agreement or applicable Subscription Terms. Except as otherwise
permitted under this Agreement (including any Subscription Terms or Rules of Use), or under applicable law notwithstanding these restrictions, you
may not, in whole or in part, copy, photocopy, reproduce, publish, distribute, translate, reverse engineer, derive source code from, modify,
disassemble, decompile, create derivative works based on, or remove any proprietary notices or labels from the Content and Services or any
software accessed via Steam without the prior consent, in writing, of Valve.

You are entitled to use the Content and Services for your own personal use, but you are not entitled to: (i) sell, grant a security interest in or transfer
reproductions of the Content and Services to other parties in any way, nor to rent, lease or license the Content and Services to others without the
prior written consent of Valve, except to the extent expressly permitted elsewhere in this Agreement (including any Subscription Terms or Rules of
Use); (ii) host or provide matchmaking services for the Content and Services or emulate or redirect the communication protocols used by Valve in any
network feature of the Content and Services, through protocol emulation, tunneling, modifying or adding components to the Content and Services,
use of a utility program or any other techniques now known or hereafter developed, for any purpose including, but not limited to network play over the
Internet, network play utilizing commercial or non-commercial gaming networks or as part of content aggregation networks, websites or services,
without the prior written consent of Valve; or (iii) exploit the Content and Services or any of its parts for any commercial purpose, except as expressly
permitted elsewhere in this Agreement (including any Subscription Terms or Rules of Use).

3. BILLING, PAYMENT AND OTHER SUBSCRIPTIONS •

All charges incurred on Steam, and all purchases made with the Steam Wallet, are payable in advance and final, except as described in Sections 3.1
and 7 below.

A. Payment Authorization

When you provide payment information to Valve or to one of its payment processors, you represent to Valve that you are the authorized user of the
card, PIN, key or account associated with that payment, and you authorize Valve to charge your credit card or to process your payment with the
chosen third-party payment processor for any Subscription, Steam Wallet funds, Hardware or other fees incurred by you. Valve may require you to
provide your address or other information in order to meet its obligations under applicable tax law.

For Subscriptions purchased based on an agreed usage period, where recurring payments are made in exchange for continued use ("Recurring
Payment Subscriptions"), by continuing to use the Recurring Payment Subscription you agree and reaffirm that Valve is authorized to charge your
credit card (or your Steam Wallet, if funded), or to process your payment with any other applicable third-party payment processor, for any applicable
recurring payment amounts. If you have purchased any Recurring Payment Subscriptions, you agree to notify Valve promptly of any changes to your
credit card account number, its expiration date and/or your billing address, or your PayPal or other payment account number, and you agree to notify
Valve promptly if your credit card or PayPal or other payment account expires or is cancelled for any reason.




3/10
                  Case 2:21-cv-00563-JCC Document  36-4
                                              Steam®      Filed
                                                     Subscriber    06/23/21 Page 154 of 160
                                                                Agreement
If your use of Steam is subject to any type of use or sales tax, then Valve may also charge you for those taxes, in addition to the Subscription or other
fees published in the Rules of Use. The European Union VAT ("VAT") tax amounts collected by Valve reflect VAT due on the value of any Content and
Services, Hardware or Subscription.

You agree that you will not use IP proxying or other methods to disguise the place of your residence, whether to circumvent geographical restrictions
on game content, to purchase at pricing not applicable to your geography, or for any other purpose. If you do this, Valve may terminate your access to
your Account.

B. Responsibility for Charges Associated With Your Account

As the Account holder, you are responsible for all charges incurred, including applicable taxes, and all purchases made by you or anyone that uses
your Account, including your family or friends. If you cancel your Account, Valve reserves the right to collect fees, surcharges or costs incurred before
cancellation. Any delinquent or unpaid Accounts must be settled before Valve will allow you to register again.

C. Steam Wallet

Steam may make available an account balance associated with your Account (the "Steam Wallet"). The Steam Wallet is neither a bank account nor
any kind of payment instrument. It functions as a prepaid balance to purchase Content and Services. You may place funds in your Steam Wallet up to
a maximum amount determined by Valve, by credit card, prepaid card, promotional code, or any other payment method accepted by Steam. Within
any twenty-four (24) hour period, the total amount stored in your Steam Wallet plus the total amount spent out of your Steam Wallet, in the aggregate,
may not exceed US$2,000 or its equivalent in your applicable local currency -- attempted deposits into your Steam Wallet that exceed this threshold
may not be credited to your Steam Wallet until your activity falls below this threshold. Valve may change or impose different Steam Wallet balance
and usage limits from time to time.

You will be notified by e-mail of any change to the Steam Wallet balance and usage limits within sixty (60) days before the entry into force of the
change. Your continued use of your Steam Account more than thirty (30) days after the entry into force of the changes will constitute your acceptance
of the changes. If you don't agree to the changes, your only remedy is to terminate your Steam Account or to cease use of your Steam Wallet. Valve
shall not have any obligation to refund any credits remaining on your Steam Wallet in this case.

You may use Steam Wallet funds to purchase Subscriptions, including by making in-game purchases where Steam Wallet transactions are enabled,
and Hardware. Subject to Section 3.1, funds added to the Steam Wallet are non-refundable and non-transferable. Steam Wallet funds do not
constitute a personal property right, have no value outside Steam and can only be used to purchase Subscriptions and related content via Steam
(including but not limited to games and other applications offered through the Steam Store, or in a Steam Subscription Marketplace) and Hardware.
Steam Wallet funds have no cash value and are not exchangeable for cash. Steam Wallet funds that are deemed unclaimed property may be turned
over to the applicable authority.

D. Trading and Sales of Subscriptions Between Subscribers

Steam may include one or more features or sites that allow Subscribers to trade, sell or purchase certain types of Subscriptions (for example, license
rights to virtual items) with, to or from other Subscribers ("Subscription Marketplaces"). An example of a Subscription Marketplace is the Steam
Community Market. By using or participating in Subscription Marketplaces, you authorize Valve, on its own behalf or as an agent or licensee of any
third-party creator or publisher of the applicable Subscriptions in your Account, to transfer those Subscriptions from your Account in order to give
effect to any trade or sale you make.

Valve may charge a fee for trades or sales in a Subscription Marketplace. Any fees will be disclosed to you prior to the completion of the trade or sale.

If you complete a trade, sale or purchase in a Subscription Marketplace, you acknowledge and agree that you are responsible for taxes, if any, which
may be due with respect to your transactions, including sales or use taxes, and for compliance with applicable tax laws. Proceeds from sales you
make in a Subscription Marketplace may be considered income to you for income tax purposes. You should consult with a tax specialist to determine
your tax liability in connection with your activities in any Subscription Marketplace.

You understand and acknowledge that Valve may decide to cease operation of any Subscription Marketplace, change the fees that it charges or
change the terms or features of the Steam Subscription Marketplace. Valve shall have no liability to you because of any inability to trade
Subscriptions in the Steam Trading Marketplace, including because of discontinuation or changes in the terms, features or eligibility requirements of
any Subscription Marketplace.

You also understand and acknowledge that Subscriptions traded, sold or purchased in any Subscription Marketplace are license rights, that you have
no ownership interest in such Subscriptions, and that Valve does not recognize any transfers of Subscriptions (including transfers by operation of law)
that are made outside of Steam.

E. Retail Purchase

Valve may offer or require a Subscription for purchasers of retail packaged product versions or OEM versions of Valve products. The "CD-Key" or
"Product Key" accompanying such versions is used to activate your Subscription.

F. Steam Authorized Resellers

4/10
                  Case 2:21-cv-00563-JCC Document  36-4
                                              Steam®      Filed
                                                     Subscriber    06/23/21 Page 155 of 160
                                                                Agreement

You may purchase a Subscription through an authorized reseller of Valve. The "Product Key" accompanying such purchase will be used to activate
your Subscription. If you purchase a Subscription from an authorized reseller of Valve, you agree to direct all questions regarding the Product Key to
that reseller.

G. Free Subscriptions

In some cases, Valve may offer a free Subscription to certain services, software and content. As with all Subscriptions, you are always responsible for
any Internet service provider, telephone, and other connection fees that you may incur when using Steam, even when Valve offers a free
Subscription.

H. Third-Party Sites

Steam may provide links to other third-party sites. Some of these sites may charge separate fees, which are not included in and are in addition to any
Subscription or other fees that you may pay to Valve. Steam may also provide access to third-party vendors, who provide content, goods and/or
services on Steam or the Internet. Any separate charges or obligations you incur in your dealings with these third parties are your responsibility. Valve
makes no representations or warranties, either express or implied, regarding any third party site. In particular, Valve makes no representation or
warranty that any service or subscription offered via third-party vendors will not change or be suspended or terminated.

I. Refunds and Right of Withdrawal

Without prejudice to any statutory rights you may have, you can request a refund for your purchases on Steam in accordance with the terms of
Valve's Refund Policy htt12://store.steam12owered.com/steam refunds/.

For European Union consumers:

EU law provides a statutory right to withdraw from certain contracts for physical merchandise and for the purchase of digital content. You can find
more information about the extent of your statutory right to withdraw and the ways you can exercise it on this page:
htt12s://su1212ort.steam12owered.com/kb article.12h12?ref = 8620-QYAL-4516.

4. ONLINE CONDUCT, CHEATING AND PROCESS TAMPERING                    &




Your online conduct and interaction with other Subscribers should be guided by common sense and basic etiquette. They must notably comply with
the Steam Online Conduct Rules, to be found at htt12://steam12owered.com/index.12hp?area = online conduct. Depending on terms of use imposed by
third parties who host particular games or other services, additional requirements may also be provided in the Subscription Terms applicable to a
particular Subscription.

Steam and the Content and Services may include functionality designed to identify software or hardware processes or functionality that may give a
player an unfair competitive advantage when playing multiplayer versions of any Content and Services or modifications of Content and Services
("Cheats"). You agree that you will not create Cheats or assist third parties in any way to create or use Cheats. You agree that you will not directly or
indirectly disable, circumvent, or otherwise interfere with the operation of software designed to prevent or report the use of Cheats.

You agree that you will not tamper with the execution of Steam or Content and Services unless otherwise authorized by Valve. You acknowledge and
agree that either Valve or any host of an online multiplayer game distributed through Steam ("External Host") may refuse to allow you to participate in
certain online multiplayer games if you use Cheats or tamper with the execution of Steam or the Content and Services.

Further, you acknowledge and agree that External Hosts may report your use of Cheats or unauthorized process tampering to Valve, and Valve may
communicate your history of use thereof to External Hosts within the boundaries of the Steam Privacy Policy.

Valve may terminate your Account or a particular Subscription for any conduct or activity that is illegal, constitutes a Cheat, or otherwise negatively
affects the enjoyment of Steam by other Subscribers. You acknowledge that Valve is not required to provide you notice before terminating your
Subscription(s) and/or Account.

You may not use Cheats, automation software (bots), mods, hacks, or any other unauthorized third-party software, to modify or automate any
Subscription Marketplace process or the process of Steam account creation.

5. THIRD-PARTY CONTENT        &




In regard to all Subscriptions, Content and Services that are not authored by Valve, Valve does not screen such third-party content available on
Steam or through other sources. Valve assumes no responsibility or liability for such third party content. Some third-party application software is
capable of being used by businesses for business purposes - however, you may only acquire such software via Steam for private personal use.

6. USER GENERATED CONTENT            &




A. General Provisions

Steam provides interfaces and tools for you to be able to generate content and make it available to other users and/or to Valve at your sole discretion.
"User Generated Content" means any content you make available to other users through your use of multi-user features of Steam, or to Valve or its

5/10
                   Case 2:21-cv-00563-JCC Document  36-4
                                               Steam®      Filed
                                                      Subscriber    06/23/21 Page 156 of 160
                                                                 Agreement
affiliates through your use of the Content and Services or otherwise.

When you upload your content to Steam to make it available to other users and/or to Valve, you grant Valve and its affiliates the worldwide, non­
exclusive right to use, reproduce, modify, create derivative works from, distribute, transmit, transcode, translate, broadcast, and otherwise
communicate, and publicly display and publicly perform, your User Generated Content, and derivative works of your User Generated Content, for the
purpose of the operation, distribution, incorporation as part of and promotion of the Steam service, Steam games or other Steam offerings, including
Subscriptions. T his license is granted to Valve as the content is uploaded on Steam for the entire duration of the intellectual property rights. It may be
terminated if Valve is in breach of the license and has not cured such breach within fourteen (14) days from receiving notice from you sent to the
attention of the Valve Legal Department at the applicable Valve address noted on this PrivacY. PolicY. page. T he termination of said license does not
affect the rights of any sub-licensees pursuant to any sub-license granted by Valve prior to termination of the license. Valve is the sole owner of the
derivative works created by Valve from your User Generated Content, and is therefore entitled to grant licenses on these derivative works. If you use
Valve cloud storage, you grant us a license to store your information as part of that service. Valve may place limits on the amount of storage you may
use.

If you provide Valve with any feedback or suggestions about Steam, the Content and Services, or any Valve products, Hardware or services, Valve is
free to use the feedback or suggestions however it chooses, without any obligation to account to you.

B. Content Uploaded to the Steam Workshop

Some games or applications available on Steam ("Workshop-Enabled Apps") allow you to create User Generated Content based on or using the
Workshop-Enabled App, and to submit that User Generated Content (a "Workshop Contribution") to one or more Steam Workshop web pages.
Workshop Contributions can be viewed by the Steam community, and for some categories of Workshop Contributions users may be able to interact
with, download or purchase the Workshop Contribution. In some cases, Workshop Contributions may be considered for incorporation by Valve or a
third-party developer into a game or into a Subscription Marketplace.

You understand and agree that Valve is not obligated to use, distribute, or continue to distribute copies of any Workshop Contribution and reserves
the right, but not the obligation, to restrict or remove Workshop Contributions for any reason.

Specific Workshop-Enabled Apps or Workshop web pages may contain special terms ("App-Specific Terms") that supplement or change the terms set
out in this Section. In particular, where Workshop Contributions are distributed for a fee, App-Specific Terms will address how revenue may be
shared. Unless otherwise specified in App-Specific Terms (if any), the following general rules apply to Workshop Contributions.

       • Workshop Contributions are Subscriptions, and therefore you agree that any Subscriber receiving distribution of your Workshop Contribution
         will have the same rights to use your Workshop Contribution (and will be subject to the same restrictions) as are set out in this Agreement for
         any other Subscriptions.
       • Notwithstanding the license described in Section 6.A., Valve will only have the right to modify or create derivative works from your Workshop
         Contribution in the following cases: (a) Valve may make modifications necessary to make your Contribution compatible with Steam and the
         Workshop functionality or user interface, and (b) Valve or the applicable developer may make modifications to Workshop Contributions that are
         accepted for in-Application distribution as it deems necessary or desirable to enhance gameplay.
       • You may, in your sole discretion, choose to remove a Workshop Contribution from the applicable Workshop pages. If you do so, Valve will no
         longer have the right to use, distribute, transmit, communicate, publicly display or publicly perform the Workshop Contribution, except that (a)
          Valve may continue to exercise these rights for any Workshop Contribution that is accepted for distribution in-game or distributed in a manner
         that allows it to be used in-game, and (b) your removal will not affect the rights of any Subscriber who has already obtained access to a copy of
         the Workshop Contribution.

Except where otherwise provided in App-Specific Terms, you agree that Valve's consideration of your Workshop Contribution is your full
compensation, and you are not entitled to any other rights or compensation in connection with the rights granted to Valve and to other Subscribers.

C. Promotions and Endorsements

If you use Steam services (e.g. the Steam Curators' Lists or the Steam Broadcasting service) to promote or endorse a product, service or event in
return for any kind of consideration from a third party (including non-monetary rewards such as free games), you must clearly indicate the source of
such consideration to your audience.

D. Representations and Warranties

You represent and warrant to us that you have sufficient rights in all User Generated Content to grant Valve and other affected parties the licenses
described under A. and B. above or in any license terms specific to the applicable Workshop-Enabled App or Workshop page. T his includes, without
limitation, any kind of intellectual property rights or other proprietary or personal rights affected by or included in the User Generated Content. In
particular, with respect to Workshop Contributions, you represent and warrant that the Workshop Contribution was originally created by you (or, with
respect to a Workshop Contribution to which others contributed besides you, by you and the other contributors, and in such case that you have the
right to submit such Workshop Contribution on behalf of those other contributors).

You furthermore represent and warrant that the User Generated Content, your submission of that Content, and your granting of rights in that Content
does not violate any applicable contract, law or regulation.

6/10
                 Case 2:21-cv-00563-JCC Document  36-4
                                             Steam®      Filed
                                                    Subscriber    06/23/21 Page 157 of 160
                                                               Agreement

7. DISCLAIMERS; LIMITATION OF LIABILITY; NO GUARANTEES; LIMITED WARRANTY & AGREEMENT •

THIS SECTION 7 DOES NOT APPLY TO EU SUBSCRIBERS.

       • FOR AUSTRALIAN SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR MODIFY THE APPLICATION OF ANY
         GUARANTEE, RIGHT OR REMEDY THAT CANNOT BE SO EXCLUDED, RESTRICTED OR MODIFIED, INCLUDING THOSE CONFERRED
         BY THE AUSTRALIAN CONSUMER LAW (ACL). UNDER THE ACL, GOODS COME WITH GUARANTEES INCLUDING A GUARANTEE
         THAT GOODS ARE OF ACCEPTABLE QUALITY. IF THERE IS A FAILURE OF THIS GUARANTEE, YOU ARE ENTITLED TO A REMEDY
         (WHICH MAY INCLUDE HAVING THE GOODS REPAIRED OR REPLACED OR A REFUND). IF A REPAIR OR REPLACEMENT CANNOT BE
         PROVIDED OR THERE IS A MAJOR FAILURE, YOU ARE ENTITLED TO A REFUND.
       • FOR NEW ZEALAND SUBSCRIBERS, THIS SECTION 7 DOES NOT EXCLUDE, RESTRICT OR MODIFY THE APPLICATION OF ANY
         RIGHT OR REMEDY THAT CANNOT BE SO EXCLUDED, RESTRICTED OR MODIFIED INCLUDING THOSE CONFERRED BY THE NEW
         ZEALAND CONSUMER GUARANTEES ACT 1993. UNDER THIS ACT ARE GUARANTEES WHICH INCLUDE THAT GOODS AND
         SERVICES ARE OF ACCEPTABLE QUALITY. IF THIS GUARANTEE IS NOT MET THERE ARE ENTITLEMENTS TO HAVE THE
         SOFTWARE REMEDIED (WHICH MAY INCLUDE REPAIR, REPLACEMENT OR REFUND). IF A REMEDY CANNOT BE PROVIDED OR THE
         FAILURE IS OF A SUBSTANTIAL CHARACTER, THE ACT PROVIDES FOR A REFUND.

Prior to acquiring a Subscription, you should consult the product information made available on Steam, including Subscription description, minimum
technical requirements, and user reviews.

A. DISCLAIMERS

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, VALVE AND ITS AFFILIATES AND SERVICE PROVIDERS EXPRESSLY
DISCLAIM (I) ANY WARRANTY FOR STEAM, THE CONTENT AND SERVICES, AND THE SUBSCRIPTIONS, AND (II) ANY COMMON LAW
DUTIES WITH REGARD TO STEAM, THE CONTENT AND SERVICES, AND THE SUBSCRIPTIONS, INCLUDING DUTIES OF LACK OF
NEGLIGENCE AND LACK OF WORKMANLIKE EFFORT. STEAM, THE CONTENT AND SERVICES, THE SUBSCRIPTIONS, AND ANY
INFORMATION AVAILABLE IN CONNECTION THEREWITH ARE PROVIDED ON AN "AS IS" AND "AS AVAILABLE" BASIS, "WITH ALL FAULTS"
AND WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NONINFRINGEMENT. ANY WARRANTY AGAINST INFRINGEMENT
THAT MAY BE PROVIDED IN SECTION 2-312 OF THE UNITED STATES UNIFORM COMMERCIAL CODE AND/OR IN ANY OTHER
COMPARABLE STATE STATUTE IS EXPRESSLY DISCLAIMED. ALSO, THERE IS NO WARRANTY OF TITLE, NON-INTERFERENCE WITH
YOUR ENJOYMENT, OR AUTHORITY IN CONNECTION WITH STEAM, THE CONTENT AND SERVICES, THE SUBSCRIPTIONS, OR
INFORMATION AVAILABLE IN CONNECTION THEREWITH.

ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED IN SECTION 2-312 OF THE UNITED STATES UNIFORM COMMERCIAL
CODE IS EXPRESSLY DISCLAIMED.

B. LIMITATION OF LIABILITY

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE, ITS LICENSORS, NOR THEIR AFFILIATES, NOR ANY OF
VALVE'S SERVICE PROVIDERS, SHALL BE LIABLE IN ANY WAY FOR LOSS OR DAMAGE OF ANY KIND RESULTING FROM THE USE OR
INABILITY TO USE STEAM, YOUR ACCOUNT, YOUR SUBSCRIPTIONS AND THE CONTENT AND SERVICES INCLUDING, BUT NOT LIMITED
TO, LOSS OF GOODWILL, WORK STOPPAGE, COMPUTER FAILURE OR MALFUNCTION, OR ANY AND ALL OTHER COMMERCIAL
DAMAGES OR LOSSES. IN NO EVENT WILL VALVE BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES, OR ANY OTHER DAMAGES ARISING OUT OF OR IN ANY WAY CONNECTED WITH STEAM, THE CONTENT AND
SERVICES, THE SUBSCRIPTIONS, AND ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH, OR THE DELAY OR INABILITY TO
USE THE CONTENT AND SERVICES, SUBSCRIPTIONS OR ANY INFORMATION, EVEN IN THE EVENT OF VALVE'S OR ITS AFFILIATES'
FAULT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, OR BREACH OF VALVE'S WARRANTY AND EVEN IF IT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS AND LIABILITY EXCLUSIONS APPLY EVEN IF ANY REMEDY FAILS TO
PROVIDE ADEQUATE RECOMPENSE.

BECAUSE SOME STATES OR JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR THE LIMITATION OF LIABILITY FOR CONSEQUENTIAL
OR INCIDENTAL DAMAGES, IN SUCH STATES OR JURISDICTIONS, EACH OF VALVE, ITS LICENSORS, AND ITS AFFILIATES' LIABILITY
SHALL BE LIMITED TO THE FULL EXTENT PERMITTED BY LAW.

C. NO GUARANTEES

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER VALVE NOR ITS AFFILIATES GUARANTEE CONTINUOUS, ERROR­
FREE, VIRUS-FREE OR SECURE OPERATION AND ACCESS TO STEAM, THE CONTENT AND SERVICES, YOUR ACCOUNT AND/OR YOUR
SUBSCRIPTION(S) OR ANY INFORMATION AVAILABLE IN CONNECTION THEREWITH.

D. LIMITED WARRANTY & AGREEMENT

CERTAIN HARDWARE PURCHASED FROM VALVE IS SUBJECT TO A LIMITED WARRANTY & AGREEMENT, [OR DEPENDING ON YOUR
LOCATION, A STATUTORY WARRANTY] WHICH IS DESCRIBED IN DETAIL HERE.

7/10
                  Case 2:21-cv-00563-JCC Document  36-4
                                              Steam®      Filed
                                                     Subscriber    06/23/21 Page 158 of 160
                                                                Agreement
8. AMENDMENT S TO T HIS AGREEMENT •

PLEASE NOTE: If you are a consumer with place of residence in Germany, a different version of Section 8 applies to you, which is available here.

A. Mutual Amendment

T his Agreement may at any time be mutually amended by your explicit consent to changes proposed by Valve.

B. Unilateral Amendment

Furthermore, Valve may amend this Agreement (including any Subscription Terms or Rules of Use) unilaterally at any time in its sole discretion. In this
case, you will be notified by e-mail of any amendment to this Agreement made by Valve at least 30 (30) days before the effective date of the
amendment. You can view the Agreement at any time at htt1;1://www.steam12owered.com/. Your failure to cancel your Account prior to the effective date
of the amendment will constitute your acceptance of the amended terms. If you don't agree to the amendments or to any of the terms in this
Agreement, your only remedy is to cancel your Account or to cease use of the affected Subscription(s). Valve shall not have any obligation to refund
any fees that may have accrued to your Account before cancellation of your Account or cessation of use of any Subscription, nor shall Valve have any
obligation to prorate any fees in such circumstances.

9. TERM AND TERMINATION•

A. Term

T he term of this Agreement (the "Term") commences on the date you first indicate your acceptance of these terms, and will continue in effect until
otherwise terminated in accordance with this Agreement.

B. Termination by You

You may cancel your Account at any time. You may cease use of a Subscription at any time or, if you choose, you may request that Valve terminate
your access to a Subscription. However, Subscriptions are not transferable, and even if your access to a Subscription for a particular game or
application is terminated, the original activation key will not be able to be registered to any other account, even if the Subscription was obtained in a
retail store. Access to Subscriptions purchased as a part of a pack or bundle cannot be terminated individually, termination of access to one game
within the bundle will result in termination of access to all games purchased in the pack. Your cancellation of an Account, or your cessation of use of
any Subscription or request that access to a Subscription be terminated, will not entitle you to any refund, including of any Subscription fees. Valve
reserves the right to collect fees, surcharges or costs incurred prior to the cancellation of your Account or termination of your access to a particular
Subscription. In addition, you are responsible for any charges incurred to third-party vendors or content providers before your cancellation.

C. Termination by Valve

Valve may cancel your Account or any particular Subscription(s) at any time in the event that (a) Valve ceases providing such Subscriptions to
similarly situated Subscribers generally, or (b) you breach any terms of this Agreement (including any Subscription Terms or Rules of Use). In the
event that your Account or a particular Subscription is terminated or cancelled by Valve for a violation of this Agreement or improper or illegal activity,
no refund, including of any Subscription fees or of any unused funds in your Steam Wallet, will be granted.

D. Survival of Terms

Sections 2.C., 2.D., 2.F., 2.G., 3.A., 3.B., 3.D., 3.H., and 5 - 12 will survive any expiration or termination of this Agreement.

10. APPLICABLE LAW/MEDIATION/JURISDICT ION/ATT ORNEYS' FEES•

For All Customers Outside the European Union:

You and Valve agree that this Agreement shall be deemed to have been made and executed in the State of Washington, U.S.A., and Washington law,
excluding conflict of laws principles and the Convention on Contracts for the International Sale of Goods, governs all claims arising out of or relating
to: (i) any aspect of the relationship between us; (ii) this Agreement; or (iii) your use of Steam, your Account or the Content and Services; except that
the U.S. Federal Arbitration Act governs arbitration as far as your country's laws permit. Subject to Section 11 (Dispute Resolution/Binding
Arbitration/Class Action Waiver) below, you and Valve agree that any claim asserted in any legal proceeding shall be commenced and maintained
exclusively in any state or federal court located in King County, Washington, having subject matter jurisdiction. You and Valve hereby consent to the
exclusive jurisdiction of such courts. In any dispute arising out of or relating to this Agreement, your use of Steam, your account, or the Content and
Services, the prevailing party will be entitled to attorneys' fees and expenses (except arbitration -- see Section 11.C.)

For EU Customers:

In the event of a dispute relating to the interpretation, the performance or the validity of the Subscriber Agreement, an amicable solution will be sought
before any legal action. You can file your complaint at htt12://hel12.steam12owered.com. In case of failure, you may, within one year of the failed request,
have recourse to an Alternative Dispute Resolution procedure by filing an online complaint on the European Commission's Online Dispute Resolution
website: htt12s://webgate.ec.euro12a.eu/odr/main/index.cfm?event=main.home.chooseLanguag�.


8/10
                  Case 2:21-cv-00563-JCC Document 36-4
                                              Steam®      Filed
                                                     Subscriber   06/23/21 Page 159 of 160
                                                                Agreement
In the event that out-of-court dispute resolutions fail, the dispute may be brought before the competent courts.

11. DISPUTE RESOLUTION/BINDING ARBITRATION/CLASS ACTION WAIVER�

This Section 11 shall apply to the maximum extent permitted by applicable law. IN PARTICULAR, IF YOU LIVE IN THE PROVINCE OF QUEBEC
(CANADA) OR THE EUROPEAN UNION, THIS SECTION 11 DOES NOT APPLY TO YOU.

Most user concerns can be resolved by use of our Steam support site at htt12s://sui;112ort.steam12owered.com/. If Valve is unable to resolve your
concerns and a dispute remains between you and Valve, this Section explains how the parties have agreed to resolve it.

A. Must Arbitrate All Claims Except IP, Unauthorized Use, Piracy, or Theft

YOU AND VALVE AGREE TO RESOLVE ALL DISPUTES AND CLAIMS BETWEEN US IN INDIVIDUAL BINDING ARBITRATION. THAT INCLUDES,
BUT IS NOT LIMITED TO, ANY CLAIMS ARISING OUT OF OR RELATING TO: (i) ANY ASPECT OF THE RELATIONSHIP BETWEEN US; (ii) THIS
AGREEMENT; OR (iii) YOUR USE OF STEAM, YOUR ACCOUNT, HARDWARE OR THE CONTENT AND SERVICES. IT APPLIES REGARDLESS
OF WHETHER SUCH CLAIMS ARE BASED IN CONTRACT, TORT, STATUTE, FRAUD, UNFAIR COMPETITION, MISREPRESENTATION OR ANY
OTHER LEGAL THEORY, AND INCLUDES ALL CLAIMS BROUGHT ON BEHALF OF ANOTHER PARTY.

However, this Section 11 does not apply to the following types of claims or disputes, which you or Valve may bring in any court with jurisdiction: (i)
claims of infringement or other misuse of intellectual property rights, including such claims seeking injunctive relief; and (ii) claims related to or arising
from any alleged unauthorized use, piracy, or theft.

This Section 11 does not prevent you from bringing your dispute to the attention of any federal, state, or local government agencies that can, if the law
allows, seek relief from us for you.

An arbitration is a proceeding before a neutral arbitrator, instead of before a judge or jury. Arbitration is less formal than a lawsuit in court, and
provides more limited discovery. It follows different rules than court proceedings, and is subject to very limited review by courts. The arbitrator will
issue a written decision and provide a statement of reasons if requested by either party. YOU UNDERSTAND THAT YOU AND VALVE ARE GIVING
UP THE RIGHT TO SUE IN COURT AND TO HAVE A TRIAL BEFORE A JUDGE OR JURY.

B. Try to Resolve Dispute Informally First

You and Valve agree to make reasonable, good faith efforts to informally resolve any dispute before initiating arbitration. A party who intends to seek
arbitration must first send the other a written notice that describes the nature and basis of the claim or dispute and sets forth the relief sought. If you
and Valve do not reach an agreement to resolve that claim or dispute within 30 days after the notice is received, you or Valve may commence an
arbitration. Written notice to Valve must be sent via postal mail to: ATTN: Arbitration Notice, Valve Corporation, P.O. Box 1688, Bellevue, WA 98004.

C. Arbitration Rules and Fees

The U.S. Federal Arbitration Act applies to this Section 11 as far as your country's laws permit. The arbitration will be governed by the Consumer
Arbitration Rules (or the Commercial Arbitration Rules, if the Consumer Arbitration rules are inapplicable) of the American Arbitration Association
("AAA") as modified by this Agreement. Rules are available at htt12://www.adr.org. The arbitrator is bound by the terms of this Agreement.

The AAA will administer the arbitration. Outside the U.S., Valve will select a neutral arbitration provider that uses these or similar rules. It may be
conducted through the submission of documents, by phone, or in person in the county where you live or at another mutually agreed location.

If you seek $10,000 or less, Valve agrees to promptly reimburse your filing fee and your share if any of AAAs arbitration costs, including arbitrator
compensation, unless the arbitrator determines your claims are frivolous or were filed for harassment. Valve agrees not to seek its attorneys' fees or
costs unless the arbitrator determines your claims are frivolous or were filed for harassment. If you seek more than $10,000 and the AAA Consumer
Arbitration Rules do not apply, the AAAs arbitration costs, including arbitrator compensation, will be split between you and Valve according to the AAA
Commercial Arbitration Rules.

D. Individual Binding Arbitration Only

YOU AND VALVE AGREE NOT TO BRING OR PARTICIPATE IN A CLASS OR REPRESENTATIVE ACTION, PRIVATE ATTORNEY GENERAL
ACTION, WHISTLE BLOWER ACTION, OR CLASS, COLLECTIVE, OR REPRESENTATIVE ARBITRATION, EVEN IF AAAs RULES WOULD
OTHERWISE ALLOW ONE. THE ARBITRATOR MAY AWARD RELIEF ONLY IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND
ONLY TO THE EXTENT OF THAT PARTY'S INDIVIDUAL CLAIM. You and Valve also agree not to seek to combine any action or arbitration with any
other action or arbitration without the consent of all parties to this Agreement and all other actions or arbitrations.

This Agreement does not permit class, collective, or representative arbitration. A court has exclusive authority to rule on any assertion that it does.

E. What Happens if Part of Section 11 Is Found Illegal or Unenforceable

If any part of Section 11 (Dispute Resolution/Binding Arbitration/Class Action Waiver) is found to be illegal or unenforceable, the rest will remain in
effect (with an arbitration award issued before any court proceeding begins), except that if a finding of partial illegality or unenforceability would allow
class, collective, or representative arbitration, all of Section 11 will be unenforceable and the claim or dispute will be resolved in court.

9/10
                  Case 2:21-cv-00563-JCC Document  36-4
                                              Steam®      Filed
                                                     Subscriber    06/23/21 Page 160 of 160
                                                                Agreement

12. MISCELLANEOUS •

Except as otherwise expressly set forth in this Agreement, in the event that any provision of this Agreement shall be held by an arbitrator, court, or
other tribunal of competent jurisdiction to be illegal or unenforceable, such provision will be enforced to the maximum extent permissible and the
remaining portions of this Agreement shall remain in full force and effect. Section 11.E. governs if some parts of Section 11 (Dispute
Resolution/Binding Arbitration/Class Action Waiver) are held to be illegal or unenforceable. This Agreement, including any Subscription Terms, Rules
of Use, the Valve Privacy Policy, and the Valve Hardware Limited Warranty Policy, constitutes and contains the entire agreement between the parties
with respect to the subject matter hereof and supersedes any prior oral or written agreements. You agree that this Agreement is not intended to confer
and does not confer any rights or remedies upon any person other than the parties to this Agreement.

Valve's obligations are subject to existing laws and legal process and Valve may comply with law enforcement or regulatory requests or requirements
notwithstanding any contrary term.

You agree to comply with all applicable import/export laws and regulations. You agree not to export the Content and Services or Hardware or allow
use of your Account by individuals of any terrorist supporting countries to which encryption exports are at the time of exportation restricted by the U.S.
Bureau of Export Administration. You represent and warrant that you are not located in, under the control of, or a national or resident of any such
prohibited country.

This Agreement was last updated on August 28th, 2020 ("Revision Date"). If you were a Subscriber before the Revision Date, it replaces your existing
agreement with Valve or Valve SARL on the day that it becomes effective according to Section 8 above.




10/10
